 
 
I 
One Hundred Tenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. R. 1495 
 
AN ACT 
To provide for the conservation and development of water and related resources, to authorize the Secretary of the Army to construct various projects for improvements to rivers and harbors of the United States, and for other purposes.  
 
 
1.Short title; table of contents 
(a)Short TitleThis Act may be cited as the Water Resources Development Act of 2007.  
(b)Table of ContentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Definition of Secretary. 
Title I—Water Resources Projects 
Sec. 1001. Project authorizations. 
Sec. 1002. Small projects for flood damage reduction. 
Sec. 1003. Small projects for emergency streambank protection. 
Sec. 1004. Small projects for navigation. 
Sec. 1005. Small projects for improvement of the quality of the environment. 
Sec. 1006. Small projects for aquatic ecosystem restoration. 
Sec. 1007. Small projects for shoreline protection. 
Sec. 1008. Small projects for snagging and sediment removal. 
Sec. 1009. Small projects to prevent or mitigate damage caused by navigation projects. 
Sec. 1010. Small projects for aquatic plant control. 
Title II—General Provisions  
Sec. 2001. Non-Federal contributions. 
Sec. 2002. Funding to process permits. 
Sec. 2003. Written agreement for water resources projects. 
Sec. 2004. Compilation of laws. 
Sec. 2005. Dredged material disposal. 
Sec. 2006. Remote and subsistence harbors. 
Sec. 2007. Use of other Federal funds. 
Sec. 2008. Revision of project partnership agreement; cost sharing. 
Sec. 2009. Expedited actions for emergency flood damage reduction. 
Sec. 2010. Watershed and river basin assessments. 
Sec. 2011. Tribal partnership program. 
Sec. 2012. Wildfire firefighting. 
Sec. 2013. Technical assistance. 
Sec. 2014. Lakes program. 
Sec. 2015. Cooperative agreements. 
Sec. 2016. Training funds. 
Sec. 2017. Access to water resource data. 
Sec. 2018. Shore protection projects. 
Sec. 2019. Ability to pay. 
Sec. 2020. Aquatic ecosystem and estuary restoration. 
Sec. 2021. Small flood damage reduction projects. 
Sec. 2022. Small river and harbor improvement projects. 
Sec. 2023. Protection of highways, bridge approaches, public works, and nonprofit public services. 
Sec. 2024. Modification of projects for improvement of the quality of the environment. 
Sec. 2025. Remediation of abandoned mine sites. 
Sec. 2026. Leasing authority. 
Sec. 2027. Fiscal transparency report. 
Sec. 2028. Support of Army civil works program. 
Sec. 2029. Sense of Congress on criteria for operation and maintenance of harbor dredging projects. 
Sec. 2030. Interagency and international support authority. 
Sec. 2031. Water resources principles and guidelines. 
Sec. 2032. Water resource priorities report. 
Sec. 2033. Planning. 
Sec. 2034. Independent peer review. 
Sec. 2035. Safety assurance review. 
Sec. 2036. Mitigation for fish and wildlife and wetlands losses. 
Sec. 2037. Regional sediment management. 
Sec. 2038. National shoreline erosion control development program. 
Sec. 2039. Monitoring ecosystem restoration. 
Sec. 2040. Electronic submission of permit applications. 
Sec. 2041. Project administration. 
Sec. 2042. Program administration. 
Sec. 2043. Studies and reports for water resources projects. 
Sec. 2044. Coordination and scheduling of Federal, State, and local actions. 
Sec. 2045. Project streamlining. 
Sec. 2046. Project deauthorization. 
Sec. 2047. Federal hopper dredges. 
Title III—PROJECT-RELATED PROVISIONS 
Sec. 3001. Black Warrior-Tombigbee Rivers, Alabama. 
Sec. 3002. Cook Inlet, Alaska. 
Sec. 3003. King Cove Harbor, Alaska. 
Sec. 3004. Seward Harbor, Alaska. 
Sec. 3005. Sitka, Alaska. 
Sec. 3006. Tatitlek, Alaska. 
Sec. 3007. Rio De Flag, Flagstaff, Arizona. 
Sec. 3008. Nogales Wash and tributaries flood control project, Arizona. 
Sec. 3009. Tucson drainage area, Arizona. 
Sec. 3010. Osceola Harbor, Arkansas. 
Sec. 3011. St. Francis River Basin, Arkansas and Missouri. 
Sec. 3012. Pine Mountain Dam, Arkansas. 
Sec. 3013. Red-Ouachita River Basin Levees, Arkansas and Louisiana. 
Sec. 3014. Cache Creek Basin, California. 
Sec. 3015. CALFED stability program, California. 
Sec. 3016. Compton Creek, California. 
Sec. 3017. Grayson Creek/Murderer’s Creek, California. 
Sec. 3018. Hamilton Airfield, California. 
Sec. 3019. John F. Baldwin Ship Channel and Stockton Ship Channel, California. 
Sec. 3020. Kaweah River, California. 
Sec. 3021. Larkspur Ferry Channel, Larkspur, California. 
Sec. 3022. Llagas Creek, California. 
Sec. 3023. Magpie Creek, California. 
Sec. 3024. Pacific Flyway Center, Sacramento, California. 
Sec. 3025. Petaluma River, Petaluma, California. 
Sec. 3026. Pinole Creek, California. 
Sec. 3027. Prado Dam, California. 
Sec. 3028. Redwood City Navigation Channel, California. 
Sec. 3029. Sacramento and American Rivers flood control, California. 
Sec. 3030. Sacramento Deep Water Ship Channel, California. 
Sec. 3031. Sacramento River bank protection, California. 
Sec. 3032. Salton Sea restoration, California. 
Sec. 3033. Santa Ana River Mainstem, California. 
Sec. 3034. Santa Barbara Streams, Lower Mission Creek, California. 
Sec. 3035. Santa Cruz Harbor, California. 
Sec. 3036. Seven Oaks Dam, California. 
Sec. 3037. Upper Guadalupe River, California. 
Sec. 3038. Walnut Creek Channel, California. 
Sec. 3039. Wildcat/San Pablo Creek Phase I, California. 
Sec. 3040. Wildcat/San Pablo Creek Phase II, California. 
Sec. 3041. Yuba River Basin project, California. 
Sec. 3042. South Platte River basin, Colorado. 
Sec. 3043. Intracoastal Waterway, Delaware River to Chesapeake Bay, Delaware and Maryland. 
Sec. 3044. St. George’s Bridge, Delaware. 
Sec. 3045. Brevard County, Florida. 
Sec. 3046. Broward County and Hillsboro Inlet, Florida. 
Sec. 3047. Canaveral Harbor, Florida. 
Sec. 3048. Gasparilla and Estero Islands, Florida. 
Sec. 3049. Lido Key Beach, Sarasota, Florida. 
Sec. 3050. Peanut Island, Florida. 
Sec. 3051. Port Sutton, Florida. 
Sec. 3052. Tampa Harbor-Big Bend Channel, Florida. 
Sec. 3053. Tampa Harbor Cut B, Florida. 
Sec. 3054. Allatoona Lake, Georgia. 
Sec. 3055. Latham River, Glynn County, Georgia. 
Sec. 3056. Dworshak Reservoir improvements, Idaho. 
Sec. 3057. Little Wood River, Gooding, Idaho. 
Sec. 3058. Beardstown Community Boat Harbor, Beardstown, Illinois. 
Sec. 3059. Cache River Levee, Illinois. 
Sec. 3060. Chicago River, Illinois. 
Sec. 3061. Chicago Sanitary and Ship Canal dispersal barriers project, Illinois. 
Sec. 3062. Emiquon, Illinois. 
Sec. 3063. Lasalle, Illinois. 
Sec. 3064. Spunky Bottoms, Illinois. 
Sec. 3065. Cedar Lake, Indiana. 
Sec. 3066. Koontz Lake, Indiana. 
Sec. 3067. White River, Indiana. 
Sec. 3068. Des Moines River and Greenbelt, Iowa. 
Sec. 3069. Perry Creek, Iowa. 
Sec. 3070. Rathbun Lake, Iowa. 
Sec. 3071. Hickman Bluff stabilization, Kentucky. 
Sec. 3072. Mcalpine Lock and Dam, Kentucky and Indiana. 
Sec. 3073. Prestonsburg, Kentucky. 
Sec. 3074. Amite River and tributaries, Louisiana, East Baton Rouge Parish Watershed. 
Sec. 3075. Atchafalaya Basin Floodway System, Louisiana. 
Sec. 3076. Atchafalaya Basin Floodway System, regional visitor center, Louisiana. 
Sec. 3077. Atchafalaya River and Bayous Chene, Boeuf, and Black, Louisiana. 
Sec. 3078. Bayou Plaquemine, Louisiana. 
Sec. 3079. Calcasieu River and Pass, Louisiana. 
Sec. 3080. Red River (J. Bennett Johnston) Waterway, Louisiana. 
Sec. 3081. Mississippi Delta Region, Louisiana. 
Sec. 3082. Mississippi River-Gulf Outlet relocation assistance, Louisiana. 
Sec. 3083. Violet, Louisiana. 
Sec. 3084. West bank of the Mississippi River (East of Harvey Canal), Louisiana. 
Sec. 3085. Camp Ellis, Saco, Maine. 
Sec. 3086. Cumberland, Maryland. 
Sec. 3087. Poplar Island, Maryland. 
Sec. 3088. Detroit River shoreline, Detroit, Michigan. 
Sec. 3089. St. Clair River and Lake St. Clair, Michigan. 
Sec. 3090. St. Joseph Harbor, Michigan. 
Sec. 3091. Sault Sainte Marie, Michigan. 
Sec. 3092. Ada, Minnesota. 
Sec. 3093. Duluth Harbor, McQuade Road, Minnesota. 
Sec. 3094. Grand Marais, Minnesota. 
Sec. 3095. Grand Portage Harbor, Minnesota. 
Sec. 3096. Granite Falls, Minnesota. 
Sec. 3097. Knife River Harbor, Minnesota. 
Sec. 3098. Red Lake River, Minnesota. 
Sec. 3099. Silver Bay, Minnesota. 
Sec. 3100. Taconite Harbor, Minnesota. 
Sec. 3101. Two Harbors, Minnesota. 
Sec. 3102. Deer Island, Harrison County, Mississippi. 
Sec. 3103. Jackson County, Mississippi. 
Sec. 3104. Pearl River Basin, Mississippi. 
Sec. 3105. Festus and Crystal City, Missouri. 
Sec. 3106. L–15 levee, Missouri. 
Sec. 3107. Monarch-Chesterfield, Missouri. 
Sec. 3108. River Des Peres, Missouri. 
Sec. 3109. Lower Yellowstone project, Montana. 
Sec. 3110. Yellowstone River and tributaries, Montana and North Dakota. 
Sec. 3111. Antelope Creek, Lincoln, Nebraska. 
Sec. 3112. Sand Creek watershed, Wahoo, Nebraska. 
Sec. 3113. Western Sarpy and Clear Creek, Nebraska. 
Sec. 3114. Lower Truckee River, McCarran Ranch, Nevada. 
Sec. 3115. Lower Cape May Meadows, Cape May Point, New Jersey. 
Sec. 3116. Passaic River basin flood management, New Jersey. 
Sec. 3117. Cooperative agreements, New Mexico. 
Sec. 3118. Middle Rio Grande restoration, New Mexico. 
Sec. 3119. Buffalo Harbor, New York. 
Sec. 3120. Long Island Sound oyster restoration, New York and Connecticut. 
Sec. 3121. Mamaroneck and Sheldrake Rivers watershed management, New York. 
Sec. 3122. Orchard Beach, Bronx, New York. 
Sec. 3123. Port of New York and New Jersey, New York and New Jersey. 
Sec. 3124. New York State Canal System. 
Sec. 3125. Susquehanna River and Upper Delaware River watershed management, New York. 
Sec. 3126. Missouri River restoration, North Dakota. 
Sec. 3127. Wahpeton, North Dakota. 
Sec. 3128. Ohio. 
Sec. 3129. Lower Girard Lake Dam, Girard, Ohio. 
Sec. 3130. Mahoning River, Ohio. 
Sec. 3131. Arcadia Lake, Oklahoma. 
Sec. 3132. Arkansas River Corridor, Oklahoma. 
Sec. 3133. Lake Eufaula, Oklahoma. 
Sec. 3134. Oklahoma lakes demonstration program, Oklahoma. 
Sec. 3135. Ottawa County, Oklahoma. 
Sec. 3136. Red River chloride control, Oklahoma and Texas. 
Sec. 3137. Waurika Lake, Oklahoma. 
Sec. 3138. Upper Willamette River watershed ecosystem restoration, Oregon. 
Sec. 3139. Delaware River, Pennsylvania, New Jersey, and Delaware. 
Sec. 3140. Raystown Lake, Pennsylvania. 
Sec. 3141. Sheraden Park Stream and Chartiers Creek, Allegheny County, Pennsylvania. 
Sec. 3142. Solomon’s Creek, Wilkes-Barre, Pennsylvania. 
Sec. 3143. South Central Pennsylvania. 
Sec. 3144. Wyoming Valley, Pennsylvania. 
Sec. 3145. Narragansett Bay, Rhode Island. 
Sec. 3146. Missouri River Restoration, South Dakota. 
Sec. 3147. Cedar Bayou, Texas. 
Sec. 3148. Freeport Harbor, Texas. 
Sec. 3149. Lake Kemp, Texas. 
Sec. 3150. Lower Rio Grande Basin, Texas. 
Sec. 3151. North Padre Island, Corpus Christi Bay, Texas. 
Sec. 3152. Pat Mayse Lake, Texas. 
Sec. 3153. Proctor Lake, Texas. 
Sec. 3154. San Antonio Channel, San Antonio, Texas. 
Sec. 3155. Connecticut River restoration, Vermont. 
Sec. 3156. Dam remediation, Vermont. 
Sec. 3157. Lake Champlain Eurasian milfoil, water chestnut, and other nonnative plant control, Vermont. 
Sec. 3158. Upper Connecticut River Basin wetland restoration, Vermont and New Hampshire. 
Sec. 3159. Upper Connecticut River basin ecosystem restoration, Vermont and New Hampshire. 
Sec. 3160. Lake Champlain watershed, Vermont and New York. 
Sec. 3161. Sandbridge Beach, Virginia Beach, Virginia. 
Sec. 3162. Tangier Island Seawall, Virginia. 
Sec. 3163. Duwamish/Green, Washington. 
Sec. 3164. McNary Lock and Dam, McNary National Wildlife Refuge, Washington and Idaho. 
Sec. 3165. Snake River project, Washington and Idaho. 
Sec. 3166. Yakima River, Port of Sunnyside, Washington. 
Sec. 3167. Bluestone Lake, Ohio River Basin, West Virginia. 
Sec. 3168. Greenbrier River basin, West Virginia. 
Sec. 3169. Lesage/Greenbottom Swamp, West Virginia. 
Sec. 3170. Lower Mud River, Milton, West Virginia. 
Sec. 3171. Mcdowell County, West Virginia. 
Sec. 3172. Parkersburg, West Virginia. 
Sec. 3173. Green Bay Harbor, Green Bay, Wisconsin. 
Sec. 3174. Manitowoc Harbor, Wisconsin. 
Sec. 3175. Mississippi River headwaters reservoirs. 
Sec. 3176. Upper basin of Missouri River. 
Sec. 3177. Upper Mississippi River System environmental management program. 
Sec. 3178. Upper Ohio River and Tributaries navigation system new technology pilot program. 
Sec. 3179. Continuation of project authorizations. 
Sec. 3180. Project reauthorizations. 
Sec. 3181. Project deauthorizations. 
Sec. 3182. Land conveyances. 
Sec. 3183. Extinguishment of reversionary interests and use restrictions. 
Title IV—Studies 
Sec. 4001. John Glenn Great Lakes Basin Program. 
Sec. 4002. Lake Erie dredged material disposal sites. 
Sec. 4003. Southwestern United States drought study. 
Sec. 4004. Delaware River. 
Sec. 4005. Eurasian milfoil. 
Sec. 4006. Fire Island, Alaska. 
Sec. 4007. Knik Arm, Cook Inlet, Alaska. 
Sec. 4008. Kuskokwim River, Alaska. 
Sec. 4009. Nome Harbor, Alaska. 
Sec. 4010. St. George Harbor, Alaska. 
Sec. 4011. Susitna River, Alaska. 
Sec. 4012. Valdez, Alaska. 
Sec. 4013. Gila Bend, Maricopa, Arizona. 
Sec. 4014. Searcy County, Arkansas. 
Sec. 4015. Aliso Creek, California. 
Sec. 4016. Fresno, Kings, and Kern counties, California. 
Sec. 4017. Fruitvale Avenue Railroad Bridge, Alameda, California. 
Sec. 4018. Los Angeles River revitalization study, California. 
Sec. 4019. Lytle Creek, Rialto, California. 
Sec. 4020. Mokelumne River, San Joaquin County, California. 
Sec. 4021. Orick, California. 
Sec. 4022. Shoreline study, Oceanside, California. 
Sec. 4023. Rialto, Fontana, and Colton, California. 
Sec. 4024. Sacramento River, California. 
Sec. 4025. San Diego County, California. 
Sec. 4026. San Francisco Bay, Sacramento-San Joaquin Delta, California. 
Sec. 4027. South San Francisco Bay Shoreline, California. 
Sec. 4028. Twentynine Palms, California. 
Sec. 4029. Yucca Valley, California. 
Sec. 4030. Selenium studies, Colorado. 
Sec. 4031. Delaware and Christina Rivers and Shellpot Creek, Wilmington, Delaware. 
Sec. 4032. Delaware inland bays and tributaries and Atlantic coast, Delaware. 
Sec. 4033. Collier County Beaches, Florida. 
Sec. 4034. Lower St. Johns River, Florida. 
Sec. 4035. Herbert Hoover Dike supplemental major rehabilitation report, Florida. 
Sec. 4036. Vanderbilt Beach Lagoon, Florida. 
Sec. 4037. Meriwether County, Georgia. 
Sec. 4038. Boise River, Idaho. 
Sec. 4039. Ballard’s Island Side Channel, Illinois. 
Sec. 4040. Chicago, Illinois. 
Sec. 4041. Salem, Indiana. 
Sec. 4042. Buckhorn Lake, Kentucky. 
Sec. 4043. Dewey Lake, Kentucky. 
Sec. 4044. Louisville, Kentucky. 
Sec. 4045. Vidalia Port, Louisiana. 
Sec. 4046. Fall River Harbor, Massachusetts and Rhode Island. 
Sec. 4047. Clinton River, Michigan. 
Sec. 4048. Hamburg and Green Oak Townships, Michigan. 
Sec. 4049. Lake Erie at Luna Pier, Michigan. 
Sec. 4050. Duluth-Superior Harbor, Minnesota and Wisconsin. 
Sec. 4051. Northeast Mississippi. 
Sec. 4052. Dredged material disposal, New Jersey. 
Sec. 4053. Bayonne, New Jersey. 
Sec. 4054. Carteret, New Jersey. 
Sec. 4055. Gloucester County, New Jersey. 
Sec. 4056. Perth Amboy, New Jersey. 
Sec. 4057. Batavia, New York. 
Sec. 4058. Big Sister Creek, Evans, New York. 
Sec. 4059. Finger Lakes, New York. 
Sec. 4060. Lake Erie Shoreline, Buffalo, New York. 
Sec. 4061. Newtown Creek, New York. 
Sec. 4062. Niagara River, New York. 
Sec. 4063. Shore Parkway Greenway, Brooklyn, New York. 
Sec. 4064. Upper Delaware River watershed, New York. 
Sec. 4065. Lincoln County, North Carolina. 
Sec. 4066. Wilkes County, North Carolina. 
Sec. 4067. Yadkinville, North Carolina. 
Sec. 4068. Flood damage reduction, Ohio. 
Sec. 4069. Lake Erie, Ohio. 
Sec. 4070. Ohio River, Ohio. 
Sec. 4071. Toledo Harbor dredged material placement, Toledo, Ohio. 
Sec. 4072. Toledo Harbor, Maumee River, and Lake Channel project, Toledo, Ohio. 
Sec. 4073. Ecosystem restoration and fish passage improvements, Oregon. 
Sec. 4074. Walla Walla River basin, Oregon. 
Sec. 4075. Chartiers Creek watershed, Pennsylvania. 
Sec. 4076. Kinzua Dam and Allegheny Reservoir, Pennsylvania. 
Sec. 4077. Western Pennsylvania flood damage reduction. 
Sec. 4078. Williamsport, Pennsylvania. 
Sec. 4079. Yardley Borough, Pennsylvania. 
Sec. 4080. Rio Valenciano, Juncos, Puerto Rico. 
Sec. 4081. Woonsocket local protection project, Blackstone River basin, Rhode Island. 
Sec. 4082. Crooked Creek, Bennettsville, South Carolina. 
Sec. 4083. Broad River, York County, South Carolina. 
Sec. 4084. Savannah River, South Carolina and Georgia. 
Sec. 4085. Chattanooga, Tennessee. 
Sec. 4086. Cleveland, Tennessee. 
Sec. 4087. Cumberland River, Nashville, Tennessee. 
Sec. 4088. Lewis, Lawrence, and Wayne Counties, Tennessee. 
Sec. 4089. Wolf River and Nonconnah Creek, Memphis, Tennessee. 
Sec. 4090. Abilene, Texas. 
Sec. 4091. Coastal Texas ecosystem protection and restoration, Texas. 
Sec. 4092. Port of Galveston, Texas. 
Sec. 4093. Grand County and Moab, Utah. 
Sec. 4094. Southwestern Utah. 
Sec. 4095. Ecosystem and hydropower generation dams, Vermont. 
Sec. 4096. Elliott Bay Seawall, Seattle, Washington. 
Sec. 4097. Monongahela River Basin, Northern West Virginia. 
Sec. 4098. Kenosha Harbor, Wisconsin. 
Sec. 4099. Johnsonville Dam, Johnsonville, Wisconsin. 
Sec. 4100. Wauwatosa, Wisconsin. 
Sec. 4101. Debris removal. 
Title V—Miscellaneous 
Sec. 5001. Maintenance of navigation channels. 
Sec. 5002. Watershed management. 
Sec. 5003. Dam safety. 
Sec. 5004. Structural integrity evaluations. 
Sec. 5005. Flood mitigation priority areas. 
Sec. 5006. Additional assistance for authorized projects. 
Sec. 5007. Expedited completion of reports and construction for certain projects. 
Sec. 5008. Expedited completion of reports for certain projects. 
Sec. 5009. Southeastern water resources assessment. 
Sec. 5010. Missouri and Middle Mississippi Rivers enhancement project. 
Sec. 5011. Great Lakes fishery and ecosystem restoration program. 
Sec. 5012. Great Lakes remedial action plans and sediment remediation. 
Sec. 5013. Great Lakes tributary models. 
Sec. 5014. Great Lakes navigation and protection. 
Sec. 5015. Saint Lawrence Seaway. 
Sec. 5016. Upper Mississippi River dispersal barrier project. 
Sec. 5017. Estuary restoration. 
Sec. 5018. Missouri River and tributaries, mitigation, recovery, and restoration, Iowa, Kansas, Missouri, Montana, Nebraska, North Dakota, South Dakota, and Wyoming. 
Sec. 5019. Susquehanna, Delaware, and Potomac River basins, Delaware, Maryland, Pennsylvania, and Virginia. 
Sec. 5020. Chesapeake Bay environmental restoration and protection program. 
Sec. 5021. Chesapeake Bay oyster restoration, Virginia and Maryland. 
Sec. 5022. Hypoxia assessment. 
Sec. 5023. Potomac River watershed assessment and tributary strategy evaluation and monitoring program. 
Sec. 5024. Lock and dam security. 
Sec. 5025. Research and development program for Columbia and Snake River salmon survival. 
Sec. 5026. Wage surveys. 
Sec. 5027. Rehabilitation. 
Sec. 5028. Auburn, Alabama. 
Sec. 5029. Pinhook Creek, Huntsville, Alabama. 
Sec. 5030. Alaska. 
Sec. 5031. Barrow, Alaska. 
Sec. 5032. Lowell Creek Tunnel, Seward, Alaska. 
Sec. 5033. St. Herman and St. Paul Harbors, Kodiak, Alaska. 
Sec. 5034. Tanana River, Alaska. 
Sec. 5035. Wrangell Harbor, Alaska. 
Sec. 5036. Augusta and Clarendon, Arkansas. 
Sec. 5037. Des Arc levee protection, Arkansas. 
Sec. 5038. Loomis Landing, Arkansas. 
Sec. 5039. California. 
Sec. 5040. Calaveras River and Littlejohn Creek and tributaries, Stockton, California. 
Sec. 5041. Cambria, California. 
Sec. 5042. Contra Costa Canal, Oakley and Knightsen, California; Mallard Slough, Pittsburg, California. 
Sec. 5043. Dana Point Harbor, California. 
Sec. 5044. East San Joaquin County, California. 
Sec. 5045. Eastern Santa Clara basin, California. 
Sec. 5046. LA–3 dredged material ocean disposal site designation, California. 
Sec. 5047. Lancaster, California. 
Sec. 5048. Los Osos, California. 
Sec. 5049. Pine Flat Dam fish and wildlife habitat, California. 
Sec. 5050. Raymond Basin, Six Basins, Chino Basin, and San Gabriel Basin, California. 
Sec. 5051. San Francisco, California. 
Sec. 5052. San Francisco, California, waterfront area. 
Sec. 5053. San Pablo Bay, California, watershed and Suisun Marsh ecosystem restoration. 
Sec. 5054. St. Helena, California. 
Sec. 5055. Upper Calaveras River, Stockton, California. 
Sec. 5056. Rio Grande environmental management program, Colorado, New Mexico, and Texas. 
Sec. 5057. Charles Hervey Townshend Breakwater, New Haven Harbor, Connecticut. 
Sec. 5058. Stamford, Connecticut. 
Sec. 5059. Delmarva conservation corridor, Delaware, Maryland, and Virginia. 
Sec. 5060. Anacostia River, District of Columbia and Maryland. 
Sec. 5061. East Central and Northeast Florida. 
Sec. 5062. Florida Keys water quality improvements. 
Sec. 5063. Lake Worth, Florida. 
Sec. 5064. Big Creek, Georgia, watershed management and restoration program. 
Sec. 5065. Metropolitan North Georgia Water Planning District. 
Sec. 5066. Savannah, Georgia. 
Sec. 5067. Idaho, Montana, rural Nevada, New Mexico, rural Utah, and Wyoming. 
Sec. 5068. Riley Creek Recreation Area, Idaho. 
Sec. 5069. Floodplain mapping, Little Calumet River, Chicago, Illinois. 
Sec. 5070. Reconstruction of Illinois and Missouri flood protection projects. 
Sec. 5071. Illinois River basin restoration. 
Sec. 5072. Promontory Point third-party review, Chicago shoreline, Chicago, Illinois. 
Sec. 5073. Kaskaskia River basin, Illinois, restoration. 
Sec. 5074. Southwest Illinois. 
Sec. 5075. Calumet region, Indiana. 
Sec. 5076. Floodplain mapping, Missouri River, Iowa. 
Sec. 5077. Paducah, Kentucky. 
Sec. 5078. Southern and eastern Kentucky. 
Sec. 5079. Winchester, Kentucky. 
Sec. 5080. Baton Rouge, Louisiana. 
Sec. 5081. Calcasieu Ship Channel, Louisiana. 
Sec. 5082. East Atchafalaya basin and Amite River basin region, Louisiana. 
Sec. 5083. Inner Harbor Navigation Canal Lock project, Louisiana. 
Sec. 5084. Lake Pontchartrain, Louisiana. 
Sec. 5085. Southeast Louisiana region, Louisiana. 
Sec. 5086. West Baton Rouge Parish, Louisiana. 
Sec. 5087. Charlestown, Maryland. 
Sec. 5088. St. Mary’s River, Maryland. 
Sec. 5089. Massachusetts dredged material disposal sites. 
Sec. 5090. Ontonagon Harbor, Michigan. 
Sec. 5091. Crookston, Minnesota. 
Sec. 5092. Garrison and Kathio Township, Minnesota. 
Sec. 5093. Itasca County, Minnesota. 
Sec. 5094. Minneapolis, Minnesota. 
Sec. 5095. Northeastern Minnesota. 
Sec. 5096. Wild Rice River, Minnesota. 
Sec. 5097. Mississippi. 
Sec. 5098. Harrison, Hancock, and Jackson Counties, Mississippi. 
Sec. 5099. Mississippi River, Missouri and Illinois. 
Sec. 5100. St. Louis, Missouri. 
Sec. 5101. St. Louis Regional Greenways, St. Louis, Missouri. 
Sec. 5102. Missoula, Montana. 
Sec. 5103. St. Mary project, Glacier County, Montana. 
Sec. 5104. Lower Platte River watershed restoration, Nebraska. 
Sec. 5105. Hackensack Meadowlands area, New Jersey. 
Sec. 5106. Atlantic Coast of New York. 
Sec. 5107. College Point, New York City, New York. 
Sec. 5108. Flushing Bay and Creek, New York City, New York. 
Sec. 5109. Hudson River, New York. 
Sec. 5110. Mount Morris Dam, New York. 
Sec. 5111. North Hempstead and Glen Cove North Shore watershed restoration, New York. 
Sec. 5112. Rochester, New York. 
Sec. 5113. North Carolina. 
Sec. 5114. Stanly County, North Carolina. 
Sec. 5115. John H. Kerr Dam and Reservoir, North Carolina. 
Sec. 5116. Cincinnati, Ohio. 
Sec. 5117. Ohio River basin environmental management. 
Sec. 5118. Toussaint River navigation project, Carroll Township, Ohio. 
Sec. 5119. Statewide comprehensive water planning, Oklahoma. 
Sec. 5120. Fern Ridge Dam, Oregon. 
Sec. 5121. Allegheny County, Pennsylvania. 
Sec. 5122. Clinton County, Pennsylvania. 
Sec. 5123. Kehly Run Dams, Pennsylvania. 
Sec. 5124. Lehigh River, Lehigh County, Pennsylvania. 
Sec. 5125. Northeast Pennsylvania. 
Sec. 5126. Upper Susquehanna River basin, Pennsylvania and New York. 
Sec. 5127. Cano Martin Pena, San Juan, Puerto Rico. 
Sec. 5128. Lakes Marion and Moultrie, South Carolina. 
Sec. 5129. Cheyenne River Sioux Tribe, Lower Brule Sioux Tribe, and terrestrial wildlife habitat restoration, South Dakota. 
Sec. 5130. East Tennessee. 
Sec. 5131. Fritz Landing, Tennessee. 
Sec. 5132. J. Percy Priest Dam and Reservoir, Tennessee. 
Sec. 5133. Nashville, Tennessee. 
Sec. 5134. Nonconnah Weir, Memphis, Tennessee. 
Sec. 5135. Tennessee River partnership. 
Sec. 5136. Town Creek, Lenoir City, Tennessee. 
Sec. 5137. Upper Mississippi embayment, Tennessee, Arkansas, and Mississippi. 
Sec. 5138. Texas. 
Sec. 5139. Bosque River watershed, Texas. 
Sec. 5140. Dallas County region, Texas. 
Sec. 5141. Dallas Floodway, Dallas, Texas. 
Sec. 5142. Harris County, Texas. 
Sec. 5143. Johnson Creek, Arlington, Texas. 
Sec. 5144. Onion Creek, Texas. 
Sec. 5145. Connecticut River dams, Vermont. 
Sec. 5146. Lake Champlain Canal, Vermont and New York. 
Sec. 5147. Dyke Marsh, Fairfax County, Virginia. 
Sec. 5148. Eastern Shore and Southwest Virginia. 
Sec. 5149. James River, Virginia. 
Sec. 5150. Baker Bay and Ilwaco Harbor, Washington. 
Sec. 5151. Hamilton Island campground, Washington. 
Sec. 5152. Erosion control, Puget Island, Wahkiakum County, Washington. 
Sec. 5153. Willapa Bay, Washington. 
Sec. 5154. West Virginia and Pennsylvania flood control. 
Sec. 5155. Central West Virginia. 
Sec. 5156. Southern West Virginia. 
Sec. 5157. Construction of flood control projects by non-Federal interests. 
Sec. 5158. Additional assistance for critical projects. 
Title VI—Florida Everglades 
Sec. 6001. Hillsboro and Okeechobee Aquifer, Florida. 
Sec. 6002. Pilot projects. 
Sec. 6003. Maximum costs. 
Sec. 6004. Credit. 
Sec. 6005. Outreach and assistance. 
Sec. 6006. Critical restoration projects. 
Sec. 6007. Regional engineering model for environmental restoration. 
Title VII—Louisiana Coastal Area 
Sec. 7001. Definitions. 
Sec. 7002. Comprehensive plan. 
Sec. 7003. Louisiana coastal area. 
Sec. 7004. Coastal Louisiana Ecosystem Protection and Restoration Task Force. 
Sec. 7005. Project modifications. 
Sec. 7006. Construction. 
Sec. 7007. Non-Federal cost share. 
Sec. 7008. Project justification. 
Sec. 7009. Independent review. 
Sec. 7010. Expedited reports. 
Sec. 7011. Reporting. 
Sec. 7012. New Orleans and vicinity. 
Sec. 7013. Mississippi River-Gulf Outlet. 
Sec. 7014. Hurricane and storm damage reduction. 
Sec. 7015. Larose to Golden Meadow. 
Sec. 7016. Lower Jefferson Parish, Louisiana. 
Title VIII—Upper Mississippi River and Illinois Water-Way System  
Sec. 8001. Definitions. 
Sec. 8002. Navigation improvements and restoration. 
Sec. 8003. Authorization of construction of navigation improvements. 
Sec. 8004. Ecosystem restoration authorization. 
Sec. 8005. Comparable progress. 
Title IX—National levee safety program  
Sec. 9001. Short title. 
Sec. 9002. Definitions. 
Sec. 9003. Committee on Levee Safety. 
Sec. 9004. Inventory and inspection of levees. 
Sec. 9005. Limitations on statutory construction. 
Sec. 9006. Authorization of appropriations.   
2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of the Army.  
IWater Resources Projects 
1001.Project authorizations Except as otherwise provided in this section, the following projects for water resources development and conservation and other purposes are authorized to be carried out by the Secretary substantially in accordance with the plans, and subject to the conditions, described in the respective reports designated in this section: 
(1)Haines, alaskaThe project for navigation, Haines, Alaska: Report of the Chief of Engineers dated December 20, 2004, at a total cost of $14,040,000, with an estimated Federal cost of $11,232,000 and an estimated non-Federal cost of $2,808,000. 
(2)Port lions, alaskaThe project for navigation, Port Lions, Alaska: Report of the Chief of Engineers dated June 14, 2006, at a total cost of $9,530,000, with an estimated Federal cost of $7,624,000 and an estimated non-Federal cost of $1,906,000. 
(3)Santa cruz river, paseo de las iglesias, arizonaThe project for environmental restoration, Santa Cruz River, Pima County, Arizona: Report of the Chief of Engineers dated March 28, 2006, at a total cost of $97,700,000, with an estimated Federal cost of $63,300,000 and an estimated non-Federal cost of $34,400,000. 
(4)Tanque verde creek, pima county, arizonaThe project for environmental restoration, Tanque Verde Creek, Pima County, Arizona: Report of the Chief of Engineers dated July 22, 2003, at a total cost of $5,906,000, with an estimated Federal cost of $3,836,000 and an estimated non-Federal cost of $2,070,000. 
(5)Salt River (Rio Salado Oeste), Maricopa County, ArizonaThe project for environmental restoration, Salt River (Rio Salado Oeste), Maricopa County, Arizona: Report of the Chief of Engineers dated December 19, 2006, at a total cost of $166,650,000, with an estimated Federal cost of $106,629,000 and an estimated non-Federal cost of $60,021,000.  
(6)Salt river (va shly’ay akimel), maricopa county, arizona 
(A)In generalThe project for environmental restoration, Salt River (Va Shly’ay Akimel), Arizona: Report of the Chief of Engineers dated January 3, 2005, at a total cost of $162,100,000, with an estimated Federal cost of $105,200,000 and an estimated non-Federal cost of $56,900,000. 
(B)Coordination with federal reclamation projectsThe Secretary, to the maximum extent practicable, shall coordinate the design and construction of the project described in subparagraph (A) with the Bureau of Reclamation and any operating agent for any Federal reclamation project in the Salt River Basin to avoid impacts to existing Federal reclamation facilities and operations in the Salt River Basin. 
 (7) May branch, fort smith, arkansas The project for flood damage reduction, May Branch, Fort Smith, Arkansas: Report of the Chief of Engineers dated December 19, 2006, at a total cost of $30,850,000, with an estimated Federal cost of $15,010,000 and an estimated non-Federal cost of $15,840,000.  
(8)Hamilton city, glenn county, californiaThe project for flood damage reduction and environmental restoration, Hamilton City, Glenn County, California: Report of the Chief of Engineers dated December 22, 2004, at a total cost of $52,400,000, with an estimated Federal cost of $34,100,000 and estimated non-Federal cost of $18,300,000. 
(9)Silver strand shoreline, imperial beach, californiaThe project for storm damage reduction, Silver Strand Shoreline, Imperial Beach, California: Report of the Chief of Engineers dated December 30, 2003, at a total cost of $13,700,000, with an estimated Federal cost of $8,521,000 and an estimated non-Federal cost of $5,179,000, and at an estimated total cost of $42,500,000 for periodic beach nourishment over the 50-year life of the project, with an estimated Federal cost of $21,250,000 and an estimated non-Federal cost of $21,250,000. 
(10)Matilija dam, ventura county, californiaThe project for environmental restoration, Matilija Dam, Ventura County, California: Report of the Chief of Engineers dated December 20, 2004, at a total cost of $144,500,000, with an estimated Federal cost of $89,700,000 and an estimated non-Federal cost of $54,800,000. 
(11)Middle creek, lake county, californiaThe project for flood damage reduction and environmental restoration, Middle Creek, Lake County, California: Report of the Chief of Engineers dated November 29, 2004, at a total cost of $45,200,000, with an estimated Federal cost of $29,500,000 and an estimated non-Federal cost of $15,700,000. 
(12)Napa river salt marsh restoration, california 
(A)In generalThe project for environmental restoration, Napa River Salt Marsh Restoration, Napa, California: Report of the Chief of Engineers dated December 22, 2004, at a total cost of $134,500,000, with an estimated Federal cost of $87,500,000 and an estimated non-Federal cost of $47,000,000. 
(B)AdministrationIn carrying out the project authorized by this paragraph, the Secretary shall— 
(i)construct a recycled water pipeline extending from the Sonoma Valley County Sanitation District Waste Water Treatment Plant and the Napa Sanitation District Waste Water Treatment Plant to the project; and 
(ii)restore or enhance Salt Ponds 1, 1A, 2, and 3.  
(13)Denver county reach, South platte river, denver, coloradoThe project for environmental restoration, Denver County Reach, South Platte River, Denver, Colorado: Report of the Chief of Engineers dated May 16, 2003, at a total cost of $20,100,000, with an estimated Federal cost of $13,065,000 and an estimated non-Federal cost of $7,035,000. 
(14)Central and southern florida, indian river lagoon, florida 
(A)In generalThe Secretary may carry out the project for ecosystem restoration, water supply, flood control, and protection of water quality, Central and Southern Florida, Indian River Lagoon, Florida, at a total cost of $1,365,000,000, with an estimated Federal cost of $682,500,000 and an estimated non-Federal cost of $682,500,000, in accordance with section 601 of the Water Resources Development Act of 2000 (114 Stat. 2680) and the recommendations of the report of the Chief of Engineers dated August 6, 2004. 
(B)DeauthorizationsThe following projects are not authorized after the date of enactment of this Act: 
(i)The uncompleted portions of the project for the C–44 Basin Storage Reservoir of the Comprehensive Everglades Restoration Plan, authorized by section 601(b)(2)(C)(i) of the Water Resources Development Act of 2000 (114 Stat. 2682), at a total cost of $147,800,000, with an estimated Federal cost of $73,900,000 and an estimated non-Federal cost of $73,900,000. 
(ii)The uncompleted portions of the Martin County, Florida, modifications to the project for Central and Southern Florida, authorized by section 203 of the Flood Control Act of 1968 (82 Stat. 740), at a total cost of $15,471,000, with an estimated Federal cost of $8,073,000 and an estimated non-Federal cost of $7,398,000. 
(iii)The uncompleted portions of the East Coast Backpumping, St. Lucie–Martin County, Spillway Structure S–311 modifications to the project for Central and Southern Florida, authorized by section 203 of the Flood Control Act of 1968 (82 Stat. 740), at a total cost of $77,118,000, with an estimated Federal cost of $55,124,000 and an estimated non-Federal cost of $21,994,000. 
(15)Comprehensive everglades restoration plan, central and southern florida, picayune strand restoration project, collier county, floridaThe project for ecosystem restoration, Comprehensive Everglades Restoration Plan, Central and Southern Florida, Picayune Strand Restoration Project, Collier County, Florida: Report of the Chief of Engineers dated September 15, 2005, at a total cost of $375,330,000 with an estimated Federal cost of $187,665,000 and an estimated non-Federal cost of $187,665,000. 
 (16) Comprehensive everglades restoration plan, central and southern florida, site 1 Impoundment Project, Palm Beach County, Florida The project for ecosystem restoration, Comprehensive Everglades Restoration Plan, Central and Southern Florida, Site 1 Impoundment Project, Palm Beach County, Florida: Report of the Chief of Engineers dated December 19, 2006, at a total cost of $80,840,000, with an estimated Federal cost of $40,420,000 and an estimated non-Federal cost of $40,420,000.  
(17)Miami harbor, miami-dade county, florida 
(A)In generalThe project for navigation, Miami Harbor, Miami-Dade County, Florida: Report of the Chief of Engineers dated April 25, 2005, at a total cost of $125,270,000, with an estimated Federal cost of $75,140,000 and an estimated non-Federal cost of $50,130,000. 
(B)General reevaluation reportThe non-Federal share of the cost of the general reevaluation report that resulted in the report of the Chief of Engineers referred to in subparagraph (A) shall be the same percentage as the non-Federal share of cost of construction of the project. 
(C)AgreementThe Secretary shall enter into a new partnership with the non-Federal interest to reflect the cost sharing required by subparagraph (B). 
(18)East st. louis and vicinity, illinoisThe project for environmental restoration and recreation, East St. Louis and Vicinity, Illinois: Report of the Chief of Engineers dated December 22, 2004, at a total cost of $208,260,000, with an estimated Federal cost of $134,910,000 and an estimated non-Federal cost of $73,350,000. 
(19)Peoria riverfront development, illinoisThe project for environmental restoration, Peoria Riverfront Development, Illinois: Report of the Chief of Engineers dated July 28, 2003, at a total cost of $18,220,000, with an estimated Federal cost of $11,840,000 and an estimated non-Federal cost of $6,380,000. 
(20)Wood river levee system reconstruction, madison county, illinoisThe project for flood damage reduction, Wood River Levee System Reconstruction, Madison County, Illinois: Report of the Chief of Engineers dated July 18, 2006, at a total cost of $17,220,000, with an estimated Federal cost of $11,193,000 and an estimated non-Federal cost of $6,027,000. 
(21)Des moines and raccoon rivers, des moines, iowaThe project for flood damage reduction, Des Moines and Raccoon Rivers, Des Moines, Iowa: Report of the Chief of Engineers dated March 28, 2006, at a total cost of $10,780,000, with an estimated Federal cost of $6,967,000 and an estimated non-Federal cost of $3,813,000. 
(22)Licking river basin, cynthiana, kentuckyThe project for flood damage reduction, Licking River Basin, Cynthiana, Kentucky: Report of the Chief of Engineers dated October 24, 2006, at a total cost of $18,200,000, with an estimated Federal cost of $11,830,000 and an estimated non-Federal cost of $6,370,000. 
(23)Bayou sorrel lock, louisianaThe project for navigation, Bayou Sorrel Lock, Louisiana: Report of the Chief of Engineers dated January 3, 2005, at a total cost of $9,600,000. The costs of construction of the project are to be paid ½ from amounts appropriated from the general fund of the Treasury and ½ from amounts appropriated from the Inland Waterways Trust Fund. 
(24)Morganza to the gulf of mexico, louisiana 
(A)In generalThe project for hurricane and storm damage reduction, Morganza to the Gulf of Mexico, Louisiana: Reports of the Chief of Engineers dated August 23, 2002, and July 22, 2003, at a total cost of $886,700,000, with an estimated Federal cost of $576,355,000 and an estimated non-Federal cost of $310,345,000. 
(B)Operation and maintenanceThe operation, maintenance, repair, rehabilitation, and replacement of the Houma Navigation Canal lock complex and the Gulf Intracoastal Waterway floodgate features of the project described in subparagraph (A) that provide for inland waterway transportation shall be a Federal responsibility in accordance with section 102 of the Water Resources Development Act of 1986 (33 U.S.C. 2212). 
 (25) Port of iberia, louisiana The project for navigation, Port of Iberia, Louisiana: Report of the Chief of Engineers dated December 31, 2006, at a total cost of $131,250,000, with an estimated Federal cost of $105,315,000 and an estimated non-Federal cost of $25,935,000; except that the Secretary, in consultation with Vermillion and Iberia Parishes, Louisiana, and consistent with the mitigation plan in the report, shall use available dredged material and rock placement on the south bank of the Gulf Intracoastal Waterway and the west bank of the Freshwater Bayou Channel to provide incidental storm surge protection that does not adversely affect the mitigation plan.  
(26)Smith island, somerset county, marylandThe project for environmental restoration, Smith Island, Somerset County, Maryland: Report of the Chief of Engineers dated October 29, 2001, at a total cost of $15,580,000, with an estimated Federal cost of $10,127,000 and an estimated non-Federal cost of $5,453,000. 
 (27) Roseau river, roseau, minnesota The project for flood damage reduction, Roseau River, Roseau, Minnesota: Report of the Chief of Engineers dated December 19, 2006, at a total cost of $25,100,000, with an estimated Federal cost of $13,820,000 and an estimated non-Federal cost of $11,280,000.  
 (28) Argentine, east bottoms, fairfax-jersey creek, and north kansas levees units, missouri river and tributaries at kansas cities, missouri and kansas The project for flood damage reduction, Argentine, East Bottoms, Fairfax-Jersey Creek, and North Kansas Levees units, Missouri River and tributaries at Kansas Cities, Missouri and Kansas: Report of the Chief of Engineers dated December 19, 2006, at a total cost of $65,430,000, with an estimated Federal cost of $42,530,000 and an estimated non-Federal cost of $22,900,000.  
(29)Swope park industrial area, blue river, kansas city, missouriThe project for flood damage reduction, Swope Park Industrial Area, Blue River, Kansas City, Missouri: Report of the Chief of Engineers dated December 30, 2003, at a total cost of $16,980,000, with an estimated Federal cost of $11,037,000 and an estimated non-Federal cost of $5,943,000. 
(30)Great egg harbor inlet to townsends inlet, new jerseyThe project for hurricane and storm damage reduction, Great Egg Harbor Inlet to Townsends Inlet, New Jersey: Report of the Chief of Engineers dated October 24, 2006, at a total cost of $54,360,000, with an estimated Federal cost of $35,069,000 and an estimated non-Federal cost of $19,291,000, and at an estimated total cost of $202,500,000 for periodic nourishment over the 50-year life of the project, with an estimated Federal cost of $101,250,000 and an estimated non-Federal cost of $101,250,000. 
(31)Hudson raritan estuary, liberty state park, new jersey 
(A)In generalThe project for environmental restoration, Hudson Raritan Estuary, Liberty State Park, New Jersey: Report of the Chief of Engineers dated August 25, 2006, at a total cost of $34,100,000, with an estimated Federal cost of $22,200,000 and an estimated non-Federal cost of $11,900,000. 
(B)Restoration teamsIn carrying out the project, the Secretary shall establish and utilize watershed restoration teams composed of estuary restoration experts from the Corps of Engineers, the New Jersey department of environmental protection, and the Port Authority of New York and New Jersey and other experts designated by the Secretary for the purpose of developing habitat restoration and water quality enhancement. 
(32)New jersey shore protection study, manasquan inlet to barnegat inlet, new jerseyThe project for hurricane and storm damage reduction, New Jersey Shore Protection Study, Manasquan Inlet to Barnegat Inlet, New Jersey: Report of the Chief of Engineers dated December 30, 2003, at a total cost of $71,900,000, with an estimated Federal cost of $46,735,000 and an estimated non-Federal cost of $25,165,000, and at an estimated total cost of $119,680,000 for periodic beach nourishment over the 50-year life of the project, with an estimated Federal cost of $59,840,000 and an estimated non-Federal cost of $59,840,000. 
(33)Raritan bay and sandy hook bay, union beach, new jerseyThe project for hurricane and storm damage reduction, Raritan Bay and Sandy Hook Bay, Union Beach, New Jersey: Report of the Chief of Engineers dated January 4, 2006, at a total cost of $115,000,000, with an estimated Federal cost of $74,800,000 and an estimated non-Federal cost of $40,200,000, and at an estimated total cost of $6,500,000 for periodic nourishment over the 50-year life of the project, with an estimated Federal cost of $3,250,000 and an estimated non-Federal cost of $3,250,000. 
(34)South river, raritan river basin, new jerseyThe project for hurricane and storm damage reduction and environmental restoration, South River, Raritan River Basin, New Jersey: Report of the Chief of Engineers dated July 22, 2003, at a total cost of $122,300,000, with an estimated Federal cost of $79,500,000 and an estimated non-Federal cost of $42,800,000. 
(35)Southwest valley, bernalillo county, new mexicoThe project for flood damage reduction, Southwest Valley, Bernalillo County, New Mexico: Report of the Chief of Engineers dated November 29, 2004, at a total cost of $24,840,000, with an estimated Federal cost of $16,150,000 and an estimated non-Federal cost of $8,690,000. 
(36)Montauk point, new yorkThe project for hurricane and storm damage reduction, Montauk Point, New York: Report of the Chief of Engineers dated March 31, 2006, at a total cost of $14,600,000, with an estimated Federal cost of $7,300,000 and an estimated non-Federal cost of $7,300,000. 
 (37) Hocking river basin, Monday creek, ohio 
 (A) In general The project for ecosystem restoration, Hocking River Basin, Monday Creek, Ohio: Report of the Chief of Engineers dated August 24, 2006, at a total cost of $20,980,000, with an estimated Federal cost of $13,440,000 and an estimated non-Federal cost of $7,540,000.  
 (B) Wayne national forest 
 (i) In general The Secretary, in cooperation with the Secretary of Agriculture, may construct other project features on property that is located in the Wayne National Forest, Ohio, owned by the United States and managed by the Forest Service as described in the report of the Corps of Engineers entitled Hocking River Basin, Ohio, Monday Creek Sub-Basin Ecosystem Restoration Project Feasibility Report and Environmental Assessment.  
 (ii) Cost Each project feature carried out on Federal land shall be designed, constructed, operated, and maintained at Federal expense.  
 (iii) Authorization of appropriations There is authorized to be appropriated to the Secretary of Agriculture to carry out this subparagraph $1,270,000.    
(38)Town of bloomsburg, columbia county, pennsylvaniaThe project for flood damage reduction, town of Bloomsburg, Columbia County, Pennsylvania: Report of the Chief of Engineers dated January 25, 2006, at a total cost of $44,500,000, with an estimated Federal cost of $28,925,000 and an estimated non-Federal cost of $15,575,000. 
 (39) Pawleys island, south carolina The project for hurricane and storm damage reduction, Pawleys Island, South Carolina: Report of the Chief of Engineers dated December 19, 2006, at a total cost of $8,980,000, with an estimated Federal cost of $5,840,000 and an estimated non-Federal cost of $3,140,000, and at an estimated total cost of $21,200,000 for periodic nourishment over the 50-year life of the project, with an estimated Federal cost of $10,600,000 and an estimated non-Federal cost of $10,600,000.  
(40)Corpus christi ship channel, corpus christi, texas 
(A)In generalThe project for navigation and ecosystem restoration, Corpus Christi Ship Channel, Texas: Report of the Chief of Engineers dated June 2, 2003, at a total cost of $188,110,000, with an estimated Federal cost of $87,810,000 and an estimated non-Federal cost of $100,300,000. 
(B)Navigational servitudeIn carrying out the project under subparagraph (A), the Secretary shall enforce the navigational servitude in the Corpus Christi Ship Channel (including the removal or relocation of any facility obstructing the project) consistent with the cost sharing requirements of section 101 of the Water Resources Development Act of 1986 (33 U.S.C. 2211). 
(41)Gulf intracoastal waterway, brazos river to port o’connor, matagorda bay re-route, texasThe project for navigation, Gulf Intracoastal Waterway, Brazos River to Port O’Connor, Matagorda Bay Re-Route, Texas: Report of the Chief of Engineers dated December 24, 2002, at a total cost of $17,280,000. The costs of construction of the project are to be paid ½ from amounts appropriated from the general fund of the Treasury and ½ from amounts appropriated from the Inland Waterways Trust Fund. 
(42)Gulf intracoastal waterway, high island to brazos river, texasThe project for navigation, Gulf Intracoastal Waterway, High Island to Brazos River, Texas: Report of the Chief of Engineers dated April 16, 2004, at a total cost of $14,450,000. The costs of construction of the project are to be paid ½ from amounts appropriated from the general fund of the Treasury and ½ from amounts appropriated from the Inland Waterways Trust Fund. 
 (43) Lower colorado river basin phase i, texas The project for flood damage reduction and ecosystem restoration, Lower Colorado River Basin Phase I, Texas: Report of the Chief of Engineers dated December 31, 2006, at a total cost of $110,730,000, with an estimated Federal cost of $69,640,000 and an estimated non-Federal cost of $41,090,000.  
(44)Atlantic intracoastal waterway bridge replacement, deep creek, chesapeake, virginiaThe project for Atlantic Intracoastal Waterway Bridge Replacement, Deep Creek, Chesapeake, Virginia: Report of the Chief of Engineers dated March 3, 2003, at a total cost of $37,200,000. 
(45)Craney island eastward expansion, norfolk harbor and channels, hampton roads, virginia 
(A)In generalThe project for navigation, Craney Island Eastward Expansion, Norfolk Harbor and Channels, Hampton Roads, Virginia: Report of Chief of Engineers dated October 24, 2006, at a total cost of $712,103,000. 
(B)Non-federal shareNotwithstanding sections 101 and 103 of the Water Resources Development Act of 1986 (33 U.S.C. 2211 and 2213), the Federal share of the cost of the project shall be 50 percent. 
(46)Centralia, chehalis river, lewis county, washington 
(A)In generalThe project for flood damage reduction, Centralia, Chehalis River, Lewis County, Washington: Report of the Chief of Engineers dated September 27, 2004, at a total cost of $123,770,000, with an estimated Federal cost of $74,740,000 and an estimated non-Federal cost of $49,030,000. 
(B)CreditThe Secretary shall— 
(i)credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project up to $6,500,000 for the cost of planning and design work carried out by the non-Federal interest in accordance with the project study plan dated November 28, 1999; and 
(ii)credit toward the non-Federal share of the cost of the project the cost of design and construction work carried out by the non-Federal interest before the date of the partnership agreement for the project if the Secretary determines that the work is integral to the project.   
1002.Small projects for flood damage reduction 
(a)In GeneralThe Secretary shall conduct a study for each of the following projects and, if the Secretary determines that a project is feasible, may carry out the project under section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s): 
(1)Haleyville, alabamaProject for flood damage reduction, Haleyville, Alabama. 
(2)Weiss lake, alabamaProject for flood damage reduction, Weiss Lake, Alabama. 
(3)Fort yukon, alaskaProject for flood damage reduction, Fort Yukon, Alaska. 
(4)Little colorado river levee, arizonaProject for flood damage reduction, Little Colorado River Levee, Arizona. 
(5)Cache river basin, grubbs, arkansasProject for flood damage reduction, Cache River Basin, Grubbs, Arkansas. 
(6)Barrel springs wash, palmdale, californiaProject for flood damage reduction, Barrel Springs Wash, Palmdale, California. 
(7)Borrego springs, californiaProject for flood damage reduction, Borrego Springs, California. 
(8)Colton, californiaProject for flood damage reduction, Colton, California. 
(9)Dunlap stream, yucaipa, californiaProject for flood damage reduction, Dunlap Stream, Yucaipa, California. 
(10)Hunts canyon wash, palmdale, californiaProject for flood damage reduction, Hunts Canyon Wash, Palmdale, California. 
(11)Ontario and chino, californiaProject for flood damage reduction, Ontario and Chino, California. 
(12)Santa venetia, californiaProject for flood damage reduction, Santa Venetia, California. 
(13)Whittier, CaliforniaProject for flood damage reduction, Whittier, California. 
(14)Wildwood creek, yucaipa, californiaProject for flood damage reduction, Wildwood Creek, Yucaipa, California. 
(15)Bibb County and City of Macon Levee, GeorgiaProject for flood damage reduction, Bibb County and City of Macon Levee, Georgia. 
(16)Fort wayne and vicinity, indianaProject for flood damage reduction, St. Mary’s and Maumee Rivers, Fort Wayne and vicinity, Indiana. 
(17)St. francisville, lousianaProject for flood damage reduction, St. Francisville, Louisiana.  
(18)Salem, massachusettsProject for flood damage reduction, Salem, Massachusetts. 
(19)Cass river, michiganProject for flood damage reduction, Cass River, Vassar and vicinity, Michigan. 
(20)Crow river, rockford, minnesotaProject for flood damage reduction, Crow River, Rockford, Minnesota. 
(21)Marsh creek, minnesotaProject for flood damage reduction, Marsh Creek, Minnesota. 
(22)South branch of the wild rice river, borup, minnesotaProject for flood damage reduction, South Branch of the Wild Rice River, Borup, Minnesota. 
(23)Blacksnake creek, st. joseph, missouriProject for flood damage reduction, Blacksnake Creek, St. Joseph, Missouri. 
(24)Acid brook, pompton lakes, new jerseyProject for flood damage reduction, Acid Brook, Pompton Lakes, New Jersey. 
(25)Canisteo river, addison, new yorkProject for flood damage reduction, Canisteo River, Addison, New York. 
(26)Cohocton river, campbell, new yorkProject for flood damage reduction, Cohocton River, Campbell, New York. 
(27)Dry and otter creeks, cortland, new yorkProject for flood damage reduction, Dry and Otter Creeks, Cortland, New York. 
(28)East river, silver beach, new york city, new yorkProject for flood damage reduction, East River, Silver Beach, New York City, New York. 
(29)East valley creek, andover, new yorkProject for flood damage reduction, East Valley Creek, Andover, New York. 
(30)Sunnyside brook, westchester county, new yorkProject for flood damage reduction, Sunnyside Brook, Westchester County, New York. 
(31)Little yankee and mud run, trumbull county, ohioProject for flood damage reduction, Little Yankee and Mud Run, Trumbull County, Ohio. 
(32)Little neshaminy creek, warrington, pennsylvaniaProject for flood damage reduction, Little Neshaminy Creek, Warrington, Pennsylvania. 
(33)Southampton creek watershed, southampton, pennsylvaniaProject for flood damage reduction, Southampton Creek watershed, Southampton, Pennsylvania. 
(34)Spring creek, lower macungie township, pennsylvaniaProject for flood damage reduction, Spring Creek, Lower Macungie Township, Pennsylvania. 
(35)Yardley aqueduct, silver and brock creeks, yardley, pennsylvaniaProject for flood damage reduction, Yardley Aqueduct, Silver and Brock Creeks, Yardley, Pennsylvania. 
(36)Surfside beach, south carolinaProject for flood damage reduction, Surfside Beach and vicinity, South Carolina. 
(37)Sandy Creek, Jackson County, TennesseeA project for flood damage reduction, Sandy Creek, Jackson County, Tennessee. 
(38)Congelosi ditch, missouri city, texasProject for flood damage reduction, Congelosi Ditch, Missouri City, Texas. 
(39)Dilley, texasProject for flood damage reduction, Dilley, Texas. 
(40)Cheyenne, wyomingProject for flood damage reduction, Cheyenne, Wyoming.  
(b)Special Rules 
(1)Cache river basin, grubbs, arkansasThe Secretary may proceed with the project for the Cache River Basin, Grubbs, Arkansas, referred to in subsection (a)(5), notwithstanding that the project is located within the boundaries of the flood control project, Cache River Basin, Arkansas and Missouri, authorized by section 204 of the Flood Control Act of 1950, (64 Stat. 172) and modified by section 99 of the Water Resources Development Act of 1974 (88 Stat. 41). 
(2)Ontario and chino, californiaThe Secretary shall carry out the project for flood damage reduction, Ontario and Chino, California, referred to in subsection (a)(11) if the Secretary determines that the project is feasible. 
(3)Santa venetia, californiaThe Secretary shall carry out the project for flood damage reduction, Santa Venetia, California, referred to in subsection (a)(12) if the Secretary determines that the project is feasible and shall allow the non-Federal interest to participate in the financing of the project in accordance with section 903(c) of the Water Resources Development Act of 1986 (100 Stat. 4184) to the extent that the Secretary’s evaluation indicates that applying such section is necessary to implement the project. 
(4)Whittier, californiaThe Secretary shall carry out the project for flood damage reduction, Whittier, California, referred to in subsection (a)(13) if the Secretary determines that the project is feasible. 
(5)Wildwood creek, yucaipa, californiaThe Secretary shall review the locally prepared plan for the project for flood damage, Wildwood Creek, California, referred to in subsection (a)(14) and, if the Secretary determines that the plan meets the evaluation and design standards of the Corps of Engineers and that the plan is feasible, the Secretary may use the plan to carry out the project and shall provide credit toward the non-Federal share of the cost of the project for the cost of work carried out by the non-Federal interest before the date of the partnership agreement for the project if the Secretary determines that the work is integral to the project. 
(6)Fort wayne and vicinity, indianaIn carrying out the project for flood damage reduction, St. Mary’s and Maumee Rivers, Fort Wayne and vicinity, Indiana, referred to in subsection (a)(16) the Secretary shall— 
(A)provide a 100-year level of flood protection at the Berry Thieme, Park-Thompson, Woodhurst, and Tillman sites along the St. Mary’s River; and 
(B)allow the non-Federal interest to participate in the financing of the project in accordance with section 903(c) of the Water Resources Development Act of 1986 (100 Stat. 4184) to the extent that the Secretary’s evaluation indicates that applying such section is necessary to implement the project. 
(7)South Branch of the wild rice river, borup, minnesotaIn carrying out the project for flood damage reduction, South Branch of the Wild Rice River, Borup, Minnesota, referred to in subsection (a)(22) the Secretary may consider national ecosystem restoration benefits in determining the Federal interest in the project and shall allow the non-Federal interest to participate in the financing of the project in accordance with section 903(c) of the Water Resources Development Act of 1986 (100 Stat. 4184) to the extent that the Secretary’s evaluation indicates that applying such section is necessary to implement the project. 
(8)Acid brook, pompton lakes, new jerseyThe Secretary shall carry out the project for flood damage reduction, Acid Brook, Pompton Lakes, New Jersey, referred to in subsection (a)(24) if the Secretary determines that the project is feasible. 
(9)Sandy creek, tennesseeConsistent with the report of the Chief of Engineers dated March 24, 1948, on the West Tennessee Tributaries project, in carrying out the project for flood damage reduction, Sandy Creek, Tennessee, referred to in section (a)(37)— 
(A)Sandy Creek shall not be considered to be an authorized channel of the West Tennessee Tributaries project; and  
(B)the project shall not be considered to be part of the West Tennessee Tributaries project. 
(10)Dilley, texasThe Secretary shall carry out the project for flood damage reduction, Dilley, Texas, referred to in subsection (a)(39) if the Secretary determines that the project is feasible.  
1003.Small projects for emergency streambank protectionThe Secretary shall conduct a study for each of the following projects and, if the Secretary determines that a project is feasible, may carry out the project under section 14 of the Flood Control Act of 1946 (33 U.S.C. 701r): 
(1)Aliso creek, californiaProjects for emergency streambank protection, Aliso Creek, California. 
(2)St. johns bluff training wall, duval county, floridaProject for emergency streambank protection, St. Johns Bluff Training Wall, Duval County, Florida. 
(3)Gulf Intracoastal Waterway, Iberville Parish, LouisianaProjects for emergency streambank protection, Gulf Intracoastal Waterway, Iberville Parish, Louisiana.  
(4)Ouachita and black rivers, arkansas and louisianaProjects for emergency streambank protection, Ouachita and Black Rivers, Arkansas and Louisiana. 
(5)Piney point lighthouse, st. mary’s county, marylandProject for emergency streambank protection, Piney Point Lighthouse, St. Mary’s County, Maryland. 
(6)Pug hole lake, minnesotaProject for emergency streambank protection, Pug Hole Lake, Minnesota. 
(7)Middle fork grand river, gentry county, missouriProject for emergency streambank protection, Middle Fork Grand River, Gentry County, Missouri. 
(8)Platte river, platte city, missouriProject for emergency streambank protection, Platte River, Platte City, Missouri. 
(9)Rush creek, parkville, missouriProject for emergency streambank protection, Rush Creek, Parkville, Missouri, including measures to address degradation of the creek bed. 
(10)Dry and otter creeks, cortland county, new yorkProject for emergency streambank protection, Dry and Otter Creeks, Cortland County, New York. 
(11)Keuka lake, hammondsport, new yorkProject for emergency streambank protection, Keuka Lake, Hammondsport, New York. 
(12)Kowawese unique area and hudson river, new windsor, new yorkProject for emergency streambank protection, Kowawese Unique Area and Hudson River, New Windsor, New York. 
(13)Owego creek, tioga county, new yorkProject for emergency streambank protection, Owego Creek, Tioga County, New York. 
(14)Howard road outfall, shelby county, tennesseeProject for emergency streambank protection, Howard Road outfall, Shelby County, Tennessee. 
(15)Mitch farm ditch and lateral d, shelby county, tennesseeProject for emergency streambank protection, Mitch Farm Ditch and Lateral D, Shelby County, Tennessee. 
(16)Wolf river tributaries, shelby county, tennesseeProject for emergency streambank protection, Wolf River tributaries, Shelby County, Tennessee. 
(17)Johnson creek, arlington, texasProject for emergency streambank protection, Johnson Creek, Arlington, Texas. 
(18)Wells river, newbury, vermontProject for emergency streambank protection, Wells River, Newbury, Vermont.  
1004.Small projects for navigation 
(a)In GeneralThe Secretary shall conduct a study for each of the following projects and, if the Secretary determines that a project is feasible, may carry out the project under section 107 of the River and Harbor Act of 1960 (33 U.S.C. 577): 
 (1) Barrow harbor, alaska Project for navigation, Barrow Harbor, Alaska. 
(2)Coffman cove, alaskaProject for navigation, Coffman Cove, Alaska. 
(3)Kotzebue harbor, alaskaProject for navigation, Kotzebue Harbor, Alaska.  
 (4) Nome harbor, alaska Project for navigation, Nome Harbor, Alaska.  
 (5) Old harbor, alaska Project for navigation, Old Harbor, Alaska.  
(6)Little rock port, arkansasProject for navigation, Little Rock Port, Arkansas River, Arkansas. 
(7)Mississippi river ship channel, louisianaProject for navigation, Mississippi River Ship Channel, Louisiana. 
(8)East basin, cape cod canal, sandwich, massachusettsProject for navigation, East Basin, Cape Cod Canal, Sandwich, Massachusetts. 
(9)Lynn harbor, lynn, massachusettsProject for navigation, Lynn Harbor, Lynn, Massachusetts. 
(10)Merrimack river, haverhill, massachusettsProject for navigation, Merrimack River, Haverhill, Massachusetts. 
(11)Oak bluffs harbor, oak bluffs, massachusettsProject for navigation, Oak Bluffs Harbor, Oak Bluffs, Massachusetts. 
(12)Woods hole great harbor, falmouth, massachusettsProject for navigation, Woods Hole Great Harbor, Falmouth, Massachusetts. 
(13)Au sable river, michiganProject for navigation, Au Sable River in the vicinity of Oscoda, Michigan. 
 (14) Clinton river, michigan Project for navigation, Clinton River, Michigan.  
 (15) Ontonagon river, michigan Project for navigation, Ontonagon River, Ontonagon, Michigan.  
(16)Outer channel and inner harbor, menominee harbor, michigan and wisconsinProject for navigation, Outer Channel and Inner Harbor, Menominee Harbor, Michigan and Wisconsin. 
 (17) Sebewaing river, michigan Project for navigation, Sebewaing River, Michigan.  
(18)Traverse city harbor, traverse city, michiganProject for navigation, Traverse City Harbor, Traverse City, Michigan. 
(19)Tower harbor, tower, minnesotaProject for navigation, Tower Harbor, Tower, Minnesota. 
(20)Olcott harbor, olcott, new yorkProject for navigation, Olcott Harbor, Olcott, New York.  
 (21) Milwaukee harbor, wisconsin Project for navigation, Milwaukee Harbor, Milwaukee, Wisconsin.   
(b)Special Rules 
(1)Traverse city harbor, traverse city, michiganThe Secretary shall review the locally prepared plan for the project for navigation, Traverse City Harbor, Michigan, referred to in subsection (a)(18), and, if the Secretary determines that the plan meets the evaluation and design standards of the Corps of Engineers and that the plan is feasible, the Secretary may use the plan to carry out the project and shall provide credit toward the non-Federal share of the cost of the project for the cost of work carried out by the non-Federal interest before the date of the partnership agreement for the project if the Secretary determines that the work is integral to the project. 
(2)Tower harbor, tower minnesotaThe Secretary shall carry out the project for navigation, Tower Harbor, Tower, Minnesota, referred to in subsection (a)(19) if the Secretary determines that the project is feasible.   
1005.Small projects for improvement of the quality of the environmentThe Secretary shall conduct a study for each of the following projects and, if the Secretary determines that a project is appropriate, may carry out the project under section 1135 of the Water Resources Development Act of 1986 (33 U.S.C. 2309a): 
(1)Ballona creek, los angeles county, californiaProject for improvement of the quality of the environment, Ballona Creek, Los Angeles County, California. 
(2)Ballona lagoon tide gates, marina del rey, californiaProject for improvement of the quality of the environment, Ballona Lagoon Tide Gates, Marina Del Rey, California. 
(3)Ft. george inlet, duval county, floridaProject for improvement of the quality of the environment, Ft. George Inlet, Duval County, Florida. 
(4)Rathbun lake, iowaProject for improvement of the quality of the environment, Rathbun Lake, Iowa. 
(5)Smithville lake, missouriProject for improvement of the quality of the environment, Smithville Lake, Missouri. 
(6)Delaware bay, new jersey and delawareProject for improvement of the quality of the environment, Delaware Bay, New Jersey and Delaware, for the purpose of oyster restoration. 
(7)Tioga-hammond lakes, pennsylvaniaProject for improvement of the quality of the environment, Tioga-Hammond Lakes, Pennsylvania.  
1006.Small projects for aquatic ecosystem restoration 
(a)In generalThe Secretary shall conduct a study for each of the following projects and, if the Secretary determines that a project is appropriate, may carry out the project under section 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330): 
(1)Cypress creek, montgomery, alabamaProject for aquatic ecosystem restoration, Cypress Creek, Montgomery, Alabama. 
(2)Black lake, alaskaProject for aquatic ecosystem restoration, Black Lake, Alaska, at the head of the Chignik watershed. 
(3)Ben lomond dam, santa cruz, californiaProject for aquatic ecosystem restoration, Ben Lomond Dam, Santa Cruz, California. 
(4)Dockweiler bluffs, los angeles county, californiaProject for aquatic ecosystem restoration, Dockweiler Bluffs, Los Angeles County, California. 
(5)Salt river, californiaProject for aquatic ecosystem restoration, Salt River, California. 
(6)San diego river, californiaProject for aquatic ecosystem restoration, San Diego River, California, including efforts to address aquatic nuisance species. 
(7)Santa rosa creek, santa rosa, californiaProject for aquatic ecosystem restoration, Santa Rosa Creek in the vicinity of the Prince Memorial Greenway, Santa Rosa, California. 
(8)Stockton deep water ship channel and lower san joaquin river, californiaProject for aquatic ecosystem restoration, Stockton Deep Water Ship Channel and lower San Joaquin River, California. 
(9)Suisun marsh, san pablo bay, californiaProject for aquatic ecosystem restoration, Suisun Marsh, San Pablo Bay, California. 
(10)Sweetwater reservoir, san diego county, californiaProject for aquatic ecosystem restoration, Sweetwater Reservoir, San Diego County, California, including efforts to address aquatic nuisance species. 
(11)Biscayne bay, floridaProject for aquatic ecosystem restoration, Biscayne Bay, Key Biscayne, Florida. 
(12)Clam bayou and dinkins bayou, sanibel island, floridaProject for aquatic ecosystem restoration, Clam Bayou and Dinkins Bayou, Sanibel Island, Florida. 
(13)Mountain park, georgiaProject for aquatic ecosystem restoration, Mountain Park, Georgia. 
(14)Chattahoochee fall line, georgia and alabamaProject for aquatic ecosystem restoration, Chattahoochee Fall Line, Georgia and Alabama. 
(15)Longwood cove, gainesville, georgiaProject for aquatic ecosystem restoration, Longwood Cove, Gainesville, Georgia. 
(16)City park, university lakes, louisianaProject for aquatic ecosystem restoration, City Park, University Lakes, Louisiana. 
 (17) Lawrence gateway, massachusetts Project for aquatic ecosystem restoration at the Lawrence Gateway quadrant project along the Merrimack and Spicket Rivers in Lawrence, Massachusetts, in accordance with the general conditions established by the project approval of the Environmental Protection Agency, Region I, including filling abandoned drainage facilities and making improvements to the drainage system on the Lawrence Gateway to prevent continued migration of contaminated sediments into the river systems. 
(18)Milford pond, Milford, MassachusettsProject for aquatic ecosystem restoration, Milford Pond, Milford, Massachusetts.  
(19)Mill pond, littleton, massachusettsProject for aquatic ecosystem restoration, Mill Pond, Littleton, Massachusetts. 
(20)Pine tree brook, milton, massachusettsProject for aquatic ecosystem restoration, Pine Tree Brook, Milton, Massachusetts. 
 (21) Clinton river, michigan Project for aquatic ecosystem restoration, Clinton River, Michigan.  
(22)Kalamazoo river watershed, battle creek, michiganProject for aquatic ecosystem restoration, Kalamazoo River watershed, Battle Creek, Michigan. 
(23)Rush lake, minnesotaProject for aquatic ecosystem restoration, Rush Lake, Minnesota. 
(24)South fork of the crow river, hutchinson, minnesotaProject for aquatic ecosystem restoration, South Fork of the Crow River, Hutchinson, Minnesota. 
(25)St. louis, missouriProject for aquatic ecosystem restoration, St. Louis, Missouri. 
(26)Mobley dam, tongue river, montanaProject for aquatic ecosystem restoration, Mobley Dam, Tongue River, Montana. 
(27)S and H dam, tongue river, montanaProject for aquatic ecosystem restoration, S and H Dam, Tongue River, Montana. 
(28)Vandalia dam, milk river, montanaProject for aquatic ecosystem restoration, Vandalia Dam, Milk River, Montana. 
(29)Truckee river, reno, nevadaProject for aquatic ecosystem restoration, Truckee River, Reno, Nevada, including features for fish passage in Washoe County. 
(30)Grover’s mill pond, new jerseyProject for aquatic ecosystem restoration, Grover’s Mill Pond, New Jersey. 
(31)Caldwell County, North CarolinaProject for aquatic ecosystem restoration, Caldwell County, North Carolina. 
(32)Mecklenburg County, North CarolinaProject for aquatic ecosystem restoration, Mecklenburg County, North Carolina. 
(33)Dugway creek, bratenahl, ohioProject for aquatic ecosystem restoration, Dugway Creek, Bratenahl, Ohio. 
(34)Johnson creek, gresham, oregonProject for aquatic ecosystem restoration, Johnson Creek, Gresham, Oregon. 
(35)Beaver creek, beaver and salem, pennsylvaniaProject for aquatic ecosystem restoration, Beaver Creek, Beaver and Salem, Pennsylvania. 
(36)Cementon dam, lehigh river, pennsylvaniaProject for aquatic ecosystem restoration, Cementon Dam, Lehigh River, Pennsylvania. 
(37)Ingham spring dam, solebury township, pennsylvaniaProject for aquatic ecosystem restoration, Ingham Spring Dam, Solebury Township, Pennsylvania. 
(38)Saucon creek, northampton county, pennsylvaniaProject for aquatic ecosystem restoration, Saucon Creek, Northampton County, Pennsylvania. 
(39)Stillwater lake dam, monroe county, pennsylvaniaProject for aquatic ecosystem restoration, Stillwater Lake Dam, Monroe County, Pennsylvania. 
(40)Blackstone river, rhode islandProject for aquatic ecosystem restoration, Blackstone River, Rhode Island. 
(41)Wilson branch, cheraw, south carolinaProject for aquatic ecosystem restoration, Wilson Branch, Cheraw, South Carolina. 
(42)White river, bethel, vermontProject for aquatic ecosystem restoration, White River, Bethel, Vermont. 
(43)College lake, lynchburg, virginiaProject for aquatic ecosystem restoration, College Lake, Lynchburg, Virginia.  
(b)Special rules 
(1)Black lake, alaskaThe Secretary shall carry out the project for aquatic ecosystem restoration, Black Lake, Alaska referred to in subsection (a)(2) if the Secretary determines that the project is appropriate. 
(2)Truckee river, reno, nevadaThe maximum amount of Federal funds that may be expended for the project for aquatic ecosystem restoration, Truckee River, Reno, Nevada, referred to in subsection (a)(29) shall be $6,000,000 and the Secretary shall carry out the project if the Secretary determines that the project is appropriate. 
(3)Blackstone river, rhode islandThe Secretary shall carry out the project for aquatic ecosystem restoration, Blackstone River, Rhode Island, referred to in subsection (a)(40) if the Secretary determines that the project is appropriate. 
(4)College lake, lynchburg, virginiaThe Secretary shall carry out the project for aquatic ecosystem restoration, College Lake, Lynchburg, Virginia, referred to in subsection (a)(43) if the Secretary determines that the project is appropriate. 
1007.Small projects for shoreline protectionThe Secretary shall conduct a study for each of the following projects and, if the Secretary determines that a project is feasible, may carry out the project under section 3 of the Act entitled An Act authorizing Federal participation in the cost of protecting the shores of publicly owned property, approved August 13, 1946 (33 U.S.C. 426g): 
(1)Nelson lagoon, alaskaProject for shoreline protection, Nelson Lagoon, Alaska. 
(2)Nicholas canyon, los angeles, californiaProject for shoreline protection, Nicholas Canyon, Los Angeles, California. 
(3)Sanibel island, floridaProject for shoreline protection, Sanibel Island, Florida. 
(4)Apra harbor, guamProject for shoreline protection, Apra Harbor, Guam. 
(5)Piti, cabras island, guamProject for shoreline protection, Piti, Cabras Island, Guam. 
(6)Narrows and gravesend bay, upper new york bay, brooklyn, new yorkProject for shoreline protection in the vicinity of the confluence of the Narrows and Gravesend Bay, Upper New York Bay, Shore Parkway Greenway, Brooklyn, New York. 
(7)Delaware river, philadelphia naval shipyard, pennsylvaniaProject for shoreline protection, Delaware River in the vicinity of the Philadelphia Naval Shipyard, Pennsylvania. 
(8)Port aransas, texasProject for shoreline protection, Port Aransas, Texas. 
1008.Small projects for snagging and sediment removalThe Secretary shall conduct a study for the following project and, if the Secretary determines that the project is feasible, the Secretary may carry out the project under section 2 of the Flood Control Act of August 28, 1937 (33 U.S.C. 701g): Project for removal of snags and clearing and straightening of channels for flood control, Kowawese Unique Area and Hudson River, New Windsor, New York. 
 1009. Small projects to prevent or mitigate damage caused by navigation projects The Secretary shall conduct a study for each of the following projects and, if the Secretary determines that a project is feasible, may carry out the project under section 111 of the River and Harbor Act of 1968 (33 U.S.C. 426i): 
 (1) Tybee Island, Georgia.  
 (2) Burns Waterway Harbor, Indiana.   
 1010. Small projects for aquatic plant control 
(a)In generalThe Secretary is authorized to carry out a project for aquatic nuisance plant control in the Republican River Basin, Nebraska, under section 104 of the River and Harbor Act of 1958 (33 U.S.C. 610). 
(b)Special ruleIn carrying out the project under subsection (a), the Secretary may control and eradicate riverine nuisance plants.    
IIGeneral Provisions  
2001.Non-Federal contributionsSection 103 of the Water Resources Development Act of 1986 (33 U.S.C. 2213) is amended by adding at the end the following: 
 
(n)Non-Federal Contributions 
(1)Prohibition on solicitation of excess contributionsThe Secretary may not— 
(A)solicit contributions from non-Federal interests for costs of constructing authorized water resources projects or measures in excess of the non-Federal share assigned to the appropriate project purposes listed in subsections (a), (b), and (c); or 
(B)condition Federal participation in such projects or measures on the receipt of such contributions. 
(2)Limitation on statutory constructionNothing in this subsection shall be construed to affect the Secretary’s authority under section 903(c).. 
2002.Funding to process permitsSection 214(c) of the Water Resources Development Act of 2000 (33 U.S.C. 2201 note; 114 Stat. 2594; 119 Stat. 2169; 120 Stat. 318; 120 Stat. 3197) is amended by striking 2008 and inserting 2009. 
2003.Written agreement for water resources projects 
(a)In generalSection 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b) is amended— 
(1)by striking Sec. 221. and inserting the following: 
 
221.Written agreement requirement for water resources projects; 
(2)by striking subsection (a) and inserting the following: 
 
(a)Cooperation of Non-Federal Interest 
(1)In generalAfter December 31, 1970, the construction of any water resources project, or an acceptable separable element thereof, by the Secretary of the Army, acting through the Chief of Engineers, or by a non-Federal interest where such interest will be reimbursed for such construction under any provision of law, shall not be commenced until each non-Federal interest has entered into a written partnership agreement with the Secretary (or, where appropriate, the district engineer for the district in which the project will be carried out) under which each party agrees to carry out its responsibilities and requirements for implementation or construction of the project or the appropriate element of the project, as the case may be; except that no such agreement shall be required if the Secretary determines that the administrative costs associated with negotiating, executing, or administering the agreement would exceed the amount of the contribution required from the non-Federal interest and are less than $25,000. 
(2)Liquidated damagesA partnership agreement described in paragraph (1) may include a provision for liquidated damages in the event of a failure of one or more parties to perform. 
(3)Obligation of future appropriationsIn any partnership agreement described in paragraph (1) and entered into by a State, or a body politic of the State which derives its powers from the State constitution, or a governmental entity created by the State legislature, the agreement may reflect that it does not obligate future appropriations for such performance and payment when obligating future appropriations would be inconsistent with constitutional or statutory limitations of the State or a political subdivision of the State. 
(4)Credit for in-kind contributions 
(A)In generalA partnership agreement described in paragraph (1) may provide with respect to a project that the Secretary shall credit toward the non-Federal share of the cost of the project, including a project implemented without specific authorization in law, the value of in-kind contributions made by the non-Federal interest, including— 
(i)the costs of planning (including data collection), design, management, mitigation, construction, and construction services that are provided by the non-Federal interest for implementation of the project; 
(ii)the value of materials or services provided before execution of the partnership agreement, including efforts on constructed elements incorporated into the project; and 
(iii)the value of materials and services provided after execution of the partnership agreement. 
(B)ConditionThe Secretary may credit an in-kind contribution under subparagraph (A) only if the Secretary determines that the material or service provided as an in-kind contribution is integral to the project. 
(C)Work performed before partnership agreementIn any case in which the non-Federal interest is to receive credit under subparagraph (A)(ii) for the cost of work carried out by the non-Federal interest and such work has not been carried out as of the date of enactment of this subparagraph, the Secretary and the non-Federal interest shall enter into an agreement under which the non-Federal interest shall carry out such work, and only work carried out following the execution of the agreement shall be eligible for credit. 
(D)LimitationsCredit authorized under this paragraph for a project— 
(i)shall not exceed the non-Federal share of the cost of the project; 
(ii)shall not alter any other requirement that a non-Federal interest provide lands, easements, relocations, rights-of-way, or areas for disposal of dredged material for the project; 
(iii)shall not alter any requirement that a non-Federal interest pay a portion of the costs of construction of the project under sections 101 and 103 of the Water Resources Development Act of 1986 (33 U.S.C. 2211; 33 U.S.C. 2213); and 
(iv)shall not exceed the actual and reasonable costs of the materials, services, or other things provided by the non-Federal interest, as determined by the Secretary. 
(E)Applicability 
(i)In generalThis paragraph shall apply to water resources projects authorized after November 16, 1986, including projects initiated after November 16, 1986, without specific authorization in law. 
(ii)LimitationIn any case in which a specific provision of law provides for a non-Federal interest to receive credit toward the non-Federal share of the cost of a study for, or construction or operation and maintenance of, a water resources project, the specific provision of law shall apply instead of this paragraph.. 
(b)Non-federal interestSection 221(b) of such Act is amended to read as follows: 
 
(b)Definition of non-federal interestThe term non-Federal interest means— 
(1)a legally constituted public body (including a federally recognized Indian tribe); or 
(2)a nonprofit entity with the consent of the affected local government, that has full authority and capability to perform the terms of its agreement and to pay damages, if necessary, in the event of failure to perform.. 
(c)Program administrationSection 221 of such Act is further amended— 
(1)by redesignating subsection (e) as subsection (h); and 
(2)by inserting after subsection (d) the following: 
 
(e)Delegation of authorityNot later than June 30, 2008, the Secretary shall issue policies and guidelines for partnership agreements that delegate to the district engineers, at a minimum— 
(1)the authority to approve any policy in a partnership agreement that has appeared in an agreement previously approved by the Secretary; 
(2)the authority to approve any policy in a partnership agreement the specific terms of which are dictated by law or by a final feasibility study, final environmental impact statement, or other final decision document for a water resources project; 
(3)the authority to approve any partnership agreement that complies with the policies and guidelines issued by the Secretary; and 
(4)the authority to sign any partnership agreement for any water resources project unless, within 30 days of the date of authorization of the project, the Secretary notifies the district engineer in which the project will be carried out that the Secretary wishes to retain the prerogative to sign the partnership agreement for that project. 
(f)Report to congressNot later than 2 years after the date of enactment of this subsection, and every year thereafter, the Secretary shall submit to Congress a report detailing the following: 
(1)The number of partnership agreements signed by district engineers and the number of partnership agreements signed by the Secretary. 
(2)For any partnership agreement signed by the Secretary, an explanation of why delegation to the district engineer was not appropriate. 
(g)Public availabilityNot later than 120 days after the date of enactment of this subsection, the Chief of Engineers shall— 
(1)ensure that each district engineer has made available to the public, including on the Internet, all partnership agreements entered into under this section within the preceding 10 years and all partnership agreements for water resources projects currently being carried out in that district; and 
(2)make each partnership agreement entered into after such date of enactment available to the public, including on the Internet, not later than 7 days after the date on which such agreement is entered into.. 
(d)Local cooperationSection 912(b) of the Water Resources Development Act of 1986 (101 Stat. 4190) is amended— 
(1)in paragraph (2)— 
(A)by striking shall the first place it appears and inserting may; and 
(B)by striking the last sentence; and 
(2)in paragraph (4)— 
(A)by inserting after injunction, for the following: payment of damages or, for; 
(B)by striking to collect a civil penalty imposed under this section,; and 
(C)by striking any civil penalty imposed under this section, and inserting any damages,. 
(e)ApplicabilityThe amendments made by subsections (a), (b), and (d) only apply to partnership agreements entered into after the date of enactment of this Act; except that, at the request of a non-Federal interest for a project, the district engineer for the district in which the project is located may amend a project partnership agreement entered into on or before such date and under which construction on the project has not been initiated as of such date of enactment for the purpose of incorporating such amendments. 
(f)Agreements and references 
(1)In generalA goal of agreements entered into under section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b) shall be to further partnership and cooperation, and the agreements shall be referred to as partnership agreements.  
(2)References to cooperation agreementsAny reference in a law, regulation, document, or other paper of the United States to a cooperation agreement or project cooperation agreement shall be deemed to be a reference to a partnership agreement or a project partnership agreement, respectively. 
(3)References to partnership agreementsAny reference to a partnership agreement or project partnership agreement in this Act (other than this section) shall be deemed to be a reference to a cooperation agreement or a project cooperation agreement, respectively. 
2004.Compilation of laws 
(a)Compilation of laws enacted after November 8, 1966The Secretary and the Chief of Engineers shall prepare a compilation of the laws of the United States relating to the improvement of rivers and harbors, flood damage reduction, beach and shoreline erosion, hurricane and storm damage reduction, ecosystem and environmental restoration, and other water resources development enacted after November 8, 1966, and before January 1, 2008, and have such compilation printed for the use of the Department of the Army, Congress, and the general public. 
(b)Reprint of laws enacted before November 8, 1966The Secretary shall have the volumes containing the laws referred to in subsection (a) enacted before November 8, 1966, reprinted. 
(c)IndexThe Secretary shall include an index in each volume compiled, and each volume reprinted, pursuant to this section. 
(d)Congressional copiesNot later than April 1, 2008, the Secretary shall transmit at least 25 copies of each volume compiled, and of each volume reprinted, pursuant to this section to each of the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate. 
(e)AvailabilityThe Secretary shall ensure that each volume compiled, and each volume reprinted, pursuant to this section are available through electronic means, including on the Internet. 
2005.Dredged material disposalSection 217 of the Water Resources Development Act of 1996 (33 U.S.C. 2326a) is amended— 
(1)by redesignating subsection (c) as subsection (d); 
(2)by inserting after subsection (b) the following: 
 
(c)Dredged Material Facility 
(1)In generalThe Secretary may enter into a partnership agreement under section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b) with one or more non-Federal interests with respect to a water resources project, or group of water resources projects within a geographic region, if appropriate, for the acquisition, design, construction, management, or operation of a dredged material processing, treatment, contaminant reduction, or disposal facility (including any facility used to demonstrate potential beneficial uses of dredged material, which may include effective sediment contaminant reduction technologies) using funds provided in whole or in part by the Federal Government. 
(2)PerformanceOne or more of the parties to a partnership agreement under this subsection may perform the acquisition, design, construction, management, or operation of a dredged material processing, treatment, contaminant reduction, or disposal facility. 
(3)Multiple projectsIf appropriate, the Secretary may combine portions of separate water resources projects with appropriate combined cost-sharing among the various water resources projects in a partnership agreement for a facility under this subsection if the facility serves to manage dredged material from multiple water resources projects located in the geographic region of the facility. 
(4)Specified federal funding sources and cost sharing 
(A)Specified federal fundingA partnership agreement with respect to a facility under this subsection shall specify— 
(i)the Federal funding sources and combined cost-sharing when applicable to multiple water resources projects; and 
(ii)the responsibilities and risks of each of the parties relating to present and future dredged material managed by the facility. 
(B)Management of sediments 
(i)In generalA partnership agreement under this subsection may include the management of sediments from the maintenance dredging of Federal water resources projects that do not have partnership agreements. 
(ii)PaymentsA partnership agreement under this subsection may allow the non-Federal interest to receive reimbursable payments from the Federal Government for commitments made by the non-Federal interest for disposal or placement capacity at dredged material processing, treatment, contaminant reduction, or disposal facilities. 
(C)CreditA partnership agreement under this subsection may allow costs incurred by the non-Federal interest before execution of the partnership agreement to be credited in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b). 
(5)Credit 
(A)Effect on existing agreementsNothing in this subsection supersedes or modifies an agreement in effect on the date of enactment of this paragraph between the Federal Government and any non-Federal interest for the cost-sharing, construction, and operation and maintenance of a water resources project. 
(B)Credit for fundsSubject to the approval of the Secretary and in accordance with law (including regulations and policies) in effect on the date of enactment of this paragraph, a non-Federal interest for a water resources project may receive credit for funds provided for the acquisition, design, construction, management, or operation of a dredged material processing, treatment, contaminant reduction, or disposal facility to the extent the facility is used to manage dredged material from the project. 
(C)Non-federal interest responsibilitiesA non-Federal interest entering into a partnership agreement under this subsection for a facility shall— 
(i)be responsible for providing all necessary lands, easements, relocations, and rights-of-way associated with the facility; and 
(ii)receive credit toward the non-Federal share of the cost of the project with respect to which the agreement is being entered into for those items.; and 
(3)in paragraphs (1) and (2)(A) of subsection (d) (as redesignated by paragraph (1))— 
(A)by inserting and maintenance after operation each place it appears; and 
(B)by inserting processing, treatment, contaminant reduction, or after dredged material the first place it appears in each of those paragraphs. 
2006.Remote and subsistence harbors 
(a)In GeneralIn conducting a study of harbor and navigation improvements, the Secretary may recommend a project without the need to demonstrate that the project is justified solely by national economic development benefits if the Secretary determines that— 
(1) 
(A)the community to be served by the project is at least 70 miles from the nearest surface accessible commercial port and has no direct rail or highway link to another community served by a surface accessible port or harbor; or 
(B)the project would be located in the State of Hawaii, the Commonwealth of Puerto Rico, Guam, the Commonwealth of the Northern Mariana Islands, the United States Virgin Islands, or American Samoa; 
(2)the harbor is economically critical such that over 80 percent of the goods transported through the harbor would be consumed within the community served by the harbor and navigation improvement; and 
(3)the long-term viability of the community would be threatened without the harbor and navigation improvement. 
(b)JustificationIn considering whether to recommend a project under subsection (a), the Secretary shall consider the benefits of the project to— 
(1)public health and safety of the local community, including access to facilities designed to protect public health and safety; 
(2)access to natural resources for subsistence purposes; 
(3)local and regional economic opportunities; 
(4)welfare of the local population; and 
(5)social and cultural value to the community. 
2007.Use of other Federal fundsThe non-Federal interest for a water resources study or project may use, and the Secretary shall accept, funds provided by a Federal agency under any other Federal program, to satisfy, in whole or in part, the non-Federal share of the cost of the study or project if the Federal agency that provides the funds determines that the funds are authorized to be used to carry out the study or project. 
2008.Revision of project partnership agreement; cost sharing 
(a)Federal allocationUpon authorization by law of an increase in the maximum amount of Federal funds that may be allocated for a water resources project or an increase in the total cost of a water resources project authorized to be carried out by the Secretary, the Secretary shall enter into a revised partnership agreement for the project to take into account the change in Federal participation in the project. 
(b) Cost sharingAn increase in the maximum amount of Federal funds that may be allocated for a water resources project, or an increase in the total cost of a water resources project, authorized to be carried out by the Secretary shall not affect any cost-sharing requirement applicable to the project. 
(c)Cost estimatesThe estimated Federal and non-Federal costs of water resources projects authorized to be carried out by the Secretary before, on, or after the date of enactment of this Act are for informational purposes only and shall not be interpreted as affecting the cost-sharing responsibilities established by law. 
2009.Expedited actions for emergency flood damage reductionThe Secretary shall expedite any authorized planning, design, and construction of any project for flood damage reduction for an area that, within the preceding 5 years, has been subject to flooding that resulted in the loss of life and caused damage of sufficient severity and magnitude to warrant a declaration of a major disaster by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.). 
2010.Watershed and river basin assessmentsSection 729 of the Water Resources Development Act of 1986 (33 U.S.C. 2267a; 114 Stat. 2587–2588; 100 Stat. 4164) is amended— 
(1)in subsection (d)— 
(A)by striking and at the end of paragraph (4); 
(B)by striking the period at the end of paragraph (5) and inserting a semicolon; and 
(C)by adding at the end the following: 
 
(6)Tuscarawas River Basin, Ohio; 
(7)Sauk River Basin, Snohomish and Skagit Counties, Washington; 
(8)Niagara River Basin, New York; 
(9)Genesee River Basin, New York; and 
(10)White River Basin, Arkansas and Missouri.; 
(2)by striking paragraph (1) of subsection (f) and inserting the following: 
 
(1)Non-federal shareThe non-Federal share of the costs of an assessment carried out under this section on or after December 11, 2000, shall be 25 percent.; and 
(3)by striking subsection (g). 
2011.Tribal partnership program 
(a)ProgramSection 203(b) of the Water Resources Development Act of 2000 (33 U.S.C. 2269(b); 114 Stat. 2589) is amended— 
(1)in paragraph (1) by inserting carry out water-related planning activities and after the Secretary may; 
(2)in paragraph (1)(B) by inserting after Code the following: , and including lands that are within the jurisdictional area of an Oklahoma Indian tribe, as determined by the Secretary of the Interior, and are recognized by the Secretary of the Interior as eligible for trust land status under part 151 of title 25, Code of Federal Regulations; and 
(3)in paragraph (2)— 
(A)by striking and at the end of subparagraph (A); 
(B)by redesignating subparagraph (B) as subparagraph (C); and 
(C)by inserting after subparagraph (A) the following: 
 
(B)watershed assessments and planning activities; and. 
(b)Authorization of AppropriationsSection 203(e) of such Act is amended by striking 2006 and inserting 2012. 
2012.Wildfire firefightingSection 309 of Public Law 102–154 (42 U.S.C. 1856a–1; 105 Stat. 1034) is amended by inserting the Secretary of the Army, after the Secretary of Energy,. 
2013.Technical assistanceSection 22 of the Water Resources Development Act of 1974 (42 U.S.C. 1962d–16) is amended— 
(1)in subsection (a) by striking The Secretary and inserting the following: 
 
(a)Federal State Cooperation 
(1)Comprehensive plansThe Secretary; 
(2)by inserting after the last sentence in subsection (a) the following: 
 
(2)Technical assistance 
(A)In generalAt the request of a governmental agency or non-Federal interest, the Secretary may provide, at Federal expense, technical assistance to such agency or non-Federal interest in managing water resources. 
(B)Types of assistanceTechnical assistance under this paragraph may include provision and integration of hydrologic, economic, and environmental data and analyses.; 
(3)in subsection (b)(1) by striking this section each place it appears and inserting subsection (a)(1); 
(4)in subsection (b)(2) by striking Up to ½ of the and inserting The; 
(5)in subsection (c) by striking (c) There is and inserting the following: 
 
(c)Authorization of Appropriations 
(1)Federal and state cooperationThere is; 
(6)in subsection (c)(1) (as designated by paragraph (5))— 
(A)by striking the provisions of this section and inserting subsection (a)(1),; and 
(B)by striking $500,000 and inserting $2,000,000; 
(7)by inserting at the end of subsection (c) the following: 
 
(2)Technical assistanceThere is authorized to be appropriated $5,000,000 annually to carry out subsection (a)(2), of which not more than $2,000,000 annually may be used by the Secretary to enter into cooperative agreements with nonprofit organizations to provide assistance to rural and small communities.; 
(8)by redesignating subsection (d) as subsection (e); and 
(9)by inserting after subsection (c) the following: 
 
(d)Annual Submission of Proposed ActivitiesConcurrent with the President’s submission to Congress of the President’s request for appropriations for the Civil Works Program for a fiscal year, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report describing the individual activities proposed for funding under subsection (a)(1) for that fiscal year.. 
2014.Lakes programSection 602(a) of the Water Resources Development Act of 1986 (100 Stat. 4148; 110 Stat. 3758; 113 Stat. 295) is amended— 
(1)by striking and at end of paragraph (18); 
(2)by striking the period at the end of paragraph (19) and inserting a semicolon; and 
(3)by adding at the end the following: 
 
(20)Kinkaid Lake, Jackson County, Illinois, removal of silt and aquatic growth and measures to address excessive sedimentation; 
(21)McCarter Pond, Borough of Fairhaven, New Jersey, removal of silt and measures to address water quality; 
(22)Rogers Pond, Franklin Township, New Jersey, removal of silt and restoration of structural integrity; 
(23)Greenwood Lake, New York and New Jersey, removal of silt and aquatic growth; 
(24)Lake Rodgers, Creedmoor, North Carolina, removal of silt and excessive nutrients and restoration of structural integrity;  
(25)Lake Sakakawea, North Dakota, removal of silt and aquatic growth and measures to address excessive sedimentation; 
(26)Lake Luxembourg, Pennsylvania; 
(27)Lake Fairlee, Vermont, removal of silt and aquatic growth and measures to address excessive sedimentation; and 
(28)Lake Morley, Vermont, removal of silt and aquatic growth and measures to address excessive sedimentation.. 
2015.Cooperative agreements 
(a)In GeneralFor the purpose of expediting the cost-effective design and construction of wetlands restoration that is part of an authorized water resources project, the Secretary may enter into cooperative agreements under section 6305 of title 31, United States Code, with nonprofit organizations with expertise in wetlands restoration to carry out such design and construction on behalf of the Secretary. 
(b)Limitations 
(1)Per project limitA cooperative agreement under this section may not obligate the Secretary to pay the nonprofit organization more than $1,000,000 for any single wetlands restoration project. 
(2)Annual limitThe total value of work carried out under cooperative agreements under this section may not exceed $5,000,000 in any fiscal year. 
2016.Training funds 
(a)In GeneralThe Secretary may include individuals not employed by the Department of the Army in training classes and courses offered by the Corps of Engineers in any case in which the Secretary determines that it is in the best interest of the Federal Government to include those individuals as participants. 
(b)Expenses 
(1)In generalAn individual not employed by the Department of the Army attending a training class or course described in subsection (a) shall pay the full cost of the training provided to the individual. 
(2)PaymentsPayments made by an individual for training received under paragraph (1), up to the actual cost of the training— 
(A)may be retained by the Secretary; 
(B)shall be credited to an appropriations account used for paying training costs; and 
(C)shall be available for use by the Secretary, without further appropriation, for training purposes. 
(3)Excess amountsAny payments received under paragraph (2) that are in excess of the actual cost of training provided shall be credited as miscellaneous receipts to the Treasury of the United States. 
2017.Access to water resource data 
(a)In GeneralThe Secretary shall carry out a program to provide public access to water resources and related water quality data in the custody of the Corps of Engineers. 
(b)DataPublic access under subsection (a) shall— 
(1)include, at a minimum, access to data generated in water resources project development and regulation under section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344); and 
(2)appropriately employ geographic information system technology and linkages to water resource models and analytical techniques. 
(c)PartnershipsTo the maximum extent practicable, in carrying out activities under this section, the Secretary shall develop partnerships, including cooperative agreements, with State, tribal, and local governments and other Federal agencies. 
(d)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $3,000,000 for each fiscal year. 
2018.Shore protection projects 
(a)In GeneralIn accordance with the Act of July 3, 1930 (33 U.S.C. 426), and notwithstanding administrative actions, it is the policy of the United States to promote beach nourishment for the purposes of flood damage reduction and hurricane and storm damage reduction and related research that encourage the protection, restoration, and enhancement of sandy beaches, including beach restoration and periodic beach renourishment for a period of 50 years, on a comprehensive and coordinated basis by the Federal Government, States, localities, and private enterprises. 
(b)PreferenceIn carrying out the policy under subsection (a), preference shall be given to— 
(1)areas in which there has been a Federal investment of funds for the purposes described in subsection (a); and 
(2)areas with respect to which the need for prevention or mitigation of damage to shores and beaches is attributable to Federal navigation projects or other Federal activities. 
(c)ApplicabilityThe Secretary shall apply the policy under subsection (a) to each shore protection and beach renourishment project (including shore protection and beach renourishment projects constructed before the date of enactment of this Act). 
2019.Ability to pay 
(a)Criteria and ProceduresSection 103(m)(2) of the Water Resources Development Act of 1986 (33 U.S.C. 2213(m)(2)) is amended by striking 180 days after such date of enactment and inserting December 31, 2007. 
(b)ProjectsThe Secretary shall apply the criteria and procedures referred to in section 103(m) of the Water Resources Development Act of 1986 (33 U.S.C. 2213(m)) to the following projects: 
(1)St. johns bayou and new madrid floodway, missouriThe project for flood control, St. Johns Bayou and New Madrid Floodway, Missouri, authorized by section 401(a) of the Water Resources Development Act of 1986 (100 Stat. 4118). 
(2)Lower rio grande basin, texasThe project for flood control, Lower Rio Grande Basin, Texas, authorized by section 401(a) of the Water Resources Development Act of 1986 (100 Stat. 4125). 
(3)West virginia and pennsylvania projectsThe projects for flood control authorized by section 581 of the Water Resources Development Act of 1996 (110 Stat. 3790–3791). 
2020.Aquatic ecosystem and estuary restorationSection 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330; 110 Stat. 3679) is amended— 
(1)by striking subsection (a) and inserting the following: 
 
(a)General authority 
(1)In generalThe Secretary may carry out a project to restore and protect an aquatic ecosystem or estuary if the Secretary determines that the project— 
(A) 
(i)will improve the quality of the environment and is in the public interest; or 
(ii)will improve the elements and features of an estuary (as defined in section 103 of the Estuaries and Clean Waters Act of 2000 (33 U.S.C. 2902)); and 
(B)is cost-effective. 
(2)Dam removalA project under this section may include removal of a dam.; and 
(2)in subsection (e) by striking $25,000,000 and inserting $50,000,000. 
2021.Small flood damage reduction projectsSection 205 of the Flood Control Act of 1948 (33 U.S.C. 701s) is amended by striking $50,000,000 and inserting $55,000,000. 
2022.Small river and harbor improvement projectsSection 107(b) of the River and Harbor Act of 1960 (33 U.S.C. 577(b)) is amended by striking $4,000,000 and inserting $7,000,000. 
2023.Protection of highways, bridge approaches, public works, and nonprofit public servicesSection 14 of the Flood Control Act of 1946 (33 U.S.C. 701r) is amended by striking $1,000,000 and inserting $1,500,000. 
2024.Modification of projects for improvement of the quality of the environmentSection 1135(h) of the Water Resources Development Act of 1986 (33 U.S.C. 2309a(h)) is amended by striking $25,000,000 and inserting $40,000,000. 
2025.Remediation of abandoned mine sitesSection 560(f) of the Water Resources Development Act of 1999 (33 U.S.C. 2336(f)) is amended by striking $7,500,000 and inserting $20,000,000. 
2026.Leasing authoritySection 4 of the Act entitled An Act authorizing the construction of certain public works on rivers and harbors for flood control, and other purposes, approved December 22, 1944 (16 U.S.C. 460d), is amended— 
(1)by inserting federally recognized Indian tribes and before Federal the first place it appears; 
(2)by inserting Indian tribes or after considerations, to such; and 
(3)by inserting federally recognized Indian tribe after That in any such lease or license to a. 
2027.Fiscal transparency report 
(a)In GeneralOn the third Tuesday of January of each year beginning January 2008, the Chief of Engineers shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on— 
(1)the expenditures by the Corps for the preceding fiscal year and estimated expenditures by the Corps for the current fiscal year; and 
(2)for projects and activities that are not scheduled for completion in the current fiscal year, the estimated expenditures by the Corps necessary in the following fiscal year for each project or activity to maintain the same level of effort being achieved in the current fiscal year. 
(b)ContentsIn addition to the information described in subsection (a), the report shall contain a detailed accounting of the following information: 
(1)With respect to activities carried out with funding provided under the Construction appropriations account for the Secretary, information on— 
(A)projects currently under construction, including— 
(i)allocations to date; 
(ii)the number of years remaining to complete construction; 
(iii)the estimated annual Federal cost to maintain that construction schedule; and 
(iv)a list of projects the Corps of Engineers expects to complete during the current fiscal year; and 
(B)projects for which there is a signed partnership agreement and completed planning, engineering, and design, including— 
(i)the number of years the project is expected to require for completion; and 
(ii)estimated annual Federal cost to maintain that construction schedule. 
(2)With respect to operation and maintenance of the inland and intracoastal waterways identified by section 206 of the Inland Waterways Revenue Act of 1978 (33 U.S.C. 1804)— 
(A)the estimated annual cost to maintain each waterway for the authorized reach and at the authorized depth;  
(B)the estimated annual cost of operation and maintenance of locks and dams to ensure navigation without interruption; and 
(C)the actual expenditures to maintain each waterway. 
(3)With respect to activities carried out with funding provided under the Investigations appropriations account for the Secretary— 
(A)the number of active studies; 
(B)the number of completed studies not yet authorized for construction; 
(C)the number of initiated studies; and 
(D)the number of studies expected to be completed during the fiscal year. 
(4)Funding received and estimates of funds to be received for interagency and international support activities under section 234 of the Water Resources Development Act of 1996 (33 U.S.C. 2323a). 
(5)Recreation fees and lease payments. 
(6)Hydropower and water storage receipts. 
(7)Deposits into the Inland Waterways Trust Fund and the Harbor Maintenance Trust Fund. 
(8)Other revenues and fees collected by the Corps of Engineers. 
(9)With respect to permit applications and notifications, a list of individual permit applications and nationwide permit notifications, including— 
(A)the date on which each permit application is filed; 
(B)the date on which each permit application is determined to be complete; 
(C)the date on which any permit application is withdrawn; and 
(D)the date on which the Corps of Engineers grants or denies each permit. 
(10)With respect to projects that are authorized but for which construction is not complete, a list of such projects for which no funds have been allocated for the 5 preceding fiscal years, including, for each project— 
(A)the authorization date; 
(B)the last allocation date; 
(C)the percentage of construction completed; 
(D)the estimated cost remaining until completion of the project; and 
(E)a brief explanation of the reasons for the delay. 
2028.Support of Army civil works program 
(a)In GeneralNotwithstanding section 2361 of title 10, United States Code, the Secretary may provide assistance through contracts, cooperative agreements, and grants to— 
(1)the University of Tennessee, Knoxville, Tennessee, for establishment and operation of the Southeastern Water Resources Institute to study sustainable development and utilization of water resources in the southeastern United States; 
(2)Lewis and Clark Community College, Illinois, for the Great Rivers National Research and Education Center (including facilities that have been or will be constructed at one or more locations in the vicinity of the confluence of the Illinois River, the Missouri River, and the Mississippi River), a collaborative effort of Lewis and Clark Community College, the University of Illinois, the Illinois Department of Natural Resources and Environmental Sciences, and other entities, for the study of river ecology, developing watershed and river management strategies, and educating students and the public on river issues; and 
(3)the University of Texas at Dallas for support and operation of the International Center for Decision and Risk Analysis to study risk analysis and control methods for transboundary water resources management in the southwestern United States and other international water resources management problems. 
(b)Authorization of AppropriationsThere are authorized to be appropriated to the Secretary to carry out subsection (a)(1) $2,000,000, to carry out subsection (a)(2) $2,000,000, and to carry out subsection (a)(3) $5,000,000. 
2029.Sense of Congress on criteria for operation and maintenance of harbor dredging projects 
(a)FindingsCongress finds the following: 
(1)Insufficient maintenance dredging results in inefficient water transportation and harmful economic consequences. 
(2)The estimated dredging backlog at commercial harbors in the Great Lakes alone is 16,000,000 cubic yards. 
(3)Approximately two-thirds of all shipping in the United States either starts or finishes at small harbors. 
(4)Small harbors often have a greater proportional impact on local economies than do larger harbors. 
(5)Performance metrics can be valuable tools in the budget process for water resources projects. 
(6)The use of a single performance metric for water resources projects can result in a budget biased against small and rural communities. 
(b)Sense of CongressIt is the sense of Congress that the operations and maintenance budget of the Corps of Engineers should reflect the use of all available economic data, rather than a single performance metric. 
2030.Interagency and international support authoritySection 234 of the Water Resources Development Act of 1996 (33 U.S.C. 2323a) is amended— 
(1)by striking subsection (a) and inserting the following: 
 
(a)In GeneralThe Secretary may engage in activities (including contracting) in support of other Federal agencies, international organizations, or foreign governments to address problems of national significance to the United States.; 
(2)in subsection (b) by striking Secretary of State and inserting Department of State; and 
(3)in subsection (d)— 
(A)by striking $250,000 for fiscal year 2001 and inserting $1,000,000 for fiscal year 2008; and 
(B)by striking or international organizations and inserting , international organizations, or foreign governments. 
2031.Water resources principles and guidelines 
(a)National water resources planning policyIt is the policy of the United States that all water resources projects should reflect national priorities, encourage economic development, and protect the environment by— 
(1)seeking to maximize sustainable economic development; 
(2)seeking to avoid the unwise use of floodplains and flood-prone areas and minimizing adverse impacts and vulnerabilities in any case in which a floodplain or flood-prone area must be used; and 
(3)protecting and restoring the functions of natural systems and mitigating any unavoidable damage to natural systems. 
(b)Principles and guidelines 
(1)Principles and guidelines definedIn this subsection, the term principles and guidelines means the principles and guidelines contained in the document prepared by the Water Resources Council pursuant to section 103 of the Water Resources Planning Act (42 U.S.C. 1962a–2), entitled Economic and Environmental Principles and Guidelines for Water and Related Land Resources Implementation Studies, and dated March 10, 1983. 
(2)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall issue revisions, consistent with paragraph (3), to the principles and guidelines for use by the Secretary in the formulation, evaluation, and implementation of water resources projects. 
(3)ConsiderationsIn developing revisions to the principles and guidelines under paragraph (2), the Secretary shall evaluate the consistency of the principles and guidelines with, and ensure that the principles and guidelines address, the following: 
(A)The use of best available economic principles and analytical techniques, including techniques in risk and uncertainty analysis. 
(B)The assessment and incorporation of public safety in the formulation of alternatives and recommended plans. 
(C)Assessment methods that reflect the value of projects for low-income communities and projects that use nonstructural approaches to water resources development and management. 
(D)The assessment and evaluation of the interaction of a project with other water resources projects and programs within a region or watershed. 
(E)The use of contemporary water resources paradigms, including integrated water resources management and adaptive management. 
(F)Evaluation methods that ensure that water resources projects are justified by public benefits. 
(4)Consultation and public participationIn carrying out paragraph (2), the Secretary shall— 
(A)consult with the Secretary of the Interior, the Secretary of Agriculture, the Secretary of Commerce, the Secretary of Housing and Urban Development, the Secretary of Transportation, the Administrator of the Environmental Protection Agency, the Secretary of Energy, the Secretary of Homeland Security, the National Academy of Sciences, and the Council on Environmental Quality; and 
(B)solicit and consider public and expert comments. 
(5)PublicationThe Secretary shall— 
(A)submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives copies of— 
(i)the revisions to the principles and guidelines for use by the Secretary; and 
(ii)an explanation of the intent of each revision, how each revision is consistent with this section, and the probable impact of each revision on water resources projects carried out by the Secretary; and 
(B)make the revisions to the principles and guidelines for use by the Secretary available to the public, including on the Internet. 
(6)EffectSubject to the requirements of this subsection, the principles and guidelines as revised under this subsection shall apply to water resources projects carried out by the Secretary instead of the principles and guidelines for such projects in effect on the day before date of enactment of this Act. 
(7)ApplicabilityAfter the date of issuance of the revisions to the principles and guidelines, the revisions shall apply— 
(A)to all water resources projects carried out by the Secretary, other than projects for which the Secretary has commenced a feasibility study before the date of such issuance; 
(B)at the request of a non-Federal interest, to a water resources project for which the Secretary has commenced a feasibility study before the date of such issuance; and 
(C)to the reevaluation or modification of a water resources project, other than a reevaluation or modification that has been commenced by the Secretary before the date of such issuance. 
(8)Existing studiesRevisions to the principles and guidelines issued under paragraph (2) shall not affect the validity of any completed study of a water resources project. 
(9)RecommendationUpon completion of the revisions to the principles and guidelines for use by the Secretary, the Secretary shall make a recommendation to Congress as to the advisability of repealing subsections (a) and (b) of section 80 of the Water Resources Development Act of 1974 (42 U.S.C. 1962d–17). 
2032.Water resource priorities report 
(a)In generalNot later than 2 years after the date of enactment of this Act, the President shall submit to Congress a report describing the vulnerability of the United States to damage from flooding, including— 
(1)the risk to human life; 
(2)the risk to property; and 
(3)the comparative risks faced by different regions of the United States. 
(b)InclusionsThe report under subsection (a) shall include— 
(1)an assessment of the extent to which programs in the United States relating to flooding address flood risk reduction priorities; 
(2)the extent to which those programs may be encouraging development and economic activity in flood-prone areas; 
(3)recommendations for improving those programs with respect to reducing and responding to flood risks; and 
(4)proposals for implementing the recommendations. 
2033.Planning 
(a)Matters to Be Addressed in PlanningSection 904 of the Water Resources Development Act of 1986 (33 U.S.C. 2281) is amended— 
(1)by striking Enhancing and inserting the following: 
 
(a)In GeneralEnhancing; and 
(2)by adding at the end the following: 
 
(b)AssessmentsFor all feasibility reports for water resources projects completed after December 31, 2007, the Secretary shall assess whether— 
(1)the water resources project and each separable element is cost-effective; and 
(2)the water resources project complies with Federal, State, and local laws (including regulations) and public policies.. 
(b)Planning Process ImprovementsThe Chief of Engineers— 
(1)shall adopt a risk analysis approach to project cost estimates for water resources projects; and 
(2)not later than one year after the date of enactment of this Act, shall— 
(A)issue procedures for risk analysis for cost estimation for water resources projects; and 
(B)submit to Congress a report that includes any recommended amendments to section 902 of the Water Resources Development Act of 1986 (33 U.S.C. 2280). 
(c)Benchmarks 
(1)In generalNot later than 12 months after the date of enactment of this Act, the Chief of Engineers shall establish benchmarks for determining the length of time it should take to conduct a feasibility study for a water resources project and its associated review process under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). The Chief of Engineers shall use such benchmarks as a management tool to make the feasibility study process more efficient in all districts of the Corps of Engineers. 
(2)Benchmark goalsThe Chief of Engineers shall establish, to the extent practicable, under paragraph (1) benchmark goals for completion of feasibility studies for water resources projects generally within 2 years. In the case of feasibility studies that the Chief of Engineers determines may require additional time based on the project type, size, cost, or complexity, the benchmark goal for completion shall be generally within 4 years. 
 (d)Calculation of Benefits and Costs for Flood Damage Reduction ProjectsA feasibility study for a project for flood damage reduction shall include, as part of the calculation of benefits and costs— 
(1)a calculation of the residual risk of flooding following completion of the proposed project; 
(2)a calculation of the residual risk of loss of human life and residual risk to human safety following completion of the proposed project; 
(3)a calculation of any upstream or downstream impacts of the proposed project; and 
(4)calculations to ensure that the benefits and costs associated with structural and nonstructural alternatives are evaluated in an equitable manner. 
(e)Centers of Specialized Planning Expertise 
(1)EstablishmentThe Secretary may establish centers of expertise to provide specialized planning expertise for water resources projects to be carried out by the Secretary in order to enhance and supplement the capabilities of the districts of the Corps of Engineers. 
(2)DutiesA center of expertise established under this subsection shall— 
(A)provide technical and managerial assistance to district commanders of the Corps of Engineers for project planning, development, and implementation; 
(B)provide agency peer reviews of new major scientific, engineering, or economic methods, models, or analyses that will be used to support decisions of the Secretary with respect to feasibility studies for water resources projects; 
(C)provide support for independent peer review panels under section 2034; and 
(D)carry out such other duties as are prescribed by the Secretary. 
(f)Completion of Corps of Engineers Reports 
(1)Alternatives 
(A)In generalFeasibility and other studies and assessments for a water resources project shall include recommendations for alternatives— 
(i)that, as determined in coordination with the non-Federal interest for the project, promote integrated water resources management; and 
(ii)for which the non-Federal interest is willing to provide the non-Federal share for the studies or assessments. 
(B)ConstraintsThe alternatives contained in studies and assessments described in subparagraph (A) shall not be constrained by budgetary or other policy. 
(C)Reports of chief of engineersThe reports of the Chief of Engineers shall identify any recommendation that is not the best technical solution to water resource needs and problems and the reason for the deviation. 
(2)Report completionThe completion of a report of the Chief of Engineers for a water resources project— 
(A)shall not be delayed while consideration is being given to potential changes in policy or priority for project consideration; and 
(B)shall be submitted, on completion, to— 
(i)the Committee on Environment and Public Works of the Senate; and 
(ii)the Committee on Transportation and Infrastructure of the House of Representatives. 
(g)Completion Review 
(1)In generalExcept as provided in paragraph (2), not later than 120 days after the date of completion of a report of the Chief of Engineers that recommends to Congress a water resources project, the Secretary shall— 
(A)review the report; and 
(B)provide any recommendations of the Secretary regarding the water resources project to Congress. 
(2)Prior reportsNot later than 180 days after the date of enactment of this Act, with respect to any report of the Chief of Engineers recommending a water resources project that is complete prior to the date of enactment of this Act, the Secretary shall complete review of, and provide recommendations to Congress for, the report in accordance with paragraph (1). 
2034.Independent peer review 
(a)Project Studies Subject to Independent Peer Review 
(1)In generalProject studies shall be subject to a peer review by an independent panel of experts as determined under this section. 
(2)ScopeThe peer review may include a review of the economic and environmental assumptions and projections, project evaluation data, economic analyses, environmental analyses, engineering analyses, formulation of alternative plans, methods for integrating risk and uncertainty, models used in evaluation of economic or environmental impacts of proposed projects, and any biological opinions of the project study. 
(3)Project studies subject to peer review 
(A)MandatoryA project study shall be subject to peer review under paragraph (1) if— 
(i)the project has an estimated total cost of more than $45,000,000, including mitigation costs, and is not determined by the Chief of Engineers to be exempt from peer review under paragraph (6); 
(ii) the Governor of an affected State requests a peer review by an independent panel of experts; or 
(iii)the Chief of Engineers determines that the project study is controversial considering the factors set forth in paragraph (4). 
(B)Discretionary 
(i)Agency requestA project study shall be considered by the Chief of Engineers for peer review under this section if the head of a Federal or State agency charged with reviewing the project study determines that the project is likely to have a significant adverse impact on environmental, cultural, or other resources under the jurisdiction of the agency after implementation of proposed mitigation plans and requests a peer review by an independent panel of experts. 
(ii)Deadline for decisionA decision of the Chief of Engineers under this subparagraph whether to conduct a peer review shall be made within 21 days of the date of receipt of the request by the head of the Federal or State agency under clause (i).  
(iii)Reasons for not conducting peer reviewIf the Chief of Engineers decides not to conduct a peer review following a request under clause (i), the Chief shall make publicly available, including on the Internet, the reasons for not conducting the peer review. 
(iv)Appeal to Chairman of Council on Environmental QualityA decision by the Chief of Engineers not to conduct a peer review following a request under clause (i) shall be subject to appeal by a person referred to in clause (i) to the Chairman of the Council on Environmental Quality if such appeal is made within the 30-day period following the date of the decision being made available under clause (iii). A decision of the Chairman on an appeal under this clause shall be made within 30 days of the date of the appeal. 
(4)Factors to considerIn determining whether a project study is controversial under paragraph (3)(A)(iii), the Chief of Engineers shall consider if— 
(A)there is a significant public dispute as to the size, nature, or effects of the project; or 
(B)there is a significant public dispute as to the economic or environmental costs or benefits of the project. 
(5)Project studies excluded from peer reviewThe Chief of Engineers may exclude a project study from peer review under paragraph (1)—  
(A)if the project study does not include an environmental impact statement and is a project study subject to peer review under paragraph (3)(A)(i) that the Chief of Engineers determines— 
(i) is not controversial; 
(ii)has no more than negligible adverse impacts on scarce or unique cultural, historic, or tribal resources; 
(iii)has no substantial adverse impacts on fish and wildlife species and their habitat prior to the implementation of mitigation measures; and 
(iv)has, before implementation of mitigation measures, no more than a negligible adverse impact on a species listed as endangered or threatened species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) or the critical habitat of such species designated under such Act; 
(B)if the project study— 
(i)involves only the rehabilitation or replacement of existing hydropower turbines, lock structures, or flood control gates within the same footprint and for the same purpose as an existing water resources project;  
(ii)is for an activity for which there is ample experience within the Corps of Engineers and industry to treat the activity as being routine; and 
(iii)has minimal life safety risk; or 
(C)if the project study does not include an environmental impact statement and is a project study pursued under section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s), section 2 of the Flood Control Act of August 28, 1937 (33 U.S.C. 701g), section 14 of the Flood Control Act of 1946 (33 U.S.C. 701r), section 107(a) of the River and Harbor Act of 1960 (33 U.S.C. 577(a)), section 3 of the Act entitled An Act authorizing Federal participation in the cost of protecting the shores of publicly owned property, approved August 13, 1946 (33 U.S.C. 426g), section 111 of the River and Harbor Act of 1968 (33 U.S.C. 426i), section 3 of the Act entitled An Act authorizing the construction, repair, and preservation of certain public works on rivers and harbors, and for other purposes, approved March 2, 1945 (33 U.S.C. 603a), section 1135 of the Water Resources Development Act of 1986 (33 U.S.C. 2309a), or section 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330). 
(6)Determination of total costFor purposes of determining the estimated total cost of a project under paragraph (3)(A), the total cost shall be based upon the reasonable estimates of the Chief of Engineers at the completion of the reconnaissance study for the project. If the reasonable estimate of total costs is subsequently determined to be in excess of the amount in paragraph (3)(A), the Chief of Engineers shall make a determination whether a project study is required to be reviewed under this section. 
(b)Timing of Peer Review 
(1)In generalThe Chief of Engineers shall determine the timing of a peer review of a project study under subsection (a). In all cases, the peer review shall occur during the period beginning on the date of the signing of the feasibility cost-sharing agreement for the study and ending on the date established under subsection (e)(1)(A) for the peer review and shall be accomplished concurrent with the conducting of the project study. 
(2)Factors to considerIn any case in which the Chief of Engineers has not initiated a peer review of a project study, the Chief of Engineers shall consider, at a minimum, whether to initiate a peer review at the time that— 
(A)the without-project conditions are identified; 
(B)the array of alternatives to be considered are identified; and 
(C)the preferred alternative is identified.  
(3)Limitation on multiple peer reviewNothing in this subsection shall be construed to require the Chief of Engineers to conduct multiple peer reviews for a project study. 
(c)Establishment of Panels 
(1)In generalFor each project study subject to peer review under subsection (a), as soon as practicable after the Chief of Engineers determines that a project study will be subject to peer review, the Chief of Engineers shall contract with the National Academy of Sciences or a similar independent scientific and technical advisory organization or an eligible organization to establish a panel of experts to conduct a peer review for the project study. 
(2)MembershipA panel of experts established for a project study under this section shall be composed of independent experts who represent a balance of areas of expertise suitable for the review being conducted. 
(3)Limitation on appointmentsThe National Academy of Sciences or any other organization the Chief of Engineers contracts with under paragraph (1) to establish a panel of experts shall apply the National Academy of Science’s policy for selecting committee members to ensure that members selected for the panel of experts have no conflict with the project being reviewed. 
(4)Congressional notificationUpon identification of a project study for peer review under this section, but prior to initiation of the review, the Chief of Engineers shall notify the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives of the review. 
(d)Duties of PanelsA panel of experts established for a peer review for a project study under this section shall— 
(1)conduct the peer review for the project study; 
(2)assess the adequacy and acceptability of the economic, engineering, and environmental methods, models, and analyses used by the Chief of Engineers; 
(3) receive from the Chief of Engineers the public written and oral comments provided to the Chief of Engineers; 
(4)provide timely written and oral comments to the Chief of Engineers throughout the development of the project study, as requested; and 
(5)submit to the Chief of Engineers a final report containing the panel’s economic, engineering, and environmental analysis of the project study, including the panel’s assessment of the adequacy and acceptability of the economic, engineering, and environmental methods, models, and analyses used by the Chief of Engineers, to accompany the publication of the report of the Chief of Engineers for the project. 
(e)Duration of Project Study Peer Reviews 
(1)DeadlineA panel of experts established under this section shall— 
(A)complete its peer review under this section for a project study and submit a report to the Chief of Engineers under subsection (d)(5) not more than 60 days after the last day of the public comment period for the draft project study, or, if the Chief of Engineers determines that a longer period of time is necessary, such period of time determined necessary by the Chief of Engineers; and 
(B)terminate on the date of initiation of the State and agency review required by the first section of the Flood Control Act of December 22, 1944 (58 Stat. 887). 
(2)Failure to meet deadlineIf a panel of experts does not complete its peer review of a project study under this section and submit a report to the Chief of Engineers under subsection (d)(5) on or before the deadline established by paragraph (1) for the peer review, the Chief of Engineers shall complete the project study without delay. 
(f)Recommendations of Panel 
(1)Consideration by the chief of engineersAfter receiving a report on a project study from a panel of experts under this section and before entering a final record of decision for the project, the Chief of Engineers shall consider any recommendations contained in the report and prepare a written response for any recommendations adopted or not adopted. 
(2)Public availability and transmittal to congressAfter receiving a report on a project study from a panel of experts under this section, the Chief of Engineers shall— 
(A)make a copy of the report and any written response of the Chief of Engineers on recommendations contained in the report available to the public by electronic means, including the Internet; and 
(B)transmit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a copy of the report, together with any such written response, on the date of a final report of the Chief of Engineers or other final decision document for the project study. 
(g)Costs 
(1)In generalThe costs of a panel of experts established for a peer review under this section— 
(A)shall be a Federal expense; and 
(B)shall not exceed $500,000. 
(2)WaiverThe Chief of Engineers may waive the $500,000 limitation contained in paragraph (1)(B) in cases that the Chief of Engineers determines appropriate. 
(h)ApplicabilityThis section shall apply to— 
(1)project studies initiated during the 2-year period preceding the date of enactment of this Act and for which the array of alternatives to be considered has not been identified; and 
(2)project studies initiated during the period beginning on such date of enactment and ending 7 years after such date of enactment. 
(i)Reports 
(1)Initial reportNot later than 3 years after the date of enactment of this section, the Chief of Engineers shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the implementation of this section. 
(2)Additional reportNot later than 6 years after the date of enactment of this section, the Chief of Engineers shall update the report under paragraph (1) taking into account any further information on implementation of this section and submit such updated report to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.  
(j)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to a peer review panel established under this section. 
(k)Savings ClauseNothing in this section shall be construed to affect any authority of the Chief of Engineers to cause or conduct a peer review of a water resources project existing on the date of enactment of this section. 
(l)DefinitionsIn this section, the following definitions apply: 
(1)Project studyThe term project study means— 
(A)a feasibility study or reevaluation study for a water resources project, including the environmental impact statement prepared for the study; and 
(B)any other study associated with a modification of a water resources project that includes an environmental impact statement, including the environmental impact statement prepared for the study. 
(2)Affected stateThe term affected State, as used with respect to a water resources project, means a State all or a portion of which is within the drainage basin in which the project is or would be located and would be economically or environmentally affected as a consequence of the project. 
(3)Eligible organizationThe term eligible organization means an organization that— 
(A)is described in section 501(c)(3), and exempt from Federal tax under section 501(a), of the Internal Revenue Code of 1986; 
(B)is independent; 
(C)is free from conflicts of interest; 
(D)does not carry out or advocate for or against Federal water resources projects; and 
(E)has experience in establishing and administering peer review panels. 
(4)Total costThe term total cost, as used with respect to a water resources project, means the cost of construction (including planning and designing) of the project. In the case of a project for hurricane and storm damage reduction or flood damage reduction that includes periodic nourishment over the life of the project, the term includes the total cost of the nourishment. 
2035.Safety assurance review 
(a)Projects subject to safety assurance reviewThe Chief of Engineers shall ensure that the design and construction activities for hurricane and storm damage reduction and flood damage reduction projects are reviewed by independent experts under this section if the Chief of Engineers determines that a review by independent experts is necessary to assure public health, safety, and welfare.  
(b)FactorsIn determining whether a review of design and construction of a project is necessary under this section, the Chief of Engineers shall consider whether— 
(1)the failure of the project would pose a significant threat to human life; 
(2)the project involves the use of innovative materials or techniques; 
(3)the project design lacks redundancy; or 
(4)the project has a unique construction sequencing or a reduced or overlapping design construction schedule. 
(c)Safety assurance review 
(1)Initiation of reviewAt the appropriate point in the development of detailed engineering and design specifications for each water resources project subject to review under this section, the Chief of Engineers shall initiate a safety assurance review by independent experts on the design and construction activities for the project. 
(2)Selection of reviewersA safety assurance review under this section shall include participation by experts selected by the Chief of Engineers from among individuals who are distinguished experts in engineering, hydrology, or other appropriate disciplines. The Chief of Engineers shall apply the National Academy of Science’s policy for selecting reviewers to ensure that reviewers have no conflict of interest with the project being reviewed. 
(3)CompensationAn individual serving as an independent reviewer under this section shall be compensated at a rate of pay to be determined by the Secretary and shall be allowed travel expenses. 
(d)Scope of safety assurance reviewsA safety assurance review under this section shall include a review of the design and construction activities prior to the initiation of physical construction and periodically thereafter until construction activities are completed on a regular schedule sufficient to inform the Chief of Engineers on the adequacy, appropriateness, and acceptability of the design and construction activities for the purpose of assuring public health, safety, and welfare. The Chief of Engineers shall ensure that reviews under this section do not create any unnecessary delays in design and construction activities. 
(e)Safety assurance review recordThe written recommendations of a reviewer or panel of reviewers under this section and the responses of the Chief of Engineers shall be available to the public, including through electronic means on the Internet.  
(f)ApplicabilityThis section shall apply to any project in design or under construction on the date of enactment of this Act and to any project with respect to which design or construction is initiated during the period beginning on the date of enactment of this Act and ending 7 years after such date of enactment. 
2036.Mitigation for fish and wildlife and wetlands losses 
(a)Mitigation for fish and wildlife lossesSection 906(d) of the Water Resources Development Act of 1986 (33 U.S.C. 2283(d)) is amended— 
(1)in the first sentence of paragraph (1) by striking to the Congress and inserting to Congress in any report, and shall not select a project alternative in any report,; 
(2)in the second sentence of paragraph (1) by inserting , and other habitat types are mitigated to not less than in-kind conditions after mitigated in-kind; and 
(3)by adding at the end the following: 
 
(3)Mitigation requirements 
(A)In generalTo mitigate losses to flood damage reduction capabilities and fish and wildlife resulting from a water resources project, the Secretary shall ensure that the mitigation plan for each water resources project complies with the mitigation standards and policies established pursuant to the regulatory programs administered by the Secretary. 
(B)InclusionsA specific mitigation plan for a water resources project under paragraph (1) shall include, at a minimum— 
(i)a plan for monitoring the implementation and ecological success of each mitigation measure, including the cost and duration of any monitoring, and, to the extent practicable, a designation of the entities that will be responsible for the monitoring; 
(ii)the criteria for ecological success by which the mitigation will be evaluated and determined to be successful based on replacement of lost functions and values of the habitat, including hydrologic and vegetative characteristics; 
(iii)a description of the land and interests in land to be acquired for the mitigation plan and the basis for a determination that the land and interests are available for acquisition; 
(iv)a description of— 
(I)the types and amount of restoration activities to be conducted; 
(II)the physical action to be undertaken to achieve the mitigation objectives within the watershed in which such losses occur and, in any case in which the mitigation will occur outside the watershed, a detailed explanation for undertaking the mitigation outside the watershed; and 
(III)the functions and values that will result from the mitigation plan; and 
(v)a contingency plan for taking corrective actions in cases in which monitoring demonstrates that mitigation measures are not achieving ecological success in accordance with criteria under clause (ii). 
(C)Responsibility for monitoringIn any case in which it is not practicable to identify in a mitigation plan for a water resources project the entity responsible for monitoring at the time of a final report of the Chief of Engineers or other final decision document for the project, such entity shall be identified in the partnership agreement entered into with the non-Federal interest under section 221 of Flood Control Act of 1970 (42 U.S.C. 1962d–5b). 
(4)Determination of success 
(A)In generalA mitigation plan under this subsection shall be considered to be successful at the time at which the criteria under paragraph (3)(B)(ii) are achieved under the plan, as determined by monitoring under paragraph (3)(B)(i). 
(B)ConsultationIn determining whether a mitigation plan is successful under subparagraph (A), the Secretary shall consult annually with appropriate Federal agencies and each State in which the applicable project is located on at least the following: 
(i)The ecological success of the mitigation as of the date on which the report is submitted. 
(ii)The likelihood that the mitigation will achieve ecological success, as defined in the mitigation plan. 
(iii)The projected timeline for achieving that success. 
(iv)Any recommendations for improving the likelihood of success. 
(5)MonitoringMitigation monitoring shall continue until it has been demonstrated that the mitigation has met the ecological success criteria.. 
(b)Status Report 
(1)In generalConcurrent with the President’s submission to Congress of the President’s request for appropriations for the Civil Works Program for a fiscal year, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on the status of construction of projects that require mitigation under section 906 of the Water Resources Development Act of 1986 (33 U.S.C. 2283), the status of such mitigation, and the results of the consultation under subsection (d)(4)(B) of such section. 
(2)Projects includedThe status report shall include the status of— 
(A)all projects that are under construction as of the date of the report; 
(B)all projects for which the President requests funding for the next fiscal year; and 
(C)all projects that have undergone or completed construction, but have not completed the mitigation required under section 906 of the Water Resources Development Act of 1986. 
(3)Availability of informationThe Secretary shall make information contained in the status report available to the public, including on the Internet. 
(c)Wetlands mitigation 
(1)In generalIn carrying out a water resources project that involves wetlands mitigation and that has impacts that occur within the service area of a mitigation bank, the Secretary, where appropriate, shall first consider the use of the mitigation bank if the bank contains sufficient available credits to offset the impact and the bank is approved in accordance with the Federal Guidance for the Establishment, Use and Operation of Mitigation Banks (60 Fed. Reg. 58605) or other applicable Federal law (including regulations). 
(2)Service areaTo the maximum extent practicable, the service area of the mitigation bank under paragraph (1) shall be in the same watershed as the affected habitat. 
(3)Responsibility for monitoring 
(A)In generalPurchase of credits from a mitigation bank for a water resources project relieves the Secretary and the non-Federal interest from responsibility for monitoring or demonstrating mitigation success. 
(B)ApplicabilityThe relief of responsibility under subparagraph (A) applies only in any case in which the Secretary determines that monitoring of mitigation success is being conducted by the Secretary or by the owner or operator of the mitigation bank. 
2037.Regional sediment management 
(a)In GeneralSection 204 of the Water Resources Development Act of 1992 (33 U.S.C. 2326) is amended to read as follows: 
 
204.Regional Sediment Management 
(a)In General 
(1)Sediment useFor sediment obtained through the construction, operation, or maintenance of an authorized Federal water resources project, the Secretary shall develop, at Federal expense, regional sediment management plans and carry out projects at locations identified in plans developed under this section, or identified jointly by the non-Federal interest and the Secretary, for use in the construction, repair, modification, or rehabilitation of projects associated with Federal water resources projects for purposes listed in paragraph (3). 
(2)CooperationThe Secretary shall develop plans under this subsection in cooperation with the appropriate Federal, State, regional, and local agencies. 
(3)Purposes for sediment use in projectsThe purposes of using sediment for the construction, repair, modification, or rehabilitation of Federal water resources projects are— 
(A)to reduce storm damage to property; 
(B)to protect, restore, and create aquatic and ecologically related habitats, including wetlands; and 
(C)to transport and place suitable sediment. 
(b)Secretarial FindingsSubject to subsection (c), projects carried out under subsection (a) may be carried out in any case in which the Secretary finds that— 
(1)the environmental, economic, and social benefits of the project, both monetary and nonmonetary, justify the cost of the project; and 
(2)the project will not result in environmental degradation. 
(c)Determination of Project Costs 
(1)Costs of construction 
(A)In generalCosts associated with construction of a project under this section or identified in a regional sediment management plan shall be limited solely to construction costs that are in excess of the costs necessary to carry out the dredging for construction, operation, or maintenance of an authorized Federal water resources project in the most cost-effective way, consistent with economic, engineering, and environmental criteria. 
(B)Cost sharing 
(i)In generalExcept as provided in clause (ii), the non-Federal share of the construction cost of a project under this section shall be determined as provided in subsections (a) through (d) of section 103 of the Water Resources Development Act of 1986 (33 U.S.C. 2213). 
(ii)Special ruleConstruction of a project under this section for one or more of the purposes of protection, restoration, or creation of aquatic and ecologically related habitat, the cost of which does not exceed $750,000 and which is located in a disadvantaged community as determined by the Secretary, may be carried out at Federal expense. 
(C)Total costThe total Federal costs associated with construction of a project under this section may not exceed $5,000,000. 
(2)Operation, maintenance, replacement, and rehabilitation costsOperation, maintenance, replacement, and rehabilitation costs associated with a project under this section are the responsibility of the non-Federal interest. 
(d)Selection of Dredged Material Disposal Method for Environmental Purposes 
(1)In generalIn developing and carrying out a Federal water resources project involving the disposal of dredged material, the Secretary may select, with the consent of the non-Federal interest, a disposal method that is not the least cost option if the Secretary determines that the incremental costs of the disposal method are reasonable in relation to the environmental benefits, including the benefits to the aquatic environment to be derived from the creation of wetlands and control of shoreline erosion. 
(2)Federal shareThe Federal share of such incremental costs shall be determined in accordance with subsection (c). 
(e)State and Regional PlansThe Secretary may— 
(1)cooperate with any State in the preparation of a comprehensive State or regional sediment management plan within the boundaries of the State; 
(2)encourage State participation in the implementation of the plan; and 
(3)submit to Congress reports and recommendations with respect to appropriate Federal participation in carrying out the plan. 
(f)Priority AreasIn carrying out this section, the Secretary shall give priority to a regional sediment management project in the vicinity of each of the following: 
(1)Little Rock Slackwater Harbor, Arkansas. 
(2)Fletcher Cove, California. 
(3)Egmont Key, Florida. 
(4)Calcasieu Ship Channel, Louisiana. 
(5)Delaware River Estuary, New Jersey and Pennsylvania. 
(6)Fire Island Inlet, Suffolk County, New York. 
(7)Smith Point Park Pavilion and the TWA Flight 800 Memorial, Brookhaven, New York. 
(8)Morehead City, North Carolina. 
(9)Toledo Harbor, Lucas County, Ohio. 
(10)Galveston Bay, Texas. 
(11)Benson Beach, Washington. 
(g)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $30,000,000 per fiscal year, of which not more than $5,000,000 per fiscal year may be used for the development of regional sediment management plans authorized by subsection (e) and of which not more than $3,000,000 per fiscal year may be used for construction of projects to which subsection (c)(1)(B)(ii) applies. Such funds shall remain available until expended.. 
(b)Conforming Repeal 
(1)In generalSection 145 of the Water Resources Development Act of 1976 (33 U.S.C. 426j) is repealed. 
(2)Existing projectsThe Secretary may complete any project being carried out under section 145 of the Water Resources Development Act of 1976 on the day before the date of enactment of this Act. 
2038.National shoreline erosion control development program 
(a)In GeneralSection 3 of the Act entitled An Act authorizing Federal participation in the cost of protecting the shores of publicly owned property, approved August 13, 1946 (33 U.S.C. 426g), is amended to read as follows: 
 
3.Storm and hurricane restoration and impact minimization program 
(a)Construction of Small Shore and Beach Restoration and Protection Projects 
(1)In generalThe Secretary may carry out a program for the construction of small shore and beach restoration and protection projects not specifically authorized by Congress that otherwise comply with the first section of this Act if the Secretary determines that such construction is advisable. 
(2)Local cooperationThe local cooperation requirement of the first section of this Act shall apply to a project under this section. 
(3)CompletenessA project under this subsection— 
(A)shall be complete; and 
(B)shall not commit the United States to any additional improvement to ensure the successful operation of the project; except for participation in periodic beach nourishment in accordance with— 
(i)the first section of this Act; and 
(ii)the procedure for projects authorized after submission of a survey report. 
(b)National Shoreline Erosion Control Development and Demonstration Program 
(1)In generalThe Secretary shall conduct under the program authorized by subsection (a) a national shoreline erosion control development and demonstration program (referred to in this section as the demonstration program). 
(2)Requirements 
(A)In generalThe demonstration program shall include provisions for— 
(i) projects consisting of planning, design, construction, and monitoring of prototype engineered and native and naturalized vegetative shoreline erosion control devices and methods; 
(ii)monitoring of the applicable prototypes; 
(iii)detailed engineering and environmental reports on the results of each project carried out under the demonstraton program; and 
(iv)technology transfers, as appropriate, to private property owners, State and local entities, nonprofit educational institutions, and nongovernmental organizations. 
(B)Determination of feasibilityA project under the demonstration program shall not be carried out until the Secretary determines that the project is feasible. 
(C)EmphasisA project under the demonstration program shall emphasize, to the maximum extent practicable— 
(i)the development and demonstration of innovative technologies; 
(ii)efficient designs to prevent erosion at a shoreline site, taking into account the lifecycle cost of the design, including cleanup, maintenance, and amortization; 
(iii)new and enhanced shore protection project design and project formulation tools the purposes of which are to improve the physical performance, and lower the lifecycle costs, of the projects; 
(iv)natural designs, including the use of native and naturalized vegetation or temporary structures that minimize permanent structural alterations to the shoreline; 
(v)the avoidance of negative impacts to adjacent shorefront communities; 
(vi)in areas with substantial residential or commercial interests located adjacent to the shoreline, designs that do not impair the aesthetic appeal of the interests; 
(vii)the potential for long-term protection afforded by the technology; and 
(viii)recommendations developed from evaluations of the program established under the Shoreline Erosion Control Demonstration Act of 1974 (42 U.S.C. 1962–5 note), including— 
(I)adequate consideration of the subgrade; 
(II)proper filtration; 
(III)durable components; 
(IV)adequate connection between units; and 
(V)consideration of additional relevant information. 
(D)Sites 
(i)In generalEach project under the demonstration program may be carried out at— 
(I)a privately owned site with substantial public access; or 
(II)a publicly owned site on open coast or in tidal waters. 
(ii)SelectionThe Secretary shall develop criteria for the selection of sites for projects under the demonstration program, including criteria based on— 
(I)a variety of geographic and climatic conditions; 
(II)the size of the population that is dependent on the beaches for recreation or the protection of private property or public infrastructure; 
(III)the rate of erosion; 
(IV)significant natural resources or habitats and environmentally sensitive areas; and 
(V)significant threatened historic structures or landmarks. 
(3)ConsultationThe Secretary shall carry out the demonstration program in consultation with— 
(A)the Secretary of Agriculture, particularly with respect to native and naturalized vegetative means of preventing and controlling shoreline erosion; 
(B)Federal, State, and local agencies; 
(C)private organizations; 
(D)the Coastal Engineering Research Center established by the first section of Public Law 88–172 (33 U.S.C. 426–1); and 
(E)applicable university research facilities. 
(4)Completion of demonstrationAfter carrying out the initial construction and evaluation of the performance and cost of a project under the demonstration program, the Secretary may— 
(A)amend, at the request of a non-Federal interest of the project, the partnership agreement for a federally authorized shore protection project in existence on the date on which initial construction of the project under the demonstration program is complete to incorporate the project constructed under the demonstration program as a feature of the shore protection project, with the future cost sharing of the project constructed under the demonstration program to be determined by the project purposes of the shore protection project; or 
(B)transfer all interest in and responsibility for the completed project constructed under the demonstration program to a non-Federal interest or another Federal agency. 
(5)AgreementsThe Secretary may enter into a partnership agreement with the non-Federal interest or a cooperative agreement with the head of another Federal agency under the demonstration program— 
(A)to share the costs of construction, operation, maintenance, and monitoring of a project under the demonstration program; 
(B)to share the costs of removing the project, or element of the project if the Secretary determines that the project or element of the project is detrimental to public or private property, public infrastructure, or public safety; or 
(C)to specify ownership of the completed project if the Secretary determines that the completed project will not be part of a Corps of Engineers project. 
(6)ReportNot later than December 31, 2008, and every 3 years thereafter, the Secretary shall prepare and submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing— 
(A)the activities carried out and accomplishments made under the demonstration program since the previous report under this paragraph; and 
(B)any recommendations of the Secretary relating to the program. 
(c)Authorization of Appropriations 
(1)In generalSubject to paragraph (2), the Secretary may expend, from any appropriations made available to the Secretary for the purpose of carrying out civil works, not more than $30,000,000 during any fiscal year to pay the Federal share of the costs of construction of small shore and beach restoration and protection projects or small projects under this section. 
(2)LimitationThe total amount expended for a project under this section shall— 
(A)be sufficient to pay the cost of Federal participation in the project (including periodic nourishment as provided for under the first section of this Act), as determined by the Secretary; and 
(B)be not more than $5,000,000.. 
(b)RepealSection 5 the Act entitled An Act authorizing Federal participation in the cost of protecting the shores of publicly owned property, approved August 13, 1946 (33 U.S.C. 426h), is repealed. 
2039.Monitoring ecosystem restoration 
(a)In generalIn conducting a feasibility study for a project (or a component of a project) for ecosystem restoration, the Secretary shall ensure that the recommended project includes, as an integral part of the project, a plan for monitoring the success of the ecosystem restoration. 
(b)Monitoring planThe monitoring plan shall— 
(1)include a description of the monitoring activities to be carried out, the criteria for ecosystem restoration success, and the estimated cost and duration of the monitoring; and 
(2)specify that the monitoring shall continue until such time as the Secretary determines that the criteria for ecosystem restoration success will be met. 
(c)Cost shareFor a period of 10 years from completion of construction of a project (or a component of a project) for ecosystem restoration, the Secretary shall consider the cost of carrying out the monitoring as a project cost. If the monitoring plan under subsection (b) requires monitoring beyond the 10-year period, the cost of monitoring shall be a non-Federal responsibility. 
2040.Electronic submission of permit applications 
(a)In GeneralNot later than 2 years after the date of enactment of this Act, the Secretary shall implement a program to allow electronic submission of permit applications for permits under the jurisdiction of the Secretary. 
(b)LimitationsThis section does not preclude the submission of a physical copy. 
(c)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $3,000,000. 
2041.Project administration 
(a)Project TrackingThe Secretary shall assign a unique tracking number to each water resources project under the jurisdiction of the Secretary to be used by each Federal agency throughout the life of the project. 
(b)Report Repository 
(1)In generalThe Secretary shall provide to the Library of Congress a copy of each final feasibility study, final environmental impact statement, final reevaluation report, record of decision, and report to Congress prepared by the Corps of Engineers. 
(2)Availability to publicEach document described in paragraph (1) shall be made available to the public, and an electronic copy of each document shall be made permanently available to the public through the Internet. 
2042.Program administrationSections 101, 106, and 108 of the Energy and Water Development Appropriations Act, 2006 (Public Law 109–103; 119 Stat. 2252–2254), are repealed. 
2043.Studies and reports for water resources projects 
(a)Studies 
(1)Cost-sharing requirementsSection 105(a) of the Water Resources Development Act of 1986 (33 U.S.C. 2215(a)) is amended by adding at the end the following: 
 
(3)Detailed project reportsThe requirements of this subsection that apply to a feasibility study also shall apply to a study that results in a detailed project report, except that— 
(A)the first $100,000 of the costs of a study that results in a detailed project report shall be a Federal expense; and 
(B)paragraph (1)(C)(ii) shall not apply to such a study.. 
(2)Planning and engineeringSection 105(b) of such Act (33 U.S.C. 2215(b)) is amended by striking authorized by this Act. 
(3)DefinitionsSection 105 of such Act (33 U.S.C. 2215) is amended by adding at the end the following: 
 
(d)DefinitionsIn this section, the following definitions apply: 
(1)Detailed project reportThe term detailed project report means a report for a project not specifically authorized by Congress in law or otherwise that determines the feasibility of the project with a level of detail appropriate to the scope and complexity of the recommended solution and sufficient to proceed directly to the preparation of contract plans and specifications. The term includes any associated environmental impact statement and mitigation plan. For a project for which the Federal cost does not exceed $1,000,000, the term includes a planning and design analysis document. 
(2)Feasibility studyThe term feasibility study means a study that results in a feasibility report under section 905, and any associated environmental impact statement and mitigation plan, prepared by the Corps of Engineers for a water resources project. The term includes a study that results in a project implementation report prepared under title VI of the Water Resources Development Act of 2000 (114 Stat. 2680–2694), a general reevaluation report, and a limited reevaluation report.. 
(b)Reports 
(1)PreparationSection 905(a) of the Water Resources Development Act of 1986 (33 U.S.C. 2282(a)) is amended— 
(A)by striking (a) In the case of any and inserting the following: 
 
(a)Preparation of Reports 
(1)In generalIn the case of any; 
(B)by striking the Secretary, the Secretary shall and inserting the Secretary that results in recommendations concerning a project or the operation of a project and that requires specific authorization by Congress in law or otherwise, the Secretary shall perform a reconnaissance study and; 
(C)by striking Such feasibility report and inserting the following: 
 
(2)Contents of feasibility reportsA feasibility report; 
(D)by striking The feasibility report and inserting A feasibility report; and 
(E)by striking the last sentence and inserting the following: 
 
(3)ApplicabilityThis subsection shall not apply to— 
(A)any study with respect to which a report has been submitted to Congress before the date of enactment of this Act; 
(B)any study for a project, which project is authorized for construction by this Act and is not subject to section 903(b); 
(C)any study for a project which does not require specific authorization by Congress in law or otherwise; and 
(D)general studies not intended to lead to recommendation of a specific water resources project. 
(4)Feasibility report definedIn this subsection, the term feasibility report means each feasibility report, and any associated environmental impact statement and mitigation plan, prepared by the Corps of Engineers for a water resources project. The term includes a project implementation report prepared under title VI of the Water Resources Development Act of 2000 (114 Stat. 2680–2694), a general reevaluation report, and a limited reevaluation report.. 
(2)Projects not specifically authorized by congressSection 905 of such Act is further amended— 
(A)in subsection (b) by inserting Reconnaissance studies.— before Before initiating; 
(B)by redesignating subsections (c), (d), and (e) as subsections (d), (e), and (f), respectively; 
(C)by inserting after subsection (b) the following: 
 
(c)Projects not Specifically Authorized by CongressIn the case of any water resources project-related study authorized to be undertaken by the Secretary without specific authorization by Congress in law or otherwise, the Secretary shall prepare a detailed project report.; 
(D)in subsection (d) (as so redesignated) by inserting Indian tribes.— before For purposes of; and 
(E)in subsection (e) (as so redesignated) by inserting Standard and uniform procedures and practices.— before The Secretary shall. 
2044.Coordination and scheduling of Federal, State, and local actions 
(a)Notice of IntentUpon request of the non-Federal interest in the form of a written notice of intent to construct or modify a non-Federal water supply, wastewater infrastructure, flood damage reduction, storm damage reduction, ecosystem restoration, or navigation project that requires the approval of the Secretary, the Secretary shall initiate, subject to subsection (c), procedures to establish a schedule for consolidating Federal, State, and local agency and Indian tribe environmental assessments, project reviews, and issuance of all permits for the construction or modification of the project. All States and Indian tribes having jurisdiction over the proposed project shall be invited by the Secretary, but shall not be required, to participate in carrying out this section with respect to the project. 
(b)CoordinationThe Secretary shall seek, to the extent practicable, to consolidate hearing and comment periods, procedures for data collection and report preparation, and the environmental review and permitting processes associated with the project and related activities. The Secretary shall notify, to the extent possible, the non-Federal interest of its responsibilities for data development and information that may be necessary to process each permit required for the project, including a schedule when the information and data should be provided to the appropriate Federal, State, or local agency or Indian tribe. 
(c)Costs of CoordinationThe costs incurred by the Secretary to establish and carry out a schedule to consolidate Federal, State, and local agency and Indian tribe environmental assessments, project reviews, and permit issuance for a project under this section shall be paid by the non-Federal interest. 
(d)Report on Timesavings MethodsNot later than 3 years after the date of enactment of this section, the Secretary shall prepare and transmit to Congress a report estimating the time required for the issuance of all Federal, State, local, and tribal permits for the construction of non-Federal projects for water supply, wastewater infrastructure, flood damage reduction, storm damage reduction, ecosystem restoration, and navigation.  
2045.Project streamlining 
(a)PolicyThe benefits of water resources projects are important to the Nation’s economy and environment, and recommendations to Congress regarding such projects should not be delayed due to uncoordinated or inefficient reviews or the failure to timely resolve disputes during the development of water resources projects. 
(b)ScopeThis section shall apply to each study initiated after the date of enactment of this Act to develop a feasibility report under section 905 of the Water Resources Development Act of 1986 (33 U.S.C. 2282), or a reevaluation report, for a water resources project if the Secretary determines that such study requires an environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
(c)Water Resources Project Review ProcessThe Secretary shall develop and implement a coordinated review process for the development of water resources projects. 
(d)Coordinated ReviewsThe coordinated review process under this section may provide that all reviews, analyses, opinions, permits, licenses, and approvals that must be issued or made by a Federal, State, or local government agency or Indian tribe for the development of a water resources project described in subsection (b) will be conducted, to the maximum extent practicable, concurrently and completed within a time period established by the Secretary in cooperation with the agencies identified under subsection (e) with respect to the project. 
(e)Identification of Jurisdictional AgenciesWith respect to the development of each water resources project, the Secretary shall identify, as soon as practicable, all Federal, State, and local government agencies and Indian tribes that may— 
(1)have jurisdiction over the project; 
(2)be required by law to conduct or issue a review, analysis, or opinion for the project; or 
(3)be required to make a determination on issuing a permit, license, or approval for the project. 
(f)State AuthorityIf the coordinated review process is being implemented under this section by the Secretary with respect to the development of a water resources project described in subsection (b) within the boundaries of a State, the State, consistent with State law, may choose to participate in the process and to make subject to the process all State agencies that— 
(1)have jurisdiction over the project; 
(2)are required to conduct or issue a review, analysis, or opinion for the project; or 
(3)are required to make a determination on issuing a permit, license, or approval for the project. 
(g)Memorandum of UnderstandingThe coordinated review process developed under this section may be incorporated into a memorandum of understanding for a water resources project between the Secretary, the heads of Federal, State, and local government agencies, Indian tribes identified under subsection (e), and the non-Federal interest for the project. 
(h)Effect of Failure to Meet Deadline 
(1)NotificationIf the Secretary determines that a Federal, State, or local government agency, Indian tribe, or non-Federal interest that is participating in the coordinated review process under this section with respect to the development of a water resources project has not met a deadline established under subsection (d) for the project, the Secretary shall notify, within 30 days of the date of such determination, the agency, Indian tribe, or non-Federal interest about the failure to meet the deadline. 
(2)Agency reportNot later than 30 days after the date of receipt of a notice under paragraph (1), the Federal, State, or local government agency, Indian tribe, or non-Federal interest involved may submit a report to the Secretary, explaining why the agency, Indian tribe, or non-Federal interest did not meet the deadline and what actions it intends to take to complete or issue the required review, analysis, or opinion or determination on issuing a permit, license, or approval. 
(3)Report to congressNot later than 30 days after the date of receipt of a report under paragraph (2), the Secretary shall compile and submit a report to the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Environment and Public Works of the Senate, and the Council on Environmental Quality, describing any deadlines identified in paragraph (1), and any information provided to the Secretary by the Federal, State, or local government agency, Indian tribe, or non-Federal interest involved under paragraph (2). 
(i)LimitationsNothing in this section shall preempt or interfere with— 
(1)any statutory requirement for seeking public comment; 
(2)any power, jurisdiction, or authority that a Federal, State, or local government agency, Indian tribe, or non-Federal interest has with respect to carrying out a water resources project; or 
(3)any obligation to comply with the provisions of the National Environmental Policy Act of 1969 and the regulations issued by the Council on Environmental Quality to carry out such Act. 
2046.Project deauthorizationSection 1001(b)(2) of the Water Resources Development Act of 1986 (33 U.S.C. 579a(b)(2)) is amended— 
(1)in the first sentence— 
(A)by striking two years and inserting year; and 
(B)by striking 7 and inserting 5; 
(2)in the last sentence by striking 30 months after the date and inserting the last date of the fiscal year following the fiscal year in which; and 
(3)in the last sentence by striking such 30 month period and inserting such period. 
2047.Federal hopper dredges 
(a)Hopper dredge mcfarlandSection 563 of the Water Resources Development Act of 1996 (110 Stat. 3784) is amended to read as follows: 
 
563.Hopper dredge McFarland 
(a)Placement in ready reserve statusNot before October 1, 2009, and not after December 31, 2009, the Secretary shall— 
(1)place the Federal hopper dredge McFarland (referred to in this section as the vessel) in a ready reserve status; and 
(2)use the vessel solely for urgent and emergency purposes in accordance with existing emergency response protocols. 
(b)Routine tests and maintenance 
(1)In generalThe Secretary shall periodically perform routine underway dredging tests of the equipment (not to exceed 70 days per year) of the vessel in a ready reserve status to ensure the ability of the vessel to perform urgent and emergency work. 
(2)MaintenanceThe Secretary— 
(A)shall not assign any scheduled hopper dredging work to the vessel other than dredging tests in the Delaware River and Bay; but 
(B)shall perform any repairs, including any asbestos abatement, necessary to maintain the vessel in a ready reserve fully operational condition. 
(c)Active status for dredgingThe Secretary, in consultation with affected stakeholders, shall place the vessel in active status in order to perform dredging work if the Secretary determines that private industry has failed— 
(1)to submit a responsive and responsible bid for work advertised by the Secretary; or 
(2)to carry out a project as required pursuant to a contract between the industry and the Secretary.. 
(b)Hopper dredges Essayons and YaquinaSection 3(c)(7)(B) of the Act of August 11, 1888 (33 U.S.C. 622; 25 Stat. 423), is amended by adding at the end the following: This subparagraph shall not apply to the Federal hopper dredges Essayons and Yaquina of the Corps of Engineers.. 
IIIPROJECT-RELATED PROVISIONS 
3001.Black Warrior-Tombigbee Rivers, AlabamaSection 111 of title I of division C of the Consolidated Appropriations Act, 2005 (118 Stat. 2944) is amended to read as follows: 
 
111.Black Warrior-Tombigbee Rivers, Alabama 
(a)Construction of New Facilities 
(1)DefinitionsIn this subsection, the following definitions apply: 
(A)Existing facilityThe term existing facility means the administrative and maintenance facility for the project for Black Warrior-Tombigbee Rivers, Alabama, authorized by the first section of the River and Harbor Appropriations Act of July 5, 1884 (24 Stat. 141), in existence on the date of enactment of the Water Resources Development Act of 2007. 
(B)ParcelThe term Parcel means the land owned by the Corps of Engineers serving as the operations and maintenance facility of the Corps of Engineers in the city of Tuscaloosa, Alabama, in existence on the date of enactment of the Water Resources Development Act of 2007. 
(2)AuthorizationIn carrying out the project for Black Warrior-Tombigbee Rivers, Alabama, the Secretary is authorized, at Federal expense— 
(A)to purchase land on which the Secretary may construct a new maintenance facility for the project, to be located— 
(i)at a different location from the existing facility; and 
(ii)in the vicinity of the city of Tuscaloosa, Alabama; 
(B)at any time during or after the completion of (and relocation to) the new maintenance facility, to demolish the existing facility; and 
(C)to construct on the Parcel a new administrative facility for the project. 
(b)Acquisition and Disposition of PropertyThe Secretary— 
(1)may acquire any real property necessary for the construction of the new maintenance facility under subsection (a)(2)(A); and 
(2)shall convey to the city of Tuscaloosa fee simple title in and to any portion of the Parcel not required for construction of the new administrative facility under subsection (a)(2)(C) through— 
(A)sale at fair market value; 
(B)exchange for city of Tuscaloosa owned land on an acre-for-acre basis; or 
(C)any combination of a sale under subparagraph (A) and an exchange under subparagraph (B). 
(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $32,000,000.. 
3002.Cook Inlet, AlaskaSection 118(a)(3) of the Energy and Water Development Appropriations Act, 2005 (title I of division C of the Consolidated Appropriations Act, 2005; 118 Stat. 2945) is amended by inserting as part of the operation and maintenance of such project modification after by the Secretary. 
3003.King Cove Harbor, AlaskaThe maximum amount of Federal funds that may be expended for the project for navigation, King Cove Harbor, Alaska, being carried out under section 107 of the River and Harbor Act of 1960 (33 U.S.C. 577), shall be $8,000,000. 
3004.Seward Harbor, AlaskaThe project for navigation, Seward Harbor, Alaska, authorized by section 101(a)(3) of the Water Resources Development Act of 1999 (113 Stat. 274), is modified to authorize the Secretary to extend the existing breakwater by approximately 215 feet, at a total cost of $3,333,000, with an estimated Federal cost of $2,666,000 and an estimated non-Federal cost of $667,000. 
3005.Sitka, AlaskaThe Sitka, Alaska, element of the project for navigation, Southeast Alaska Harbors of Refuge, Alaska, authorized by section 101(1) of the Water Resources Development Act of 1992 (106 Stat. 4801), is modified to direct the Secretary to take such action as is necessary to correct design deficiencies in the Sitka Harbor Breakwater at Federal expense. The estimated cost is $6,300,000. 
3006.Tatitlek, AlaskaThe maximum amount of Federal funds that may be expended for the project for navigation, Tatitlek, Alaska, being carried out under section 107 of the River and Harbor Act of 1960 (33 U.S.C. 577), shall be $10,000,000. 
3007.Rio De Flag, Flagstaff, ArizonaThe project for flood damage reduction, Rio De Flag, Flagstaff, Arizona, authorized by section 101(b)(3) of the Water Resources Development Act of 2000 (114 Stat. 2576), is modified to authorize the Secretary to construct the project at a total cost of $54,100,000, with an estimated Federal cost of $35,000,000 and a non-Federal cost of $19,100,000. 
3008.Nogales Wash and tributaries flood control project, ArizonaThe project for flood control, Nogales Wash and tributaries, Arizona, authorized by section 101(a)(4) of the Water Resources Development Act of 1990 (104 Stat. 4606) and modified by section 303 of the Water Resources Development Act of 1996 (110 Stat. 3711) and section 302 of the Water Resources Development Act of 2000 (114 Stat. 2600), is modified to authorize the Secretary to construct the project at a total cost of $25,410,000, with an estimated Federal cost of $22,930,000 and an estimated non-Federal cost of $2,480,000. 
3009.Tucson drainage area, ArizonaThe project for flood damage reduction, environmental restoration, and recreation, Tucson drainage area, Arizona, authorized by section 101(a)(5) of the Water Resources Development Act of 1999 (113 Stat. 274), is modified to authorize the Secretary to construct the project at a total cost of $66,700,000, with an estimated Federal cost of $43,350,000 and an estimated non-Federal cost of $23,350,000. 
3010.Osceola Harbor, Arkansas 
(a)In GeneralThe project for navigation, Osceola Harbor, Arkansas, constructed under section 107 of the River and Harbor Act of 1960 (33 U.S.C. 577), is modified to allow non-Federal interests to construct a mooring facility within the existing authorized harbor channel, subject to all necessary permits, certifications, and other requirements. 
(b)Limitation on Statutory ConstructionNothing in this section shall be construed as affecting the responsibility of the Secretary to maintain the general navigation features of the project at a bottom width of 250 feet. 
3011.St. Francis River Basin, Arkansas and MissouriThe project for flood control, St. Francis River Basin, Arkansas and Missouri, authorized by the Act of June 15, 1936 (49 Stat. 1508), is modified to authorize the Secretary to undertake channel stabilization and sediment removal measures on the St. Francis River and tributaries as a nonseparable element of the original project. 
3012.Pine Mountain Dam, ArkansasThe Pine Mountain Dam feature of the project for flood protection, Lee Creek, Arkansas and Oklahoma, authorized by section 204 of the Flood Control Act of 1965 (79 Stat. 1078), is modified— 
(1)to add environmental restoration as a project purpose; and 
(2)to direct the Secretary to finance the non-Federal share of the cost of the project, including treatment and distributions components, over a 30-year period in accordance with section 103(k) of the Water Resources Development Act of 1986 (33 U.S.C. 2213(k)). 
3013.Red-Ouachita River Basin Levees, Arkansas and Louisiana 
(a)In GeneralSection 204 of the Flood Control Act of 1950 (64 Stat. 173) is amended in the matter under the heading red-ouachita river basin by striking improvements at Calion, Arkansas and inserting improvements at Calion, Arkansas (including authorization for the comprehensive flood-control project for Ouachita River and tributaries, incorporating in the project all flood control, drainage, and power improvements in the basin above the lower end of the left bank Ouachita River levee). 
(b)ModificationSection 3 of the Flood Control Act of August 18, 1941 (55 Stat. 642), is amended in the second sentence of subsection (a) in the matter under the heading lower mississippi river by inserting before the period at the end the following: ; except that the Ouachita River Levees, Louisiana, authorized by the first section of the Mississippi River Flood Control Act of May 15, 1928 (45 Stat. 534), shall remain as a component of the Mississippi River and Tributaries Project and afforded operation and maintenance responsibilities as provided under section 3 of that Act (45 Stat. 535). 
3014.Cache Creek Basin, California 
(a)In GeneralThe project for flood control, Cache Creek Basin, California, authorized by section 401(a) of the Water Resources Development Act of 1986 (100 Stat. 4112), is modified to direct the Secretary to mitigate the impacts of the new south levee of the Cache Creek settling basin on the storm drainage system of the city of Woodland, including all appurtenant features, erosion control measures, and environmental protection features. 
(b)ObjectivesMitigation under subsection (a) shall restore the preproject capacity of the city of Woodland to release 1,360 cubic feet per second of water to the Yolo Bypass and shall include— 
(1)channel improvements; 
(2)an outlet work through the west levee of the Yolo Bypass; and 
(3)a new low flow cross channel to handle city and county storm drainage and settling basin flows (1,760 cubic feet per second) when the Yolo Bypass is in a low flow condition. 
3015.CALFED stability program, California 
(a)AmendmentsSection 103(f)(3) of the Water Supply, Reliability, and Environmental Improvement Act (118 Stat. 1695–1696) is amended— 
(1)in subparagraph (A) by striking within the Delta (as defined in Cal. Water Code §12220); 
(2)by striking subparagraph (C) and inserting the following: 
 
(C)Justification 
(i)In generalNotwithstanding section 209 of the Flood Control Act of 1970 (42 U.S.C. 1962–2), in carrying out levee stability programs and projects pursuant to this paragraph, the Secretary of the Army may determine that the programs and projects are justified by the benefits of the project purposes described in subparagraph (A), and the programs and projects shall require no additional economic justification if the Secretary of the Army further determines that the programs and projects are cost effective. 
(ii)ApplicabilityClause (i) shall not apply to any separable element intended to produce benefits that are predominantly unrelated to the project purposes described in subparagraph (A).; and 
(3)in subparagraph (D)(i) by inserting as described in the Record of Decision  after Public Law 84–99 standard). 
(b)Additional authorization of appropriationsIn addition to funds made available pursuant to the Water Supply, Reliability, and Environmental Improvement Act (Public Law 108–361) to carry out section 103(f)(3)(D) of that Act (118 Stat. 1696), there is authorized to be appropriated to carry out projects described in that section $106,000,000, to remain available until expended. 
3016.Compton Creek, CaliforniaThe project for flood control, Los Angeles Drainage Area, California, authorized by section 101(b) of the Water Resources Development Act of 1990 (104 Stat. 4611), is modified to add environmental restoration and recreation as project purposes. 
3017.Grayson Creek/Murderer’s Creek, CaliforniaThe project for aquatic ecosystem restoration, Grayson Creek/Murderer’s Creek, California, being carried out under section 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330), is modified— 
(1)to direct the Secretary to credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project; and 
(2)to authorize the Secretary to consider national ecosystem restoration benefits in determining the Federal interest in the project. 
3018.Hamilton Airfield, CaliforniaThe project for environmental restoration, Hamilton Airfield, California, authorized by section 101(b)(3) of the Water Resources Development Act of 1999 (113 Stat. 279), is modified to direct the Secretary to construct the project substantially in accordance with the report of the Chief of Engineers dated July 19, 2004, at a total cost of $228,100,000, with an estimated Federal cost of $171,100,000 and an estimated non-Federal cost of $57,000,000. 
3019.John F. Baldwin Ship Channel and Stockton Ship Channel, CaliforniaThe project for navigation, San Francisco to Stockton, California, authorized by section 301 of the River and Harbor Act of 1965 (79 Stat. 1091) is modified— 
(1)to provide that the non-Federal share of the cost of the John F. Baldwin Ship Channel and Stockton Ship Channel element of the project may be provided in the form of in-kind services and materials; and 
(2)to direct the Secretary to credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of such element the cost of planning and design work carried out by the non-Federal interest for such element before the date of an agreement for such planning and design.  
3020.Kaweah River, CaliforniaThe project for flood control, Terminus Dam, Kaweah River, California, authorized by section 101(b)(5) of the Water Resources Development Act of 1996 (110 Stat. 3658), is modified to direct the Secretary to credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project, or provide reimbursement not to exceed $800,000, for the costs of any work carried out by the non-Federal interest for the project before the date of the project partnership agreement. 
3021.Larkspur Ferry Channel, Larkspur, CaliforniaThe project for navigation, Larkspur Ferry Channel, Larkspur, California, authorized by section 601(d) of the Water Resources Development Act of 1986 (100 Stat. 4148), is modified to direct the Secretary to determine whether maintenance of the project is feasible, and if the Secretary determines that maintenance of the project is feasible, to carry out such maintenance. 
3022.Llagas Creek, California 
(a)In generalThe project for flood damage reduction, Llagas Creek, California, authorized by section 501(a) of the Water Resources Development Act of 1999 (113 Stat. 333), is modified to direct the Secretary to carry out the project at a total cost of $105,000,000, with an estimated Federal cost of $65,000,000 and an estimated non-Federal cost of $40,000,000. 
(b)Special ruleIn evaluating and implementing the project, the Secretary shall allow the non-Federal interest to participate in the financing of the project in accordance with section 903(c) of the Water Resources Development Act of 1986 (100 Stat. 4184) if the detailed project report evaluation indicates that applying such section is necessary to implement the project. 
3023.Magpie Creek, California 
(a)In GeneralThe project for Magpie Creek, California, authorized under section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s), is modified to direct the Secretary to apply the cost-sharing requirements of section 103(b) of the Water Resources Development Act of 1986 (100 Stat. 4085) for the portion of the project consisting of land acquisition to preserve and enhance existing floodwater storage. 
(b)CreditThe Secretary shall credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of planning and design work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project. 
(c)CostThe maximum amount of Federal funds that may be expended for the project referred to in subsection (a) shall be $10,000,000. 
3024.Pacific Flyway Center, Sacramento, CaliforniaThe project for aquatic ecosystem restoration, Pacific Flyway Center, Sacramento, California, being carried out under section 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330), is modified to authorize the Secretary to expend $2,000,000 to enhance public access to the project. 
3025.Petaluma River, Petaluma, CaliforniaThe project for flood damage reduction, Petaluma River, Petaluma, California, authorized by section 112 of the Water Resources Development Act of 2000 (114 Stat. 2587), is modified to authorize the Secretary to construct the project at a total cost of $41,500,000, with an estimated Federal cost of $26,975,000 and an estimated non-Federal cost of $14,525,000. 
3026.Pinole Creek, CaliforniaThe project for improvement of the quality of the environment, Pinole Creek Phase I, California, being carried out under section 1135 of the Water Resources Development Act of 1986 (33 U.S.C. 2309a), is modified to direct the Secretary to credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project. 
3027.Prado Dam, CaliforniaUpon completion of the modifications to the Prado Dam element of the project for flood control, Santa Ana River Mainstem, California, authorized by section 401(a) of the Water Resources Development Act of 1986 (100 Stat. 4113), the Memorandum of Agreement for the Operation for Prado Dam for Seasonal Additional Water Conservation between the Department of the Army and the Orange County Water District (including all the conditions and stipulations in the memorandum) shall remain in effect for volumes of water made available prior to such modifications. 
3028.Redwood City Navigation Channel, CaliforniaThe Secretary may dredge the Redwood City Navigation Channel, California, on an annual basis, to maintain the authorized depth of –30 feet mean lower low water. 
3029.Sacramento and American Rivers flood control, California 
(a)Natomas levee features 
(1)In generalThe project for flood control and recreation, Sacramento and American Rivers, California (Natomas Levee features), authorized by section 9159 of the Department of Defense Appropriations Act, 1993 (106 Stat. 1944), is modified to direct the Secretary to credit $20,503,000 to the Sacramento Area Flood Control Agency for the nonreimbursed Federal share of costs incurred by the Agency in connection with the project. 
(2)Allocation of creditThe Secretary shall allocate the amount to be credited pursuant to paragraph (1) toward the non-Federal share of such projects as are requested by the Sacramento Area Flood Control Agency. 
(b)Joint federal project at folsom dam 
(1)In generalThe project for flood control, American and Sacramento Rivers, California, authorized by section 101(a)(6)(A) of the Water Resources Development Act of 1999 (113 Stat. 274) and modified by section 128 of the Energy and Water Development Appropriations Act, 2006 (119 Stat. 2259), is modified to authorize the Secretary to construct the auxiliary spillway generally in accordance with the Post Authorization Change Report, American River Watershed Project (Folsom Dam Modification and Folsom Dam Raise Projects), dated March 2007, at a total cost of $683,000,000, with an estimated Federal cost of $444,000,000 and an estimated non-Federal cost of $239,000,000. 
(2)Dam safetyNothing in this subsection limits the authority of the Secretary of the Interior to carry out dam safety activities in connection with the auxiliary spillway in accordance with the Bureau of Reclamation safety of dams program. 
(3)Transfer of funds 
(A)In generalThe Secretary and the Secretary of the Interior are authorized to transfer between the Department of the Army and the Department of the Interior appropriated amounts and other available funds (including funds contributed by non-Federal interests) for the purpose of planning, design, and construction of the auxiliary spillway. 
(B)Terms and conditionsAny transfer made pursuant to this subsection shall be subject to such terms and conditions as may be agreed on by the Secretary and the Secretary of the Interior. 
3030.Sacramento Deep Water Ship Channel, CaliforniaThe project for navigation, Sacramento Deep Water Ship Channel, California, authorized by section 202(a) of the Water Resources Development Act of 1986 (100 Stat. 4092), is modified to direct the Secretary to credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of planning and design work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project. 
3031.Sacramento River bank protection, CaliforniaSection 202 of the River Basin Monetary Authorization Act of 1974 (88 Stat. 49) is amended by striking and the monetary authorization and all that follows through the period at the end and inserting ; except that the lineal feet in the second phase shall be increased from 405,000 lineal feet to 485,000 lineal feet.. 
3032.Salton Sea restoration, California 
(a)DefinitionsIn this section, the following definitions apply: 
(1)Salton Sea AuthorityThe term Salton Sea Authority means the joint powers authority established under the laws of the State by a joint power agreement signed on June 2, 1993. 
(2)Salton Sea Science OfficeThe term Salton Sea Science Office means the office established by the United States Geological Survey and located on the date of enactment of this Act in La Quinta, California. 
(3)StateThe term State means the State of California. 
(b)Pilot projects 
(1)In general 
(A)ReviewThe Secretary shall review the plan approved by the State, entitled the Salton Sea Ecosystem Restoration Program Preferred Alternative Report and Funding Plan, and dated May 2007 to determine whether the pilot projects described in the plan are feasible. 
(B)Implementation 
(i)In generalSubject to clause (ii), if the Secretary determines that the pilot projects referred to in subparagraph (A) meet the requirements described in that subparagraph, the Secretary may— 
(I)enter into an agreement with the State; and 
(II)in consultation with the Salton Sea Authority and the Salton Sea Science Office, carry out pilot projects for improvement of the environment in the area of the Salton Sea. 
(ii)RequirementThe Secretary shall be a party to each contract for construction entered into under this subparagraph. 
(2)Local participationIn prioritizing pilot projects under this section, the Secretary shall— 
(A)consult with the State, the Salton Sea Authority, and the Salton Sea Science Office; and 
(B)take into consideration the priorities of the State and the Salton Sea Authority. 
(3)Cost sharingBefore carrying out a pilot project under this section, the Secretary shall enter into a written agreement with the State that requires the non-Federal interest for the pilot project to pay 35 percent of the total costs of the pilot project. 
(c)Authorization of appropriationsThere is authorized to be appropriated to carry out subsection (b) $30,000,000, of which not more than $5,000,000 shall be used for any one pilot project under this section. 
3033.Santa Ana River Mainstem, CaliforniaThe project for flood control, Santa Ana River Mainstem (including Santiago Creek, California), authorized by section 401(a) of the Water Resources Development Act of 1986 (100 Stat. 4113) and modified by section 104 of the Energy and Water Development Appropriation Act, 1988 (101 Stat. 1329–111) and section 309 of the Water Resources Development Act of 1996 (110 Stat. 3713), is further modified to authorize the Secretary to carry out the project at a total cost of $1,800,000,000 and to clarify that the Santa Ana River Interceptor Line is an element of the project. 
3034.Santa Barbara Streams, Lower Mission Creek, CaliforniaThe project for flood damage reduction, Santa Barbara streams, Lower Mission Creek, California, authorized by section 101(b)(8) of the Water Resources Development Act of 2000 (114 Stat. 2577), is modified to authorize the Secretary to construct the project at a total cost of $30,000,000, with an estimated Federal cost of $15,000,000 and an estimated non-Federal cost of $15,000,000. 
3035.Santa Cruz Harbor, CaliforniaThe project for navigation, Santa Cruz Harbor, California, authorized by section 101 of the River and Harbor Act of 1958 (72 Stat. 300) and modified by section 809 of the Water Resources Development Act of 1986 (100 Stat. 4168) and section 526 of the Water Resources Development Act of 1999 (113 Stat. 346), is modified to direct the Secretary— 
(1)to renegotiate the memorandum of agreement with the non-Federal interest to increase the annual payment to reflect the updated cost of operation and maintenance that is the Federal and non-Federal share as provided by law based on the project purpose; and 
(2)to revise the memorandum of agreement to include terms that revise such payments for inflation. 
3036.Seven Oaks Dam, CaliforniaThe project for flood control, Santa Ana Mainstem, authorized by section 401(a) of the Water Resources Development Act of 1986 (100 Stat. 4113) and modified by section 104 of the Energy and Water Development Appropriations Act, 1988 (101 Stat. 1329–11), section 102(e) of the Water Resources Development Act of 1990 (104 Stat. 4611), and section 311 of the Water Resources Development Act of 1996 (110 Stat. 3713), is modified to direct the Secretary— 
(1)to include ecosystem restoration benefits in the calculation of benefits for the Seven Oaks Dam, California, portion of the project; and  
(2)to conduct a study of water conservation and water quality at the Seven Oaks Dam. 
3037.Upper Guadalupe River, CaliforniaThe project for flood damage reduction and recreation, Upper Guadalupe River, California, authorized by section 101(a)(9) of the Water Resources Development Act of 1999 (113 Stat. 275), is modified to authorize the Secretary to construct the project generally in accordance with the Upper Guadalupe River Flood Damage Reduction, San Jose, California, Limited Reevaluation Report, dated March 2004, at a total cost of $256,000,000, with an estimated Federal cost of $136,700,000 and an estimated non-Federal cost of $119,300,000. 
3038.Walnut Creek Channel, CaliforniaThe project for aquatic ecosystem restoration, Walnut Creek Channel, California, being carried out under section 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330), is modified— 
(1)to direct the Secretary to credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project; and 
(2)to authorize the Secretary to consider national ecosystem restoration benefits in determining the Federal interest in the project. 
3039.Wildcat/San Pablo Creek Phase I, CaliforniaThe project for improvement of the quality of the environment, Wildcat/San Pablo Creek Phase I, California, being carried out under section 1135 of the Water Resources Development Act of 1986 (33 U.S.C. 2309a), is modified to direct the Secretary to credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project. 
3040.Wildcat/San Pablo Creek Phase II, CaliforniaThe project for aquatic ecosystem restoration, Wildcat/San Pablo Creek Phase II, California, being carried out under section 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330), is modified to direct the Secretary to credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project and to authorize the Secretary to consider national ecosystem restoration benefits in determining the Federal interest in the project. 
3041.Yuba River Basin project, CaliforniaThe project for flood damage reduction, Yuba River Basin, California, authorized by section 101(a)(10) of the Water Resources Development Act of 1999 (113 Stat. 275), is modified— 
(1)to authorize the Secretary to construct the project at a total cost of $107,700,000, with an estimated Federal cost of $70,000,000 and an estimated non-Federal cost of $37,700,000; and 
(2)to direct the Secretary to credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project. 
3042.South Platte River basin, ColoradoSection 808 of the Water Resources Development Act of 1986 (100 Stat. 4168) is amended by striking agriculture, and inserting agriculture, environmental restoration,. 
3043.Intracoastal Waterway, Delaware River to Chesapeake Bay, Delaware and MarylandThe project for navigation, Intracoastal Waterway, Delaware River to Chesapeake Bay, Delaware and Maryland, authorized by the first section of the Rivers and Harbors Act of August 30, 1935 (49 Stat. 1030), and section 101 of the River and Harbor Act of 1954 (68 Stat. 1249), is modified to add recreation as a project purpose. 
3044.St. George’s Bridge, DelawareSection 102(g) of the Water Resources Development Act of 1990 (104 Stat. 4612) is amended by adding at the end the following: The Secretary shall assume ownership responsibility for the replacement bridge not later than the date on which the construction of the bridge is completed and the contractors are released of their responsibility by the State. In addition, the Secretary may not carry out any action to close or remove the St. George’s Bridge, Delaware, without specific congressional authorization.. 
3045.Brevard County, Florida 
(a)ShorelineThe project for shoreline protection, Brevard County, Florida, authorized by section 101(b)(7) of the Water Resources Development Act of 1996 (110 Stat. 3667), is modified to authorize the Secretary to include the mid-reach as an element of the project from the Florida department of environmental protection monuments 75.4 to 118.3, a distance of approximately 7.6 miles. The restoration work shall only be undertaken upon a determination by the Secretary, following completion of the general reevaluation report authorized by section 418 of the Water Resources Development Act of 2000 (114 Stat. 2637), that the shoreline protection is feasible. 
(b)CreditSection 310 of the Water Resources Development Act of 1999 (113 Stat. 301) is amended by adding at the end the following: 
 
(d)CreditAfter completion of the study, the Secretary may credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project for shore protection the cost of nourishment and renourishment associated with the project for shore protection incurred by the non-Federal interest to respond to damages to Brevard County beaches that are the result of a Federal navigation project, as determined in the final report for the study.. 
3046.Broward County and Hillsboro Inlet, FloridaThe project for shore protection, Broward County and Hillsboro Inlet, Florida, authorized by section 301 of the River and Harbor Act of 1965 (79 Stat. 1090), and modified by section 311 of the Water Resources Development Act of 1999 (113 Stat. 301), is modified to direct the Secretary to credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of mitigation construction and derelict erosion control structure removal carried out by the non-Federal interest for the project before the date of the partnership agreement for the project. 
3047.Canaveral Harbor, FloridaIn carrying out the project for navigation, Canaveral Harbor, Florida, authorized by section 101 of the River and Harbor Act of 1962 (76 Stat. 1174), the Secretary shall construct a sediment trap if the Secretary determines construction of the sediment trap is feasible. 
3048.Gasparilla and Estero Islands, FloridaThe project for shore protection, Gasparilla and Estero Island segments, Lee County, Florida, authorized by section 201 of the Flood Control Act of 1965 (79 Stat. 1073), by Senate Resolution dated December 17, 1970, and by House Resolution dated December 15, 1970, and modified by section 309 of the Water Resources Development Act of 2000 (114 Stat. 2602), is modified to direct the Secretary to credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project. 
3049.Lido Key Beach, Sarasota, Florida 
(a)In GeneralThe project for shore protection, Lido Key Beach, Sarasota, Florida, authorized by section 101 of the River and Harbor Act of 1970 (84 Stat. 1819), deauthorized under section 1001(b) of the Water Resources Development Act of 1986 (33 U.S.C. 579a(b)), and reauthorized by section 364(2)(A) of the Water Resources Development Act of 1999 (113 Stat. 313), is modified to direct the Secretary to construct the project substantially in accordance with the report of the Chief of Engineers dated December 22, 2004, at a total cost of $15,190,000, with an estimated Federal cost of $9,320,000 and an estimated non-Federal cost of $5,870,000, and at an estimated total cost of $65,000,000 for periodic nourishment over the 50-year life of the project, with an estimated Federal cost of $30,550,000 and an estimated non-Federal cost of $34,450,000. 
(b)Construction of Shoreline Protection Projects by Non-Federal InterestsThe Secretary shall enter into a partnership agreement with the non-Federal interest in accordance with section 206 of the Water Resources Development Act of 1992 (33 U.S.C. 426i–1) for the modified project. 
3050.Peanut Island, FloridaThe maximum amount of Federal funds that may be expended for the project for improvement of the quality of the environment, Peanut Island, Palm Beach County, Florida, being carried out under section 1135 of the Water Resources Development Act of 1986 (33 U.S.C. 2309a) shall be $9,750,000. 
3051.Port Sutton, FloridaThe project for navigation, Port Sutton, Florida, authorized by section 101(b)(12) of the Water Resources Development Act of 2000 (114 Stat. 2577), is modified to authorize the Secretary to carry out the project at a total cost of $12,900,000. 
3052.Tampa Harbor-Big Bend Channel, FloridaThe project for navigation, Tampa Harbor-Big Bend Channel, Florida, authorized by section 101(a)(18) of the Water Resources Development Act of 1999 (113 Stat. 276) is modified to direct the Secretary to credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of planning, design, and construction work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project. 
3053.Tampa Harbor Cut B, Florida 
(a)In GeneralThe project for navigation, Tampa Harbor, Florida, authorized by section 101 of the River and Harbor Act of 1970 (84 Stat. 1818), is modified to authorize the Secretary to construct passing lanes in an area approximately 3.5 miles long and centered on Tampa Harbor Cut B if the Secretary determines that such improvements are necessary for navigation safety. 
(b)General Reevaluation ReportThe non-Federal share of the cost of the general reevaluation report for Tampa Harbor, Florida, being conducted on June 1, 2005, shall be the same percentage as the non-Federal share of the cost of construction of the project. 
(c)AgreementThe Secretary shall enter into a new partnership agreement with the non-Federal interest to reflect the cost sharing required by subsection (b). 
3054.Allatoona Lake, Georgia 
(a)Land Exchange 
(1)In generalThe Secretary may exchange land above 863 feet in elevation at Allatoona Lake, Georgia, identified in the Real Estate Design Memorandum prepared by the Mobile district engineer, April 5, 1996, and approved October 8, 1996, for land on the north side of Allatoona Lake that is required for wildlife management and protection of the water quality and overall environment of Allatoona Lake. 
(2)Terms and conditionsThe basis for all land exchanges under this subsection shall be a fair market appraisal to ensure that land exchanged is of equal value. 
(b)Disposal and Acquisition of Land, Allatoona Lake, Georgia 
(1)In generalThe Secretary may— 
(A)sell land above 863 feet in elevation at Allatoona Lake, Georgia, identified in the memorandum referred to in subsection (a)(1); and 
(B)use the proceeds of the sale, without further appropriation, to pay costs associated with the purchase of land required for wildlife management and protection of the water quality and overall environment of Allatoona Lake. 
(2)Terms and conditions 
(A)Willing sellersLand acquired under this subsection shall be by negotiated purchase from willing sellers only. 
(B)BasisThe basis for all transactions under this subsection shall be a fair market value appraisal acceptable to the Secretary. 
(C)Sharing of costsEach purchaser of land under this subsection shall share in the associated costs of the purchase, including surveys and associated fees in accordance with the memorandum referred to in subsection (a)(1). 
(D)Other conditionsThe Secretary may impose on the sale and purchase of land under this subsection such other conditions as the Secretary determines to be appropriate. 
(c)RepealSection 325 of the Water Resources Development Act of 1992 (106 Stat. 4849) is repealed. 
3055.Latham River, Glynn County, GeorgiaThe maximum amount of Federal funds that may be expended for the project for improvement of the quality of the environment, Latham River, Glynn County, Georgia, being carried out under section 1135 of the Water Resources Development Act of 1986 (33 U.S.C. 2309a) shall be $6,175,000. 
3056.Dworshak Reservoir improvements, Idaho 
(a)In GeneralThe Secretary shall carry out additional general construction measures to allow for operation at lower pool levels to satisfy the recreation mission at Dworshak Dam, Idaho. 
(b)ImprovementsIn carrying out subsection (a), the Secretary shall provide for appropriate improvements to— 
(1)facilities that are operated by the Corps of Engineers; and 
(2)facilities that, as of the date of enactment of this Act, are leased, permitted, or licensed for use by others. 
(c)Cost SharingThe Secretary shall carry out this section through a cost-sharing program with Idaho State parks and recreation department at a total estimated project cost of $5,300,000. Notwithstanding section 103 of the Water Resources Development Act of 1986 (33 U.S.C. 2313), the Federal share of such cost shall be 75 percent. 
3057.Little Wood River, Gooding, Idaho 
(a)In generalThe project for flood control, Gooding, Idaho, constructed under the emergency conservation work program established under the Act of March 31, 1933 (16 U.S.C. 585 et seq.), is modified— 
(1)to direct the Secretary to rehabilitate the Gooding Channel project for the purposes of flood control and ecosystem restoration if the Secretary determines that such rehabilitation is not required as a result of improper operation and maintenance of the project by the non-Federal interest and that the rehabilitation and ecosystem restoration is feasible; and 
(2)to direct the Secretary to plan, design, and construct the project at a total cost of $9,000,000. 
(b)Cost sharing 
(1)In generalCosts for reconstruction of a project under this section shall be shared by the Secretary and the non-Federal interest in the same percentages as the costs of construction of the original project were shared. 
(2)Operation, maintenance, and repair costsThe costs of operation, maintenance, repair, and rehabilitation of a project carried out under this section shall be a non-Federal responsibility. 
(c)Economic justificationReconstruction efforts and activities carried out under this section shall not require economic justification. 
3058.Beardstown Community Boat Harbor, Beardstown, Illinois 
(a)In GeneralThe project for navigation, Muscooten Bay, Illinois River, Beardstown Community Boat Harbor, Beardstown, Illinois, constructed under section 107 of the River and Harbor Act of 1960 (33 U.S.C. 577), is modified— 
(1)to include the channel between the harbor and the Illinois River; and 
(2)to direct the Secretary to enter into a partnership agreement with the city of Beardstown to replace the local cooperation agreement dated August 18, 1983, with the Beardstown Community Park District. 
(b)Terms of Partnership AgreementThe partnership agreement referred to in subsection (a) shall include the same rights and responsibilities as the local cooperation agreement dated August 18, 1983, changing only the identity of the non-Federal sponsor. 
(c)MaintenanceFollowing execution of the partnership agreement referred to in subsection (a), the Secretary may carry out maintenance of the project referred to in subsection (a) on an annual basis. 
3059.Cache River Levee, IllinoisThe Cache River Levee constructed for flood control at the Cache River, Illinois, and authorized by the Act of June 28, 1938 (52 Stat. 1217), is modified to add environmental restoration as a project purpose. 
3060.Chicago River, IllinoisThe Federal navigation channel for the North Branch Channel portion of the Chicago River authorized by section 22 of the Act of March 3, 1899 (30 Stat. 1156), extending from 100 feet downstream of the Halsted Street Bridge to 100 feet upstream of the Division Street Bridge, Chicago, Illinois, shall be no wider than 66 feet. 
3061.Chicago Sanitary and Ship Canal dispersal barriers project, Illinois 
(a)Treatment as Single ProjectThe Chicago Sanitary and Ship Canal Dispersal Barrier Project (in this section referred to as Barrier I), as in existence on the date of enactment of this Act and constructed as a demonstration project under section 1202(i)(3) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4722(i)(3)), and the project relating to the Chicago Sanitary and Ship Canal Dispersal Barrier, authorized by section 345 of the District of Columbia Appropriations Act, 2005 (Public Law 108–335; 118 Stat. 1352) (in this section referred to as Barrier II) shall be considered to constitute a single project. 
(b)Authorization 
(1)In generalThe Secretary, at Federal expense, shall— 
(A)upgrade and make permanent Barrier I; 
(B)construct Barrier II, notwithstanding the project cooperation agreement with the State of Illinois dated June 14, 2005; 
(C)operate and maintain Barrier I and Barrier II as a system to optimize effectiveness; 
(D)conduct, in consultation with appropriate Federal, State, local, and nongovernmental entities, a study of a range of options and technologies for reducing impacts of hazards that may reduce the efficacy of the Barriers; and 
(E)provide to each State a credit in an amount equal to the amount of funds contributed by the State toward Barrier II. 
(2)Use of creditA State may apply a credit provided to the State under paragraph (1)(E) to any cost sharing responsibility for an existing or future Federal project carried out by the Secretary in the State. 
(c)Conforming AmendmentSection 345 of the District of Columbia Appropriations Act, 2005 (Public Law 108–335; 118 Stat. 1352) is amended to read as follows: 
 
345.Chicago Sanitary and Ship Canal dispersal barrier, IllinoisThere are authorized to be appropriated such sums as may be necessary to carry out the Barrier II element of the project for the Chicago Sanitary and Ship Canal Dispersal Barrier, Illinois, initiated pursuant to section 1135 of the Water Resources Development Act of 1986 (33 U.S.C. 2294 note; 100 Stat. 4251).. 
(d)Feasibility StudyThe Secretary, in consultation with appropriate Federal, State, local, and nongovernmental entities, shall conduct, at Federal expense, a feasibility study of the range of options and technologies available to prevent the spread of aquatic nuisance species between the Great Lakes and Mississippi River Basins through the Chicago Sanitary and Ship Canal and other aquatic pathways. 
3062.Emiquon, Illinois 
(a)Maximum AmountThe maximum amount of Federal funds that may be expended for the project for aquatic ecosystem restoration, Emiquon, Illinois, being carried out under section 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330), shall be $7,500,000. 
(b)LimitationNothing in this section shall affect the eligibility of the project for emergency repair assistance under section 5 of the Act entitled An Act authorizing the construction of certain public works on rivers and harbors for flood control, and for other purposes, approved August 18, 1941 (33 U.S.C. 701n). 
3063.Lasalle, IllinoisIn carrying out section 312 of the Water Resources Development Act of 1990 (104 Stat. 4639–4640), the Secretary shall give priority to work in the vicinity of LaSalle, Illinois, on the Illinois and Michigan Canal. 
3064.Spunky Bottoms, Illinois 
(a)Project PurposeThe project for flood control, Spunky Bottoms, Illinois, authorized by section 5 of the Flood Control Act of June 22, 1936 (49 Stat. 1583), is modified to add environmental restoration as a project purpose. 
(b)Maximum AmountThe maximum amount of Federal funds that may be expended for the project for improvement of the quality of the environment, Spunky Bottoms, Illinois, being carried out under section 1135 of the Water Resources Development Act of 1986 (33 U.S.C. 2309a), shall be $7,500,000. 
(c)LimitationNothing in this section shall affect the eligibility of the project for emergency repair assistance under section 5 of the Act entitled An Act authorizing the construction of certain public works on rivers and harbors for flood control, and for other purposes, approved August 18, 1941 (33 U.S.C. 701n). 
(d)Post construction monitoring and managementOf the Federal funds expended under subsection (b), not less than $500,000 shall remain available for a period of 5 years after the date of completion of construction of the modifications for use in carrying out post construction monitoring and adaptive management. 
3065.Cedar Lake, Indiana 
(a)In generalThe Secretary is authorized to plan, design, and construct an aquatic ecosystem restoration project at Cedar Lake, Indiana. 
(b)Complete feasibility reportIn planning the project authorized by subsection (a), the Secretary shall expedite completion of the feasibility report for the project for aquatic ecosystem restoration and protection, Cedar Lake, Indiana, initiated pursuant to section 206 of the Water Resources Development Act 1996 (33 U.S.C. 2330). 
(c)Authorization 
(1)In generalThere is authorized to be appropriated $11,050,000 to carry out the activities authorized by this section. 
(2)OtherThe Secretary is authorized to use funds previously appropriated for the project for aquatic ecosystem restoration and protection, Cedar Lake, Indiana, under section 206 of the Water Resources Development Act 1996 (33 U.S.C. 2330) to carry out the activities authorized by this section. 
3066.Koontz Lake, IndianaThe project for aquatic ecosystem restoration, Koontz Lake, Indiana, being carried out under section 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330) and modified by section 520 of the Water Resources Development Act of 2000 (114 Stat. 2655), is modified to direct the Secretary to seek to reduce the cost of the project by using innovative technologies and cost reduction measures determined from a review of non-Federal lake dredging projects in the vicinity of Koontz Lake. 
3067.White River, IndianaThe project for flood control, Indianapolis on West Fork of White River, Indiana, authorized by section 5 of the Act entitled An Act authorizing the construction of certain public works on rivers and harbors for flood control, and for other purposes, approved June 22, 1936 (49 Stat. 1586), and modified by section 323 of the Water Resources Development Act of 1996 (110 Stat. 3716) and section 322 of the Water Resources Development Act of 1999 (113 Stat. 303), is modified— 
(1)to authorize the Secretary to carry out the ecosystem restoration, recreation, and flood damage reduction components described in the Central Indianapolis Waterfront Concept Plan, dated February 1994, and revised by the Master Plan Revision Central Indianapolis Waterfront, dated April 2004, at a total cost of $28,545,000; and 
(2)to direct the Secretary to credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of planning, design, and construction work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project. 
3068.Des Moines River and Greenbelt, IowaThe project for the Des Moines Recreational River and Greenbelt, Iowa, authorized by Public Law 99–88 and modified by section 604 of the Water Resources Development Act of 1986 (100 Stat. 4153), is modified to authorize the Secretary to carry out ecosystem restoration, recreation, and flood damage reduction components of the project, at a Federal cost of $10,000,000. 
3069.Perry Creek, Iowa 
(a)In GeneralOn making a determination described in subsection (b), the Secretary shall increase the Federal contribution by up to $4,000,000 for the project for flood control, Perry Creek, Iowa, authorized by section 401(a) of the Water Resources Development Act of 1986 (100 Stat. 4116) and modified by section 151 of the Energy and Water Development Appropriations Act, 2004 (117 Stat. 1844). 
(b)DeterminationA determination referred to in subsection (a) is a determination that a modification to the project described in subsection (a) is necessary for the Federal Emergency Management Agency to certify that the project provides flood damage reduction benefits to at least a 100-year level of flood protection. 
(c)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $4,000,000. 
3070.Rathbun Lake, Iowa 
(a)Right of First RefusalThe Secretary shall provide, in accordance with the recommendations in the Rathbun Lake Reallocation Report approved by the Chief of Engineers on July 22, 1985, the Rathbun Regional Water Association with the right of first refusal to contract for or purchase any increment of the remaining allocation of 8,320 acre-feet of water supply storage in Rathbun Lake, Iowa. 
(b)Payment of CostThe Rathbun Regional Water Association shall pay the cost of any water supply storage allocation provided under subsection (a). 
3071.Hickman Bluff stabilization, KentuckyThe project for Hickman Bluff, Kentucky, authorized by chapter II of title II of the Emergency Supplemental Appropriations and Rescissions for the Department of Defense to Preserve and Enhance Military Readiness Act of 1995 (109 Stat. 85), is modified to authorize the Secretary to repair and restore the project, at Federal expense, with no further economic studies or analyses, at a total cost of not more than $250,000. 
3072.Mcalpine Lock and Dam, Kentucky and IndianaSection 101(a)(10) of the Water Resources Development Act of 1990 (104 Stat. 4606) is amended by striking $219,600,000 each place it appears and inserting $430,000,000. 
3073.Prestonsburg, KentuckyThe Prestonsburg, Kentucky, element of the project for flood control, Levisa and Tug Fork of the Big Sandy and Cumberland Rivers, West Virginia, Virginia, and Kentucky, authorized by section 202(a) of the Energy and Water Development Appropriations Act, 1981 (94 Stat. 1339), is modified to direct the Secretary to take measures to provide a 100-year level of flood protection for the city of Prestonsburg. 
3074.Amite River and tributaries, Louisiana, East Baton Rouge Parish WatershedThe project for flood damage reduction and recreation, Amite River and Tributaries, Louisiana, East Baton Rouge Parish Watershed, authorized by section 101(a)(21) of the Water Resources Development Act of 1999 (113 Stat. 277) and modified by section 116 of division D of Public Law 108–7 (117 Stat. 140), is further modified— 
(1)to direct the Secretary to carry out the project with the cost sharing for the project determined in accordance with section 103(a) of the Water Resources Development Act of 1986 (33 U.S.C. 2213(a)), as in effect on October 11, 1996; 
(2)to authorize the Secretary to construct the project at a total cost of $187,000,000; and 
(3)to direct the Secretary to credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project. 
3075.Atchafalaya Basin Floodway System, Louisiana 
(a)Acquisition of additional landThe public access feature of the project for flood control, Atchafalaya Basin Floodway System, Louisiana, authorized by section 601(a) of the Water Resources Development Act of 1986 (100 Stat. 4142), is modified to authorize the Secretary to acquire from willing sellers the fee interest (exclusive of oil, gas, and minerals) of an additional 20,000 acres of land in the Lower Atchafalaya Basin Floodway for such feature. 
(b)Modification 
(1)In generalSubject to paragraph (2), effective November 17, 1986, the $32,000,000 limitation on the maximum Federal expenditure for the first costs of the public access feature referred to in subsection (a) shall not apply. 
(2)CostThe modification under paragraph (1) shall not increase the total authorized cost of the project referred to in subsection (a).  
(c)Technical AmendmentSection 315(a)(2) of the Water Resources Development Act of 2000 (114 Stat. 2603) is amended by inserting before the period at the end the following: and shall consider Eagle Point Park, Jeanerette, Louisiana, and the town of Melville, Louisiana, as site alternatives for such recreation features. 
3076.Atchafalaya Basin Floodway System, regional visitor center, Louisiana 
(a)Project for Flood ControlNotwithstanding paragraph (3) of the report of the Chief of Engineers dated February 28, 1983 (relating to recreational development in the Lower Atchafalaya Basin Floodway), the Secretary shall carry out the project for flood control, Atchafalaya Basin Floodway System, Louisiana, authorized by chapter IV of title I of the Supplemental Appropriations Act, 1985 (99 Stat. 313) and section 601(a) of the Water Resources Development Act of 1986 (100 Stat. 4142).  
(b)Visitors Center 
(1)In generalThe Secretary, in consultation with the State of Louisiana, shall study, design, and construct a type A regional visitors center in the vicinity of Morgan City, Louisiana. 
(2)Cost sharing 
(A)Cost of type b visitors centerThe cost of construction of the visitors center up to the cost of construction of a type B visitors center shall be shared in accordance with the recreation cost-sharing requirement of section 103(c) of the Water Resources Development Act of 1986 (33 U.S.C. 2213(c)). 
(B)Cost of upgradingThe non-Federal share of the cost of upgrading the visitors center from a type B to type A regional visitors center shall be 100 percent.  
(C)Operation and maintenanceThe cost of operation and maintenance of the visitors center shall be a Federal responsibility. 
(3)DonationsIn carrying out the project under this subsection, the Mississippi River Commission may accept the donation of cash or other funds, land, materials, and services from any non-Federal government entity or nonprofit corporation, as the Commission determines to be appropriate. 
3077.Atchafalaya River and Bayous Chene, Boeuf, and Black, LouisianaThe project for navigation, Atchafalaya River and Bayous Chene, Boeuf, and Black, Louisiana, authorized by section 101 of the River and Harbor Act of 1968 (82 Stat. 731), is modified to authorize the Secretary to deepen up to a 1000-foot section of the area on the Gulf Intracoastal Waterway west of the Bayou Boeuf Lock and east of the intersection of the Atchafalaya River, at a cost not to exceed $200,000, to provide for ingress and egress to the port of Morgan City at a depth not to exceed 20 feet. 
3078.Bayou Plaquemine, LouisianaThe project for the improvement of the quality of the environment, Bayou Plaquemine, Louisiana, being carried out under section 1135 of the Water Resources Development Act of 1986 (33 U.S.C. 2309a), is modified to direct the Secretary to credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project. 
3079.Calcasieu River and Pass, LouisianaThe project for the Calcasieu River and Pass, Louisiana, authorized by section 101 of the River and Harbor Act of 1960 (74 Stat. 481), is modified to authorize the Secretary to provide $3,000,000 for each fiscal year, in a total amount of $15,000,000, for such rock bank protection of the Calcasieu River from mile 5 to mile 16 as the Secretary determines to be advisable to reduce maintenance dredging needs and facilitate protection of disposal areas for the Calcasieu River and Pass, Louisiana, if the Secretary determines that the rock bank protection is feasible. 
3080.Red River (J. Bennett Johnston) Waterway, LouisianaThe project for mitigation of fish and wildlife losses, Red River Waterway, Louisiana, authorized by section 601(a) of the Water Resources Development Act of 1986 (100 Stat. 4142) and modified by section 4(h) of the Water Resources Development Act of 1988 (102 Stat. 4016), section 102(p) of the Water Resources Development Act of 1990 (104 Stat. 4613), section 301(b)(7) of the Water Resources Development Act of 1996 (110 Stat. 3710), and section 316 of the Water Resources Development Act of 2000 (114 Stat. 2604), is modified— 
(1)to authorize the Secretary to carry out the project at a total cost of $33,912,000; 
(2)to authorize the purchase and reforestation of lands that have been cleared or converted to agricultural uses (in addition to the purchase of bottomland hardwood); and 
(3)to incorporate wildlife and forestry management practices to improve species diversity on mitigation land that meets habitat goals and objectives of the United States and the State of Louisiana. 
3081.Mississippi Delta Region, LouisianaThe Mississippi Delta Region project, Louisiana, authorized as part of the project for hurricane-flood protection on Lake Pontchartrain, Louisiana, by section 204 of the Flood Control Act of 1965 (79 Stat. 1077) and modified by section 365 of the Water Resources Development Act of 1996 (110 Stat. 3739), is modified to direct the Secretary to credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the costs of relocating oyster beds in the Davis Pond project area. 
3082.Mississippi River-Gulf Outlet relocation assistance, Louisiana 
(a)Port Facilities Relocation 
(1)Authorization of appropriationsThere is authorized to be appropriated to the Assistant Secretary for Economic Development (referred to in this section as the Assistant Secretary) $75,000,000, to remain available until expended, to support the relocation of Port of New Orleans deep draft facilities from the Mississippi River-Gulf Outlet (referred to in this section as the Outlet), the Gulf Intracoastal Waterway, and the Inner Harbor Navigation Canal to the Mississippi River. 
(2)Administration 
(A)In generalAmounts appropriated pursuant to paragraph (1) shall be administered by the Assistant Secretary pursuant to sections 209(c)(2) and 703 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3149(c)(2), 3233). 
(B)RequirementThe Assistant Secretary shall make amounts appropriated pursuant to paragraph (1) available to the Port of New Orleans to relocate to the Mississippi River within the State of Louisiana the port-owned facilities that are occupied by businesses in the vicinity that may be impacted due to the treatment of the Outlet under title VII of this Act. 
(b)Revolving Loan Fund GrantsThere is authorized to be appropriated to the Assistant Secretary $85,000,000, to remain available until expended, to provide assistance pursuant to sections 209(c)(2) and 703 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3149(c)(2), 3233) to one or more eligible recipients under such Act to establish revolving loan funds to make loans for terms up to 20 years at or below market interest rates (including interest-free loans) to private businesses within the Port of New Orleans that may need to relocate to the Mississippi River within the State of Louisiana due to the treatment of the Outlet under title VII of this Act. 
(c)RequirementsIn selecting one or more recipients under subsection (b), the Assistant Secretary shall ensure that each recipient has established procedures to target lending to businesses that will be directly and substantially impacted by the treatment of the Mississippi River-Gulf Outlet under title VII of this Act. 
(d)Coordination With SecretaryThe Assistant Secretary shall ensure that the programs described in subsections (a) and (b) are coordinated with the Secretary to ensure that facilities are relocated in a manner that is consistent with the analysis and design of comprehensive hurricane protection authorized by title I of the Energy and Water Development Appropriations Act, 2006 (119 Stat. 2247). 
(e)Administrative ExpensesThe Assistant Secretary may use up to 2 percent of the amounts made available under subsections (a) and (b) for administrative expenses. 
3083.Violet, Louisiana 
(a)Violet diversion projectThe Secretary shall design and implement a project for a diversion of freshwater at or near Violet, Louisiana, for the purposes of reducing salinity in the western Mississippi Sound, enhancing oyster production, and promoting the sustainability of coastal wetlands. 
(b)Salinity levelsThe project shall be designed to meet, or maximize the ability to meet, the salinity levels identified in the feasibility study of the Corps of Engineers entitled Mississippi and Louisiana Estuarine Areas: Freshwater Diversion to Lake Pontchartrain Basin and Mississippi Sound and dated 1984. 
(c)Additional measures 
(1)RecommendationsIf the Secretary determines that the diversion of freshwater at or near Violet, Louisiana, will not restore salinity levels to meet the requirements of subsection (b), the Secretary shall recommend additional measures for freshwater diversions sufficient to meet those levels. 
(2)ImplementationThe Secretary shall implement measures included in the recommendations developed under paragraph (1) beginning 60 days after the date on which a report containing the recommendations is provided to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives. 
(d)Non-federal financing requirements 
(1)EstimatesBefore October 1 of each fiscal year, the Secretary shall notify the States of Louisiana and Mississippi of each State’s respective estimated costs for that fiscal year for the activities authorized under this section. 
(2)EscrowThe States of Louisiana and Mississippi shall provide the funds described in paragraph (1) by making a deposit into an escrow account, or such other account, of the Treasury as the Secretary determines to be acceptable within 30 days after the date of receipt of the notification from the Secretary under paragraph (1). 
(3)Deposits by Louisiana 
(A)Use of certain fundsThe State of Louisiana may use funds available to the State under the coastal impact assistance program authorized under section 31 of the Outer Continental Shelf Lands Act (43 U.S.C. 1356a) in meeting its cost-sharing responsibilities under this section. 
(B)Failure to provide funds 
(i)In generalIf the State of Louisiana does not provide the funds under paragraph (2), the Secretary of the Interior, using funds to be disbursed to the State under the program referred to in subparagraph (A) or under the Gulf of Mexico Energy Security Act of 2006 (title I of Division C of Public Law 109–432; (43 U.S.C. 1331 note; 120 Stat. 3000)), shall deposit such funds as are necessary to meet the requirements for the State under paragraph (2). 
(ii)Deadline for depositAny deposit required under clause (i) shall be made prior to any other disbursements made to the State of Louisiana under the programs referred to in clause (i). 
(C)ExceptionThe State of Louisiana shall not be required to make a deposit of its share in any fiscal year in which the State of Mississippi does not make its deposit following a notification under paragraph (1) or the State of Mississippi notifies the Secretary that it does not intend to make a deposit in that fiscal year. 
(4)CreditThe Secretary shall credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project for the costs of design work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project. 
(5)Federal shareThe Federal share of the cost of the project authorized by subsection (a) shall be 75 percent.  
(e)Schedule 
(1)In generalSubject to the availability of appropriations, the Secretary shall complete the design of the project not later than 2 years after the date of enactment of this Act and shall complete the construction of the project by not later than September 30, 2012. 
(2)Missed deadlineIf the Secretary does not complete the design or construction of the project in accordance with paragraph (1), the Secretary shall complete the design or construction as expeditiously as possible. 
3084.West bank of the Mississippi River (East of Harvey Canal), LouisianaSection 328 of the Water Resources Development Act of 1999 (113 Stat. 304–305) is amended— 
(1)in subsection (a)— 
(A)by striking operation and maintenance and inserting operation, maintenance, rehabilitation, repair, and replacement; and 
(B)by striking Algiers Channel and inserting Algiers Canal Levees; and 
(2)by adding at the end the following: 
 
(c)Cost SharingThe non-Federal share of the cost of the project shall be 35 percent.. 
3085.Camp Ellis, Saco, MaineThe maximum amount of Federal funds that may be expended for the project being carried out under section 111 of the River and Harbor Act of 1968 (33 U.S.C. 426i) for the mitigation of shore damages attributable to the project for navigation, Camp Ellis, Saco, Maine, shall be $26,900,000. 
3086.Cumberland, MarylandSection 580(a) of the Water Resources Development Act of 1999 (113 Stat. 375) is amended— 
(1)by striking $15,000,000 and inserting $25,750,000; 
(2)by striking $9,750,000 and inserting $16,738,000; and 
(3)by striking $5,250,000 and inserting $9,012,000. 
3087.Poplar Island, MarylandThe project for navigation and environmental restoration through the beneficial use of dredged material, Poplar Island, Maryland, authorized by section 537 of the Water Resources Development Act of 1996 (110 Stat. 3776) and modified by section 318 of the Water Resources Development Act of 2000 (114 Stat. 2604), is modified to authorize the Secretary to construct the expansion of the project in accordance with the report of the Chief of Engineers dated March 31, 2006, at an additional total cost of $260,000,000, with an estimated Federal cost of $195,000,000 and an estimated non-Federal cost of $65,000,000. 
3088.Detroit River shoreline, Detroit, Michigan 
(a)In GeneralThe project for emergency streambank and shoreline protection, Detroit River Shoreline, Detroit, Michigan, being carried out under section 14 of the Flood Control Act of 1946 (33 U.S.C. 701r), is modified to include measures to enhance public access. 
(b)Maximum Federal ExpenditureThe maximum amount of Federal funds that may be expended for the project shall be $3,000,000. 
3089.St. Clair River and Lake St. Clair, MichiganSection 426 of the Water Resources Development Act of 1999 (113 Stat. 326) is amended to read as follows: 
 
426.St. Clair River and Lake St. Clair, Michigan 
(a)DefinitionsIn this section, the following definitions apply: 
(1)Management planThe term management plan means the management plan for the St. Clair River and Lake St. Clair, Michigan, that is in effect as of the date of enactment of the Water Resources Development Act of 2007. 
(2)PartnershipThe term Partnership means the partnership established by the Secretary under subsection (b)(1). 
(b)Partnership 
(1)In generalThe Secretary shall establish and lead a partnership of appropriate Federal agencies (including the Environmental Protection Agency) and the State of Michigan (including political subdivisions of the State)— 
(A)to promote cooperation among the Federal Government, State and local governments, and other involved parties in the management of the St. Clair River and Lake St. Clair watersheds; and 
(B)to develop and implement projects consistent with the management plan. 
(2)Coordination with actions under other law 
(A)In generalActions taken under this section by the Partnership shall be coordinated with actions to restore and conserve the St. Clair River and Lake St. Clair and watersheds taken under other provisions of Federal and State law. 
(B)No effect on other lawNothing in this section alters, modifies, or affects any other provision of Federal or State law. 
(c)Implementation of St. Clair River and Lake St. Clair Management Plan 
(1)In generalThe Secretary shall— 
(A)develop a St. Clair River and Lake St. Clair strategic implementation plan in accordance with the management plan; 
(B)provide technical, planning, and engineering assistance to non-Federal interests for developing and implementing activities consistent with the management plan; 
(C)plan, design, and implement projects consistent with the management plan; and 
(D)provide, in coordination with the Administrator of the Environmental Protection Agency, financial and technical assistance, including grants, to the State of Michigan (including political subdivisions of the State) and interested nonprofit entities for the Federal share of the cost of planning, design, and implementation of projects to restore, conserve, manage, and sustain the St. Clair River, Lake St. Clair, and associated watersheds. 
(2)Specific measuresFinancial and technical assistance provided under subparagraphs (B) and (C) of paragraph (1) may be used in support of non-Federal activities consistent with the management plan. 
(d)Supplements to Management Plan and Strategic Implementation PlanIn consultation with the Partnership and after providing an opportunity for public review and comment, the Secretary shall develop information to supplement— 
(1)the management plan; and 
(2)the strategic implementation plan developed under subsection (c)(1)(A). 
(e)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $20,000,000.. 
3090.St. Joseph Harbor, MichiganThe Secretary shall expedite development of the dredged material management plan for the project for navigation, St. Joseph Harbor, Michigan, authorized by section 101 of the River and Harbor Act of 1958 (72 Stat. 299). 
3091.Sault Sainte Marie, Michigan 
(a)In GeneralThe text of section 1149 of the Water Resources Development Act of 1986 (100 Stat. 4254) is amended to read as follows: 
The Secretary shall construct, at Federal expense, a second lock, of a width not less than 110 feet and a length not less than 1,200 feet, adjacent to the existing lock at Sault Sainte Marie, Michigan, generally in accordance with the report of the Board of Engineers for Rivers and Harbors, dated May 19, 1986, and the limited reevaluation report dated February 2004 at a total cost of $341,714,000.. 
(b)Conforming RepealsThe following provisions are repealed: 
(1)Section 107(a)(8) of the Water Resources Development Act of 1990 (104 Stat. 4620). 
(2)Section 330 of the Water Resources Development Act of 1996 (110 Stat. 3717). 
(3)Section 330 of the Water Resources Development Act of 1999 (113 Stat. 305). 
3092.Ada, MinnesotaIn carrying out the project for flood damage reduction, Wild Rice River, Ada, Minnesota, under section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s), the Secretary shall allow the non-Federal interest to participate in the financing of the project in accordance with section 903(c) of the Water Resources Development Act of 1986 (100 Stat. 4184) if the detailed project report evaluation indicates that applying such section is necessary to implement the project. 
3093.Duluth Harbor, McQuade Road, Minnesota 
(a)In GeneralThe project for navigation, Duluth Harbor, McQuade Road, Minnesota, being carried out under section 107 of the River and Harbor Act of 1960 (33 U.S.C. 577) and modified by section 321 of the Water Resources Development Act of 2000 (114 Stat. 2605), is modified to direct the Secretary to provide public access and recreational facilities as generally described in the Detailed Project Report and Environmental Assessment, McQuade Road Harbor of Refuge, Duluth, Minnesota, dated August 1999. 
(b)CreditThe Secretary shall credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project for the costs of design work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project. 
(c)Maximum Federal ExpenditureThe maximum amount of Federal funds that may be expended for the project shall be $9,000,000. 
3094.Grand Marais, MinnesotaThe project for navigation, Grand Marais, Minnesota, carried out under section 107 of the River and Harbor Act of 1960 (33 U.S.C. 577) is modified to direct the Secretary to credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of design work carried out for the project before the date of the partnership agreement for the project. 
3095.Grand Portage Harbor, MinnesotaThe Secretary shall provide credit in accordance with section 221 of the Flood Control Act (42 U.S.C. 1962d–5b) toward the non-Federal share of the cost of the navigation project for Grand Portage Harbor, Minnesota, carried out under section 107 of the River and Harbor Act of 1960 (33 U.S.C. 577), for the costs of design work carried out for the project before the date of the partnership agreement for the project. 
3096.Granite Falls, Minnesota 
(a)In GeneralThe Secretary is directed to implement the locally preferred plan for flood damage reduction, Granite Falls, Minnesota, at a total cost of $12,000,000, with an estimated Federal cost of $8,000,000 and an estimated non-Federal cost of $4,000,000. In carrying out the project, the Secretary shall utilize, to the extent practicable, the existing detailed project report dated 2002 for the project prepared under the authority of section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s). 
(b)Project FinancingIn evaluating and implementing the project under this section, the Secretary shall allow the non-Federal interests to participate in the financing of the project in accordance with section 903(c) of the Water Resources Development Act of 1986 (100 Stat. 4184) if the detailed project report evaluation indicates that applying such section is necessary to implement the project. 
(c)CreditThe Secretary shall credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the project the cost of design and construction work carried out by the non-Federal interest for the project before the date of execution of a partnership agreement for the project. 
(d)Maximum FundingThe maximum amount of Federal funds that may be expended for the flood damage reduction shall be $8,000,000. 
3097.Knife River Harbor, MinnesotaThe project for navigation, Harbor at Knife River, Minnesota, authorized by section 2 of the Rivers and Harbors Act of March 2, 1945 (59 Stat. 19), is modified to direct the Secretary to develop a final design and prepare plans and specifications to correct the harbor entrance and mooring conditions at the project. 
3098.Red Lake River, MinnesotaThe project for flood control, Red Lake River, Crookston, Minnesota, authorized by section 101(a)(23) of the Water Resources Development Act of 1999 (113 Stat. 278), is modified to include flood protection for the adjacent and interconnected areas generally known as the Sampson and Chase/Loring neighborhoods, in accordance with the feasibility report supplement for local flood protection, Crookston, Minnesota, at a total cost of $25,000,000, with an estimated Federal cost of $16,250,000 and an estimated non-Federal cost of $8,750,000. 
3099.Silver Bay, MinnesotaThe project for navigation, Silver Bay, Minnesota, authorized by section 2 of the Rivers and Harbors Act of March 2, 1945 (59 Stat. 19), is modified to include operation and maintenance of the general navigation facilities as a Federal responsibility. 
3100.Taconite Harbor, MinnesotaThe project for navigation, Taconite Harbor, Minnesota, carried out under section 107 of the River and Harbor Act of 1960 (33 U.S.C. 577), is modified to include operation and maintenance of the general navigation facilities as a Federal responsibility. 
3101.Two Harbors, Minnesota 
(a)In generalNotwithstanding the requirements of section 107(a) of the River and Harbor Act of 1960 (33 U.S.C. 577(a)), the project for navigation, Two Harbors, Minnesota, being carried out under such authority, is justified on the basis of navigation safety. 
(b)Maximum federal expendituresThe maximum amount of Federal funds that may be expended for the project shall be $7,000,000. 
3102.Deer Island, Harrison County, MississippiThe project for ecosystem restoration, Deer Island, Harrison County, Mississippi, being carried out under section 204 of the Water Resources Development Act of 1992 (33 U.S.C. 2326), is modified to authorize the non-Federal interest to provide, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), any portion of the non-Federal share of the cost of the project in the form of in-kind services and materials. 
3103.Jackson County, Mississippi 
(a)ModificationSection 331 of the Water Resources Development Act of 1999 (113 Stat. 305) is amended by striking $5,000,000 and inserting $9,000,000. 
(b)Applicability of CreditThe credit provided by section 331 of the Water Resources Development Act of 1999 (113 Stat. 305) (as amended by subsection (a) of this section) shall apply to costs incurred by the Jackson County Board of Supervisors during the period beginning on February 8, 1994, and ending on the date of enactment of this Act for projects authorized by section 219(c)(5) of the Water Resources Development Act of 1992 (106 Stat. 4835; 110 Stat. 3757; 113 Stat. 1494). 
3104.Pearl River Basin, Mississippi 
(a)In generalThe project for flood damage reduction, Pearl River Basin, including Shoccoe, Mississippi, authorized by section 401(e)(3) of the Water Resources Development Act of 1986 (100 Stat. 4132), is modified to authorize the Secretary, subject to subsection (c), to construct the project generally in accordance with the plan described in the Pearl River Watershed, Mississippi, Feasibility Study Main Report, Preliminary Draft, dated February 2007, at a total cost of $205,800,000, with an estimated Federal cost of $133,770,000 and an estimated non-Federal cost of $72,030,000. 
(b)Comparison of alternativesBefore initiating construction of the project, the Secretary shall compare the level of flood damage reduction provided by the plan that maximizes national economic development benefits of the project and the locally preferred plan, referred to as the LeFleur Lakes plan, to that portion of Jackson, Mississippi and vicinity, located below the Ross Barnett Reservoir Dam. 
(c)Implementation of plan 
(1)In generalIf the Secretary determines under subsection (b) that the locally preferred plan provides a level of flood damage reduction that is equal to or greater than the level of flood damage reduction provided by the national economic development plan and that the locally preferred plan is environmentally acceptable and technically feasible, the Secretary may construct the project identified as the national economic development plan, or the locally preferred plan, or some combination thereof. 
(2)Construction by non-federal interestsThe non-Federal interest may carry out the project under section 211 of the Water Resources Development Act of 1996 (33 U.S.C. 701b–13). 
(d)Project financingIn evaluating and implementing the project under this section, the Secretary shall allow the non-Federal interests to participate in the financing of the project in accordance with section 903(c) of the Water Resources Development Act of 1986 (100 Stat. 4184) if the detailed project report evaluation indicates that applying such section is necessary to implement the project. 
(e)Non-federal cost shareIf the locally preferred plan is selected for construction of the project, the Federal share of the cost of the project shall be limited to the share as provided by law for the elements of the national economic development plan.  
3105.Festus and Crystal City, MissouriSection 102(b)(1) of the Water Resources Development Act of 1999 (113 Stat. 282) is amended by striking $10,000,000 and inserting $13,000,000. 
3106.L–15 levee, MissouriThe portion of the L–15 levee system that is under the jurisdiction of the Consolidated North County Levee District and situated along the right descending bank of the Mississippi River from the confluence of that river with the Missouri River and running upstream approximately 14 miles shall be considered to be a Federal levee for purposes of cost sharing under section 5 of the Act of August 18, 1941 (33 U.S.C. 701n). 
3107.Monarch-Chesterfield, MissouriThe project for flood damage reduction, Monarch-Chesterfield, Missouri, authorized by section 101(b)(18) of the Water Resources Development Act of 2000 (114 Stat. 2578), is modified to direct the Secretary to credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of the planning, design, and construction work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project. 
3108.River Des Peres, MissouriThe projects for flood control, River Des Peres, Missouri, authorized by section 101(a)(17) of the Water Resources Development Act of 1990 (104 Stat. 4607) and section 102(13) of the Water Resources Development Act of 1996 (110 Stat. 3668), are each modified to direct the Secretary to credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project. 
3109.Lower Yellowstone project, MontanaThe Secretary may use funds appropriated to carry out the Missouri River recovery and mitigation program to assist the Bureau of Reclamation in the design and construction of the Lower Yellowstone project of the Bureau, Intake, Montana, for the purpose of ecosystem restoration. 
3110.Yellowstone River and tributaries, Montana and North Dakota 
(a)Definition of Restoration ProjectIn this section, the term restoration project means a project that will produce, in accordance with other Federal programs, projects, and activities, substantial ecosystem restoration and related benefits, as determined by the Secretary. 
(b)ProjectsThe Secretary shall carry out, in accordance with other Federal programs, projects, and activities, restoration projects in the watershed of the Yellowstone River and tributaries in Montana, and in North Dakota, to produce immediate and substantial ecosystem restoration and recreation benefits. 
(c)Local ParticipationIn carrying out subsection (b), the Secretary shall— 
(1)consult with, and consider the activities being carried out by— 
(A)other Federal agencies; 
(B)Indian tribes; 
(C)conservation districts; and 
(D)the Yellowstone River Conservation District Council; and 
(2)seek the participation of the State of Montana. 
(d)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $30,000,000. 
3111.Antelope Creek, Lincoln, NebraskaThe project for flood damage reduction, Antelope Creek, Lincoln, Nebraska, authorized by section 101(b)(19) of the Water Resources Development Act of 2000 (114 Stat. 2578), is modified— 
(1)to direct the Secretary to credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of design and construction work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project; and 
(2)to allow the non-Federal interest for the project to use, and to direct the Secretary to accept, funds provided under any other Federal program to satisfy, in whole or in part, the non-Federal share of the project if the Federal agency that provides such funds determines that the funds are authorized to be used to carry out the project. 
3112.Sand Creek watershed, Wahoo, NebraskaThe project for ecosystem restoration and flood damage reduction, Sand Creek watershed, Wahoo, Nebraska, authorized by section 101(b)(20) of the Water Resources Development Act of 2000 (114 Stat. 2578), is modified— 
(1)to direct the Secretary to credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project or reimbursement for the costs of any work performed by the non-Federal interest for the project before the approval of the project partnership agreement, including work performed by the non-Federal interest in connection with the design and construction of 7 upstream detention storage structures; 
(2)to require that in-kind work to be credited under paragraph (1) be subject to audit; and 
(3)to direct the Secretary to accept advance funds from the non-Federal interest as needed to maintain the project schedule. 
3113.Western Sarpy and Clear Creek, NebraskaThe project for ecosystem restoration and flood damage reduction, Western Sarpy and Clear Creek, Nebraska, authorized by section 101(b)(21) of the Water Resources Development Act of 2000 (114 Stat. 2578), is modified to authorize the Secretary to construct the project at a total cost of $21,664,000, with an estimated Federal cost of $14,082,000 and an estimated non-Federal cost of $7,582,000. 
3114.Lower Truckee River, McCarran Ranch, NevadaThe maximum amount of Federal funds that may be expended for the project being carried out, as of the date of enactment of this Act, under section 1135 of the Water Resources Development Act of 1986 (33 U.S.C. 2309a) for environmental restoration of McCarran Ranch, Nevada, shall be $5,775,000.  
3115.Lower Cape May Meadows, Cape May Point, New JerseyThe project for navigation mitigation, ecosystem restoration, shore protection, and hurricane and storm damage reduction, Lower Cape May Meadows, Cape May Point, New Jersey, authorized by section 101(a)(25) of the Water Resources Development Act of 1999 (113 Stat. 278), is modified to incorporate the project for shoreline erosion control, Cape May Point, New Jersey, carried out under section 5 of the Act entitled An Act authorizing Federal participation in the cost of protecting the shores of publicly owned property, approved August 13, 1946 (33 U.S.C. 426h), if the Secretary determines that such incorporation is feasible. 
3116.Passaic River basin flood management, New JerseyThe project for flood control, Passaic River, New Jersey and New York, authorized by section 101(a)(18) of the Water Resources Development Act of 1990 (104 Stat. 4607) and modified by section 327 of the Water Resources Development Act of 2000 (114 Stat. 2607), is modified to direct the Secretary to include the benefits and costs of preserving natural flood storage in any future economic analysis of the project. 
3117.Cooperative agreements, New MexicoThe Secretary may enter into cooperative agreements with any Indian tribe any land of which is located in the State of New Mexico and occupied by a flood control project that is owned and operated by the Corps of Engineers to assist in carrying out any operation or maintenance activity associated with the flood control project. 
3118.Middle Rio Grande restoration, New Mexico 
(a)Restoration Projects DefinedIn this section, the term restoration project means a project that will produce, consistent with other Federal programs, projects, and activities, immediate and substantial ecosystem restoration and recreation benefits. 
(b)Project SelectionThe Secretary shall select and shall carry out restoration projects in the Middle Rio Grande from Cochiti Dam to the headwaters of Elephant Butte Reservoir in the State of New Mexico. 
(c)Local ParticipationIn carrying out subsection (b), the Secretary shall consult with, and consider the activities being carried out by— 
(1)the Middle Rio Grande Endangered Species Act Collaborative Program; and 
(2)the Bosque Improvement Group of the Middle Rio Grande Bosque Initiative. 
(d)Authorization of AppropriationsThere is authorized to be appropriated $25,000,000 to carry out this section. 
3119.Buffalo Harbor, New YorkThe project for navigation, Buffalo Harbor, New York, authorized by section 101 of the River and Harbor Act of 1962 (76 Stat. 1176), is modified to include measures to enhance public access, at Federal cost of $500,000. 
3120.Long Island Sound oyster restoration, New York and Connecticut 
(a)In GeneralThe Secretary shall plan, design, and construct projects to increase aquatic habitats within Long Island Sound and adjacent waters, including the construction and restoration of oyster beds and related shellfish habitat. 
(b)Cost SharingThe non-Federal share of the cost of activities carried out under this section shall be 25 percent and may be provided through in-kind services and materials. 
(c)Authorization of AppropriationsThere is authorized to be appropriated $25,000,000 to carry out this section. 
3121.Mamaroneck and Sheldrake Rivers watershed management, New York 
(a)Watershed Management Plan Development 
(1)In generalThe Secretary, in consultation with the State of New York and local entities, shall develop watershed management plans for the Mamaroneck and Sheldrake River watershed for the purposes of evaluating existing and new flood damage reduction and ecosystem restoration. 
(2)Existing plansIn developing the watershed management plans, the Secretary shall use existing studies and plans, as appropriate. 
(b)Critical Restoration Projects 
(1)In generalThe Secretary may participate in any eligible critical restoration project in the Mamaroneck and Sheldrake Rivers watershed in accordance with the watershed management plans developed under subsection (a). 
(2)Eligible projectsA critical restoration project shall be eligible for assistance under this section if the project— 
(A)meets the purposes described in the watershed management plans developed under subsection (a); and 
(B)with respect to the Mamaroneck and Sheldrake Rivers watershed in New York, consists of flood damage reduction or ecosystem restoration through— 
(i)bank stabilization of the mainstem, tributaries, and streams; 
(ii)wetland restoration; 
(iii)soil and water conservation; 
(iv)restoration of natural flows; 
(v)restoration of stream stability; 
(vi)structural and nonstructural flood damage reduction measures; or 
(vii)any other project or activity the Secretary determines to be appropriate. 
(c)Cooperative AgreementsIn carrying out this section, the Secretary may enter into one or more cooperative agreements to provide financial assistance to appropriate Federal, State, or local governments or nonprofit agencies, including assistance for the implementation of projects to be carried out under subsection (b). 
(d)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $30,000,000, to remain available until expended. 
3122.Orchard Beach, Bronx, New YorkSection 554 of the Water Resources Development Act of 1996 (110 Stat. 3781) is amended by striking maximum Federal cost of $5,200,000 and inserting total cost of $20,000,000. 
3123.Port of New York and New Jersey, New York and New JerseyThe navigation project, Port of New York and New Jersey, New York and New Jersey, authorized by section 101(a)(2) of the Water Resources Development Act of 2000 (114 Stat. 2576), is modified— 
(1)to authorize the Secretary to allow the non-Federal interest to construct a temporary dredged material storage facility to receive dredged material from the project if— 
(A)the non-Federal interest submits, in writing, a list of potential sites for the temporary storage facility to the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Environment and Public Works of the Senate, and the Secretary at least 180 days before the selection of the final site; and 
(B)at least 70 percent of the dredged material generated in connection with the project suitable for beneficial reuse will be used at sites in the State of New Jersey to the extent that there are sufficient sites available; and 
(2)to direct the Secretary to credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of construction of the temporary storage facility for the project. 
3124.New York State Canal SystemSection 553(c) of the Water Resources Development Act of 1996 (110 Stat. 3781) is amended to read as follows: 
 
(c)New York State Canal System DefinedIn this section, the term New York State Canal System means the 524 miles of navigable canal that comprise the New York State Canal System, including the Erie, Cayuga-Seneca, Oswego, and Champlain Canals and the historic alignments of these canals, including the cities of Albany, Rochester, and Buffalo.. 
3125.Susquehanna River and Upper Delaware River watershed management, New York 
(a)Watershed Management Plan Development 
(1)In generalThe Secretary, in consultation with the State of New York, the Delaware or Susquehanna River Basin Commission, as appropriate, and local entities, shall develop watershed management plans for the Susquehanna River watershed in New York State and the Upper Delaware River watershed for the purposes of evaluating existing and new flood damage reduction and ecosystem restoration. 
(2)Existing plansIn developing the watershed management plans, the Secretary shall use existing studies and plans, as appropriate. 
(b)Critical Restoration Projects 
(1)In generalThe Secretary may participate in any eligible critical restoration project in the Susquehanna River or Upper Delaware Rivers in accordance with the watershed management plans developed under subsection (a). 
(2)Eligible projectsA critical restoration project shall be eligible for assistance under this section if the project— 
(A)meets the purposes described in the watershed management plans developed under subsection (a); and 
(B)with respect to the Susquehanna River or Upper Delaware River watershed in New York, consists of flood damage reduction or ecosystem restoration through— 
(i)bank stabilization of the mainstem, tributaries, and streams; 
(ii)wetland restoration; 
(iii)soil and water conservation; 
(iv)restoration of natural flows; 
(v)restoration of stream stability; 
(vi)structural and nonstructural flood damage reduction measures; or 
(vii)any other project or activity the Secretary determines to be appropriate. 
(c)Cooperative AgreementsIn carrying out this section, the Secretary may enter into 1 or more cooperative agreements to provide financial assistance to appropriate Federal, State, or local governments or nonprofit agencies, including assistance for the implementation of projects to be carried out under subsection (b). 
(d)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $30,000,000, to remain available until expended. 
3126.Missouri River restoration, North DakotaSection 707(a) of the Water Resources Development Act of 2000 (114 Stat. 2699) is amended in the first sentence by striking $5,000,000 and all that follows through 2005 and inserting $25,000,000. 
3127.Wahpeton, North DakotaThe maximum amount of Federal funds that may be allotted for the project for flood damage reduction, Wahpeton, North Dakota, being carried out under section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s), shall be $12,000,000.  
3128.OhioSection 594 of the Water Resources Development Act of 1999 (113 Stat. 381) is amended— 
(1)by redesignating subsections (f) and (g) as subsections (g) and (h), respectively; and  
(2)by inserting after subsection (e) the following:  
 
(f)Nonprofit EntitiesIn accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), a non-Federal interest for any project carried out under this section may include a nonprofit entity, with the consent of the affected local government.. 
3129.Lower Girard Lake Dam, Girard, OhioSection 507 of the Water Resources Development Act of 1996 (110 Stat. 3758) is amended— 
(1)by inserting (a) In general.— before The Secretary; 
(2)in paragraph (1) of subsection (a) (as designated by paragraph (1) of this subsection)— 
(A)by striking Repair and rehabilitation and all that follows through Ohio and inserting Correction of structural deficiencies of the Lower Girard Lake Dam, Girard, Ohio, and the appurtenant features to meet the dam safety standards of the State of Ohio; and 
(B)by striking $2,500,000 and inserting $16,000,000; and 
(3)by adding at the end the following: 
 
(b)Special rulesThe project for Lower Girard Lake Dam, Girard, Ohio, authorized by subsection (a)(1) is justified on the basis of public safety.. 
3130.Mahoning River, OhioIn carrying out the project for environmental dredging, authorized by section 312(f)(4) of the Water Resources Development Act of 1990 (33 U.S.C. 1272(f)(4)), the Secretary is directed to credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project. 
3131.Arcadia Lake, OklahomaPayments made by the city of Edmond, Oklahoma, to the Secretary in October 1999 of all costs associated with present and future water storage costs at Arcadia Lake, Oklahoma, under Arcadia Lake Water Storage Contract Number DACW56–79–C–0072 shall satisfy the obligations of the city under that contract. 
3132.Arkansas River Corridor, Oklahoma 
(a)In generalThe Secretary is authorized to participate in the ecosystem restoration, recreation, and flood damage reduction components of the Arkansas River Corridor Master Plan dated October 2005. The Secretary shall coordinate with appropriate representatives in the vicinity of Tulsa, Oklahoma, including representatives of Tulsa County and surrounding communities and the Indian Nations Council of Governments. 
(b)Authorization of appropriationsThere is authorized to be appropriated $50,000,000 to carry out this section. 
3133.Lake Eufaula, Oklahoma 
(a)Project Goal 
(1)In generalThe goal for operation of Lake Eufaula, Oklahoma, shall be to maximize the use of available storage in a balanced approach that incorporates advice from representatives from all the project purposes to ensure that the full value of the reservoir is realized by the United States. 
(2)Recognition of purposeTo achieve the goal described in paragraph (1), recreation is recognized as a project purpose at Lake Eufaula, pursuant to section 4 of the Flood Control Act of December 22, 1944 (58 Stat. 889). 
(b)Lake Eufaula Advisory Committee 
(1)In generalIn accordance with the Federal Advisory Committee Act (5 U.S.C. App.), the Secretary shall establish an advisory committee for the Lake Eufaula, Canadian River, Oklahoma project authorized by the first section of the River and Harbor Act of July 24, 1946 (60 Stat. 635). 
(2)PurposeThe purpose of the committee shall be advisory only. 
(3)DutiesThe committee shall provide information and recommendations to the Corps of Engineers regarding the operations of Lake Eufaula for the project purposes for Lake Eufaula. 
(4)CompositionThe Committee shall be composed of members that equally represent the project purposes for Lake Eufaula. 
(c)Reallocation Study 
(1)In generalSubject to the appropriation of funds, the Secretary shall perform a reallocation study, at Federal expense, to develop and present recommendations concerning the best value, while minimizing ecological damages, for current and future use of the Lake Eufaula storage capacity for the authorized project purposes of flood control, water supply, hydroelectric power, navigation, fish and wildlife, and recreation. 
(2)Factors for considerationThe reallocation study shall take into consideration the recommendations of the Lake Eufaula Advisory Committee. 
(d)Pool Management Plan 
(1)In generalNot later than one year after the date of enactment of this Act, to the extent feasible within available project funds and subject to the completion and approval of the reallocation study under subsection (c), the Tulsa district engineer, taking into consideration recommendations of the Lake Eufaula Advisory Committee, shall develop an interim management plan that accommodates all project purposes for Lake Eufaula. 
(2)ModificationsA modification of the plan under paragraph (1) shall not cause significant adverse impacts on any existing permit, lease, license, contract, public law, or project purpose, including flood control operation, relating to Lake Eufaula. 
3134.Oklahoma lakes demonstration program, Oklahoma 
(a)Implementation of ProgramNot later than one year after the date of enactment of this Act, the Secretary shall implement an innovative program at the lakes located primarily in the State of Oklahoma that are a part of an authorized civil works project under the administrative jurisdiction of the Corps of Engineers for the purpose of demonstrating the benefits of enhanced recreation facilities and activities at those lakes. 
(b)RequirementsIn implementing the program under subsection (a), the Secretary, consistent with authorized project purposes, shall— 
(1)pursue strategies that will enhance, to the maximum extent practicable, recreation experiences at the lakes included in the program; 
(2)use creative management strategies that optimize recreational activities; and 
(3)ensure continued public access to recreation areas located on or associated with the civil works project. 
(c)GuidelinesNot later than 180 days after the date of enactment of this Act, the Secretary shall issue guidelines for the implementation of this section, to be developed in coordination with the State of Oklahoma. 
(d)Report 
(1)In generalNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the results of the program under subsection (a). 
(2)InclusionsThe report under paragraph (1) shall include a description of the projects undertaken under the program, including— 
(A)an estimate of the change in any related recreational opportunities; 
(B)a description of any leases entered into, including the parties involved; and 
(C)the financial conditions that the Corps of Engineers used to justify those leases. 
(3)Availability to publicThe Secretary shall make the report available to the public in electronic and written formats. 
(e)TerminationThe authority provided by this section shall terminate on the date that is 10 years after the date of enactment of this Act. 
3135.Ottawa County, Oklahoma 
(a)In GeneralThere is authorized to be appropriated $30,000,000 for the purposes set forth in subsection (b). 
(b)PurposesNotwithstanding any other provision of law, funds appropriated under subsection (a) may be used for the purpose of— 
(1)the buyout of properties and permanently relocating residents and businesses in or near Picher, Cardin, and Hockerville, Oklahoma, from areas determined by the State of Oklahoma to be at risk of damage caused by land subsidence and remaining properties; and 
(2)providing funding to the State of Oklahoma to buyout properties and permanently relocate residents and businesses of Picher, Cardin, and Hockerville, Oklahoma, from areas determined by the State of Oklahoma to be at risk of damage caused by land subsidence and remaining properties. 
(c)LimitationThe use of funds in accordance with subsection (b) shall not be considered to be part of a federally assisted program or project for purposes of Public Law 91–646 (42 U.S.C. 4601 et seq.), consistent with section 2301 of Public Law 109–234 (120 Stat. 455).  
(d)Consistency With State ProgramAny actions taken under subsection (b) shall be consistent with the relocation program in the State of Oklahoma under 27A O.S. Supp. 2006, sections 2201 et seq. 
(e)Consideration of remedial actionThe Administrator of the Environmental Protection Agency shall consider, without delay, a remedial action under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.) for the Tar Creek, Oklahoma, National Priorities List site that includes permanent relocation of residents consistent with the program currently being administered by the State of Oklahoma. Such relocation shall not be subject to the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.). 
(f)Estimating costsIn estimating and comparing the cost of a remedial alternative for the Tar Creek Oklahoma, National Priorities List site that includes the permanent relocation of residents, the Administrator shall not include the cost of compliance with the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.). 
(g)Effect of certain remediesInclusion of subsidence remedies, such as permanent relocation within any remedial action, shall not preempt, alter, or delay the right of any sovereign entity, including any State or tribal government, to seek remedies, including abatement, for land subsidence and subsidence risks under State law. 
(h)AmendmentSection 111 of Public Law 108–137 (117 Stat. 1835) is amended— 
(1)by adding at the end of subsection (a) the following: Such activities also may include the provision of financial assistance to facilitate the buy out of properties located in areas identified by the State as areas that are or will be at risk of damage caused by land subsidence and associated properties otherwise identified by the State. Any buyout of such properties shall not be considered to be part of a federally assisted program or project for purposes of Public Law 91–646 (42 U.S.C. 4601 et seq.), consistent with section 2301 of Public Law 109–234 (120 Stat. 455–456).; and 
(2)by striking the first sentence of subsection (d) and inserting the following: Non-Federal interests shall be responsible for operating and maintaining any restoration alternatives constructed or carried out pursuant to this section.. 
3136.Red River chloride control, Oklahoma and TexasThe project for water quality control in the Arkansas and Red River Basin, Texas, Oklahoma, and Kansas, authorized by section 203 of the Flood Control Act of 1966 (80 Stat. 1420) and modified by section 1107(a) of the Water Resources Development A of 1986 (100 Stat. 4229) is further modified to direct the Secretary to provide operation and maintenance for the Red River Chloride Control project, Oklahoma and Texas, at Federal expense. 
3137.Waurika Lake, OklahomaThe remaining obligation of the Waurika Project Master Conservancy District payable to the United States Government in the amounts, rates of interest, and payment schedules— 
(1)is set at the amounts, rates of interest, and payment schedules that existed on June 3, 1986, with respect to the project for Waurika Lake, Oklahoma; and 
(2)may not be adjusted, altered, or changed without a specific, separate, and written agreement between the District and the United States. 
3138.Upper Willamette River watershed ecosystem restoration, Oregon 
(a)In GeneralThe Secretary shall conduct studies and ecosystem restoration projects for the upper Willamette River watershed from Albany, Oregon, to the headwaters of the Willamette River and tributaries. 
(b)ConsultationThe Secretary shall carry out ecosystem restoration projects under this section for the Upper Willamette River watershed in consultation with the Governor of the State of Oregon, the heads of appropriate Indian tribes, the Environmental Protection Agency, the United States Fish and Wildlife Service, the National Marine Fisheries Service, the Bureau of Land Management, the Forest Service, and local entities. 
(c)Authorized ActivitiesIn carrying out ecosystem restoration projects under this section, the Secretary shall undertake activities necessary to protect, monitor, and restore fish and wildlife habitat. 
(d)PriorityIn carrying out this section, the Secretary shall give priority to a project to restore the millrace in Eugene, Oregon, and shall include noneconomic benefits associated with the historical significance of the millrace and associated with preservation and enhancement of resources in evaluating the benefits of the project. 
(e)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $15,000,000. 
3139.Delaware River, Pennsylvania, New Jersey, and DelawareThe Secretary may remove debris from the project for navigation, Delaware River, Pennsylvania, New Jersey, and Delaware, Philadelphia to the Sea. 
3140.Raystown Lake, PennsylvaniaThe Secretary may take such action as may be necessary, including construction of a breakwater, to prevent shoreline erosion between .07 and 2.7 miles south of Pennsylvania State Route 994 on the east shore of Raystown Lake, Pennsylvania. 
3141.Sheraden Park Stream and Chartiers Creek, Allegheny County, PennsylvaniaThe project for aquatic ecosystem restoration, Sheraden Park Stream and Chartiers Creek, Allegheny County, Pennsylvania, being carried out under section 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330), is modified to direct the Secretary to credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), up to $400,000 toward the non-Federal share of the cost of the project for planning and design work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project. 
3142.Solomon’s Creek, Wilkes-Barre, PennsylvaniaThe project for flood control, Wyoming Valley, Pennsylvania, authorized by section 401(a) of the Water Resources Development Act of 1986 (100 Stat. 4124), is modified to include as a project element the project for flood control for Solomon’s Creek, Wilkes-Barre, Pennsylvania. 
3143.South Central PennsylvaniaSection 313 of the Water Resources Development Act of 1992 (106 Stat. 4845; 109 Stat. 407; 110 Stat. 3723; 113 Stat. 310; 117 Stat. 142) is amended— 
(1)in subsection (g)(1) by striking $180,000,000 and inserting $200,000,000; and 
(2)in subsection (h)(2) by striking Allegheny, Armstrong, Beford, Blair, Cambria, Clearfield, Fayette, Franklin, Fulton, Greene, Huntingdon, Indiana, Juniata, Mifflin, Somerset, Snyder, Washington, and Westmoreland Counties and inserting Allegheny, Armstrong, Bedford, Blair, Cambria, Fayette, Franklin, Fulton, Greene, Huntingdon, Indiana, Juniata, Somerset, Washington, and Westmoreland Counties. 
3144.Wyoming Valley, PennsylvaniaIn carrying out the project for flood control, Wyoming Valley, Pennsylvania, authorized by section 401(a) of the Water Resources Development Act of 1986 (100 Stat. 4124), the Secretary shall coordinate with non-Federal interests to review opportunities for increased public access. 
3145.Narragansett Bay, Rhode IslandThe Secretary may use amounts in the Environmental Restoration Account, Formerly Used Defense Sites, under section 2703(a)(5) of title 10, United States Code, for the removal of abandoned marine camels at any formerly used defense site under the jurisdiction of the Department of Defense that is undergoing (or is scheduled to undergo) environmental remediation under chapter 160 of title 10, United States Code (and other provisions of law), in Narragansett Bay, Rhode Island, in accordance with the Corps of Engineers prioritization process under the Formerly Used Defense Sites program. 
3146.Missouri River Restoration, South Dakota 
(a)MembershipSection 904(b)(1)(B) of the Water Resources Development Act of 2000 (114 Stat. 2708) is amended— 
(1)in clause (vii) by striking and at the end; 
(2)by redesignating clause (viii) as clause (ix); and 
(3)by inserting after clause (vii) the following: 
 
(viii)rural water systems; and. 
(b)ReauthorizationSection 907(a) of such Act (114 Stat. 2712) is amended in the first sentence by striking 2005 and inserting 2010. 
3147.Cedar Bayou, Texas 
(a)Credit for planning and designThe project for navigation, Cedar Bayou, Texas, reauthorized by section 349(a)(2) of the Water Resources Development Act of 2000 (114 Stat. 2632), is modified to direct the Secretary to credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of planning and design work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project. 
(b)Cost SharingCost sharing for construction and operation and maintenance of the project shall be determined in accordance with section 101 of the Water Resources Development Act of 1986 (33 U.S.C. 2211). 
(c)Project for navigationSection 349(a)(2) of the Water Resources Development Act of 2000 (114 Stat. 2632) is amended by striking 12 feet deep by 125 feet wide and inserting that is 10 feet deep by 100 feet wide. 
3148.Freeport Harbor, Texas 
(a)In GeneralThe project for navigation, Freeport Harbor, Texas, authorized by section 101 of the River and Harbor Act of 1970 (84 Stat. 1818), is modified to provide that— 
(1)all project costs incurred as a result of the discovery of the sunken vessel COMSTOCK of the Corps of Engineers are a Federal responsibility; and 
(2)the Secretary shall not seek further obligation or responsibility for removal of the vessel COMSTOCK, or costs associated with a delay due to the discovery of the sunken vessel COMSTOCK, from the Port of Freeport. 
(b)Cost SharingThis section does not affect the authorized cost sharing for the balance of the project described in subsection (a). 
3149.Lake Kemp, Texas 
(a)In GeneralThe Secretary may not take any legal or administrative action seeking to remove a Lake Kemp improvement before the earlier of January 1, 2020, or the date of any transfer of ownership of the improvement occurring after the date of enactment of this Act. 
(b)Limitation on LiabilityThe United States, or any of its officers, agents, or assignees, shall not be liable for any injury, loss, or damage accruing to the owners of a Lake Kemp improvement, their lessees, or occupants as a result of any flooding or inundation of such improvements by the waters of the Lake Kemp reservoir, or for such injury, loss, or damage as may occur through the operation and maintenance of the Lake Kemp dam and reservoir in any manner. 
(c)Lake Kemp Improvement DefinedIn this section, the term Lake Kemp improvement means an improvement (including dwellings) located within the flowage easement of Lake Kemp, Texas, below elevation 1159 feet mean sea level. 
3150.Lower Rio Grande Basin, TexasThe project for flood control, Lower Rio Grande Basin, Texas, authorized by section 401(a) of the Water Resources Development Act of 1986 (100 Stat. 4125), is modified— 
(1)to include as part of the project flood protection works to reroute drainage to Raymondville Drain constructed by the non-Federal interests in Hidalgo County in the vicinity of Edinburg, Texas, if the Secretary determines that such work is feasible; 
(2)to direct the Secretary to credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of planning, design, and construction work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project; and 
(3)to direct the Secretary in calculating the non-Federal share of the cost of the project, to make a determination, within 180 days after the date of enactment of this Act, under section 103(m) of the Water Resources Development Act of 1986 (33 U.S.C. 2213(m)) on the non-Federal interest’s ability to pay. 
3151.North Padre Island, Corpus Christi Bay, TexasThe project for ecosystem restoration and storm damage reduction, North Padre Island, Corpus Christi Bay, Texas, authorized by section 556 of the Water Resources Development Act of 1999 (113 Stat. 353), is modified to include recreation as a project purpose. 
3152.Pat Mayse Lake, TexasThe Secretary is directed to accept from the city of Paris, Texas, $3,461,432 as payment in full of monies owed to the United States for water supply storage space in Pat Mayse Lake, Texas, under contract number DA–34–066–CIVENG–65–1272, including accrued interest. 
3153.Proctor Lake, TexasThe Secretary is authorized to purchase fee simple title to all properties located within the boundaries, and necessary for the operation, of the Proctor Lake project, Texas, authorized by section 203 of the Flood Control Act of 1954 (68 Stat. 1259). 
3154.San Antonio Channel, San Antonio, TexasThe project for flood control, San Antonio Channel, Texas, authorized by section 203 of the Flood Control Act of 1954 (68 Stat. 1259) as part of the comprehensive plan for flood protection on the Guadalupe and San Antonio Rivers in Texas and modified by section 103 of the Water Resources Development Act of 1976 (90 Stat. 2921) and section 335 of the Water Resources Development Act of 2000 (114 Stat. 2611), is modified to authorize the Secretary to credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of design and construction work carried out by the non-Federal interest for the project. 
3155.Connecticut River restoration, VermontNotwithstanding section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), as in effect on August 5, 2005, with respect to the study entitled Connecticut River Restoration Authority, dated May 23, 2001, a nonprofit entity may act as the non-Federal interest for purposes of carrying out the activities described in the agreement executed between The Nature Conservancy and the Department of the Army on August 5, 2005. 
3156.Dam remediation, VermontSection 543 of the Water Resources Development Act of 2000 (114 Stat. 2673) is amended— 
(1)in subsection (a)(2) by striking and at the end; 
(2)in subsection (a)(3) by striking the period at the end and inserting ; and; 
(3)by adding at the end of subsection (a) the following: 
 
(4)may carry out measures to restore, protect, and preserve an ecosystem affected by a dam described in subsection (b).; and 
(4)by adding at the end of subsection (b) the following: 
 
(11)Camp Wapanacki, Hardwick. 
(12)Star Lake Dam, Mt. Holly. 
(13)Curtis Pond, Calais. 
(14)Weathersfield Reservoir, Springfield. 
(15)Burr Pond, Sudbury. 
(16)Maidstone Lake, Guildhall. 
(17)Upper and Lower Hurricane Dam. 
(18)Lake Fairlee. 
(19)West Charleston Dam. 
(20)White River, Sharon.. 
3157.Lake Champlain Eurasian milfoil, water chestnut, and other nonnative plant control, VermontUnder authority of section 104 of the River and Harbor Act of 1958 (33 U.S.C. 610), the Secretary may revise the existing General Design Memorandum to permit the use of chemical means of control, when appropriate, of Eurasian milfoil, water chestnuts, and other nonnative plants in the Lake Champlain basin, Vermont.  
3158.Upper Connecticut River Basin wetland restoration, Vermont and New Hampshire 
(a)In GeneralThe Secretary, in cooperation with the States of Vermont and New Hampshire, shall carry out a study and develop a strategy for the use of wetland restoration, soil and water conservation practices, and nonstructural measures to reduce flood damage, improve water quality, and create wildlife habitat in the Upper Connecticut River watershed. 
(b)Cooperative AgreementsIn conducting the study and developing the strategy under this section, the Secretary may enter into one or more cooperative agreements to provide technical assistance to appropriate Federal, State, and local agencies and nonprofit organizations with wetland restoration experience. Such assistance may include assistance for the implementation of wetland restoration projects and soil and water conservation measures. 
(c)ImplementationThe Secretary shall carry out development and implementation of the strategy under this section in cooperation with local landowners and local government officials. 
(d)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $5,000,000, to remain available until expended. 
3159.Upper Connecticut River basin ecosystem restoration, Vermont and New Hampshire 
(a)General Management Plan Development 
(1)In generalThe Secretary, in cooperation with the Secretary of Agriculture and in consultation with the States of Vermont and New Hampshire and the Connecticut River Joint Commission, shall conduct a study and develop a general management plan for ecosystem restoration of the Upper Connecticut River ecosystem for the purposes of— 
(A)habitat protection and restoration; 
(B)streambank stabilization; 
(C)restoration of stream stability; 
(D)water quality improvement; 
(E)aquatic nuisance species control; 
(F)wetland restoration; 
(G)fish passage; and 
(H)natural flow restoration. 
(2)Existing plansIn developing the general management plan, the Secretary shall depend heavily on existing plans for the restoration of the Upper Connecticut River. 
(b)Critical Restoration Projects 
(1)In generalThe Secretary may participate in any critical restoration project in the Upper Connecticut River basin in accordance with the general management plan developed under subsection (a). 
(2)Eligible projectsA critical restoration project shall be eligible for assistance under this section if the project— 
(A)meets the purposes described in the general management plan developed under subsection (a); and 
(B)with respect to the Upper Connecticut River and Upper Connecticut River watershed, consists of— 
(i)bank stabilization of the main stem, tributaries, and streams; 
(ii)wetland restoration and migratory bird habitat restoration; 
(iii)soil and water conservation; 
(iv)restoration of natural flows; 
(v)restoration of stream stability; 
(vi)implementation of an intergovernmental agreement for coordinating ecosystem restoration, fish passage installation, streambank stabilization, wetland restoration, habitat protection and restoration, or natural flow restoration; 
(vii)water quality improvement; 
(viii)aquatic nuisance species control; 
(ix)improvements in fish migration; and 
(x)conduct of any other project or activity determined to be appropriate by the Secretary. 
(c)Cooperative AgreementsIn carrying out this section, the Secretary may enter into one or more cooperative agreements to provide financial assistance to appropriate Federal, State, or local governments or nonprofit agencies. Such assistance may include assistance for the implementation of projects to be carried out under subsection (b). 
(d)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $20,000,000. Such sums shall remain available until expended. 
3160.Lake Champlain watershed, Vermont and New YorkSection 542 of the Water Resources Development Act of 2000 (114 Stat. 2671) is amended— 
(1)in subsection (b)(2)— 
(A)by striking or at the end of subparagraph (D); 
(B) by redesignating subparagraph (E) as subparagraph (G); and 
(C)by inserting after subparagraph (D) the following: 
 
(E)river corridor assessment, protection, management, and restoration for the purposes of ecosystem restoration; 
(F)geographic mapping conducted by the Secretary using existing technical capacity to produce a high-resolution, multispectral satellite imagery-based land use and cover data set; or; 
(2)in subsection (e)(2)(A)— 
(A)by striking The non-Federal and inserting the following: 
 
(i)In generalThe non-Federal; and 
(B)by adding at the end the following: 
 
(ii)Approval of district engineerApproval of credit for design work of less than $100,000 shall be determined by the appropriate district engineer.; 
(3)in subsection (e)(2)(C) by striking up to 50 percent of; and 
(4)in subsection (g) by striking $20,000,000 and inserting $32,000,000. 
3161.Sandbridge Beach, Virginia Beach, VirginiaThe project for beach erosion control and hurricane protection, Sandbridge Beach, Virginia Beach, Virginia, authorized by section 101(22) of the Water Resources Development Act of 1992 (106 Stat. 4804) and modified by section 338 of the Water Resources Development Act of 2000 (114 Stat. 2612), is modified to authorize the Secretary to review the project to determine whether any additional Federal interest exists with respect to the project, taking into consideration conditions and development levels relating to the project in existence on the date of enactment of this Act. 
3162.Tangier Island Seawall, VirginiaSection 577(a) of the Water Resources Development Act of 1996 (110 Stat. 3789) is amended by striking at a total cost of $1,200,000, with an estimated Federal cost of $900,000 and an estimated non-Federal cost of $300,000. and inserting at a total cost of $3,600,000.. 
3163.Duwamish/Green, WashingtonThe project for ecosystem restoration, Duwamish/Green, Washington, authorized by section 101(b)(26) of the Water Resources Development Act of 2000 (114 Stat. 2579), is modified— 
(1)to direct the Secretary to credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project; and 
(2)to authorize the non-Federal interest to provide any portion of the non-Federal share of the cost of the project in the form of in-kind services and materials. 
3164.McNary Lock and Dam, McNary National Wildlife Refuge, Washington and Idaho 
(a)Transfer of Administrative JurisdictionAdministrative jurisdiction over the land acquired for the McNary Lock and Dam project and managed by the United States Fish and Wildlife Service under cooperative agreement number DACW68–4–00–13 with the Corps of Engineers, Walla Walla District, is transferred from the Secretary to the Secretary of the Interior. 
(b)EasementsThe transfer of administrative jurisdiction under paragraph (1) shall be subject to easements in existence as of the date of enactment of this Act on land subject to the transfer. 
(c)Rights of Secretary 
(1)In generalExcept as provided in subparagraph (C), the Secretary shall retain rights described in subparagraph (B) with respect to the land for which administrative jurisdiction is transferred under paragraph (1). 
(2)RightsThe rights of the Secretary referred to in paragraph (1) are the rights— 
(A)to flood land described in subsection (a) to the standard project flood elevation; 
(B)to manipulate the level of the McNary project pool; 
(C)to access land described in subsection (a) as may be required to install, maintain, and inspect sediment ranges and carry out similar activities; 
(D)to construct and develop wetland, riparian habitat, or other environmental restoration features authorized by section 1135 of the Water Resources Development Act of 1986 (33 U.S.C. 2309a) and section 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330); 
(E)to dredge and deposit fill materials; and 
(F)to carry out management actions for the purpose of reducing the take of juvenile salmonids by avian colonies that inhabit, before, on, or after the date of enactment of this Act, any island included in the land described in subsection (a). 
(3)CoordinationBefore exercising a right described in any of subparagraphs (C) through (F) of paragraph (2), the Secretary shall coordinate the exercise with the Director of the United States Fish and Wildlife Service. 
(d)Management 
(1)In generalThe land described in subsection (a) shall be managed by the Secretary of the Interior as part of the McNary National Wildlife Refuge. 
(2)Cummins property 
(A)Retention of creditsHabitat unit credits described in the memorandum entitled Design Memorandum No. 6, LOWER SNAKE RIVER FISH AND WILDLIFE COMPENSATION PLAN, Wildlife Compensation and Fishing Access Site Selection, Letter Supplement No. 15, SITE DEVELOPMENT PLAN FOR THE WALLULA HMU provided for the Lower Snake River Fish and Wildlife Compensation Plan through development of the parcel of land formerly known as the Cummins property shall be retained by the Secretary despite any changes in management of the parcel on or after the date of enactment of this Act. 
(B)Site development planThe Director shall obtain prior approval of the Washington State department of fish and wildlife for any change to the previously approved site development plan for the parcel of land formerly known as the Cummins property. 
(3)Madame dorian recreation areaThe Director shall continue operation of the Madame Dorian Recreation Area for public use and boater access. 
(e)Administrative CostsThe Director shall be responsible for all survey, environmental compliance, and other administrative costs required to implement the transfer of administrative jurisdiction under subsection (a). 
3165.Snake River project, Washington and Idaho 
(a)In generalThe fish and wildlife compensation plan for the Lower Snake River, Washington and Idaho, as authorized by section 102 of the Water Resources Development Act of 1976 (90 Stat. 2921), is amended to authorize the Secretary to conduct studies and implement aquatic and riparian ecosystem restorations and improvements specifically for fisheries and wildlife. 
(b)Authorization of appropriationsThere is authorized to be appropriated $5,000,000 to carry out this section. 
3166.Yakima River, Port of Sunnyside, WashingtonThe project for aquatic ecosystem restoration, Yakima River, Port of Sunnyside, Washington, being carried out under section 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330), is modified to direct the Secretary to credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project. 
3167.Bluestone Lake, Ohio River Basin, West VirginiaSection 102(ff) of the Water Resources Development Act of 1992 (106 Stat. 4810, 110 Stat. 3726, 113 Stat. 312) is amended to read as follows: 
 
(ff)Bluestone lake, ohio river basin, west virginia 
(1)In generalThe project for flood control, Bluestone Lake, Ohio River Basin, West Virginia, authorized by section 4 of the Flood Control Act of 1938 (52 Stat. 1217) is modified to direct the Secretary to implement Plan C/G, as defined in the Evaluation Report of the District Engineer dated December 1996, to prohibit the release of drift and debris into waters downstream of the project (other than organic matter necessary to maintain and enhance the biological resources of such waters and such nonobtrusive items of debris as may not be economically feasible to prevent being released through such project), including measures to prevent the accumulation of drift and debris at the project, the collection and removal of drift and debris on the segment of the New River upstream of the project, and the removal (through use of temporary or permanent systems) and disposal of accumulated drift and debris at Bluestone Dam. 
(2)Cooperative agreementIn carrying out the downstream cleanup under the plan referred to in paragraph (1), the Secretary may enter into a cooperative agreement with the West Virginia department of environmental protection for the department to carry out the cleanup, including contracting and procurement services, contract administration and management, transportation and disposal of collected materials, and disposal fees. 
(3)Initial cleanupThe Secretary may provide the West Virginia department of environmental protection up to $150,000 from funds previously appropriated for this purpose for the Federal share of the costs of the initial cleanup under the plan.. 
3168.Greenbrier River basin, West VirginiaSection 579(c) of the Water Resources Development Act of 1996 (110 Stat. 3790; 113 Stat. 312) is amended by striking $47,000,000 and inserting $99,000,000. 
3169.Lesage/Greenbottom Swamp, West VirginiaSection 30(d) of the Water Resources Development Act of 1988 (102 Stat. 4030; 114 Stat. 2678) is amended to read as follows: 
 
(d)Historic StructureThe Secretary shall ensure the preservation and restoration of the structure known as the Jenkins House and the reconstruction of associated buildings and landscape features of such structure located within the Lesage/Greenbottom Swamp in accordance with the standards of the Department of the Interior for the treatment of historic properties. Amounts made available for expenditure for the project authorized by section 301(a) of the Water Resources Development Act of 1986 (100 Stat. 4110) shall be available for the purposes of this subsection.. 
3170.Lower Mud River, Milton, West VirginiaThe project for flood control at Milton, West Virginia, authorized by section 580 of the Water Resources Development Act of 1996 (110 Stat. 3790) and modified by section 340 of the Water Resources Development Act of 2000 (114 Stat. 2612), is modified to authorize the Secretary to construct the project substantially in accordance with the draft report of the Corps of Engineers dated May 2004, at an estimated total cost of $57,100,000, with an estimated Federal cost of $42,825,000 and an estimated non-Federal cost of $14,275,000. 
3171.Mcdowell County, West VirginiaThe McDowell County nonstructural component of the project for flood control, Levisa and Tug Fork of the Big Sandy and Cumberland Rivers, West Virginia, Virginia, and Kentucky, authorized by section 202(a) of the Energy and Water Development Appropriation Act, 1981 (94 Stat. 1339), is modified to direct the Secretary to take measures to provide protection, throughout McDowell County, West Virginia, from the reoccurrence of the greater of— 
(1)the April 1977 flood; 
(2)the July 2001 flood; 
(3)the May 2002 flood; or 
(4)the 100-year frequency event. 
3172.Parkersburg, West VirginiaThe Secretary is authorized to carry out the ecosystem restoration, recreation, and flood control components of the report of the Corps of Engineers, entitled Parkersburg/Vienna Riverfront Park Feasibility Study, dated June 1998, as amended by the limited reevaluation report of the Corps of Engineers, dated March 2004, at a total cost of $12,000,000, with an estimated Federal cost of $6,000,000, and an estimated non-Federal cost of $6,000,000. 
3173.Green Bay Harbor, Green Bay, WisconsinThe portion of the inner harbor of the Federal navigation channel of the Green Bay Harbor project, authorized by the first section of the Act entitled An Act making appropriations for the construction, repair, and preservation of certain public works on rivers and harbors, and for other purposes, approved July 5, 1884 (23 Stat. 136), from Station 190+00 to Station 378+00 is authorized to a width of 75 feet and a depth of 6 feet. 
3174.Manitowoc Harbor, WisconsinThe project for navigation, Manitowoc Harbor, Wisconsin, authorized by the River and Harbor Act of August 30, 1852 (10 Stat. 58), is modified to direct the Secretary to deepen the upstream reach of the navigation channel from 12 feet to 18 feet, at a total cost of $405,000. 
3175.Mississippi River headwaters reservoirsSection 21 of the Water Resources Development Act of 1988 (102 Stat. 4027) is amended— 
(1)in subsection (a)— 
(A)by striking 1276.42 and inserting 1278.42; 
(B)by striking 1218.31 and inserting 1221.31; and 
(C)by striking 1234.82 and inserting 1235.30; and 
(2)by striking subsection (b) and inserting the following: 
 
(b)ExceptionThe Secretary may operate the headwaters reservoirs below the minimum or above the maximum water levels established in subsection (a) in accordance with water control regulation manuals (or revisions thereto) developed by the Secretary, after consultation with the Governor of Minnesota and affected tribal governments, landowners, and commercial and recreational users. The water control regulation manuals (and any revisions thereto) shall be effective when the Secretary transmits them to Congress. The Secretary shall report to Congress at least 14 days before operating any such headwaters reservoir below the minimum or above the maximum water level limits specified in subsection (a); except that notification is not required for operations necessary to prevent the loss of life or to ensure the safety of the dam or if the drawdown of lake levels is in anticipation of flood control operations.. 
3176.Upper basin of Missouri River 
(a)Use of FundsNotwithstanding the Energy and Water Development Appropriations Act, 2006 (Public Law 109–103), funds made available for recovery or mitigation activities in the lower basin of the Missouri River may be used for recovery or mitigation activities in the upper basin of the Missouri River, including the States of Montana, Nebraska, North Dakota, and South Dakota. 
(b)Conforming AmendmentThe matter under the heading missouri river mitigation, missouri, kansas, iowa, and nebraska of section 601(a) of the Water Resources Development Act of 1986 (100 Stat. 4143), as modified by section 334 of the Water Resources Development Act of 1999 (113 Stat. 306), is amended by adding at the end the following: The Secretary may carry out any recovery or mitigation activities in the upper basin of the Missouri River, including the States of Montana, Nebraska, North Dakota, and South Dakota, using funds made available under this paragraph in accordance with the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) and consistent with the project purposes of the Missouri River Mainstem System as authorized by section 10 of the Flood Control Act of December 22, 1944 (58 Stat. 897).. 
3177.Upper Mississippi River System environmental management programSection 1103(e)(1)(A)(ii) of the Water Resources Development Act of 1986 (33 U.S.C. 652(e)(1)(A)(ii)) is amended by inserting before the period at the end the following: , including research on water quality issues affecting the Mississippi River (including elevated nutrient levels) and the development of remediation strategies. 
3178.Upper Ohio River and Tributaries navigation system new technology pilot program 
(a)Upper Ohio River and Tributaries Navigation System definedIn this section, the term Upper Ohio River and Tributaries navigation system means the Allegheny, Kanawha, Monongahela, and Ohio Rivers. 
(b)Establishment 
(1)In generalThe Secretary shall establish a pilot program to evaluate new technologies applicable to the Upper Ohio River and Tributaries navigation system. 
(2)InclusionsThe program may include the design, construction, or implementation of innovative technologies and solutions for the Upper Ohio River and Tributaries navigation system, including projects for— 
(A)improved navigation; 
(B)environmental stewardship; 
(C)increased navigation reliability; and 
(D)reduced navigation costs. 
(3)PurposesThe purposes of the program shall be— 
(A)to increase the reliability and availability of federally owned and federally operated navigation facilities; 
(B)to decrease system operational risks; and 
(C)to improve— 
(i)vessel traffic management; 
(ii)access; and 
(iii)Federal asset management. 
(c)Federal Ownership RequirementThe Secretary may provide assistance for a project under this section only if the project is federally owned. 
(d)Local Cooperation Agreements 
(1)In generalThe Secretary shall enter into local cooperation agreements with non-Federal interests to provide for the design, construction, installation, and operation of the projects to be carried out under the program. 
(2)RequirementsEach local cooperation agreement entered into under this subsection shall include the following: 
(A)PlanDevelopment by the Secretary, in consultation with appropriate Federal and State officials, of a navigation improvement project, including appropriate engineering plans and specifications. 
(B)Legal and institutional structuresEstablishment of such legal and institutional structures as are necessary to ensure the effective long-term operation of the project. 
(3)Cost sharingTotal project costs under each local cooperation agreement shall be cost-shared in accordance with the formula relating to the applicable original construction project. 
(4)Expenditures 
(A)In generalExpenditures under the program may include, for establishment at federally owned property, such as locks, dams, and bridges— 
(i)transmitters; 
(ii)responders; 
(iii)hardware; 
(iv)software; and 
(v)wireless networks. 
(B)ExclusionsTransmitters, responders, hardware, software, and wireless networks and other equipment installed on privately owned vessels or equipment shall not be eligible under the program. 
(e)ReportNot later than December 31, 2008, the Secretary shall submit to Congress a report on the results of the pilot program carried out under this section, together with recommendations concerning whether the program or any component of the program should be implemented on a national basis. 
(f)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $3,100,000. Such sums shall remain available until expended. 
3179.Continuation of project authorizations 
(a)In GeneralNotwithstanding section 1001(b)(2) of the Water Resources Development Act of 1986 (33 U.S.C. 579a(b)(2)), the following projects shall remain authorized to be carried out by the Secretary: 
(1)The project for navigation, Sacramento Deep Water Ship Channel, California, authorized by section 202(a) of the Water Resources Development Act of 1986 (100 Stat. 4092). 
(2)The project for flood control, Agana River, Guam, authorized by section 401(a) of the Water Resources Development Act of 1986 (100 Stat. 4127). 
(3)The project for navigation, Baltimore Harbor and Channels, Maryland and Virginia, authorized by section 101 of the River and Harbor Act of 1970 (84 Stat. 1818). 
(4)The project for navigation, Fall River Harbor, Massachusetts, authorized by section 101 of the River and Harbor Act of 1968 (82 Stat. 731); except that the authorized depth of that portion of the project extending riverward of the Charles M. Braga, Jr. Memorial Bridge, Fall River and Somerset, Massachusetts, shall not exceed 35 feet. 
(5)The project for flood control, Ecorse Creek, Wayne County, Michigan, authorized by section 101(a)(14) of the Water Resources Development Act of 1990 (104 Stat. 4607). 
(b)LimitationA project described in subsection (a) shall not be authorized for construction after the last day of the 5-year period beginning on the date of enactment of this Act, unless, during such period, funds have been obligated for the construction (including planning and design) of the project. 
3180.Project reauthorizationsEach of the following projects may be carried out by the Secretary and no construction on any such project may be initiated until the Secretary determines that the project is feasible: 
(1)Menominee harbor and river, michigan and wisconsinThe project for navigation, Menominee Harbor and River, Michigan and Wisconsin, authorized by section 101 of the River and Harbor Act of 1960 (74 Stat. 482) and deauthorized on April 15, 2002, in accordance with section 1001(b)(2) of the Water Resources Development Act of 1986 (33 U.S.C. 579a(b)(2)). 
(2)Hearding Island Inlet, Duluth Harbor, MinnesotaThe project for dredging, Hearding Island Inlet, Duluth Harbor, Minnesota, authorized by section 22 of the Water Resources Development Act of 1988 (102 Stat. 4027). 
(3)Manitowoc harbor, wisconsinThat portion of the project for navigation, Manitowoc Harbor, Wisconsin, authorized by the first section of the River and Harbor Act of August 30, 1852 (10 Stat. 58), consisting of the channel in the south part of the outer harbor, deauthorized by section 101 of the River and Harbor Act of 1962 (76 Stat. 1176). 
3181.Project deauthorizations 
(a)In generalThe following projects are not authorized after the date of enactment of this Act: 
(1)Bridgeport harbor, connecticutThe portion of the project for navigation, Bridgeport Harbor, Connecticut, authorized by the first section of the River and Harbor Act of July 3, 1930 (46 Stat. 919), consisting of an 18-foot channel in Yellow Mill River and described as follows: Beginning at a point along the eastern limit of the existing project, N123,649.75, E481,920.54, thence running northwesterly about 52.64 feet to a point N123,683.03, E481,879.75, thence running northeasterly about 1,442.21 feet to a point N125,030.08, E482,394.96, thence running northeasterly about 139.52 feet to a point along the eastern limit of the existing channel, N125,133.87, E482,488.19, thence running southwesterly about 1,588.98 feet to the point of origin. 
(2)Mystic river, connecticutThe portion of the project for navigation, Mystic River, Connecticut, authorized by the first section of the River and Harbor Appropriations Act of September 19, 1890 (26 Stat. 436) consisting of a 12-foot-deep channel, approximately 7,554 square feet in area, starting at a point N193,086.51, E815,092.78, thence running north 59 degrees 21 minutes 46.63 seconds west about 138.05 feet to a point N193,156.86, E814,974.00, thence running north 51 degrees 04 minutes 39.00 seconds west about 166.57 feet to a point N193,261.51, E814,844.41, thence running north 43 degrees 01 minutes 34.90 seconds west about 86.23 feet to a point N193,324.55, E814,785.57, thence running north 06 degrees 42 minutes 03.86 seconds west about 156.57 feet to a point N193,480.05, E814,767.30, thence running south 21 degrees 21 minutes 17.94 seconds east about 231.42 feet to a point N193,264.52, E814,851.57, thence running south 53 degrees 34 minutes 23.28 seconds east about 299.78 feet to the point of origin. 
(3)Norwalk Harbor, Connecticut 
(A)In generalThe portions of a 10-foot channel of the project for navigation, Norwalk Harbor, Connecticut, authorized by the first section of the Act of March 2, 1919 (40 Stat. 1276) and described in subparagraph (B). 
(B)Description of portionsThe portions of the channel referred to in subparagraph (A) are as follows: 
(i)Rectangular portionAn approximately rectangular-shaped section along the northwesterly terminus of the channel. The section is 35-feet wide and about 460-feet long and is further described as commencing at a point N104,165.85, E417,662.71, thence running south 24 degrees 06 minutes 55 seconds east 395.00 feet to a point N103,805.32, E417,824.10, thence running south 00 degrees 38 minutes 06 seconds east 87.84 feet to a point N103,717.49, E417,825.07, thence running north 24 degrees 06 minutes 55 seconds west 480.00 feet, to a point N104,155.59, E417,628.96, thence running north 73 degrees 05 minutes 25 seconds east 35.28 feet to the point of origin. 
(ii)Parallelogram-shaped portionAn area having the approximate shape of a parallelogram along the northeasterly portion of the channel, southeast of the area described in clause (i), approximately 20 feet wide and 260 feet long, and further described as commencing at a point N103,855.48, E417,849.99, thence running south 33 degrees 07 minutes 30 seconds east 133.40 feet to a point N103,743.76, E417,922.89, thence running south 24 degrees 07 minutes 04 seconds east 127.75 feet to a point N103,627.16, E417,975.09, thence running north 33 degrees 07 minutes 30 seconds west 190.00 feet to a point N103,786.28, E417,871.26, thence running north 17 degrees 05 minutes 15 seconds west 72.39 feet to the point of origin. 
(C)ExclusionNotwithstanding any other provision of this paragraph, the Secretary shall realign the 10-foot channel potion of the project referred to in subparagraph (A) to include, immediately north of the area described in subparagraph (B)(ii), a triangular section described as commencing at a point N103,968.35, E417,815.29, thence running south 17 degrees 05 minutes 15 seconds east 118.09 feet to a point N103,855.48, E417,849.99, thence running north 33 degrees 07 minutes 30 seconds west 36.76 feet to a point N103,886.27, E417,829.90, thence running north 10 degrees 05 minutes 26 seconds west 83.37 feet to the point of origin. 
(4)Rockland Harbor, MaineThe portion of the project for navigation, Rockland Harbor, Maine, authorized by the Act of June 3, 1896 (29 Stat. 202), consisting of a 14-foot channel located in Lermond Cove and beginning at a point with coordinates N99,977.37, E340,290.02, thence running easterly about 200.00 feet to a point with coordinates N99,978.49, E340,490.02, thence running northerly about 138.00 feet to a point with coordinates N100,116.49, E340,289.25, thence running westerly about 200.00 feet to a point with coordinates N100,115.37, E340,289.25, thence running southerly about 138.00 feet to the point of origin. 
(5)Rockport Harbor, Maine 
(A)In GeneralThe portion of the project for navigation, Rockport Harbor, Maine, authorized by the first section of the Act of August 11, 1888 (25 Stat. 400), located within the 12-foot anchorage described in subparagraph (B). 
(B)Description of AnchorageThe anchorage referred to in subparagraph (A) is more particularly described as— 
(i)beginning at the westernmost point of the anchorage at N128800.00, E349311.00; 
(ii)thence running north 12 degrees, 52 minutes, 37.2 seconds east 127.08 feet to a point N128923.88, E349339.32; 
(iii)thence running north 17 degrees, 40 minutes, 13.0 seconds east 338.61 feet to a point N129246.51, E349442.10; 
(iv)thence running south 89 degrees, 21 minutes, 21.0 seconds east 45.36 feet to a point N129246.00, E349487.46; 
(v)thence running south 44 degrees, 13 minutes, 32.6 seconds east 18.85 feet to a point N129232.49, E349500.61; 
(vi)thence running south 17 degrees, 40 minutes 13.0 seconds west 340.50 feet to a point N128908.06, E349397.25; 
(vii)thence running south 12 degrees, 52 minutes, 37.2 seconds west 235.41 feet to a point at N128678.57, E349344.79; and 
(viii)thence running north 15 degrees, 32 minutes, 59.3 seconds west 126.04 feet to the point of origin. 
(6)Falmouth harbor, massachusettsThe portion of the project for navigation, Falmouth Harbor, Massachusetts, authorized by section 101 of the River and Harbor Act of 1948 (62 Stat. 1172), beginning at a point along the eastern side of the inner harbor N200,415.05, E845,307.98, thence running north 25 degrees 48 minutes 54.3 seconds east 160.24 feet to a point N200,559.20, E845,377.76, thence running north 22 degrees 7 minutes 52.4 seconds east 596.82 feet to a point N201,112.15, E845,602.60, thence running north 60 degrees 1 minute 0.3 seconds east 83.18 feet to a point N201,153.72, E845,674.65, thence running south 24 degrees 56 minutes 43.4 seconds west 665.01 feet to a point N200,550.75, E845,394.18, thence running south 32 degrees 25 minutes 29.0 seconds west 160.76 feet to the point of origin. 
(7)Island end river, massachusettsThe portion of the project for navigation, Island End River, Massachusetts, carried out under section 107 of the River and Harbor Act of 1960 (33 U.S.C. 577), described as follows: Beginning at a point along the eastern limit of the existing project, N507,348.98, E721,180.01, thence running northeast about 35 feet to a point N507,384.17, E721,183.36, thence running northeast about 324 feet to a point N507,590.51, E721,433.17, thence running northeast about 345 feet to a point along the northern limit of the existing project, N507,927.29, E721,510.29, thence running southeast about 25 feet to a point N507,921.71, E721,534.66, thence running southwest about 354 feet to a point N507,576.65, E721,455.64, thence running southwest about 357 feet to the point of origin. 
(8)City waterway, tacoma, washingtonThe portion of the project for navigation, City Waterway, Tacoma, Washington, authorized by the first section of the River and Harbor Appropriations Act of June 13, 1902 (32 Stat. 347), consisting of the last 1,000 linear feet of the inner portion of the waterway beginning at station 70+00 and ending at station 80+00. 
(9)Aunt Lydia’s Cove, Massachusetts 
(A)In generalThe portion of the project for navigation, Aunt Lydia’s Cove, Massachusetts, constructed under section 107 of the River and Harbor Act of 1960 (33 U.S.C. 577), consisting of the 8-foot deep anchorage in the cove described in subparagraph (B). 
(B)Description of portionThe portion of the project described in subparagraph (A) is more particularly described as the portion beginning at a point along the southern limit of the existing project, N254,332.00, E1,023,103.96, thence running northwesterly about 761.60 feet to a point along the western limit of the existing project N255,076.84, E1,022,945.07, thence running southwesterly about 38.11 feet to a point N255,038.99, E1,022,940.60, thence running southeasterly about 267.07 feet to a point N254,772.00, E1,022,947.00, thence running southeasterly about 462.41 feet to a point N254,320.06, E1,023,044.84, thence running northeasterly about 60.31 feet to the point of origin. 
(10)Whatcom Creek Waterway, Bellingham, WashingtonThe portion of the project for navigation, Whatcom Creek Waterway, Bellingham, Washington, authorized by the River and Harbor Act of June 25, 1910 (36 Stat. 664), and section 101 of the River and Harbor Act of 1958 (72 Stat. 299), consisting of the last 2,900 linear feet of the inner portion of the waterway and beginning at station 29+00 to station 0+00. 
(11)Oconto harbor, Wisconsin 
(A)In GeneralThe portion of the project for navigation, Oconto Harbor, Wisconsin, authorized by the Act of August 2, 1882 (22 Stat. 196), and the Act of June 25, 1910 (36 Stat. 664) (commonly known as the River and Harbor Act of 1910), consisting of a 15-foot-deep turning basin in the Oconto River, as described in subparagraph (B). 
(B)Project DescriptionThe project referred to in subparagraph (B) is more particularly described as— 
(i)beginning at a point along the western limit of the existing project, N394,086.71, E2,530,202.71; 
(ii)thence northeasterly about 619.93 feet to a point N394,459.10, E2,530,698.33; 
(iii)thence southeasterly about 186.06 feet to a point N394,299.20, E2,530,793.47; 
(iv)thence southwesterly about 355.07 feet to a point N393,967.13, E2,530,667.76; 
(v)thence southwesterly about 304.10 feet to a point N393,826.90, E2,530,397.92; and 
(vi)thence northwesterly about 324.97 feet to the point of origin. 
(b)Anchorage Area, New London Harbor, ConnecticutThe portion of the project for navigation, New London Harbor, Connecticut, authorized by the River and Harbor Appropriations Act of June 13, 1902 (32 Stat. 333), that consists of a 23-foot waterfront channel and that is further described as beginning at a point along the western limit of the existing project, N188, 802.75, E779, 462.81, thence running northeasterly about 1,373.88 feet to a point N189, 554.87, E780, 612.53, thence running southeasterly about 439.54 feet to a point N189, 319.88, E780, 983.98, thence running southwesterly about 831.58 feet to a point N188, 864.63, E780, 288.08, thence running southeasterly about 567.39 feet to a point N188, 301.88, E780, 360.49, thence running northwesterly about 1,027.96 feet to the point of origin, is redesignated as an anchorage area. 
(c)Southport Harbor, Fairfield, ConnecticutThe project for navigation, Southport Harbor, Fairfield, Connecticut, authorized by section 2 of the River and Harbor Act of March 2, 1829, and by the first section of the River and Harbor Act of August 30, 1935 (49 Stat. 1029), and section 364 of the Water Resources Development Act of 1996 (110 Stat. 3733–3734), is modified to redesignate a portion of the 9-foot-deep channel to an anchorage area, approximately 900 feet in length and 90,000 square feet in area, and lying generally north of a line with points at coordinates N108,043.45, E452,252.04 and N107,938.74, E452,265.74. 
(d)Saco River, MaineThe portion of the project for navigation, Saco River, Maine, constructed under section 107 of the River and Harbor Act of 1960 (33 U.S.C. 577) and described as a 6-foot deep, 10-acre maneuvering basin located at the head of navigation, is redesignated as an anchorage area.  
(e)Union River, MaineThe project for navigation, Union River, Maine, authorized by the first section of the Act of June 3, 1896 (29 Stat. 215), is modified by redesignating as an anchorage area that portion of the project consisting of a 6-foot turning basin and lying northerly of a line commencing at a point N315,975.13, E1,004,424.86, thence running north 61 degrees 27 minutes 20.71 seconds west about 132.34 feet to a point N316,038.37, E1,004,308.61. 
(f)Mystic River, MassachusettsThe portion of the project for navigation, Mystic River, Massachusetts, authorized by the first section of the River and Harbor Appropriations Act of July 13, 1892 (27 Stat. 96), between a line starting at a point N515,683.77, E707,035.45 and ending at a point N515,721.28, E707,069.85 and a line starting at a point N514,595.15, E707,746.15 and ending at a point N514,732.94, E707,658.38 shall be relocated and reduced from a 100-foot wide channel to a 50-foot wide channel after the date of enactment of this Act described as follows: Beginning at a point N515,721.28, E707,069.85, thence running southeasterly about 840.50 feet to a point N515,070.16, E707,601.27, thence running southeasterly about 177.54 feet to a point N514,904.84, E707,665.98, thence running southeasterly about 319.90 feet to a point with coordinates N514,595.15, E707,746.15, thence running northwesterly about 163.37 feet to a point N514,732.94, E707,658.38, thence running northwesterly about 161.58 feet to a point N514.889.47, E707,618.30, thence running northwesterly about 166.61 feet to a point N515.044.62, E707,557.58, thence running northwesterly about 825.31 feet to a point N515,683.77, E707,035.45, thence running northeasterly about 50.90 feet returning to a point N515,721.28, E707,069.85. 
(g)Rivercenter, Philadelphia, PennsylvaniaSection 38(c) of the Water Resources Development Act of 1988 (33 U.S.C. 59j–1; 102 Stat. 4038) is amended by striking subsection (a) of this section and inserting subsection (a) (except 30 years from such date of enactment, in the case of the area or any part thereof described in subsection (a)(5)).  
(h)Additional DeauthorizationsThe following projects are not authorized after the date of enactment of this Act, except with respect to any portion of such a project which portion has been completed before such date or is under construction on such date: 
(1)The project for flood protection on Atascadero Creek and its tributaries of Goleta, California, authorized by section 201 of the Flood Control Act of 1970 (84 Stat. 1826). 
(2)The project for the construction of bridge fenders for the Summit and St. Georges Bridge for the Inland Waterway of the Delaware River to the C & D Canal of the Chesapeake Bay, Delaware and Maryland, authorized by the River and Harbor Act of 1954 (68 Stat. 1249).  
(3)The project for flood control, central and southern Florida, Shingle Creek basin, Florida, authorized by section 203 of the Flood Control Act of 1962 (76 Stat. 1182). 
(4)The project for flood control, Brevoort, Indiana, authorized by section 5 of the Flood Control Act of June 22, 1936 (49 Stat. 1587). 
(5)The project for flood control, Middle Wabash, Greenfield Bayou, Indiana, authorized by section 10 of the Flood Control Act of July 24, 1946 (60 Stat. 649). 
(6)The project for flood damage reduction, Lake George, Hobart, Indiana, authorized by section 602(a)(2) of the Water Resources Development Act of 1986 (100 Stat. 4148). 
(7)The project for navigation at the Muscatine Harbor on the Mississippi River at Muscatine, Iowa, authorized by section 101 of the River and Harbor Act of 1950 (64 Stat. 166). 
(8) The project for flood control and water supply, Eagle Creek Lake, Kentucky, authorized by section 203 of the Flood Control Act of 1962 (76 Stat. 1188).  
(9)The project for flood control, Hazard, Kentucky, authorized by section 3(a)(7) of the Water Resources Development Act of 1988 (100 Stat. 4014) and section 108 of the Water Resources Development Act of 1990 (104 Stat. 4621). 
(10)The project for flood control, western Kentucky tributaries, Kentucky, authorized by section 204 of the Flood Control Act of 1965 (79 Stat. 1076) and modified by section 210 of the Flood Control Act of 1970 (84 Stat. 1829). 
(11)The project for flood damage reduction, Tensas-Cocodrie area, Louisiana, authorized by section 3 of the Flood Control Act of August 18, 1941 (55 Stat. 643). 
(12)The uncompleted portions of the project for navigation improvement for Bayou LaFourche and LaFourche Jump, Louisiana, authorized by the Act of August 30, 1935 (49 Stat. 1033), and the River and Harbor Act of 1960 (74 Stat. 481). 
(13)The project for flood control, Eastern Rapides and South-Central Avoyelles Parishes, Louisiana, authorized by section 201 of the Flood Control Act of 1970 (84 Stat. 1825). 
(14)The project for erosion protection and recreation, Fort Livingston, Grande Terre Island, Louisiana, authorized by the Act of August 13, 1946 (33 U.S.C. 426e et seq.). 
(15)The project for navigation, Northeast Harbor, Maine, authorized by section 2 of the Act of March 2, 1945 (59 Stat. 12). 
(16)The project for navigation, Tenants Harbor, Maine, authorized by the first section of the Act of March 2, 1919 (40 Stat. 1275). 
(17)The project for navigation, New York Harbor and adjacent channels, Claremont Terminal, Jersey City, New Jersey, authorized by section 202(b) of the Water Resources Development Act of 1986 (100 Stat. 4098).  
(18)The project for navigation, Olcott Harbor, Lake Ontario, New York, authorized by section 601(a) of the Water Resources Development Act of 1986 (100 Stat. 4143). 
(19)The project for navigation, Outer Harbor, Buffalo, New York, authorized by section 110 of the Water Resources Development Act of 1992 (106 Stat. 4817). 
(20)The project for the Columbia River, Seafarers Memorial, Hammond, Oregon, authorized by title I of the Energy and Water Development Appropriations Act, 1991 (104 Stat. 2078). 
(21)The project for navigation, Narragansett Town Beach, Narragansett, Rhode Island, authorized by section 361 of the Water Resources Development Act of 1992 (106 Stat. 4861). 
(22)The project for bulkhead repairs, Quonset Point-Davisville, Rhode Island, authorized by section 571 of the Water Resources Development Act of 1996 (110 Stat. 3788). 
(23)The structural portion of the project for flood control, Cypress Creek, Texas, authorized by section 3(a)(13) of the Water Resources Development Act of 1988 (102 Stat. 4014). 
(24)The project for flood protection, East Fork Channel Improvement, Increment 2, East Fork of the Trinity River, Texas, authorized by section 203 of the Flood Control Act of 1962 (76 Stat. 1185). 
(25)The project for flood control, Falfurrias, Texas, authorized by section 3(a)(14) of the Water Resources Development Act of 1988 (102 Stat. 4014). 
(26)The project for flood control, Pecan Bayou Lake, Texas, authorized by section 203 of the Flood Control Act of 1968 (82 Stat. 742). 
(27)The project for navigation improvements affecting Lake of the Pines, Texas, for the portion of the Red River below Fulton, Arkansas, authorized by the Act of July 13, 1892 (27 Stat. 103) and modified by the Act of July 24, 1946 (60 Stat. 635), the Act of May 17, 1950 (64 Stat. 163), and the River and Harbor Act of 1968 (82 Stat. 731). 
(28)The project for navigation, Tennessee Colony Lake, Trinity River, Texas, authorized by section 204 of the River and Harbor Act of 1965 (79 Stat. 1091). 
(29)The project for streambank erosion, Kanawha River, Charleston, West Virginia, authorized by section 603(f)(13) of the Water Resources Development Act of 1986 (100 Stat. 4153). 
3182.Land conveyances 
(a)St. Francis Basin, Arkansas and Missouri 
(1)In generalThe Secretary shall convey to the State of Arkansas, without monetary consideration and subject to paragraph (2), all right, title, and interest in and to real property within the State acquired by the Federal Government as mitigation land for the project for flood control, St. Francis Basin, Arkansas and Missouri Project, authorized by the Flood Control Act of May 15, 1928 (33 U.S.C. 702a et seq.). 
(2)Terms and conditions 
(A)In generalThe conveyance by the United States under this subsection shall be subject to— 
(i)the condition that the State of Arkansas agree to operate, maintain, and manage the real property for fish and wildlife, recreation, and environmental purposes at no cost or expense to the United States; and 
(ii)such other terms and conditions as the Secretary determines to be in the interest of the United States. 
(B)ReversionIf the Secretary determines that the real property conveyed under paragraph (1) ceases to be held in public ownership or the State ceases to operate, maintain, and manage the real property in accordance with this subsection, all right, title, and interest in and to the property shall revert to the United States, at the option of the Secretary. 
(3)MitigationNothing in this subsection extinguishes the responsibility of the Federal Government or the non-Federal interest for the project referred to in paragraph (1) from the obligation to implement mitigation for such project that existed on the day prior to the transfer authorized by this subsection. 
(b)Oakland inner harbor tidal canal, california 
(1)In generalThe Secretary may convey, by separate quitclaim deeds, as soon as the conveyance of each individual portion is practicable, the title of the United States in and to all or portions of the approximately 86 acres of upland, tideland, and submerged land, commonly referred to as the Oakland Inner Harbor Tidal Canal, California (referred to in this section as the Canal Property), as follows: 
(A)To the city of Oakland, without consideration, the title of the United States in and to all or portions of that part of the Canal Property that are located within the boundaries of the City of Oakland. 
(B)To the city of Alameda, or to a public entity created by or designated by the city of Alameda that is eligible to hold title to real property, without consideration, the title of the United States in and to all or portions of that part of the Canal Property that are located within the boundaries of the city of Alameda. 
(C)To the owners of lands adjacent to the Canal Property, or to a public entity created by or designated by one or more of the adjacent land owners that are eligible to hold title to real property, at fair market value, the title of the United States in and to all or portions of that part of the Canal Property that are located within the boundaries of the city in which the adjacent land is located.  
(2)RequirementThe Secretary may reserve and retain from any conveyance under this subsection a right-of-way or other rights as the Secretary determines to be necessary for the operation and maintenance of the authorized Federal channel in the Canal Property. 
(3)Annual ReportsUntil the date on which each conveyance described in paragraph (1) is complete, the Secretary shall submit, by not later than November 30 of each year, to the Committee on Environment and Public Works of the Senate and Committee on Transportation and Infrastructure of the House of Representatives an annual report that describes the efforts of the Secretary to complete that conveyance during the preceding fiscal year. 
(4)FormA conveyance made under this subsection may be, in whole or in part, in the form of an easement. 
(5)Right of first refusalFor any property on which an easement is granted under this subsection, should the Secretary seek to dispose of the property, the holder of the easement shall have the right of first refusal to the property without cost or consideration. 
(6)RepealSection 205 of the Water Resources Development Act of 1990 (104 Stat. 4633; 110 Stat. 3748) is repealed. 
(c)Milford, Kansas 
(1)In generalThe Secretary shall convey by quitclaim deed without consideration to the Geary County Fire Department, Milford, Kansas, all right, title, and interest of the United States in and to real property consisting of approximately 7.4 acres located in Geary County, Kansas, for construction, operation, and maintenance of a fire station. 
(2)ReversionIf the Secretary determines that the real property conveyed under paragraph (1) ceases to be held in public ownership or ceases to be operated and maintained as a fire station, all right, title, and interest in and to the property shall revert to the United States, at the option of the United States. 
(d)Strawn Cemetery, John Redmond Lake, Kansas 
(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary, acting through the Tulsa District of the Corps of Engineers, shall transfer to Pleasant Township, Coffey County, Kansas, for use as the New Strawn Cemetery, all right, title, and interest of the United States in and to the land described in paragraph (3). 
(2)ReversionIf the land transferred under this subsection ceases at any time to be used as a nonprofit cemetery or for another public purpose, the land shall revert to the United States. 
(3)DescriptionThe land to be conveyed under this subsection is a tract of land near John Redmond Lake, Kansas, containing approximately 3 acres and lying adjacent to the west line of the Strawn Cemetery located in the SE corner of the NE1/4 of section 32, township 20 south, range 14 east, Coffey County, Kansas. 
(e)Pike County, Missouri 
(1)DefinitionsIn this subsection, the following definitions apply: 
(A)Federal landThe term Federal land means the 2 parcels of Corps of Engineers land totaling approximately 42 acres, located on Buffalo Island in Pike County, Missouri, and consisting of Government Tract Numbers MIS–7 and a portion of FM–46. 
(B)Non-federal landThe term non-Federal land means the approximately 42 acres of land, subject to any existing flowage easements situated in Pike County, Missouri, upstream and northwest, about 200 feet from Drake Island (also known as Grimes Island). 
(2)Land ExchangeSubject to paragraph (3), on conveyance by S.S.S., Inc., to the United States of all right, title, and interest in and to the non-Federal land, the Secretary shall convey to S.S.S., Inc., all right, title, and interest of the United States in and to the Federal land. 
(3)Conditions 
(A)Deeds 
(i)Non-federal landThe conveyance of the non-Federal land to the Secretary shall be by a warranty deed acceptable to the Secretary. 
(ii)Federal landThe conveyance of the Federal land to S.S.S., Inc., shall be— 
(I)by quitclaim deed; and 
(II)subject to any reservations, terms, and conditions that the Secretary determines to be necessary to allow the United States to operate and maintain the Mississippi River 9-Foot Navigation Project. 
(iii)Legal descriptionsThe Secretary shall provide a legal description of the Federal land, and S.S.S., Inc., shall provide a legal description of the non-Federal land, for inclusion in the deeds referred to in clauses (i) and (ii). 
(B)Removal of improvements 
(i)In generalThe Secretary may require the removal of, or S.S.S., Inc., may voluntarily remove, any improvements to the non-Federal land before the completion of the exchange or as a condition of the exchange. 
(ii)No liabilityIf S.S.S., Inc., removes any improvements to the non-Federal land under clause (i)— 
(I)S.S.S., Inc., shall have no claim against the United States relating to the removal; and 
(II)the United States shall not incur or be liable for any cost associated with the removal or relocation of the improvements. 
(C)Administrative costsThe Secretary shall require S.S.S., Inc. to pay reasonable administrative costs associated with the exchange. 
(D)Cash equalization paymentIf the appraised fair market value, as determined by the Secretary, of the Federal land exceeds the appraised fair market value, as determined by the Secretary, of the non-Federal land, S.S.S., Inc., shall make a cash equalization payment to the United States. 
(E)DeadlineThe land exchange under subparagraph (B) shall be completed not later than 2 years after the date of enactment of this Act. 
(f)Union Lake, Missouri 
(1)In GeneralThe Secretary shall offer to convey to the State of Missouri, before June 30, 2007, all right, title, and interest in and to approximately 205.50 acres of land described in paragraph (2) purchased for the Union Lake Project that was deauthorized as of January 1, 1990 (55 Fed. Reg. 40906), in accordance with section 1001(a) of the Water Resources Development Act of 1986 (33 U.S.C. 579a(a)). 
(2)Land DescriptionThe land referred to in paragraph (1) is described as follows: 
(A)Tract 500A tract of land situated in Franklin County, Missouri, being part of the SW1/4 of section 7, and the NW1/4 of the SW1/4 of section 8, township 42 north, range 2 west of the fifth principal meridian, consisting of approximately 112.50 acres. 
(B)Tract 605A tract of land situated in Franklin County, Missouri, being part of the N1/2 of the NE, and part of the SE of the NE of section 18, township 42 north, range 2 west of the fifth principal meridian, consisting of approximately 93.00 acres. 
(3)ConveyanceOn acceptance by the State of Missouri of the offer by the Secretary under paragraph (1), the land described in paragraph (2) shall immediately be conveyed, in its current condition, by Secretary to the State of Missouri. 
(g)Boardman, OregonSection 501(g)(1) of the Water Resources Development Act of 1996 (110 Stat. 3751) is amended— 
(1)by striking city of Boardman, and inserting the Boardman Park and Recreation District, Boardman,; and 
(2)by striking such city and inserting the city of Boardman. 
(h)Lookout point project, Lowell, Oregon 
(1)In GeneralThe Secretary may convey without consideration to Lowell School District, by quitclaim deed, all right, title, and interest of the United States in and to land and buildings thereon, known as Tract A–82, located in Lowell, Oregon, and described in paragraph (2). 
(2)Description of PropertyThe parcel of land authorized to be conveyed under paragraph (1) is as follows: Commencing at the point of intersection of the west line of Pioneer Street with the westerly extension of the north line of Summit Street, in Meadows Addition to Lowell, as platted and recorded at page 56 of Volume 4, Lane County Oregon Plat Records; thence north on the west line of Pioneer Street a distance of 176.0 feet to the true point of beginning of this description; thence north on the west line of Pioneer Street a distance of 170.0 feet; thence west at right angles to the west line of Pioneer Street a distance of 250.0 feet; thence south and parallel to the west line of Pioneer Street a distance of 170.0 feet; thence east 250.0 feet to the true point of beginning of this description in Section 14, Township 19 South, Range 1 West of the Willamette Meridian, Lane County, Oregon. 
(3)Terms and ConditionsBefore conveying the parcel to the school district, the Secretary shall ensure that the conditions of buildings and facilities meet the requirements of applicable Federal law. 
(4)ReversionIf the Secretary determines that the property conveyed under paragraph (1) ceases to be held in public ownership, all right, title, and interest in and to the property shall revert to the United States, at the option of the United States. 
(i)Richard B. Russell Lake, South Carolina 
(1)In GeneralThe Secretary shall convey, at fair market value, to the State of South Carolina, by quitclaim deed, all right, title, and interest of the United States in and to the parcels of land described in paragraph (2)(A) that are managed, as of the date of enactment of this Act, by the South Carolina department of commerce for public recreation purposes for the Richard B. Russell Dam and Lake, South Carolina, project authorized by section 203 of the Flood Control Act of 1966 (80 Stat. 1420). 
(2)Land Description 
(A)In generalSubject to subparagraphs (B) and (C), the parcels of land referred to in paragraph (1) are the parcels contained in the portion of land described in Army Lease Number DACW21–1–92–0500. 
(B)Retention of interestsThe United States shall retain— 
(i)ownership of all land included in the lease referred to in subparagraph (A) that would have been acquired for operational purposes in accordance with the 1971 implementation of the 1962 Army/Interior Joint Acquisition Policy; and 
(ii)such other land as is determined by the Secretary to be required for authorized project purposes, including easement rights-of-way to remaining Federal land. 
(C)SurveyThe cost of the survey shall be paid by the State. 
 (3) Costs of conveyance 
 (A) In general The State shall be responsible for all costs, including real estate transaction and environmental costs, associated with the conveyance under this subsection.  
 (B) Form of contribution As determined appropriate by the Secretary, in lieu of payment of compensation to the United States under subparagraph (A), the State may perform certain environmental or real estate actions associated with the conveyance under this subsection if those actions are performed in close coordination with, to the satisfaction of, and in compliance with the laws of the United States.   
(4)Additional Terms and Conditions 
(A)No effect on shore management policyThe Shoreline Management Policy (ER–1130–2–406) of the Corps of Engineers may not be changed or altered for any proposed development of land conveyed under this subsection. 
(B)Cost sharingIn carrying out the conveyance under this subsection, the Secretary and the State shall comply with all obligations of any cost sharing agreement between the Secretary and the State in effect as of the date of the conveyance. 
(C)Land not conveyedThe State shall continue to manage the land that is subject to Army Lease Number DACW21–1–92–0500 and that is not conveyed under this subsection in accordance with the terms and conditions of Army Lease Number DACW21–1–92–0500.  
(j)Denison, Texas 
(1)In GeneralNot later than 90 days after the date of enactment of this Act, the Secretary shall offer to convey at fair market value to the city of Denison, Texas, all right, title, and interest of the United States in and to the approximately 900 acres of land located in Grayson County, Texas, which is currently subject to an application for lease for public park and recreational purposes made by the city of Denison, dated August 17, 2005. 
(2)Survey To Obtain Legal DescriptionThe exact acreage and description of the real property referred to in paragraph (1) shall be determined by a survey paid for by the city of Denison, Texas, that is satisfactory to the Secretary. 
(3)ConveyanceNot later than 90 days after the date of acceptance by the city of Denison, Texas, of an offer under paragraph (1), the Secretary shall convey the land surveyed under paragraph (2) by quitclaim deed to the city of Denison, Texas. 
(k)Generally Applicable Provisions 
(1)Survey to obtain legal descriptionThe exact acreage and the legal description of any real property to be conveyed under this section shall be determined by a survey that is satisfactory to the Secretary. 
(2)Applicability of property screening provisionsSection 2696 of title 10, United States Code, shall not apply to any conveyance under this section. 
(3)Additional terms and conditionsThe Secretary may require that any conveyance under this section be subject to such additional terms and conditions as the Secretary considers appropriate and necessary to protect the interests of the United States. 
(4)Costs of conveyanceAn entity to which a conveyance is made under this section shall be responsible for all reasonable and necessary costs, including real estate transaction and environmental documentation costs, associated with the conveyance. 
(5)LiabilityAn entity to which a conveyance is made under this section shall hold the United States harmless from any liability with respect to activities carried out, on or after the date of the conveyance, on the real property conveyed. The United States shall remain responsible for any liability with respect to activities carried out, before such date, on the real property conveyed. 
3183.Extinguishment of reversionary interests and use restrictions 
(a)Idaho 
(1)In generalWith respect to the property covered by each deed in paragraph (2)— 
(A)the reversionary interests and use restrictions relating to port and industrial use purposes are extinguished; 
(B)the restriction that no activity shall be permitted that will compete with services and facilities offered by public marinas is extinguished; and 
(C)the human habitation or other building structure use restriction is extinguished if the elevation of the property is above the standard project flood elevation. 
(2)Affected deedsThe deeds with the following county auditor’s file numbers are referred to in paragraph (1): 
(A)Auditor’s Instrument No. 399218 of Nez Perce County, Idaho—2.07 acres. 
(B)Auditor’s Instrument No. 487437 of Nez Perce County, Idaho—7.32 acres. 
(b)Lake Texoma, Oklahoma 
(1)ReleaseAny reversionary interest relating to public parks and recreation on the land conveyed by the Secretary to the State of Oklahoma at Lake Texoma pursuant to the Act entitled An Act to authorize the sale of certain lands to the State of Oklahoma (67 Stat. 63), shall terminate on the date of enactment of this Act. 
(2)Instrument of ReleaseAs soon as practicable after the date of enactment of this Act, the Secretary shall execute and file in the appropriate office a deed of release, an amended deed, or any other appropriate instrument to release each reversionary interest to which paragraph (1) applies. 
(3)Preservation of Reserved RightsA release of a reversionary interest under this subsection shall not affect any other right of the United States in any deed of conveyance pursuant to the Act referred to in paragraph (1). 
(c)Lowell, Oregon 
(1)Release and extinguishment of deed reservations 
(A)Release and extinguishment of deed reservationsThe Secretary may release and extinguish the deed reservations for access and communication cables contained in the quitclaim deed, dated January 26, 1965, and recorded February 15, 1965, in the records of Lane County, Oregon; except that such reservations may only be released and extinguished for the lands owned by the city of Lowell as described in the quitclaim deed, dated April 11, 1991, in such records. 
(B)Additional release and extinguishment of deed reservationsThe Secretary may also release and extinguish the same deed reservations referred to in subparagraph (A) over land owned by Lane County, Oregon, within the city limits of Lowell, Oregon, to accommodate the development proposals of the city of Lowell/St. Vincent de Paul, Lane County, affordable housing project; except that the Secretary may require, at no cost to the United States— 
(i)the alteration or relocation of any existing facilities, utilities, roads, or similar improvements on such lands; and 
(ii)the right-of-way for such facilities, utilities, roads, or improvements as a precondition of any release or extinguishment of the deed reservations. 
(2)ConveyanceThe Secretary may convey to the city of Lowell, Oregon, the parcel of land situated in the city of Lowell, Oregon, at fair market value consisting of the strip of federally owned lands located northeast of West Boundary Road between Hyland Lane and the city of Lowell’s eastward city limits. 
(3)Administrative CostNotwithstanding paragraphs (1) and (2), the city of Lowell, Oregon, shall pay the administrative costs incurred by the United States to execute the release and extinguishment of the deed reservations under paragraph (1) and the conveyance under paragraph (2). 
(d)Old Hickory Lock and Dam, Cumberland River, Tennessee 
(1)Release of retained rights, interests, reservationsWith respect to land conveyed by the Secretary to the Tennessee Society of Crippled Children and Adults, Incorporated (commonly known as Easter Seals Tennessee) at Old Hickory Lock and Dam, Cumberland River, Tennessee, under section 211 of the Flood Control Act of 1965 (79 Stat. 1087), the reversionary interests and the use restrictions relating to recreation and camping purposes are extinguished. 
(2)Instrument of releaseAs soon as practicable after the date of enactment of this Act, the Secretary shall execute and file in the appropriate office a deed of release, amended deed, or other appropriate instrument effectuating the release of interests required by paragraph (1). 
(e)Lower granite pool, Washington 
(1)Extinguishment of Reversionary Interests and Use RestrictionsWith respect to property covered by each deed described in paragraph (2)— 
(A)the reversionary interests and use restrictions relating to port or industrial purposes are extinguished; and 
(B)the human habitation or other building structure use restriction is extinguished in each area in which the elevation is above the standard project flood elevation. 
(2)DeedsThe deeds referred to in paragraph (1) are as follows: 
(A)Auditor’s File Numbers 432576, 443411, 499988, and 579771 of Whitman County, Washington. 
(B)Auditor’s File Numbers 125806, 138801, 147888, 154511, 156928, and 176360 of Asotin County, Washington. 
(f)Port of Pasco, Washington 
(1)Extinguishment of use restrictions and flowage easementWith respect to the property covered by the deed in paragraph (3)(A)— 
(A)the flowage easement and human habitation or other building structure use restriction is extinguished if the elevation of the property is above the standard project flood elevation; and 
(B)the use of fill material to raise areas of the property above the standard project flood elevation is authorized, except in any area for which a permit under section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344) is required. 
(2)Extinguishment of flowage easementWith respect to the property covered by each deed in paragraph (3)(B), the flowage easement is extinguished if the elevation of the property is above the standard project flood elevation. 
(3)Affected deedsThe deeds referred to in paragraphs (1) and (2) are as follows: 
(A)Auditor’s File Number 262980 of Franklin County, Washington. 
(B)Auditor’s File Numbers 263334 and 404398 of Franklin County, Washington. 
(g)No Effect on Other RightsNothing in this section affects the remaining rights and interests of the Corps of Engineers for authorized project purposes. 
IVStudies 
4001.John Glenn Great Lakes Basin ProgramSection 455 of the Water Resources Development Act of 1999 (42 U.S.C. 1962d–21) is amended by adding at the end the following: 
 
(g)In-Kind Contributions for StudyThe non-Federal interest may provide up to 100 percent of the non-Federal share required under subsection (f) in the form of in-kind services and materials.. 
4002.Lake Erie dredged material disposal sitesThe Secretary shall conduct a study to determine the nature and frequency of avian botulism problems in the vicinity of Lake Erie associated with dredged material disposal sites and shall make recommendations to eliminate the conditions that result in such problems. 
4003.Southwestern United States drought study 
(a)In GeneralThe Secretary, in coordination with the Secretary of the Interior, the Secretary of Agriculture, the Secretary of Commerce, and other appropriate agencies, shall conduct, at Federal expense, a comprehensive study of drought conditions in the southwestern United States, with particular emphasis on the Colorado River basin, the Rio Grande River basin, and the Great Basin. 
(b)Inventory of ActionsIn conducting the study, the Secretary shall assemble an inventory of actions taken or planned to be taken to address drought-related situations in the southwestern United States. 
(c)PurposeThe purpose of the study shall be to develop recommendations to more effectively address current and future drought conditions in the southwestern United States. 
(d)Authorization of AppropriationsThere are authorized to be appropriated to the Secretary to carry out this section $7,000,000. Such funds shall remain available until expended. 
4004.Delaware RiverThe Secretary shall review, in consultation with the Delaware River Basin Commission and the States of Delaware, Pennsylvania, New Jersey, and New York, the report of the Chief of Engineers on the Delaware River, published as House Document Numbered 522, 87th Congress, Second Session, as it relates to the Mid-Delaware River Basin from Wilmington to Port Jervis, and any other pertinent reports (including the strategy for resolution of interstate flow management issues in the Delaware River Basin dated August 2004 and the National Park Service Lower Delaware River Management Plan (1997–1999)), with a view to determining whether any modifications of recommendations contained in the first report referred to are advisable at the present time, in the interest of flood damage reduction, ecosystem restoration, and other related problems. 
4005.Eurasian milfoilUnder the authority of section 104 of the River and Harbor Act of 1958 (33 U.S.C. 610), the Secretary shall conduct a study, at Federal expense, to develop national protocols for the use of the Euhrychiopsis lecontei weevil for biological control of Eurasian milfoil in the lakes of Vermont and other northeastern States. 
4006.Fire Island, AlaskaThe Secretary shall conduct a study to determine the feasibility of carrying out a project for navigational improvements, including a barge landing facility, Fire Island, Alaska. 
4007.Knik Arm, Cook Inlet, AlaskaThe Secretary shall conduct a study to determine the potential impacts on navigation of construction of a bridge across Knik Arm, Cook Inlet, Alaska. 
4008.Kuskokwim River, AlaskaThe Secretary shall conduct a study to determine the feasibility of carrying out a project for navigation, Kuskokwim River, Alaska, in the vicinity of the village of Crooked Creek. 
4009.Nome Harbor, AlaskaThe Secretary shall review the project for navigation, Nome Harbor improvements, Alaska, authorized by section 101(a)(1) of the Water Resources Development Act of 1999 (113 Stat. 273), to determine whether the project cost increases, including the cost of rebuilding the entrance channel damaged in a September 2005 storm, resulted from a design deficiency. 
4010.St. George Harbor, AlaskaThe Secretary shall conduct a study to determine the feasibility of providing navigation improvements at St. George Harbor, Alaska. 
4011.Susitna River, AlaskaThe Secretary shall conduct a study to determine the feasibility of carrying out a project for hydropower, recreation, and related purposes on the Susitna River, Alaska. 
4012.Valdez, AlaskaThe Secretary shall conduct a study to determine the feasibility of carrying out a project for navigation, Valdez, Alaska, and if the Secretary determines that the project is feasible, shall carry out the project at a total cost of $20,000,000. 
4013.Gila Bend, Maricopa, Arizona 
(a)In generalThe Secretary shall conduct a study to determine the feasibility of carrying out a project for flood damage reduction, Gila Bend, Maricopa, Arizona. 
(b)Review of plansIn conducting the study, the Secretary shall review plans and designs developed by non-Federal interests and shall incorporate such plans and designs into the Federal study if the Secretary determines that such plans and designs are consistent with Federal standards. 
4014.Searcy County, ArkansasThe Secretary shall conduct a study to determine the feasibility of using Greers Ferry Lake as a water supply source for Searcy County, Arkansas. 
4015.Aliso Creek, CaliforniaThe Secretary shall conduct a study to determine the feasibility of carrying out a project for streambank protection and environmental restoration along Aliso Creek, California. 
4016.Fresno, Kings, and Kern counties, CaliforniaThe Secretary shall conduct a study to determine the feasibility of carrying out a project for water supply for Fresno, Kings, and Kern Counties, California. 
4017.Fruitvale Avenue Railroad Bridge, Alameda, California 
(a)In GeneralThe Secretary shall prepare a comprehensive report that examines the condition of the existing Fruitvale Avenue Railroad Bridge, Alameda County, California (referred to in this section as the Railroad Bridge), and determines the most economic means to maintain that rail link by either repairing or replacing the Railroad Bridge. 
(b)RequirementsThe report under this section shall include— 
(1)a determination of whether the Railroad Bridge is in immediate danger of failing or collapsing; 
(2)the annual costs to maintain the Railroad Bridge; 
(3)the costs to place the Railroad Bridge in a safe, no-collapse condition, such that the Railroad Bridge will not endanger maritime traffic; 
(4)the costs to retrofit the Railroad Bridge such that the Railroad Bridge may continue to serve as a rail link between the Island of Alameda and the mainland; and 
(5)the costs to construct a replacement for the Railroad Bridge capable of serving the current and future rail, light rail, and homeland security needs of the region. 
(c)Submission of ReportThe Secretary shall— 
(1)complete the Railroad Bridge report under subsection (a) not later than 180 days after the date of enactment of this Act; and 
(2)submit the report to the Committee on Environment and Public Works of the Senate and Committee on Transportation and Infrastructure of the House of Representatives. 
(d)LimitationsThe Secretary shall not— 
(1)demolish the Railroad Bridge or otherwise render the Railroad Bridge unavailable or unusable for rail traffic; or 
(2)reduce maintenance of the Railroad Bridge. 
(e)Easement 
(1)In generalThe Secretary shall provide to the city of Alameda, California, a nonexclusive access easement over the Oakland Estuary that comprises the subsurface land and surface approaches for the Railroad Bridge that— 
(A)is consistent with the Bay Trail Proposal of the city of Oakland; and 
(B)is otherwise suitable for the improvement, operation, and maintenance of the Railroad Bridge or construction, operation, and maintenance of a suitable replacement bridge. 
(2)CostThe easement under paragraph (1) shall be provided to the city of Alameda without consideration and at no cost to the United States. 
4018.Los Angeles River revitalization study, California 
(a)In GeneralThe Secretary, in coordination with the city of Los Angeles, shall— 
(1)prepare a feasibility study for environmental ecosystem restoration, flood control, recreation, and other aspects of Los Angeles River revitalization that is consistent with the goals of the Los Angeles River Revitalization Master Plan published by the city of Los Angeles; and 
(2)consider any locally-preferred project alternatives developed through a full and open evaluation process for inclusion in the study. 
(b)Use of Existing Information and MeasuresIn preparing the study under subsection (a), the Secretary shall use, to the maximum extent practicable— 
(1)information obtained from the Los Angeles River Revitalization Master Plan; and 
(2)the development process of that plan. 
(c)Demonstration Projects 
(1)In generalThe Secretary is authorized to construct demonstration projects in order to provide information to develop the study under subsection (a)(1). 
(2)Federal shareThe Federal share of the cost of any project under this subsection shall be not more than 65 percent. 
(3)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $25,000,000. 
4019.Lytle Creek, Rialto, CaliforniaThe Secretary shall conduct a study to determine the feasibility of carrying out a project for flood damage reduction and groundwater recharge, Lytle Creek, Rialto, California. 
4020.Mokelumne River, San Joaquin County, California 
(a)In GeneralThe Secretary shall conduct a study to determine the feasibility of carrying out a project for water supply along the Mokelumne River, San Joaquin County, California. 
(b)Limitation on Statutory ConstructionNothing in this section shall be construed to invalidate, preempt, or create any exception to State water law, State water rights, or Federal or State permitted activities or agreements. 
4021.Orick, California 
(a)In generalThe Secretary shall conduct a study to determine the feasibility of carrying out a project for flood damage reduction and ecosystem restoration, Orick, California. 
(b)Feasibility of restoring or rehabilitating Redwook Creek LeveesIn conducting the study, the Secretary shall determine the feasibility of restoring or rehabilitating the Redwood Creek Levees, Humboldt County, California. 
4022.Shoreline study, Oceanside, CaliforniaSection 414 of the Water Resources Development Act of 2000 (114 Stat. 2636) is amended by striking 32 months and inserting 44 months. 
4023.Rialto, Fontana, and Colton, CaliforniaThe Secretary shall conduct a study to determine the feasibility of carrying out a project for water supply for Rialto, Fontana, and Colton, California. 
4024.Sacramento River, CaliforniaThe Secretary shall conduct a comprehensive study to determine the feasibility of, and alternatives for, measures to protect water diversion facilities and fish protective screen facilities in the vicinity of river mile 178 on the Sacramento River, California. 
4025.San Diego County, CaliforniaThe Secretary shall conduct a study to determine the feasibility of carrying out a project for water supply, San Diego County, California, including a review of the feasibility of connecting 4 existing reservoirs to increase usable storage capacity. 
4026.San Francisco Bay, Sacramento-San Joaquin Delta, California 
(a)In GeneralThe Secretary shall conduct a study to determine the feasibility of the beneficial use of dredged material from the San Francisco Bay in the Sacramento-San Joaquin Delta, California, including the benefits and impacts of salinity in the Delta and the benefits to navigation, flood damage reduction, ecosystem restoration, water quality, salinity control, water supply reliability, and recreation. 
(b)CooperationIn conducting the study, the Secretary shall cooperate with the California department of water resources and appropriate Federal and State entities in developing options for the beneficial use of dredged material from San Francisco Bay for the Sacramento-San Joaquin Delta area. 
(c)ReviewThe study shall include a review of the feasibility of using Sherman Island as a rehandling site for levee maintenance material, as well as for ecosystem restoration. The review may include carrying out and monitoring a pilot project using up to 150,000 cubic yards of dredged material and being carried out at the Sherman Island site, examining larger scale use of dredged materials from the San Francisco Bay and Suisun Bay Channel, and analyzing the feasibility of the potential use of saline materials from the San Francisco Bay for both rehandling and ecosystem restoration purposes. 
4027.South San Francisco Bay Shoreline, California 
(a)In GeneralThe Secretary, in cooperation with non-Federal interests, shall conduct a study of the feasibility of carrying out a project for— 
(1)flood damage reduction along the South San Francisco Bay shoreline, California; 
(2)restoration of the South San Francisco Bay salt ponds (including on land owned by other Federal agencies); and 
(3)other related purposes, as the Secretary determines to be appropriate. 
(b)Report 
(1)In generalNot later than 3 years after the date of enactment of this Act, the Secretary shall submit to Congress a report describing the results of the study under subsection (a). 
(2)InclusionsThe report under paragraph (1) shall include recommendations of the Secretary with respect to the project described in subsection (a) based on planning, design, and land acquisition documents prepared by— 
(A)the California State Coastal Conservancy; 
(B)the Santa Clara Valley Water District; and 
(C)other local interests. 
(c)Credit 
(1)In generalIn accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), and subject to paragraph (2), the Secretary shall credit toward the non-Federal share of the cost of any project authorized by law as a result of the South San Francisco Bay shoreline study— 
(A)the cost of work performed by the non-Federal interest in preparation of the feasibility study that is conducted before the date of the feasibility cost sharing agreement; and 
(B)the funds expended by the non-Federal interest for acquisition costs of land that constitutes a part of such a project and that is owned by the United States Fish and Wildlife Service. 
(2)ConditionsThe Secretary may provide credit under paragraph (1) if— 
(A)the value of all or any portion of land referred to in paragraph (1)(B) that would be subject to the credit has not previously been credited to the non-Federal interest for a project; and 
(B)the land was not acquired to meet any mitigation requirement of the non-Federal interest. 
4028.Twentynine Palms, CaliforniaThe Secretary shall conduct a study to determine the feasibility of carrying out projects for flood damage reduction in the vicinity of Twentynine Palms, California. 
4029.Yucca Valley, CaliforniaThe Secretary shall conduct a study to determine the feasibility of carrying out a project for flood damage reduction, Burnt Mountain basin, in the vicinity of Yucca Valley, California. 
4030.Selenium studies, Colorado 
(a)In GeneralThe Director of the United States Geological Survey, in consultation with State water quality and resource and conservation agencies, shall conduct regional and watershed-wide studies to address selenium concentrations in the State of Colorado, including studies— 
(1)to measure selenium on specific sites; and 
(2)to determine whether specific selenium measures studied should be recommended for use in demonstration projects. 
(b)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $5,000,000. 
4031.Delaware and Christina Rivers and Shellpot Creek, Wilmington, DelawareThe Secretary shall conduct a study to determine the feasibility of carrying out a project for flood damage reduction and related purposes along the Delaware and Christina Rivers and Shellpot Creek, Wilmington, Delaware. 
4032.Delaware inland bays and tributaries and Atlantic coast, Delaware 
(a)In GeneralThe Secretary shall conduct a study to determine the feasibility of modifying the project for navigation, Indian River Inlet and Bay, Delaware. 
(b)Factors for Consideration and PriorityIn carrying out the study under subsection (a), the Secretary shall— 
(1)take into consideration all necessary activities to stabilize the scour holes threatening the Inlet and Bay shorelines; and 
(2)give priority to stabilizing and restoring the Inlet channel and scour holes adjacent to the United States Coast Guard pier and helipad and the adjacent State-owned properties. 
4033.Collier County Beaches, FloridaThe Secretary shall conduct a study to determine the feasibility of carrying out a project for hurricane and storm damage reduction and flood damage reduction in the vicinity of Vanderbilt, Park Shore, and Naples beaches, Collier County, Florida. 
4034.Lower St. Johns River, FloridaThe Secretary shall conduct a study to determine the feasibility of carrying out a project for environmental restoration, including improved water quality, and related purposes, Lower St. Johns River, Florida. 
4035.Herbert Hoover Dike supplemental major rehabilitation report, Florida 
(a)In GeneralNot later than 120 days after the date of enactment of this Act, the Secretary shall publish a supplemental report to the major rehabilitation report for the Herbert Hoover Dike system approved by the Chief of Engineers in November 2000. 
(b)InclusionsThe supplemental report under subsection (a) shall include— 
(1)an evaluation of existing conditions at the Herbert Hoover Dike system; 
(2)an identification of additional risks associated with flood events at the system that are equal to or greater than the standard projected flood risks; 
(3)an evaluation of the potential to integrate projects of the Corps of Engineers into an enhanced flood protection system for Lake Okeechobee, including— 
(A)the potential for additional water storage north of Lake Okeechobee; and 
(B)an analysis of other project features included in the Comprehensive Everglades Restoration Plan; and 
(4)a review of the report prepared for the South Florida Water Management District dated April 2006. 
(c)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $1,500,000. 
4036.Vanderbilt Beach Lagoon, FloridaThe Secretary shall conduct a study to determine the feasibility of carrying out a project for environmental restoration, water supply, and improvement of water quality at Vanderbilt Beach Lagoon, Florida. 
4037.Meriwether County, GeorgiaThe Secretary shall conduct a study to determine the feasibility of carrying out a project for water supply, Meriwether County, Georgia. 
4038.Boise River, IdahoThe study for flood control, Boise River, Idaho, authorized by section 414 of the Water Resources Development Act of 1999 (113 Stat. 324), is modified— 
(1)to add ecosystem restoration and water supply as project purposes to be studied; and 
(2)to require the Secretary to credit toward the non-Federal share of the cost of the study the cost, not to exceed $500,000, of work carried out by the non-Federal interest before the date of the partnership agreement for the project if the Secretary determines that the work is integral to the project. 
4039.Ballard’s Island Side Channel, IllinoisThe Secretary shall conduct a study to determine the feasibility of carrying out a project for ecosystem restoration, Ballard’s Island side channel, Illinois. 
4040.Chicago, IllinoisSection 425(a) of the Water Resources Development Act of 2000 (114 Stat. 2638) is amended by inserting Lake Michigan and before the Chicago River. 
4041.Salem, IndianaThe Secretary shall conduct a study to determine the feasibility of carrying out a project to provide an additional water supply source for Salem, Indiana. 
4042.Buckhorn Lake, Kentucky 
(a)In GeneralThe Secretary shall conduct a study to determine the feasibility of modifying the project for flood damage reduction, Buckhorn Lake, Kentucky, authorized by section 2 of the Flood Control Act of June 28, 1938 (52 Stat. 1217), to add ecosystem restoration and recreation as project purposes. 
(b)In-Kind ContributionsThe non-Federal interest may provide the non-Federal share of the cost of the study in the form of in-kind services and materials. 
4043.Dewey Lake, KentuckyThe Secretary shall conduct a study to determine the feasibility of modifying the project for Dewey Lake, Kentucky, to add water supply as a project purpose. 
4044.Louisville, KentuckyThe Secretary shall conduct a study of the project for flood control, Louisville, Kentucky, authorized by section 4 of the Flood Control Act of June 28, 1938 (52 Stat. 1217), to investigate measures to address the rehabilitation of the project. 
4045.Vidalia Port, LouisianaThe Secretary shall conduct a study to determine the feasibility of carrying out a project for navigation improvement at Vidalia, Louisiana. 
4046.Fall River Harbor, Massachusetts and Rhode IslandThe Secretary shall conduct a study to determine the feasibility of deepening that portion of the navigation channel of the navigation project for Fall River Harbor, Massachusetts and Rhode Island, authorized by section 101 of the River and Harbor Act of 1968 (82 Stat. 731), seaward of the Charles M. Braga, Jr. Memorial Bridge, Fall River and Somerset, Massachusetts. 
4047.Clinton River, MichiganThe Secretary shall conduct a study to determine the feasibility of carrying out a project for environmental restoration, Clinton River, Michigan. 
4048.Hamburg and Green Oak Townships, MichiganThe Secretary shall conduct a study to determine the feasibility of carrying out a project for flood damage reduction on Ore Lake and the Huron River for Hamburg and Green Oak Townships, Michigan. 
4049.Lake Erie at Luna Pier, MichiganThe Secretary shall conduct a study to determine the feasibility of carrying out a project for storm damage reduction and other related purposes along Lake Erie at Luna Pier, Michigan. 
4050.Duluth-Superior Harbor, Minnesota and Wisconsin 
(a)In GeneralThe Secretary shall conduct a study and prepare a report to evaluate the integrity of the bulkhead system located on and in the vicinity of Duluth-Superior Harbor, Duluth, Minnesota, and Superior, Wisconsin. 
(b)ContentsThe report shall include— 
(1)a determination of causes of corrosion of the bulkhead system; 
(2)recommendations to reduce corrosion of the bulkhead system; 
(3)a description of the necessary repairs to the bulkhead system; and 
(4)an estimate of the cost of addressing the causes of the corrosion and carrying out necessary repairs. 
4051.Northeast MississippiThe Secretary shall conduct a study to determine the feasibility of modifying the project for navigation, Tennessee-Tombigbee Waterway, Alabama and Mississippi, to provide water supply for northeast Mississippi. 
4052.Dredged material disposal, New JerseyThe Secretary shall conduct a study to determine the feasibility of carrying out a project in the vicinity of the Atlantic Intracoastal Waterway, New Jersey, for the construction of a dredged material disposal transfer facility to make dredged material available for beneficial reuse. 
4053.Bayonne, New JerseyThe Secretary shall conduct a study to determine the feasibility of carrying out a project for environmental restoration, including improved water quality, enhanced public access, and recreation, on the Kill Van Kull, Bayonne, New Jersey. 
4054.Carteret, New JerseyThe Secretary shall conduct a study to determine the feasibility of carrying out a project for environmental restoration, including improved water quality, enhanced public access, and recreation, on the Raritan River, Carteret, New Jersey. 
4055.Gloucester County, New JerseyThe Secretary shall conduct a study to determine the feasibility of carrying out a project for flood damage reduction, Gloucester County, New Jersey, including the feasibility of restoring the flood protection dikes in Gibbstown, New Jersey, and the associated tidegates in Gloucester County, New Jersey. 
4056.Perth Amboy, New JerseyThe Secretary shall conduct a study to determine the feasibility of carrying out a project for environmental restoration and recreation on the Arthur Kill, Perth Amboy, New Jersey. 
4057.Batavia, New YorkThe Secretary shall conduct a study to determine the feasibility of carrying out a project for hydropower and related purposes in the vicinity of Batavia, New York. 
4058.Big Sister Creek, Evans, New York 
(a)In GeneralThe Secretary shall conduct a study to determine the feasibility of carrying out a project for flood damage reduction, Big Sister Creek, Evans, New York. 
(b)Evaluation of Potential SolutionsIn conducting the study, the Secretary shall evaluate potential solutions to flooding from all sources, including flooding that results from ice jams. 
4059.Finger Lakes, New YorkThe Secretary shall conduct a study to determine the feasibility of carrying out a project for aquatic ecosystem restoration and protection, Finger Lakes, New York, to address water quality and aquatic nuisance species. 
4060.Lake Erie Shoreline, Buffalo, New YorkThe Secretary shall conduct a study to determine the feasibility of carrying out a project for storm damage reduction and shoreline protection in the vicinity of Gallagher Beach, Lake Erie Shoreline, Buffalo, New York. 
4061.Newtown Creek, New YorkThe Secretary shall conduct a study to determine the feasibility of carrying out ecosystem restoration improvements on Newtown Creek, Brooklyn and Queens, New York. 
4062.Niagara River, New YorkThe Secretary shall conduct a study to determine the feasibility of carrying out a project for a low-head hydroelectric generating facility in the Niagara River, New York. 
4063.Shore Parkway Greenway, Brooklyn, New YorkThe Secretary shall conduct a study of the feasibility of carrying out a project for shoreline protection in the vicinity of the confluence of the Narrows and Gravesend Bay, Upper New York Bay, Shore Parkway Greenway, Brooklyn, New York. 
4064.Upper Delaware River watershed, New YorkIn accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), a nonprofit organization may serve, with the consent of the affected local government, as the non-Federal interest for a study for the Upper Delaware River watershed, New York, being carried out under Committee Resolution 2495 of the Committee on Transportation and Infrastructure of the House of Representatives, adopted May 9, 1996. 
4065.Lincoln County, North CarolinaThe Secretary shall conduct a study of existing water and water quality-related infrastructure in Lincoln County, North Carolina, to assist local interests in determining the most efficient and effective way to connect county infrastructure. 
4066.Wilkes County, North CarolinaThe Secretary shall conduct a study to determine the feasibility of carrying out a project for water supply, Wilkes County, North Carolina. 
4067.Yadkinville, North CarolinaThe Secretary shall conduct a study to determine the feasibility of carrying out a project for water supply, Yadkinville, North Carolina. 
4068.Flood damage reduction, OhioThe Secretary shall conduct a study to determine the feasibility of carrying out projects for flood damage reduction in Cuyahoga, Lake, Ashtabula, Geauga, Erie, Lucas, Sandusky, Huron, and Stark Counties, Ohio. 
4069.Lake Erie, OhioThe Secretary shall conduct a study to determine the feasibility of carrying out projects for power generation at confined disposal facilities along Lake Erie, Ohio. 
4070.Ohio River, OhioThe Secretary shall conduct a study to determine the feasibility of carrying out projects for flood damage reduction on the Ohio River in Mahoning, Columbiana, Jefferson, Belmont, Noble, Monroe, Washington, Athens, Meigs, Gallia, Lawrence, and Scioto Counties, Ohio. 
4071.Toledo Harbor dredged material placement, Toledo, OhioThe Secretary shall study the feasibility of removing previously dredged and placed materials from the Toledo Harbor confined disposal facility, transporting the materials, and disposing of the materials in or at abandoned mine sites in southeastern Ohio. 
4072.Toledo Harbor, Maumee River, and Lake Channel project, Toledo, Ohio 
(a)In GeneralThe Secretary shall conduct a study to determine the feasibility of constructing a project for navigation, Toledo, Ohio. 
(b)Factors for ConsiderationIn conducting the study under subsection (a), the Secretary shall take into consideration— 
(1)realigning the existing Toledo Harbor channel widening occurring where the River Channel meets the Lake Channel from the northwest to the southeast side of the River Channel; 
(2)realigning the entire 200-foot wide channel located at the upper river terminus of the River Channel southern river embankment towards the northern river embankment; and 
(3)adjusting the existing turning basin to accommodate those changes. 
4073.Ecosystem restoration and fish passage improvements, Oregon 
(a)StudyThe Secretary shall conduct a study to determine the feasibility of undertaking ecosystem restoration and fish passage improvements on rivers throughout the State of Oregon. 
(b)RequirementsIn carrying out the study, the Secretary shall— 
(1)work in coordination with the State of Oregon, local governments, and other Federal agencies; and 
(2)place emphasis on— 
(A)fish passage and conservation and restoration strategies to benefit species that are listed or proposed for listing as threatened or endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and 
(B)other watershed restoration objectives. 
(c)Pilot Program 
(1)In generalIn conjunction with conducting the study under subsection (a), the Secretary may carry out pilot projects to demonstrate the effectiveness of ecosystem restoration and fish passages. 
(2)Authorization of appropriationsThere is authorized to be appropriated $5,000,000 to carry out this subsection. 
4074.Walla Walla River basin, OregonIn conducting the study of determine the feasibility of carrying out a project for ecosystem restoration, Walla Walla River basin, Oregon, the Secretary shall— 
(1)credit toward the non-Federal share of the cost of the study the cost of work carried out by the non-Federal interest before the date of the partnership agreement for the project if the Secretary determines that the work is integral to the project; and 
(2)allow the non-Federal interest to provide the non-Federal share of the cost of the study in the form of in-kind services and materials. 
4075.Chartiers Creek watershed, PennsylvaniaThe Secretary shall conduct a study to determine the feasibility of carrying out a project for flood damage reduction, Chartiers Creek watershed, Pennsylvania. 
4076.Kinzua Dam and Allegheny Reservoir, PennsylvaniaThe Secretary shall conduct a study of the project for flood control, Kinzua Dam and Allegheny Reservoir, Warren, Pennsylvania, authorized by section 5 of the Flood Control Act of June 22, 1936 (49 Stat. 1570), and modified by section 2 of the Flood Control Act of June 28, 1938 (52 Stat. 1215), section 2 of the Flood Control Act of August 18, 1941 (55 Stat. 646), and section 4 of the Flood Control Act of December 22, 1944 (58 Stat. 887), to review operations of and identify modifications to the project to expand recreational opportunities. 
4077.Western Pennsylvania flood damage reduction 
(a)In GeneralThe Secretary shall conduct a study of structural and nonstructural flood damage reduction, stream bank protection, storm water management, channel clearing and modification, and watershed coordination measures in the Mahoning River basin, Pennsylvania, the Allegheny River basin, Pennsylvania, and the Upper Ohio River basin, Pennsylvania, to provide a level of flood protection sufficient to prevent future losses to communities located in such basins from flooding such as occurred in September 2004, but not less than a 100-year level of flood protection. 
(b)Priority CommunitiesIn carrying out this section, the Secretary shall give priority to the following Pennsylvania communities: Marshall Township, Ross Township, Shaler Township, Jackson Township, Harmony, Zelienople, Darlington Township, Houston Borough, Chartiers Township, Washington, Canton Township, Tarentum Borough, and East Deer Township. 
4078.Williamsport, PennsylvaniaThe Secretary shall conduct a study of the project for flood control, Williamsport, Pennsylvania, authorized by section 5 of the Flood Control Act of June 22, 1936 (49 Stat. 1570), to investigate measures to rehabilitate the project. 
4079.Yardley Borough, PennsylvaniaThe Secretary shall conduct a study to determine the feasibility of carrying out a project for flood damage reduction, at Yardley Borough, Pennsylvania, including the alternative of raising River Road. 
4080.Rio Valenciano, Juncos, Puerto Rico 
(a)In GeneralThe Secretary shall conduct a study to reevaluate the project for flood damage reduction and water supply, Rio Valenciano, Juncos, Puerto Rico, authorized by section 209 of the Flood Control Act of 1962 (76 Stat. 1197) and section 204 of the Flood Control Act of 1970 (84 Stat. 1828), to determine the feasibility of carrying out the project. 
(b)CreditThe Secretary shall credit toward the non-Federal share of the cost of the study the cost of work carried out by the non-Federal interest before the date of the partnership agreement for the project if the Secretary determines that the work is integral to the project. 
4081.Woonsocket local protection project, Blackstone River basin, Rhode IslandThe Secretary shall conduct a study, and, not later than June 30, 2008, submit to Congress a report that describes the results of the study, on the flood damage reduction project, Woonsocket, Blackstone River basin, Rhode Island, authorized by section 10 of the Flood Control Act of December 22, 1944 (58 Stat. 892), to determine the measures necessary to restore the level of protection of the project as originally designed and constructed. 
4082.Crooked Creek, Bennettsville, South CarolinaThe Secretary shall conduct a study to determine the feasibility of carrying out a project for water supply, Crooked Creek, Bennettsville, South Carolina. 
4083.Broad River, York County, South CarolinaThe Secretary shall conduct a study to determine the feasibility of carrying out a project for water supply, Broad River, York County, South Carolina. 
4084.Savannah River, South Carolina and Georgia 
(a)In GeneralThe Secretary shall determine the feasibility of carrying out projects— 
(1)to improve the Savannah River for navigation and related purposes that may be necessary to support the location of container cargo and other port facilities to be located in Jasper County, South Carolina, in the vicinity of Mile 6 of the Savannah Harbor entrance channel; and 
(2)to remove from the proposed Jasper County port site the easements used by the Corps of Engineers for placement of dredged fill materials for the Savannah Harbor Federal navigation project. 
(b)Factors for ConsiderationIn making a determination under subsection (a), the Secretary shall take into consideration— 
(1)landside infrastructure; 
(2)the provision of any additional dredged material disposal area as a consequence of removing from the proposed Jasper County port site the easements used by the Corps of Engineers for placement of dredged fill materials for the Savannah Harbor Federal navigation project; and 
(3)the results of the proposed bistate compact between the State of Georgia and the State of South Carolina to own, develop, and operate port facilities at the proposed Jasper County port site, as described in the term sheet executed by the Governor of the State of Georgia and the Governor of the State of South Carolina on March 12, 2007. 
4085.Chattanooga, TennesseeThe Secretary shall conduct a study to determine the feasibility of carrying out a project for flood damage reduction, Chattanooga Creek, Dobbs Branch, Chattanooga, Tennessee. 
4086.Cleveland, TennesseeThe Secretary shall conduct a study to determine the feasibility of carrying out a project for flood damage reduction, Cleveland, Tennessee. 
4087.Cumberland River, Nashville, TennesseeThe Secretary shall conduct a study to determine the feasibility of carrying out a project for recreation on, riverbank protection for, and environmental protection of, the Cumberland River and riparian habitats in the city of Nashville and Davidson County, Tennessee. 
4088.Lewis, Lawrence, and Wayne Counties, TennesseeThe Secretary shall conduct a study to determine the feasibility of carrying out a project for water supply for Lewis, Lawrence, and Wayne Counties, Tennessee. 
4089.Wolf River and Nonconnah Creek, Memphis, TennesseeThe Secretary shall conduct a study to determine the feasibility of carrying out a project for flood damage reduction along Wolf River and Nonconnah Creek, in the vicinity of Memphis, Tennessee, to include the repair, replacement, rehabilitation, and restoration of the following pumping stations: Cypress Creek, Nonconnah Creek, Ensley, Marble Bayou, and Bayou Gayoso. 
4090.Abilene, TexasThe Secretary shall conduct a study to determine the feasibility of carrying out a project for water supply, Abilene, Texas. 
4091.Coastal Texas ecosystem protection and restoration, Texas 
(a)In GeneralThe Secretary shall develop a comprehensive plan to determine the feasibility of carrying out projects for flood damage reduction, hurricane and storm damage reduction, and ecosystem restoration in the coastal areas of the State of Texas. 
(b)ScopeThe comprehensive plan shall provide for the protection, conservation, and restoration of wetlands, barrier islands, shorelines, and related lands and features that protect critical resources, habitat, and infrastructure from the impacts of coastal storms, hurricanes, erosion, and subsidence. 
(c)DefinitionFor purposes of this section, the term coastal areas in the State of Texas means the coastal areas of the State of Texas from the Sabine River on the east to the Rio Grande River on the west and includes tidal waters, barrier islands, marshes, coastal wetlands, rivers and streams, and adjacent areas. 
4092.Port of Galveston, TexasThe Secretary shall conduct a study of the feasibility of carrying out a project for dredged material disposal in the vicinity of the project for navigation and environmental restoration, Houston-Galveston Navigation Channels, Texas, authorized by section 101(a)(30) of the Water Resources Development Act of 1996 (110 Stat. 3666). 
4093.Grand County and Moab, UtahThe Secretary shall conduct a study to determine the feasibility of carrying out a project for water supply for Grand County and the city of Moab, Utah, including a review of the impact of current and future demands on the Spanish Valley Aquifer. 
4094.Southwestern UtahThe Secretary shall conduct a study to determine the feasibility of carrying out a project for flood damage reduction, Santa Clara River, Washington, Iron, and Kane Counties, Utah. 
4095.Ecosystem and hydropower generation dams, Vermont 
(a)In GeneralThe Secretary shall conduct a study of the potential to carry out ecosystem restoration and hydropower generation at dams in the State of Vermont, including a review of the report of the Secretary on the land and water resources of the New England–New York region submitted to the President on April 27, 1956 (published as Senate Document Number 14, 85th Congress), and other relevant reports. 
(b)PurposeThe purpose of the study under subsection (a) shall be to determine the feasibility of providing water resource improvements and small-scale hydropower generation in the State of Vermont, including, as appropriate, options for dam restoration, hydropower, dam removal, and fish passage enhancement. 
(c)Authorization of AppropriationsThere is authorized to carry out this section $500,000. Such sums shall remain available until expended. 
4096.Elliott Bay Seawall, Seattle, Washington 
(a)In GeneralThe study for rehabilitation of the Elliott Bay Seawall, Seattle, Washington, being carried out under Committee Resolution 2704 of the Committee on Transportation and Infrastructure of the House of Representatives adopted September 25, 2002, is modified to include a determination of the feasibility of reducing future damage to the seawall from seismic activity. 
(b)Acceptance of ContributionsIn carrying out the study, the Secretary may accept contributions in excess of the non-Federal share of the cost of the study from the non-Federal interest to the extent that the Secretary determines that the contributions will facilitate completion of the study. 
(c)CreditThe Secretary shall credit toward the non-Federal share of the cost of any project authorized by law as a result of the study the value of contributions accepted by the Secretary under subsection (b). 
4097.Monongahela River Basin, Northern West VirginiaThe Secretary shall conduct a study to determine the feasibility of carrying out aquatic ecosystem restoration and protection projects in the watersheds of the Monongahela River Basin lying within the counties of Hancock, Ohio, Marshall, Wetzel, Tyler, Pleasants, Wood, Doddridge, Monongalia, Marion, Harrison, Taylor, Barbour, Preston, Tucker, Mineral, Grant, Gilmer, Brooke, and Rithchie, West Virginia. 
4098.Kenosha Harbor, WisconsinThe Secretary shall conduct a study to determine the feasibility of carrying out a project for navigation, Kenosha Harbor, Wisconsin, including the extension of existing piers. 
4099.Johnsonville Dam, Johnsonville, WisconsinThe Secretary shall conduct a study of the Johnsonville Dam, Johnsonville, Wisconsin, to determine if the structure prevents ice jams on the Sheboygan River. 
4100.Wauwatosa, WisconsinThe Secretary shall conduct a study to determine the feasibility of carrying out a project for flood damage reduction and environmental restoration, Menomonee River and Underwood Creek, Wauwatosa, Wisconsin, and greater Milwaukee watersheds, Wisconsin. 
4101.Debris removal 
(a)Evaluation 
(1)In generalNot later than 90 days after the date of enactment of this Act, the Comptroller General of the United States, in coordination with the Secretary and the Administrator of the Environmental Protection Agency, and in consultation with affected communities, shall conduct a complete evaluation of Federal and non-Federal demolition, debris removal, segregation, transportation, and disposal practices relating to disaster areas designated in response to Hurricanes Katrina and Rita (including regulated and nonregulated materials and debris). 
(2)InclusionsThe evaluation under paragraph (1) shall include a review of— 
(A)compliance with all applicable environmental laws; 
(B)permits issued or required to be issued with respect to debris handling, transportation, storage, or disposal; and 
(C)administrative actions relating to debris removal and disposal in the disaster areas described in paragraph (1). 
(b)ReportNot later than 120 days after the date of enactment of this Act, the Comptroller General, in consultation with the Secretary and the Administrator, shall submit to the Committee on the Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that— 
(1)describes the findings of the Comptroller General with respect to the evaluation under subsection (a); 
(2) 
(A)certifies compliance with all applicable environmental laws; and 
(B)identifies any area in which a violation of such a law has occurred or is occurring; 
(3)includes recommendations to ensure— 
(A)the protection of the environment; 
(B)sustainable practices; and 
(C)the integrity of hurricane and flood protection infrastructure relating to debris disposal practices; 
(4)contains an enforcement plan that is designed to prevent illegal dumping of hurricane debris in a disaster area; and 
(5)contains plans of the Secretary and the Administrator to involve the public and non-Federal interests, including through the formation of a Federal advisory committee, as necessary, to seek public comment relating to the removal, disposal, and planning for the handling of post-hurricane debris. 
(c)Restriction 
(1)In generalNo Federal funds may be used to pay for or reimburse any State or local entity in Louisiana for the disposal of construction and demolition debris generated as a result of Hurricane Katrina in 2005 in a landfill designated for construction and demolition debris as described in section 257.2 of title 40, Code of Federal Regulations, unless that waste meets the definition of construction and demolition debris, as specified under Federal law and described in that section on the date of enactment of this Act. 
(2)ApplicabilityThe restriction in paragraph (1) shall apply only to any disposal that occurs after the date of enactment of this Act. 
VMiscellaneous 
5001.Maintenance of navigation channels 
(a)In GeneralUpon request of a non-Federal interest, the Secretary shall be responsible for maintenance of the following navigation channels and breakwaters constructed or improved by the non-Federal interest if the Secretary determines that such maintenance is economically justified and environmentally acceptable and that the channel or breakwater was constructed in accordance with applicable permits and appropriate engineering and design standards: 
(1)Manatee Harbor basin, Florida. 
(2)Tampa Harbor, Sparkman Channel and Davis Island, Florida. 
(3)West turning basin, Canaveral Harbor, Florida. 
(4)Bayou LaFourche Channel, Port Fourchon, Louisiana. 
(5)Calcasieu River at Devil’s Elbow, Louisiana. 
(6)Pidgeon Industrial Harbor, Pidgeon Industrial Park, Memphis Harbor, Tennessee. 
(7)Houston Ship Channel, Bayport Cruise Channel and Bayport Cruise turning basin, as part of the existing Bayport Channel, Texas. 
(8)Pix Bayou Navigation Channel, Chambers County, Texas. 
(9)Jacintoport Channel at Houston Ship Channel, Texas. 
(10)Racine Harbor, Wisconsin. 
(b)Completion of AssessmentNot later than 6 months after the date of receipt of a request from a non-Federal interest for Federal assumption of maintenance of a channel listed in subsection (a), the Secretary shall make a determination as provided in subsection (a) and advise the non-Federal interest of the Secretary’s determination. 
5002.Watershed management 
(a)In GeneralThe Secretary may provide technical, planning, and design assistance to non-Federal interests for carrying out watershed management, restoration, and development projects at the locations described in subsection (d). 
(b)Specific MeasuresAssistance provided under subsection (a) may be in support of non-Federal projects for the following purposes: 
(1)Management and restoration of water quality. 
(2)Control and remediation of toxic sediments. 
(3)Restoration of degraded streams, rivers, wetlands, and other water bodies to their natural condition as a means to control flooding, excessive erosion, and sedimentation. 
(4)Protection and restoration of watersheds, including urban watersheds. 
(5)Demonstration of technologies for nonstructural measures to reduce destructive impacts of flooding. 
(c)Non-Federal ShareThe non-Federal share of the cost of assistance provided under subsection (a) shall be 25 percent. 
(d)Project LocationsThe locations referred to in subsection (a) are the following: 
(1)Charlotte Harbor watershed, Florida. 
(2)Those portions of the watersheds of the Chattahoochee, Etowah, Flint, Ocmulgee, and Oconee Rivers lying within the counties of Bartow, Cherokee, Clayton, Cobb, Coweta, DeKalb, Douglas, Fayette, Fulton, Forsyth, Gwinnett, Hall, Henry, Paulding, Rockdale, and Walton, Georgia. 
(3)Kinkaid Lake, Jackson County, Illinois. 
(4)Amite River basin, Louisiana. 
(5)East Atchafalaya River basin, Iberville Parish and Pointe Coupee Parish, Louisiana. 
(6)Red River watershed, Louisiana. 
(7)Taunton River basin, Massachusetts. 
(8)Marlboro Township, New Jersey. 
(9)Esopus, Plattekill, and Rondout Creeks, Greene, Sullivan, and Ulster Counties, New York. 
(10)Greenwood Lake watershed, New York and New Jersey. 
(11)Long Island Sound watershed, New York. 
(12)Ramapo River watershed, New York. 
(13)Tuscarawas River basin, Ohio. 
(14)Western Lake Erie basin, Ohio. 
(15)Those portions of the watersheds of the Beaver, Upper Ohio, Connoquenessing, Lower Allegheny, Kiskiminetas, Lower Monongahela, Youghiogheny, Shenango, and Mahoning Rivers lying within the counties of Beaver, Butler, Lawrence, and Mercer, Pennsylvania. 
(16)Otter Creek watershed, Pennsylvania. 
(17)Unami Creek watershed, Milford Township, Pennsylvania. 
(18)Sauk River basin, Washington. 
(e)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $15,000,000. 
5003.Dam safety 
(a)AssistanceThe Secretary may provide assistance to enhance dam safety at the following locations: 
(1)Fish Creek Dam, Blaine County, Idaho. 
(2)Keith Creek, Rockford, Illinois. 
(3)Mount Zion Mill Pond Dam, Fulton County, Indiana. 
(4)Hamilton Dam, Flint River, Flint, Michigan. 
(5)Congers Lake Dam, Rockland County, New York. 
(6)Lake Lucille Dam, New City, New York. 
(7) Peconic River Dams, town of Riverhead, Suffolk, Long Island, New York. 
(8)Pine Grove Lakes Dam, Sloatsburg, New York. 
(9)State Dam, Auburn, New York. 
(10)Whaley Lake Dam, Pawling, New York. 
(11)Brightwood Dam, Concord Township, Ohio. 
(12)Ingham Spring Dam, Solebury Township, Pennsylvania. 
(13)Leaser Lake Dam, Lehigh County, Pennsylvania. 
(14)Stillwater Dam, Monroe County, Pennsylvania. 
(15)Wissahickon Creek Dam, Montgomery County, Pennsylvania. 
(b)Special RuleThe assistance provided under subsection (a) for State Dam, Auburn, New York, shall be for a project for rehabilitation in accordance with the report on State Dam Rehabilitation, Owasco Lake Outlet, New York, dated March 1999, if the Secretary determines that the project is feasible. 
(c)Authorization of AppropriationsThere is authorized to be appropriated to carry out subsection (a) $12,000,000. 
5004.Structural integrity evaluations 
(a)In GeneralUpon request of a non-Federal interest, the Secretary shall evaluate the structural integrity and effectiveness of a project for flood damage reduction and, if the Secretary determines that the project does not meet such minimum standards as the Secretary may establish and absent action by the Secretary the project will fail, the Secretary may take such action as may be necessary to restore the integrity and effectiveness of the project. 
(b)PriorityThe Secretary shall carry out an evaluation and take such actions as may be necessary under subsection (a) for the project for flood damage reduction, Arkansas River Levees, Arkansas. 
5005.Flood mitigation priority areas 
(a)In GeneralSection 212(e) of the Water Resources Development Act of 1999 (33 U.S.C. 2332(e); 114 Stat. 2599) is amended— 
(1)by striking and at the end of paragraphs (23) and (27); 
(2)by striking the period at the end of paragraph (28) and inserting a semicolon; and 
(3)by adding at the end the following: 
 
(29)Ascension Parish, Louisiana; 
(30)East Baton Rouge Parish, Louisiana; 
(31)Iberville Parish, Louisiana; 
(32)Livingston Parish, Louisiana; and 
(33)Pointe Coupee Parish, Louisiana.. 
(b)Authorization of AppropriationsSection 212(i)(1) of such Act (33 U.S.C. 2332(i)(1)) is amended by striking section— and all that follows before the period at the end and inserting section $20,000,000. 
5006.Additional assistance for authorized projects 
(a)In GeneralSection 219(e) of the Water Resources Development Act of 1992 (106 Stat. 4835; 110 Stat. 3757; 113 Stat. 334) is amended— 
(1)by striking and at the end of paragraph (7); 
(2)by striking the period at the end of paragraph (8) and inserting a semicolon; and 
(3)by adding at the end the following: 
 
(9)$35,000,000 for the project described in subsection (c)(18); 
(10)$27,000,000 for the project described in subsection (c)(19); 
(11)$20,000,000 for the project described in subsection (c)(20); 
(12)$35,000,000 for the project described in subsection (c)(23); 
(13)$20,000,000 for the project described in subsection (c)(25); 
(14)$20,000,000 for the project described in subsection (c)(26); 
(15)$35,000,000 for the project described in subsection (c)(27); 
(16)$20,000,000 for the project described in subsection (c)(28); and 
(17)$30,000,000 for the project described in subsection (c)(40).. 
(b)East Arkansas Enterprise Community, ArkansasFederal assistance made available under the rural enterprise zone program of the Department of Agriculture may be used toward payment of the non-Federal share of the costs of the project described in section 219(c)(20) of the Water Resources Development Act of 1992 (114 Stat. 2763A–219) if such assistance is authorized to be used for such purposes. 
5007.Expedited completion of reports and construction for certain projectsThe Secretary shall expedite completion of the reports and, if the Secretary determines that the project is feasible, shall expedite completion of construction for the following projects: 
(1)Project for navigation, Whittier, Alaska. 
(2)Laguna Creek watershed flood damage reduction project, California. 
(3)Daytona Beach shore protection project, Florida. 
(4)Flagler Beach shore protection project, Florida. 
(5)St. Johns County shore protection project, Florida. 
(6)Chenier Plain environmental restoration project, Louisiana. 
(7)False River, Louisiana, being carried out under section 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330). 
(8)North River, Peabody, Massachusetts, being carried out under section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s). 
(9)Fulmer Creek, Village of Mohawk, New York, being carried out under section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s). 
(10)Moyer Creek, Village of Frankfort, New York, being carried out under section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s). 
(11)Steele Creek, Village of Ilion, New York, being carried out under section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s). 
(12)Oriskany Wildlife Management Area, Rome, New York, being carried out under section 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330). 
(13)Whitney Point Lake, Otselic River, Whitney Point, New York, being carried out under section 1135 of the Water Resources Development Act of 1986 (33 U.S.C. 2309a). 
(14)Chenango Lake, Chenango County, New York, being carried out under section 206 of the Water Resources Development Act of 1996 (33 U.S.C. 2330). 
5008.Expedited completion of reports for certain projects 
(a)In GeneralThe Secretary shall expedite completion of the reports for the following projects and, if the Secretary determines that a project is justified in the completed report, proceed directly to project preconstruction, engineering, and design: 
(1)Project for water supply, Little Red River, Arkansas. 
(2)Watershed study, Fountain Creek, north of Pueblo, Colorado. 
(3)Project for shoreline stabilization at Egmont Key, Florida. 
(4)Project for navigation, Sabine-Neches Waterway, Texas and Louisiana. 
(5)Project for ecosystem restoration, University Lake, Baton Rouge, Louisiana. 
(b)Special Rule for Egmont Key, FloridaIn carrying out the project for shoreline stabilization at Egmont Key, Florida, referred to in subsection (a)(3), the Secretary shall waive any cost share to be provided by non-Federal interests for any portion of the project that benefits federally owned property. 
5009.Southeastern water resources assessment 
(a)In GeneralThe Secretary shall conduct, at Federal expense, an assessment of the water resources needs of the river basins and watersheds of the southeastern United States. 
(b)Cooperative AgreementsIn carrying out the assessment, the Secretary may enter into cooperative agreements with State and local agencies, non-Federal and nonprofit entities, and regional researchers. 
(c)Authorization of AppropriationsThere is authorized to be appropriated $7,000,000 to carry out this section. 
5010.Missouri and Middle Mississippi Rivers enhancement projectSection 514 of the Water Resources Development Act of 1999 (113 Stat. 343; 117 Stat. 142) is amended— 
(1)in subsection (b)(2)(A) by adding at the end the following: The Secretary shall ensure that such activities are carried out throughout the geographic area that is subject to the plan.;  
(2)by redesignating subsections (f) and (g) as subsections (g) and (h), respectively; 
(3)by inserting after subsection (e) the following: 
 
(f)Nonprofit EntitiesIn accordance with section 221(b) of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b(b)), for any project or activity carried out under this section, a non-Federal interest may include a nonprofit entity with the consent of the affected local government.;  
(4)in subsection (g) (as redesignated by paragraph (2) of this section) by adding at the end the following: 
 
(4)Non-Federal share 
(A)In generalThe non-Federal share of the costs of activities carried out under the plan may be provided— 
(i)in cash; 
(ii)by the provision of land, easements, rights-of-way, relocations, or disposal areas; 
(iii)by in-kind services to implement the project; or 
(iv)by any combination thereof. 
(B)Private ownershipLand needed for activities carried out under the plan and credited toward the non-Federal share of the cost of an activity may remain in private ownership subject to easements that are— 
(i)satisfactory to the Secretary; and 
(ii)necessary to ensure achievement of the project purposes.; and 
(5)in subsection (h) (as redesignated by paragraph (2) of this section) by striking for the period of fiscal years 2003 and 2004. and inserting per fiscal year through fiscal year 2015.. 
5011.Great Lakes fishery and ecosystem restoration program 
(a)Great Lakes Fishery and Ecosystem RestorationSection 506(c) of the Water Resources Development Act of 2000 (42 U.S.C. 1962d–22(c)) is amended— 
(1)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; 
(2)by inserting after paragraph (1) the following: 
 
(2)Reconnaissance studiesBefore planning, designing, or constructing a project under paragraph (3), the Secretary shall carry out a reconnaissance study— 
(A)to identify methods of restoring the fishery, ecosystem, and beneficial uses of the Great Lakes; and 
(B)to determine whether planning of a project under paragraph (3) should proceed.; and 
(3)in paragraph (4)(A) (as redesignated by paragraph (1) of this subsection) by striking paragraph (2) and inserting paragraph (3). 
(b)Cost SharingSection 506(f) of the Water Resources Development Act of 2000 (42 U.S.C. 1962d–22(f)) is amended— 
(1)in paragraph (2)— 
(A)by striking The Federal share and inserting Except for reconnaissance studies, the Federal share; and 
(B)by striking (2) or (3) and inserting (3) or (4); 
(2)in paragraph (3)— 
(A)in subparagraph (A) by striking subsection (c)(2) and inserting subsection (c)(3); and 
(B)in subparagraph (B) by striking 50 percent and inserting 100 percent; and 
(3)in paragraph (5) by striking Notwithstanding and inserting In accordance with. 
5012.Great Lakes remedial action plans and sediment remediationSection 401(c) of the Water Resources Development Act of 1990 (33 U.S.C. 1268 note; 104 Stat. 4644; 114 Stat. 2613) is amended by striking through 2006 and inserting through 2012. 
5013.Great Lakes tributary modelsSection 516(g)(2) of the Water Resources Development Act of 1996 (33 U.S.C. 2326b(g)(2)) is amended by striking through 2006 and inserting through 2012. 
5014.Great Lakes navigation and protection 
(a)Great Lakes navigationUsing available funds, the Secretary shall expedite the operation and maintenance, including dredging, of the navigation features of the Great Lakes and Connecting Channels for the purpose of supporting commercial navigation to authorized project depths. 
(b)Great Lakes pilot projectUsing available funds, the Director of the Animal and Plant Health Inspection Service, in coordination with the Secretary, the Administrator of the Environmental Protection Agency, the Commandant of the Coast Guard, and the Director of the United States Fish and Wildlife Service, shall carry out a pilot project, on an emergency basis, to control and prevent further spreading of viral hemorrhagic septicemia in the Great Lakes and Connecting Channels. 
(c)Great Lakes and Connecting Channels definedIn this section, the term Great Lakes and Connecting Channels includes Lakes Superior, Huron, Michigan, Erie, and Ontario, all connecting waters between and among such lakes used for commercial navigation, any navigation features in such lakes or waters that are a Federal operation or maintenance responsibility, and areas of the Saint Lawrence River that are operated or maintained by the Federal Government for commercial navigation. 
5015.Saint Lawrence Seaway 
(a)In generalThe Secretary is authorized, using amounts contributed by the Saint Lawrence Seaway Development Corporation under subsection (b), to carry out projects for operations, maintenance, repair, and rehabilitation, including associated maintenance dredging, of the Eisenhower and Snell lock facilities and related navigational infrastructure for the Saint Lawrence Seaway, at a total cost of $134,650,000. 
(b)Source of fundsThe Secretary is authorized to accept funds from the Saint Lawrence Seaway Development Corporation to carry out projects under this section. Such funds may include amounts made available to the Corporation from the Harbor Maintenance Trust Fund and the general fund of the Treasury of the United States pursuant to section 210 of the Water Resources Development Act of 1986 (33 U.S.C. 2238). 
(c)Limitation on statutory constructionNothing in this section authorizes the construction of any project to increase the depth or width of the navigation channel to a level greater than that previously authorized and existing on the date of enactment of this Act or to increase the dimensions of the Eisenhower and Snell lock facilities. 
5016.Upper Mississippi River dispersal barrier project 
(a)In generalThe Secretary, in consultation with appropriate Federal and State agencies, shall study, design, and carry out a project to delay, deter, impede, or restrict the dispersal of aquatic nuisance species into the northern reaches of the Upper Mississippi River system. The Secretary shall complete the study, design, and construction of the project not later than 6 months after the date of enactment of this Act. 
(b)Dispersal barrierIn carrying out subsection (a), the Secretary, at Federal expense, shall— 
(1)investigate and identify environmentally sound methods for preventing and reducing the dispersal of aquatic nuisance species through the northern reaches of the Upper Mississippi River system;  
(2)use available technologies and measures; 
(3)monitor and evaluate, in cooperation with the Director of the United States Fish and Wildlife Service, the effectiveness of the project in preventing and reducing the dispersal of aquatic nuisance species through the northern reaches of the Upper Mississippi River system; 
(4)submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on the results of the evaluation conducted under paragraph (3); and 
(5)operate and maintain the project. 
(c)RequirementIn conducting the study under subsection (a), the Secretary shall take into consideration the feasibility of locating the dispersal barrier at the lock portion of the project at Lock and Dam 11 in the Upper Mississippi River basin. 
(d)Authorization of AppropriationsThere is authorized to be appropriated $4,000,000 to carry out this section. 
5017.Estuary restoration 
(a)PurposesSection 102 of the Estuary Restoration Act of 2000 (33 U.S.C. 2901) is amended— 
(1)in paragraph (1) by inserting before the semicolon at the end the following: by implementing a coordinated Federal approach to estuary habitat restoration activities, including the use of common monitoring standards and a common system for tracking restoration acreage; 
(2)in paragraph (2) by inserting and implement after to develop; and 
(3)in paragraph (3) by inserting through cooperative agreements after restoration projects. 
(b)Definition of Estuary Habitat Restoration PlanSection 103(6)(A) of the Estuary Restoration Act of 2000 (33 U.S.C. 2902(6)(A)) is amended by striking Federal or State and inserting Federal, State, or regional. 
(c)Estuary Habitat Restoration ProgramSection 104 of the Estuary Restoration Act of 2000 (33 U.S.C. 2903) is amended— 
(1)in subsection (a) by inserting through the award of contracts and cooperative agreements after assistance; 
(2)in subsection (c)— 
(A)in paragraph (3)(A) by inserting or State after Federal; and 
(B)in paragraph (4)(B) by inserting or approach after technology; 
(3)in subsection (d)— 
(A)in paragraph (1)— 
(i)by striking Except and inserting the following: 
 
(A)In generalExcept; and 
(ii)by adding at the end the following: 
 
(B)Monitoring 
(i)CostsThe costs of monitoring an estuary habitat restoration project funded under this title may be included in the total cost of the estuary habitat restoration project. 
(ii)GoalsThe goals of the monitoring shall be— 
(I)to measure the effectiveness of the restoration project; and 
(II)to allow adaptive management to ensure project success.; 
(B)in paragraph (2) by inserting or approach after technology; and 
(C)in paragraph (3) by inserting (including monitoring) after services; 
(4)in subsection (f)(1)(B) by inserting long-term before maintenance; and 
(5)in subsection (g)— 
(A)by striking In carrying and inserting the following: 
 
(1)In generalIn carrying; and 
(B)by adding at the end the following: 
 
(2)Small projects 
(A)Small project definedIn this paragraph, the term small project means a project carried out under this title with an estimated Federal cost of less than $1,000,000. 
(B)Delegation of project implementationIn carrying out this section, the Secretary, on recommendation of the Council, may delegate implementation of a small project to— 
(i)the Secretary of the Interior (acting through the Director of the United States Fish and Wildlife Service); 
(ii)the Under Secretary for Oceans and Atmosphere of the Department of Commerce; 
(iii)the Administrator of the Environmental Protection Agency; or 
(iv)the Secretary of Agriculture. 
(C)FundingA small project delegated to the head of a Federal department or agency under this paragraph may be carried out using funds appropriated to the department or agency under section 109(a)(1) or other funds available to the department or agency. 
(D)AgreementsThe head of a Federal department or agency to which a small project is delegated under this paragraph shall enter into an agreement with the non-Federal interest for the project generally in conformance with the criteria in subsections (d) and (e). Cooperative agreements may be used for any delegated project to allow the non-Federal interest to carry out the project on behalf of the Federal agency.. 
(d)Establishment of Estuary Habitat Restoration CouncilSection 105(b) of the Estuary Restoration Act of 2000 (33 U.S.C. 2904(b)) is amended— 
(1)in paragraph (4) by striking and after the semicolon; 
(2)in paragraph (5) by striking the period at the end and inserting a semicolon; and 
(3)by adding at the end the following: 
 
(6)cooperating in the implementation of the strategy developed under section 106; 
(7)recommending standards for monitoring for restoration projects and contribution of project information to the database developed under section 107; and 
(8)otherwise using the respective authorities of the Council members to carry out this title.. 
(e)Monitoring of Estuary Habitat Restoration ProjectsSection 107(d) of the Estuary Restoration Act of 2000 (33 U.S.C. 2906(d)) is amended by striking compile and inserting have general data compilation, coordination, and analysis responsibilities to carry out this title and in support of the strategy developed under this section, including compilation of.  
(f)ReportingSection 108(a) of the Estuary Restoration Act of 2000 (33 U.S.C. 2907(a)) is amended by striking At the end of the third and fifth fiscal years following the date of enactment of this Act and inserting Not later than September 30, 2008, and every 2 years thereafter. 
(g)FundingSection 109(a) of the Estuary Restoration Act of 2000 (33 U.S.C. 2908(a)) is amended— 
(1)in paragraph (1)— 
(A)in the matter preceding subparagraph (A) by striking to the Secretary; and 
(B)by striking subparagraphs (A) through (D) and inserting the following: 
 
(A)to the Secretary, $25,000,000 for each of fiscal years 2008 through 2012; 
(B)to the Secretary of the Interior (acting through the Director of the United States Fish and Wildlife Service), $2,500,000 for each of fiscal years 2008 through 2012; 
(C)to the Under Secretary for Oceans and Atmosphere of the Department of Commerce, $2,500,000 for each of fiscal years 2008 through 2012; 
(D)to the Administrator of the Environmental Protection Agency, $2,500,000 for each of fiscal years 2008 through 2012; and 
(E)to the Secretary of Agriculture, $2,500,000 for each of fiscal years 2008 through 2012.; and 
(2)in the first sentence of paragraph (2)— 
(A)by inserting and other information compiled under section 107 after this title; and 
(B)by striking 2005 and inserting 2012. 
(h)General ProvisionsSection 110 of the Estuary Restoration Act of 2000 (33 U.S.C. 2909) is amended— 
(1)in subsection (b)(1)— 
(A)by inserting or contracts after agreements; and 
(B)by inserting , nongovernmental organizations, after agencies; and 
(2)by striking subsections (d) and (e). 
5018.Missouri River and tributaries, mitigation, recovery, and restoration, Iowa, Kansas, Missouri, Montana, Nebraska, North Dakota, South Dakota, and Wyoming 
(a)Study 
(1)In generalThe Secretary, in consultation with the Missouri River Recovery Implementation Committee to be established under subsection (b)(1), shall conduct a study of the Missouri River and its tributaries to determine actions required— 
(A)to mitigate losses of aquatic and terrestrial habitat; 
(B)to recover federally listed species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and 
(C)to restore the ecosystem to prevent further declines among other native species. 
(2)FundingThe study to be conducted under paragraph (1) shall be funded using amounts made available to carry out the Missouri River recovery and mitigation plan authorized by section 601(a) of the Water Resources Development Act of 1986 (100 Stat. 4143). 
(b)Missouri River Recovery Implementation Committee 
(1)EstablishmentNot later than 6 months after the date of enactment of this Act, the Secretary shall establish a committee to be known as the Missouri River Recovery Implementation Committee (in this section referred to as the Committee). 
(2)MembershipThe Committee shall include representatives from— 
(A)Federal agencies; 
(B)States located near the Missouri River basin; and 
(C)other appropriate entities, as determined by the Secretary, including— 
(i)water management and fish and wildlife agencies; 
(ii)Indian tribes located near the Missouri River basin; and 
(iii)nongovernmental stakeholders, which may include— 
(I)navigation interests; 
(II)irrigation interests; 
(III)flood control interests; 
(IV)fish, wildlife, and conservation organizations; 
(V)recreation interests; and 
(VI)power supply interests. 
(3)DutiesThe Committee shall— 
(A)with respect to the study to be conducted under subsection (a)(1), provide guidance to the Secretary and any affected Federal agency, State agency, or Indian tribe; and 
(B)provide guidance to the Secretary with respect to the Missouri River recovery and mitigation plan in existence on the date of enactment of this Act, including recommendations relating to— 
(i)changes to the implementation strategy from the use of adaptive management; 
(ii)coordination of the development of consistent policies, strategies, plans, programs, projects, activities, and priorities for the Missouri River recovery and mitigation plan; 
(iii)exchange of information regarding programs, projects, and activities of the agencies and entities represented on the Committee to promote the goals of the Missouri River recovery and mitigation plan; 
(iv)establishment of such working groups as the Committee determines to be necessary to assist in carrying out the duties of the Committee, including duties relating to public policy and scientific issues; 
(v)facilitating the resolution of interagency and intergovernmental conflicts between entities represented on the Committee associated with the Missouri River recovery and mitigation plan; 
(vi)coordination of scientific and other research associated with the Missouri River recovery and mitigation plan; and 
(vii)annual preparation of a work plan and associated budget requests. 
(4)Recommendations and guidanceIn providing recommendations and guidance from the Committee, the members of the Committee may include dissenting opinions. 
(5)Compensation; travel expenses 
(A)CompensationMembers of the Committee shall not receive compensation from the Secretary in carrying out the duties of the Committee under this section. 
(B)Travel expensesTravel expenses incurred by a member of the Committee in carrying out the duties of the Committee under this section shall not be eligible for Federal reimbursement. 
(c)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Committee. 
5019.Susquehanna, Delaware, and Potomac River basins, Delaware, Maryland, Pennsylvania, and Virginia 
(a)Ex Officio MemberNotwithstanding section 3001(a) of the 1997 Emergency Supplemental Appropriations Act for Recovery From Natural Disasters, and for Overseas Peacekeeping Efforts, Including Those in Bosnia (Public Law 105–18; 111 Stat. 176), section 2.2 of the Susquehanna River Basin Compact to which consent was given by Public Law 91–575 (84 Stat. 1512), and section 2.2 of the Delaware River Basin Compact to which consent was given by Public Law 87–328 (75 Stat. 691), beginning in fiscal year 2002, and each fiscal year thereafter, the Division Engineer, North Atlantic Division, Corps of Engineers— 
(1)shall be— 
(A)the ex officio United States member of the Susquehanna River Basin Compact and the Delaware River Basin Compact; and 
(B)one of the 3 members appointed by the President under the Potomac River Basin Compact to which consent was given by Public Law 91–407 (84 Stat. 856); 
(2)shall serve without additional compensation; and 
(3)may designate an alternate member in accordance with the terms of those compacts. 
(b)Authorization To AllocateThe Secretary shall allocate funds to the Susquehanna River Basin Commission, Delaware River Basin Commission, and the Interstate Commission on the Potomac River Basin to fulfill the equitable funding requirements of the respective interstate compacts. 
(c)Water Supply and Conservation Storage, Delaware River Basin 
(1)In generalThe Secretary shall enter into an agreement with the Delaware River Basin Commission to provide temporary water supply and conservation storage at the Francis E. Walter Dam, Pennsylvania, for any period during which the Commission has determined that a drought warning or drought emergency exists. 
(2)LimitationThe agreement shall provide that the cost for water supply and conservation storage under paragraph (1) shall not exceed the incremental operating costs associated with providing the storage. 
(d)Water Supply and Conservation Storage, Susquehanna River Basin 
(1)In generalThe Secretary shall enter into an agreement with the Susquehanna River Basin Commission to provide temporary water supply and conservation storage at Federal facilities operated by the Corps of Engineers in the Susquehanna River basin for any period for which the Commission has determined that a drought warning or drought emergency exists. 
(2)LimitationThe agreement shall provide that the cost for water supply and conservation storage under paragraph (1) shall not exceed the incremental operating costs associated with providing the storage. 
(e)Water Supply and Conservation Storage, Potomac River Basin 
(1)In generalThe Secretary shall enter into an agreement with the Interstate Commission on the Potomac River Basin to provide temporary water supply and conservation storage at Federal facilities operated by the Corps of Engineers in the Potomac River basin for any period for which the Commission has determined that a drought warning or drought emergency exists. 
(2)LimitationThe agreement shall provide that the cost for water supply and conservation storage under paragraph (1) shall not exceed the incremental operating costs associated with providing the storage. 
5020.Chesapeake Bay environmental restoration and protection program 
(a)Form of AssistanceSection 510(a)(2) of the Water Resources Development Act of 1996 (110 Stat. 3759) is amended by striking , and beneficial uses of dredged material and inserting , beneficial uses of dredged material, and restoration of submerged aquatic vegetation. 
(b)Authorization of AppropriationsSection 510(i) of such Act (110 Stat. 3761) is amended by striking $10,000,000 and inserting $40,000,000. 
5021.Chesapeake Bay oyster restoration, Virginia and MarylandSection 704(b) of the Water Resources Development Act of 1986 (33 U.S.C. 2263(b)) is amended— 
(1)by redesignating paragraph (2) as paragraph (4); 
(2)in paragraph (1)— 
(A)in the second sentence by striking $30,000,000 and inserting $50,000,000; and 
(B)in the third sentence by striking Such projects and inserting the following: 
 
(2)InclusionsSuch projects; 
(3)by striking paragraph (2)(D) (as redesignated by paragraph (2)(B) of this subsection) and inserting the following: 
 
(D)the restoration and rehabilitation of habitat for fish, including native oysters, in the Chesapeake Bay and its tributaries in Virginia and Maryland, including— 
(i)the construction of oyster bars and reefs; 
(ii)the rehabilitation of existing marginal habitat; 
(iii)the use of appropriate alternative substrate material in oyster bar and reef construction; 
(iv)the construction and upgrading of oyster hatcheries; and 
(v)activities relating to increasing the output of native oyster broodstock for seeding and monitoring of restored sites to ensure ecological success. 
(3)Restoration and rehabilitation activitiesThe restoration and rehabilitation activities described in paragraph (2)(D) shall be— 
(A)for the purpose of establishing permanent sanctuaries and harvest management areas; and 
(B)consistent with plans and strategies for guiding the restoration of the Chesapeake Bay oyster resource and fishery.; and 
(4)by adding at the end the following: 
 
(5)Definition of ecological successIn this subsection, the term ecological success means— 
(A)achieving a tenfold increase in native oyster biomass by the year 2010, from a 1994 baseline; and 
(B)the establishment of a sustainable fishery as determined by a broad scientific and economic consensus.. 
5022.Hypoxia assessmentThe Secretary may participate with Federal, State, and local agencies, non-Federal and nonprofit entities, regional researchers, and other interested parties to assess hypoxia in the Gulf of Mexico. 
5023.Potomac River watershed assessment and tributary strategy evaluation and monitoring programThe Secretary may participate in the Potomac River watershed assessment and tributary strategy evaluation and monitoring program to identify a series of resource management indicators to accurately monitor the effectiveness of the implementation of the agreed upon tributary strategies and other public policies that pertain to natural resource protection of the Potomac River watershed. 
5024.Lock and dam security 
(a)StandardsThe Secretary, in consultation with the Federal Emergency Management Agency, the Tennessee Valley Authority, and the Coast Guard, shall develop standards for the security of locks and dams, including the testing and certification of vessel exclusion barriers. 
(b)Site SurveysAt the request of a lock or dam owner, the Secretary shall provide technical assistance, on a reimbursable basis, to improve lock or dam security. 
(c)Cooperative AgreementThe Secretary may enter into a cooperative agreement with a nonprofit alliance of public and private organizations that has the mission of promoting safe waterways and seaports to carry out testing and certification activities, and to perform site surveys, under this section. 
(d)Authorization of AppropriationsThere is authorized to be appropriated $3,000,000 to carry out this section. 
5025.Research and development program for Columbia and Snake River salmon survivalSection 511 of the Water Resources Development Act of 1996 (16 U.S.C. 3301 note; 110 Stat. 3761; 113 Stat. 375) is amended— 
(1)in subsection (a)(6) by striking $10,000,000 and inserting $25,000,000; and 
(2)in subsection (c)(2) by striking $1,000,000 and inserting $10,000,000. 
5026.Wage surveysEmployees of the Corps of Engineers who are paid wages determined under the last undesignated paragraph under the heading Administrative Provisions of chapter V of the Supplemental Appropriations Act, 1982 (5 U.S.C. 5343 note; 96 Stat. 832) shall be allowed, through appropriate employee organization representatives, to participate in wage surveys under such paragraph to the same extent as are prevailing rate employees under subsection (c)(2) of section 5343 of title 5, United States Code. Nothing in such section 5343 shall be construed to affect which agencies are to be surveyed under such paragraph. 
5027.RehabilitationThe Secretary, at Federal expense and in an amount not to exceed $1,000,000, shall rehabilitate and improve the water-related infrastructure and the transportation infrastructure for the historic property in the Anacostia River watershed located in the District of Columbia, including measures to address wet weather conditions. To carry out this section, the Secretary shall accept funds provided for such project under any other Federal program. 
5028.Auburn, AlabamaThe Secretary may provide technical assistance relating to water supply to Auburn, Alabama. There is authorized to be appropriated $5,000,000 to carry out this section. 
5029.Pinhook Creek, Huntsville, Alabama 
(a)Project authorizationThe Secretary shall design and construct the locally preferred plan for flood protection at Pinhook Creek, Huntsville, Alabama. In carrying out the project, the Secretary shall utilize, to the extent practicable, the existing detailed project report for the project prepared under the authority of section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s). 
(b)Participation by non-Federal interestThe Secretary shall allow the non-Federal interest to participate in the financing of the project in accordance with section 903(c) of the Water Resources Development Act of 1986 (100 Stat. 4184) if the detailed project report evaluation indicates that applying such section is necessary to implement the project. 
(c)CreditThe Secretary shall credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of work carried out by the non-Federal interest before the date of the partnership agreement for the project. 
5030.AlaskaSection 570 of the Water Resources Development Act of 1999 (113 Stat. 369) is amended— 
(1)in subsection (c) by inserting environmental restoration, after water supply and related facilities,; 
(2)in subsection (e)(3)(B) by striking the last sentence; 
(3)in subsection (h) by striking $25,000,000 and inserting $45,000,000; and 
(4)by adding at the end the following: 
 
(i)Nonprofit EntitiesIn accordance with section 221(b) of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b(b)), for any project carried out under this section, a non-Federal interest may include a nonprofit entity with the consent of the affected local government. 
(j)Corps of Engineers ExpensesNot more than 10 percent of the amounts appropriated to carry out this section may be used by the Corps of Engineers district offices to administer projects under this section at Federal expense.. 
5031.Barrow, AlaskaThe Secretary shall carry out, under section 117 of the Energy and Water Development Appropriations Act, 2005 (118 Stat. 2944), a nonstructural project for coastal erosion and storm damage prevention and reduction at Barrow, Alaska, including relocation of infrastructure. 
5032.Lowell Creek Tunnel, Seward, Alaska 
(a)Long-term maintenance and repair 
(1)Maintenance and repairThe Secretary shall assume responsibility for the long-term maintenance and repair of the Lowell Creek tunnel, Seward, Alaska. 
(2)Duration of responsibilitiesThe responsibility of the Secretary for long-term maintenance and repair of the tunnel shall continue until an alternative method of flood diversion is constructed and operational under this section, or 15 years after the date of enactment of this Act, whichever is earlier. 
(b)StudyThe Secretary shall conduct a study to determine whether an alternative method of flood diversion in Lowell Canyon is feasible. 
(c)Construction 
(1)Alternative methodsIf the Secretary determines under the study conducted under subsection (b) that an alternative method of flood diversion in Lowell Canyon is feasible, the Secretary shall carry out the alternative method. 
(2)Federal shareThe Federal share of the cost of carrying out an alternative method under paragraph (1) shall be the same as the Federal share of the cost of the construction of the Lowell Creek tunnel. 
5033.St. Herman and St. Paul Harbors, Kodiak, AlaskaThe Secretary shall carry out, on an emergency basis, necessary removal of rubble, sediment, and rock impeding the entrance to the St. Herman and St. Paul Harbors, Kodiak, Alaska, at a Federal cost of $2,000,000. 
5034.Tanana River, AlaskaThe Secretary shall carry out, on an emergency basis, the removal of the hazard to navigation on the Tanana River, Alaska, near the mouth of the Chena River, as described in the January 3, 2005, memorandum from the Commander, Seventeenth Coast Guard District, to the Corps of Engineers, Alaska District, Anchorage, Alaska. 
5035.Wrangell Harbor, Alaska 
(a)General Navigation FeaturesIn carrying out the project for navigation, Wrangell Harbor, Alaska, authorized by section 101(b)(1) of the Water Resources Development Act of 1999 (113 Stat. 279), the Secretary shall consider the dredging of the mooring basin and construction of the inner harbor facilities to be general navigation features for purposes of estimating the non-Federal share of project costs. 
(b)Revision of Partnership AgreementThe Secretary shall revise the partnership agreement for the project to reflect the change required by subsection (a). 
5036.Augusta and Clarendon, Arkansas 
(a)In GeneralThe Secretary may carry out rehabilitation of authorized and completed levees on the White River between Augusta and Clarendon, Arkansas, at a total estimated cost of $8,000,000, with an estimated Federal cost of $5,200,000 and an estimated non-Federal cost of $2,800,000. 
(b)ReimbursementAfter performing the rehabilitation under subsection (a), the Secretary shall seek reimbursement from the Secretary of the Interior of an amount equal to the costs allocated to benefits to a Federal wildlife refuge of such rehabilitation. 
5037.Des Arc levee protection, ArkansasThe Secretary shall review the project for flood control, Des Arc, Arkansas, to determine whether bank and channel scour along the White River threaten the existing project and whether the scour is a result of a design deficiency. If the Secretary determines that such conditions exist as a result of a deficiency, the Secretary shall carry out measures to eliminate the deficiency. 
5038.Loomis Landing, ArkansasThe Secretary shall conduct a study of shore damage in the vicinity of Loomis Landing, Arkansas, to determine if the damage is the result of a Federal navigation project, and, if the Secretary determines that the damage is the result of a Federal navigation project, the Secretary shall carry out a project to mitigate the damage under section 111 of the River and Harbor Act of 1968 (33 U.S.C. 426i). 
5039.California 
(a)Establishment of ProgramThe Secretary may establish a program to provide environmental assistance to non-Federal interests in California. 
(b)Form of AssistanceAssistance provided under this section may be in the form of design and construction assistance for water-related environmental infrastructure and resource protection and development projects in California, including projects for wastewater treatment and related facilities, water supply and related facilities, environmental restoration, and surface water resource protection and development. 
(c)Ownership RequirementThe Secretary may provide assistance for a project under this section only if the project is publicly owned. 
(d)Partnership Agreements 
(1)In generalBefore providing assistance under this section, the Secretary shall enter into a partnership agreement with a non-Federal interest to provide for design and construction of the project to be carried out with the assistance. 
(2)RequirementsEach partnership agreement for a project entered into under this subsection shall provide for the following: 
(A)PlanDevelopment by the Secretary, in consultation with appropriate Federal and State officials, of a facilities or resource protection and development plan, including appropriate engineering plans and specifications. 
(B)Legal and institutional structuresEstablishment of such legal and institutional structures as are necessary to ensure the effective long-term operation of the project by the non-Federal interest. 
(3)Cost sharing 
(A)In generalThe Federal share of the cost of a project under this section— 
(i)shall be 75 percent; and 
(ii)may be provided in the form of grants or reimbursements of project costs. 
(B)Credit for workThe Secretary shall credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of design work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project. 
(C)Credit for interestIn case of a delay in the funding of the non-Federal share of the costs of a project that is the subject of an agreement under this section, the non-Federal interest shall receive credit for reasonable interest incurred in providing the non-Federal share. 
(D)Credit for land, easements, and rights-of-wayThe non-Federal interest shall receive credit for land, easements, rights-of-way, and relocations toward the non-Federal share of project costs (including all reasonable costs associated with obtaining permits necessary for the construction, operation, and maintenance of the project on publicly owned or controlled land), but the credit may not exceed 25 percent of total project costs. 
(E)Operation and maintenanceThe non-Federal share of operation and maintenance costs for projects constructed with assistance provided under this section shall be 100 percent. 
(e)Applicability of Other Federal and State LawsNothing in this section shall be construed to waive, limit, or otherwise affect the applicability of any provision of Federal or State law that would otherwise apply to a project to be carried out with assistance provided under this section. 
(f)Nonprofit EntitiesIn accordance with section 221(b) of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b(b)), for any project carried out under this section, a non-Federal interest may include a nonprofit entity. 
(g)Corps of Engineers expensesNot more than 10 percent of amounts made available to carry out this section may be used by the Corps of Engineers district offices to administer projects under this section at Federal expense. 
(h)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $40,000,000. 
5040.Calaveras River and Littlejohn Creek and tributaries, Stockton, California 
(a)In GeneralUnless the Secretary determines, by not later than 30 days after the date of enactment of this Act, that the relocation of the portion of the project described in subsection (b)(2) would be injurious to the public interest, a non-Federal interest may reconstruct and relocate that portion of the project approximately 300 feet in a westerly direction. 
(b)Project Description 
(1)In generalThe project referred to in subsection (a) is the project for flood control, Calaveras River and Littlejohn Creek and tributaries, California, authorized by section 10 of the Flood Control Act of December 22, 1944 (58 Stat. 902). 
(2)Specific descriptionThe portion of the project to be reconstructed and relocated is that portion consisting of approximately 5.34 acres of dry land levee beginning at a point N. 2203542.3167, E. 6310930.1385, thence running west about 59.99 feet to a point N. 2203544.6562, E. 6310870.1468, thence running south about 3,874.99 feet to a point N. 2199669.8760, E. 6310861.7956, thence running east about 60.00 feet to a point N. 2199668.8026, E. 6310921.7900, thence running north about 3,873.73 feet to the point of origin. 
(c)Cost SharingThe non-Federal share of the cost of reconstructing and relocating the portion of the project described in subsection (b)(2) shall be 100 percent. 
5041.Cambria, CaliforniaSection 219(f)(48) of the Water Resources Development Act of 1992 (114 Stat. 2763A–220) is amended— 
(1)by striking $10,300,000 and inserting the following: 
 
(A)In general$10,300,000; 
(2)by adding at the end the following: 
 
(B)CreditThe Secretary shall credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project not to exceed $3,000,000 for the cost of planning and design work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project.; and 
(3)by aligning the remainder of the text of subparagraph (A) (as designated by paragraph (1) of this section) with subparagraph (B) (as added by paragraph (2) of this section). 
5042.Contra Costa Canal, Oakley and Knightsen, California; Mallard Slough, Pittsburg, CaliforniaSections 512 and 514 of the Water Resources Development Act of 2000 (114 Stat. 2650) are each amended by adding at the end the following: All planning, study, design, and construction on the project shall be carried out by the office of the district engineer, San Francisco, California.. 
5043.Dana Point Harbor, CaliforniaThe Secretary shall conduct a study of the causes of water quality degradation within Dana Point Harbor, California, to determine if the degradation is the result of a Federal navigation project, and, if the Secretary determines that the degradation is the result of a Federal navigation project, the Secretary shall carry out a project to mitigate the degradation at Federal expense. 
5044.East San Joaquin County, CaliforniaSection 219(f)(22) of the Water Resources Development Act of 1992 (113 Stat. 336) is amended— 
(1)by striking $25,000,000 and inserting the following: 
 
(A)In general$25,000,000; 
(2)by adding at the end the following: 
 
(B)CreditThe Secretary shall credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of design and construction work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project. 
(C)In-kind contributionsThe non-Federal interest may provide any portion of the non-Federal share of the cost of the project in the form of in-kind services and materials.; and 
(3)by aligning the remainder of the text of subparagraph (A) (as designated by paragraph (1) of this section) with subparagraph (B) (as added by paragraph (2) of this section). 
5045.Eastern Santa Clara basin, CaliforniaSection 111(c) of the Miscellaneous Appropriations Act, 2001 (as enacted into law by Public Law 106–554; 114 Stat. 2763A–224) is amended— 
(1)by striking $25,000,000 and inserting $28,000,000; and 
(2)by striking $7,000,000 and inserting $10,000,000. 
5046.LA–3 dredged material ocean disposal site designation, CaliforniaThe third sentence of section 102(c)(4) of the Marine Protection, Research, and Sanctuaries Act of 1972 (33 U.S.C. 1412(c)(4)) is amended by striking January 1, 2003 and inserting January 1, 2011. 
5047.Lancaster, CaliforniaSection 219(f)(50) of the Water Resources Development Act of 1992 (114 Stat. 2763A–220) is amended— 
(1)by inserting after water the following: and wastewater; and 
(2)by striking $14,500,000 and inserting $24,500,000. 
5048.Los Osos, CaliforniaSection 219(c)(27) of the Water Resources Development Act of 1992 (114 Stat. 2763A–219) is amended to read as follows: 
 
(27)Los osos, californiaWastewater infrastructure, Los Osos, California.. 
5049.Pine Flat Dam fish and wildlife habitat, California 
(a)Cooperative Program 
(1)In generalThe Secretary shall participate with appropriate State and local agencies in the implementation of a cooperative program to improve and manage fisheries and aquatic habitat conditions in Pine Flat Reservoir and in the 14-mile reach of the Kings River immediately below Pine Flat Dam, California, in a manner that— 
(A)provides for long-term aquatic resource enhancement; and 
(B)avoids adverse effects on water storage and water rights holders. 
(2)Goals and principlesThe cooperative program described in paragraph (1) shall be carried out— 
(A)substantially in accordance with the goals and principles of the document entitled Kings River Fisheries Management Program Framework Agreement and dated May 29, 1999, between the California department of fish and game and the Kings River Water Association and the Kings River Conservation District; and 
(B)in cooperation with the parties to that agreement. 
(b)Participation by Secretary 
(1)In generalIn furtherance of the goals of the agreement described in subsection (a)(2), the Secretary shall participate in the planning, design, and construction of projects and pilot projects on the Kings River and its tributaries to enhance aquatic habitat and water availability for fisheries purposes (including maintenance of a trout fishery) in accordance with flood control operations, water rights, and beneficial uses in existence as of the date of enactment of this Act. 
(2)ProjectsProjects referred to in paragraph (1) may include— 
(A)projects to construct or improve pumping, conveyance, and storage facilities to enhance water transfers; and 
(B)projects to carry out water exchanges and create opportunities to use floodwater within and downstream of Pine Flat Reservoir. 
(c)No Authorization of Certain Dam-Related ProjectsNothing in this section shall be construed to authorize any project for the raising of Pine Flat Dam or the construction of a multilevel intake structure at Pine Flat Dam. 
(d)Use of Existing StudiesIn carrying out this section, the Secretary shall use, to the maximum extent practicable, studies in existence on the date of enactment of this Act, including data and environmental documentation in the document entitled Final Feasibility Report and Report of the Chief of Engineers for Pine Flat Dam Fish and Wildlife Habitat Restoration and dated July 19, 2002. 
(e)Credit for land, easements, and rights-of-wayThe Secretary shall credit toward the non-Federal share of the cost of construction of any project under subsection (b) the value, regardless of the date of acquisition, of any land, easements, rights-of-way, dredged material disposal areas, or relocations provided by the non-Federal interest for use in carrying out the project. 
(f)Operation and MaintenanceThe operation, maintenance, repair, rehabilitation, and replacement of projects carried out under this section shall be a non-Federal responsibility. 
(g)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $20,000,000. Such sums shall remain available until expended. 
5050.Raymond Basin, Six Basins, Chino Basin, and San Gabriel Basin, California 
(a)Comprehensive PlanThe Secretary, in consultation and coordination with appropriate Federal, State, and local entities, shall develop a comprehensive plan for the management of water resources in the Raymond Basin, Six Basins, Chino Basin, and San Gabriel Basin, California. The Secretary may carry out activities identified in the comprehensive plan to demonstrate practicable alternatives for water resources management. 
(b)Operation and maintenanceThe non-Federal share of the cost of operation and maintenance of any measures constructed under this section shall be 100 percent. 
(c)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $5,000,000. 
5051.San Francisco, California 
(a)In GeneralThe Secretary, in cooperation with the Port of San Francisco, California, may carry out the project for repair and removal, as appropriate, of Piers 30–32, 35, 36, 70 (including Wharves 7 and 8), and 80 in San Francisco, California, substantially in accordance with the Port’s redevelopment plan. 
(b)Authorization of AppropriationThere is authorized to be appropriated $25,000,000 to carry out this section. 
5052.San Francisco, California, waterfront area 
(a)Area to Be Declared Nonnavigable; Public InterestUnless the Secretary finds, after consultation with local and regional public officials (including local and regional public planning organizations), that the proposed projects to be undertaken within the boundaries of the portion of the San Francisco, California, waterfront area described in subsection (b) are not in the public interest, such portion is declared to be nonnavigable waters of the United States. 
(b)Northern Embarcadero South of Bryant StreetThe portion of the San Francisco, California, waterfront area referred to in subsection (a) is as follows: Beginning at the intersection of the northeasterly prolongation of that portion of the northwesterly line of Bryant Street lying between Beale Street and Main Street with the southwesterly line of Spear Street, which intersection lies on the line of jurisdiction of the San Francisco Port Commission; following thence southerly along said line of jurisdiction as described in the State of California Harbor and Navigation Code Section 1770, as amended in 1961, to its intersection with the southeasterly line of Townsend Street; thence northeasterly along said southeasterly line of Townsend Street, to its intersection with a line that is parallel and distant 10 feet southerly from the existing southern boundary of Pier 40 produced; thence easterly along said parallel line, to its point of intersection with the United States Government Pierhead line; thence northerly along said Pierhead line to its intersection with a line parallel with, and distant 10 feet easterly from, the existing easterly boundary line of Pier 30–32; thence northerly along said parallel line and its northerly prolongation, to a point of intersection with a line parallel with, and distant 10 feet northerly from, the existing northerly boundary of Pier 30–32; thence westerly along last said parallel line to its intersection with the United States Government Pierhead line; thence northerly along said Pierhead line, to its intersection aforementioned northwesterly line of Bryant Street produced northeasterly; thence southwesterly along said northwesterly line of Bryant Street produced to the point of beginning. 
(c)Requirement That Area Be ImprovedThe declaration of nonnavigability under subsection (a) applies only to those parts of the area described in subsection (b) that are or will be bulkheaded, filled, or otherwise occupied by permanent structures and does not affect the applicability of any Federal statute or regulation applicable to such parts the day before the date of enactment of this Act, including sections 9 and 10 of the Act of March 3, 1899 (33 U.S.C. 401 and 403; 30 Stat. 1151), commonly known as the Rivers and Harbors Appropriation Act of 1899, section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344), and the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
(d)Expiration DateIf, 20 years from the date of enactment of this Act, any area or part thereof described in subsection (b) is not bulkheaded or filled or occupied by permanent structures, including marina facilities, in accordance with the requirements set out in subsection (c), or if work in connection with any activity permitted in subsection (c) is not commenced within 5 years after issuance of such permits, then the declaration of nonnavigability for such area or part thereof shall expire. 
5053.San Pablo Bay, California, watershed and Suisun Marsh ecosystem restoration 
(a)San Pablo Bay Watershed, California 
(1)In generalThe Secretary shall complete work, as expeditiously as possible, on the ongoing San Pablo Bay watershed, California, study to determine the feasibility of opportunities for restoring, preserving, and protecting the San Pablo Bay watershed. 
(2)ReportNot later than March 31, 2008, the Secretary shall submit to Congress a report on the results of the study. 
(b)Suisun Marsh, CaliforniaThe Secretary shall conduct a comprehensive study to determine the feasibility of opportunities for restoring, preserving, and protecting the Suisun Marsh, California. 
(c)San Pablo and Suisun Bay Marsh Watershed Critical Restoration Projects 
(1)In generalThe Secretary may participate in critical restoration projects that will produce, consistent with Federal programs, projects, and activities, immediate and substantial ecosystem restoration, preservation, and protection benefits in the following sub-watersheds of the San Pablo and Suisun Bay Marsh watersheds: 
(A)The tidal areas of the Petaluma River, Napa-Sonoma Marsh. 
(B)The shoreline of West Contra Costa County. 
(C)Novato Creek. 
(D)Suisun Marsh. 
(E)Gallinas-Miller Creek. 
(2)Types of assistanceParticipation in critical restoration projects under this subsection may include assistance for planning, design, or construction. 
(d)CreditIn accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), the Secretary shall credit toward the non-Federal share of the cost of construction of a project under this section— 
(1)the value of any lands, easements, rights-of-way, dredged material disposal areas, or relocations provided by the non-Federal interest for carrying out the project, regardless of the date of acquisition; 
(2)funds received from the CALFED Bay-Delta program; and 
(3)the cost of the studies, design, and construction work carried out by the non-Federal interest before the date of the partnership agreement for the project. 
(e)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $40,000,000. 
5054.St. Helena, California 
(a)In generalThe Secretary may construct a project for flood control and environmental restoration, St. Helena, California, substantially in accordance with the plan for the St. Helena comprehensive flood protection project dated 2006 and described in the addendum dated June 27, 2006, to the report prepared by the city of St. Helena entitled City of St. Helena Comprehensive Flood Protection Project, Final Environmental Impact Report, and dated January 2004, if the Secretary determines that the plans and designs for the project are feasible. 
(b)CostThe total cost of the project to be constructed pursuant to subsection (a) shall be $30,000,000, with an estimated Federal cost of $19,500,000 and an estimated non-Federal cost of $10,500,000. 
(c)ReimbursementThe non-Federal interest shall be reimbursed for any work performed by the non-Federal interest for the project described in subsection (a) that is in excess of the required non-Federal contribution toward the total cost of the project, if the Secretary determines that the work is integral to the project. 
5055.Upper Calaveras River, Stockton, California 
(a)ReevaluationThe Secretary shall reevaluate the feasibility of the Lower Mosher Slough element and the levee extensions on the Upper Calaveras River element of the project for flood control, Stockton Metropolitan Area, California, carried out under section 211(f)(3) of the Water Resources Development Act of 1996 (110 Stat. 3683), to determine the eligibility of such elements for reimbursement under section 211 of such Act (33 U.S.C. 701b–13). 
(b)Special Rules for ReevaluationIn conducting the reevaluation under subsection (a), the Secretary shall not reject a feasibility determination based on one or more of the policies of the Corps of Engineers concerning the frequency of flooding, the drainage area, and the amount of runoff. 
(c)ReimbursementIf the Secretary determines that the elements referred to subsection (a) are feasible, the Secretary shall reimburse, subject to appropriations, the non-Federal interest under section 211 of the Water Resources Development Act of 1996 for the Federal share of the cost of such elements. 
5056.Rio Grande environmental management program, Colorado, New Mexico, and Texas 
(a)DefinitionsIn this section, the following definitions apply: 
(1)Rio grande compactThe term Rio Grande Compact means the compact approved by Congress under the Act of May 31, 1939 (53 Stat. 785), and ratified by the States. 
(2)Rio grande basinThe term Rio Grande Basin means the Rio Grande (including all tributaries and their headwaters) located— 
(A)in the State of Colorado, from the Rio Grande Reservoir, near Creede, Colorado, to the New Mexico State border; 
(B)in the State of New Mexico, from the Colorado State border downstream to the Texas State border; and 
(C)in the State of Texas, from the New Mexico State border to the southern terminus of the Rio Grande at the Gulf of Mexico. 
(3)StatesThe term States means the States of Colorado, New Mexico, and Texas. 
(b)Program Authority 
(1)In generalThe Secretary shall carry out, in the Rio Grande Basin— 
(A)a program for the planning, construction, and evaluation of measures for fish and wildlife habitat rehabilitation and enhancement; and 
(B)implementation of a long-term monitoring, computerized data inventory and analysis, applied research, and adaptive management program. 
(2)ReportsNot later than December 31, 2008, and not later than December 31 of every sixth year thereafter, the Secretary, in consultation with the Secretary of the Interior and the States, shall submit to Congress a report that— 
(A)contains an evaluation of the programs described in paragraph (1); 
(B)describes the accomplishments of each program; 
(C)provides updates of a systemic habitat needs assessment; and 
(D)identifies any needed adjustments in the authorization of the programs. 
(c)State and Local Consultation and Cooperative EffortFor the purpose of ensuring the coordinated planning and implementation of the programs described in subsection (b), the Secretary shall— 
(1)consult with the States, and other appropriate entities in the States, the rights and interests of which might be affected by specific program activities; and 
(2)enter into an interagency agreement with the Secretary of the Interior to provide for the direct participation of, and transfer of funds to, the United States Fish and Wildlife Service and any other agency or bureau of the Department of the Interior for the planning, design, implementation, and evaluation of those programs. 
(d)Operation and maintenanceThe costs of operation and maintenance of a project located on Federal land, or land owned or operated by a State or local government, shall be borne by the Federal, State, or local agency that has jurisdiction over fish and wildlife activities on the land. 
(e)Effect on Other Law 
(1)Water lawNothing in this section shall be construed to preempt any State water law. 
(2)Compacts and decreesIn carrying out this section, the Secretary shall comply with the Rio Grande Compact, and any applicable court decrees or Federal and State laws, affecting water or water rights in the Rio Grande Basin. 
(f)Authorization of AppropriationsThere is authorized to be appropriated to the Secretary to carry out this section $15,000,000 for each of fiscal years 2008 through 2011. 
5057.Charles Hervey Townshend Breakwater, New Haven Harbor, ConnecticutThe western breakwater for the project for navigation, New Haven Harbor, Connecticut, authorized by the first section of the Act of September 19, 1890 (26 Stat. 428), shall be known and designated as the Charles Hervey Townshend Breakwater. 
5058.Stamford, Connecticut 
(a)In generalThe Secretary may participate in the ecosystem restoration, navigation, flood damage reduction, and recreation components of the Mill River and Long Island Sound revitalization project, Stamford, Connecticut. 
(b)Authorization of appropriationsThere is authorized to be appropriated $10,000,000 to carry out this section. 
5059.Delmarva conservation corridor, Delaware, Maryland, and Virginia 
(a)AssistanceThe Secretary may provide technical assistance to the Secretary of Agriculture for use in carrying out the Conservation Corridor Demonstration Program established under subtitle G of title II of the Farm Security and Rural Investment Act of 2002 (16 U.S.C. 3801 note; 116 Stat. 275). 
(b)Coordination and IntegrationIn carrying out water resources projects in the States on the Delmarva Peninsula, the Secretary shall coordinate and integrate those projects, to the maximum extent practicable, with any activities carried out to implement a conservation corridor plan approved by the Secretary of Agriculture under section 2602 of the Farm Security and Rural Investment Act of 2002 (16 U.S.C. 3801 note; 116 Stat. 275). 
5060.Anacostia River, District of Columbia and Maryland 
(a)Comprehensive Action PlanNot later than one year after the date of enactment of this Act, the Secretary, in coordination with the Mayor of the District of Columbia, the Governor of Maryland, the county executives of Montgomery County and Prince George’s County, Maryland, and other interested entities, shall develop and make available to the public a 10-year comprehensive action plan to provide for the restoration and protection of the ecological integrity of the Anacostia River and its tributaries. 
(b)Public AvailabilityOn completion of the comprehensive action plan under subsection (a), the Secretary shall make the plan available to the public, including on the Internet. 
5061.East Central and Northeast Florida 
(a)East Central and Northeast Florida Region DefinedIn this section, the term East Central and Northeast Florida Region means Flagler County, St. Johns County, Putman County (east of the St. Johns River), Seminole County, Volusia County, the towns of Winter Park, Maitland, and Palatka, Florida. 
(b)Establishment of ProgramThe Secretary may establish a program to provide environmental assistance to non-Federal interests in the East Central and Northeast Florida Region. 
(c)Form of AssistanceAssistance provided under this section may be in the form of design and construction assistance for water-related environmental infrastructure and resource protection and development projects in the East Central and Northeast Florida Region, including projects for wastewater treatment and related facilities, water supply and related facilities, environmental restoration, and surface water resource protection and development. 
(d)Ownership RequirementThe Secretary may provide assistance for a project under this section only if the project is publicly owned. 
(e)Partnership Agreements 
(1)In generalBefore providing assistance under this section, the Secretary shall enter into a partnership agreement with a non-Federal interest to provide for design and construction of the project to be carried out with the assistance. 
(2)RequirementsEach partnership agreement for a project entered into under this subsection shall provide for the following: 
(A)PlanDevelopment by the Secretary, in consultation with appropriate Federal and State officials, of a facilities or resource protection and development plan, including appropriate engineering plans and specifications. 
(B)Legal and institutional structuresEstablishment of such legal and institutional structures as are necessary to ensure the effective long-term operation of the project by the non-Federal interest. 
(3)Cost sharing 
(A)In generalThe Federal share of the cost of a project under this section— 
(i)shall be 75 percent; and 
(ii)may be provided in the form of grants or reimbursements of project costs. 
(B)Credit for workThe Secretary shall credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of design work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project. 
(C)Credit for interestIn case of a delay in the funding of the non-Federal share of the costs of a project that is the subject of an agreement under this section, the non-Federal interest shall receive credit for reasonable interest incurred in providing the non-Federal share. 
(D)Credit for land, easements, and rights-of-wayThe non-Federal interest shall receive credit for land, easements, rights-of-way, and relocations toward the non-Federal share of project costs (including all reasonable costs associated with obtaining permits necessary for the construction, operation, and maintenance of the project on publicly owned or controlled land), but the credit may not exceed 25 percent of total project costs. 
(E)Operation and maintenanceThe non-Federal share of operation and maintenance costs for projects constructed with assistance provided under this section shall be 100 percent. 
(f)Applicability of Other Federal and State LawsNothing in this section shall be construed to waive, limit, or otherwise affect the applicability of any provision of Federal or State law that would otherwise apply to a project to be carried out with assistance provided under this section. 
(g)Nonprofit EntitiesIn accordance with section 221(b) of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b(b)), for any project carried out under this section, a non-Federal interest may include a nonprofit entity with the consent of the affected local government. 
(h)Corps of Engineers ExpensesNot more than 10 percent of the amounts appropriated to carry out this section may be used by the Corps of Engineers district offices to administer projects under this section at Federal expense. 
(i)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $40,000,000. 
5062.Florida Keys water quality improvementsSection 109 of the Miscellaneous Appropriations Act, 2001 (enacted into law by Public Law 106–554) (114 Stat. 2763A–222) is amended— 
(1)by adding at the end of subsection (e)(2) the following: 
 
(C)Credit for work prior to execution of the partnership agreementThe Secretary shall credit toward the non-Federal share of the cost of the project— 
(i)in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), the cost of construction work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project; and 
(ii)the cost of land acquisition carried out by the non-Federal interest for projects to be carried out under this section.; and 
(2)in subsection (f) by striking $100,000,000 and inserting $100,000,000, of which not more than $15,000,000 may be used to provide planning, design, and construction assistance to the Florida Keys Aqueduct Authority for a water treatment plant, Florida City, Florida. 
5063.Lake Worth, FloridaThe Secretary may carry out necessary repairs for the Lake Worth bulkhead replacement project, West Palm Beach, Florida, at an estimated total cost of $9,000,000. 
5064.Big Creek, Georgia, watershed management and restoration program 
(a)In GeneralThe Secretary may cooperate with, by providing technical, planning, and construction assistance to, the city of Roswell, Georgia, as the non-Federal interest and coordinator with other local governments in the Big Creek watershed, Georgia, to assess the quality and quantity of water resources, conduct comprehensive watershed management planning, develop and implement water efficiency technologies and programs, and plan, design, and construct water resource facilities to restore the watershed. 
(b)Authorization of AppropriationsThere is authorized to be appropriated to the Secretary $5,000,000 to carry out this section. 
5065.Metropolitan North Georgia Water Planning District 
(a)Establishment of ProgramThe Secretary shall establish a program to provide environmental assistance to non-Federal interests in the Metropolitan North Georgia Water Planning District. 
(b)Form of AssistanceAssistance provided under this section may be in the form of design and construction assistance for water-related environmental infrastructure and resource protection and development projects in north Georgia, including projects for wastewater treatment and related facilities, elimination or control of combined sewer overflows, water supply and related facilities, environmental restoration, and surface water resource protection and development. 
(c)Ownership RequirementThe Secretary may provide assistance for a project under this section only if the project is publicly owned. 
(d)Partnership Agreements 
(1)In generalBefore providing assistance under this section, the Secretary shall enter into a partnership agreement with a non-Federal interest to provide for design and construction of the project to be carried out with the assistance. 
(2)RequirementsEach partnership agreement for a project entered into under this subsection shall provide for the following: 
(A)PlanDevelopment by the Secretary, in consultation with appropriate Federal and State officials, of a facilities or resource protection and development plan, including appropriate engineering plans and specifications. 
(B)Legal and institutional structuresEstablishment of such legal and institutional structures as are necessary to ensure the effective long-term operation of the project by the non-Federal interest. 
(3)Cost sharing 
(A)In generalThe Federal share of the cost of a project under this section— 
(i)shall be 75 percent; and 
(ii)may be provided in the form of grants or reimbursements of project costs. 
(B)Credit for workThe Secretary shall credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of a project under this section, in an amount not to exceed 6 percent of the total construction costs of the project, the cost of design work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project. 
(C)Credit for interestIn case of a delay in the funding of the non-Federal share of the costs of a project that is the subject of an agreement under this section, the non-Federal interest shall receive credit for reasonable interest incurred in providing the non-Federal share. 
(D)Credit for land, easements, and rights-of-wayThe non-Federal interest shall receive credit for land, easements, rights-of-way, and relocations toward the non-Federal share of project costs (including all reasonable costs associated with obtaining permits necessary for the construction, operation, and maintenance of the project on publicly owned or controlled land), but the credit may not exceed 25 percent of total project costs. 
(E)Operation and maintenanceThe non-Federal share of operation and maintenance costs for projects constructed with assistance provided under this section shall be 100 percent. 
(e)Applicability of Other Federal and State LawsNothing in this section shall be construed to waive, limit, or otherwise affect the applicability of any provision of Federal or State law that would otherwise apply to a project to be carried out with assistance provided under this section. 
(f)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $20,000,000. 
5066.Savannah, Georgia 
(a)In generalAfter completion of a Savannah Riverfront plan, the Secretary may participate in the ecosystem restoration, recreation, navigation, and flood damage reduction components of the plan. 
(b)CoordinationIn carrying out this section, the Secretary shall coordinate with appropriate representatives in the vicinity of Savannah, Georgia, including the Georgia Ports Authority, the city of Savannah, and Camden County. 
(c)Authorization of AppropriationsThere is authorized to be appropriated $10,000,000 to carry out this section. 
5067.Idaho, Montana, rural Nevada, New Mexico, rural Utah, and WyomingSection 595 of the Water Resources Development Act of 1999 (113 Stat. 383; 117 Stat. 139; 117 Stat. 142; 117 Stat. 1836; 118 Stat. 440) is amended— 
(1)in the section heading by striking and rural utah and inserting rural utah, and wyoming; 
(2)in subsections (b) and (c) by striking and rural Utah each place it appears and inserting rural Utah, and Wyoming; and 
(3)by striking subsection (h) and inserting the following: 
 
(h)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section for the period beginning with fiscal year 2001 $150,000,000 for rural Nevada, $25,000,000 for each of Montana and New Mexico, $55,000,000 for Idaho, $50,000,000 for rural Utah, and $30,000,000 for Wyoming. Such sums shall remain available until expended.. 
5068.Riley Creek Recreation Area, IdahoThe Secretary is authorized to carry out the Riley Creek Recreation Area Operation Plan of the Albeni Falls Management Plan, dated October 2001, for the Riley Creek Recreation Area, Albeni Falls Dam, Bonner County, Idaho. 
5069.Floodplain mapping, Little Calumet River, Chicago, Illinois 
(a)In GeneralThe Secretary shall provide assistance for a project to develop maps identifying 100- and 500-year flood inundation areas along the Little Calumet River, Chicago, Illinois. 
(b)RequirementsMaps developed under the project shall include hydrologic and hydraulic information and shall accurately show the flood inundation of each property by flood risk in the floodplain. The maps shall be produced in a high resolution format and shall be made available to all flood prone areas along the Little Calumet River, Chicago, Illinois, in an electronic format. 
(c)Participation of FEMAThe Secretary and the non-Federal interests for the project shall work with the Administrator of the Federal Emergency Management Agency to ensure the validity of the maps developed under the project for flood insurance purposes. 
(d)Forms of AssistanceIn carrying out the project, the Secretary may enter into contracts or cooperative agreements with the non-Federal interests or provide reimbursements of project costs. 
(e)Federal ShareThe Federal share of the cost of the project shall be 50 percent. 
(f)Limitation on statutory constructionNothing in this section shall be construed to modify the prioritization of map updates or the substantive requirements of the Federal Emergency Management Agency flood map modernization program authorized by section 1360 of the National Flood Insurance Act of 1968 (42 U.S.C. 4101). 
(g)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $2,000,000. 
5070.Reconstruction of Illinois and Missouri flood protection projects 
(a)In GeneralThe Secretary may participate in the reconstruction of an eligible flood control project if the Secretary determines that such reconstruction is not required as a result of improper operation and maintenance of the project by the non-Federal interest. 
(b)Cost SharingThe non-Federal share of the costs for the reconstruction of a flood control project authorized by this section shall be the same non-Federal share that was applicable to construction of the project. The non-Federal interest shall be responsible for operation and maintenance and repair of a project for which reconstruction is undertaken under this section. 
(c)Reconstruction DefinedIn this section, the term reconstruction, as used with respect to a project, means addressing major project deficiencies caused by long-term degradation of the foundation, construction materials, or engineering systems or components of the project, the results of which render the project at risk of not performing in compliance with its authorized project purposes. In addressing such deficiencies, the Secretary may incorporate current design standards and efficiency improvements, including the replacement of obsolete mechanical and electrical components at pumping stations, if such incorporation does not significantly change the scope, function, and purpose of the project as authorized. 
(d)Eligible ProjectsThe following flood control projects are eligible for reconstruction under this section: 
(1)Clear Creek Drainage and Levee District, Illinois. 
(2)Fort Chartres and Ivy Landing Drainage District, Illinois. 
(3)Prairie Du Pont Levee and Sanitary District, including Fish Lake Drainage and Levee District, Illinois. 
(4)Cairo, Illinois Mainline Levee, Cairo, Illinois. 
(5)Goose Pond Pump Station, Cairo, Illinois. 
(6)Cottonwood Slough Pump Station, Alexander County, Illinois. 
(7)10th and 28th Street Pump Stations, Cairo, Illinois. 
(8)Flood control levee projects in Brookport, Shawneetown, Old Shawneetown, Golconda, Rosiclare, Harrisburg, and Reevesville, Illinois. 
(9)City of St. Louis, Missouri. 
(10)Missouri River Levee Drainage District, Missouri. 
(e)JustificationThe reconstruction of a project authorized by this section shall not be considered a separable element of the project. 
(f)Authorization of AppropriationsThere is authorized to be appropriated $50,000,000 to carry out this section. 
5071.Illinois River basin restoration 
(a)Extension of AuthorizationSection 519(c)(2) of the Water Resources Development Act of 2000 (114 Stat. 2654) is amended by striking 2004 and inserting 2010. 
(b)Maximum Federal shareSection 519(c)(3) of such Act (114 Stat. 2654) is amended by striking $5,000,000 and inserting $20,000,000. 
(c)In-Kind ServicesSection 519(g)(3) of such Act (114 Stat. 2655) is amended by inserting before the period at the end of the first sentence if such services are provided not more than 5 years before the date of initiation of the project or activity. 
(d)MonitoringSection 519 of such Act (114 Stat. 2654) is amended by adding at the end the following: 
 
(h)MonitoringThe Secretary shall develop an Illinois River basin monitoring program to support the plan developed under subsection (b). Data collected under the monitoring program shall incorporate data provided by the State of Illinois and shall be publicly accessible through electronic means, including on the Internet.. 
5072.Promontory Point third-party review, Chicago shoreline, Chicago, Illinois 
(a)Review 
(1)In generalThe Secretary shall conduct a third-party review of the Promontory Point feature of the project for storm damage reduction and shoreline erosion protection, Lake Michigan, Illinois, from Wilmette, Illinois, to the Illinois-Indiana State line, authorized by section 101(a)(12) of the Water Resources Development Act of 1996 (110 Stat. 3664), at a cost not to exceed $450,000. 
(2)Joint reviewThe Buffalo and Seattle Districts of the Corps of Engineers shall jointly conduct the review under paragraph (1). 
(3)StandardsThe review under paragraph (1) shall be based on the standards under part 68 of title 36, Code of Federal Regulations (or any successor regulation). 
(b)ContributionsThe Secretary may accept funds from a State or political subdivision of a State to conduct the review under paragraph (1). 
(c)TreatmentThe review under paragraph (1) shall not be considered to be an element of the project referred to in paragraph (1). 
(d)Effect of sectionNothing in this section shall be construed to affect the authorization for the project referred to in paragraph (1). 
5073.Kaskaskia River basin, Illinois, restoration 
(a)Kaskaskia River Basin DefinedIn this section, the term Kaskaskia River Basin means the Kaskaskia River, Illinois, its backwaters, its side channels, and all tributaries, including their watersheds, draining into the Kaskaskia River. 
(b)Comprehensive Plan 
(1)DevelopmentThe Secretary shall develop, as expeditiously as practicable, a comprehensive plan for the purpose of restoring, preserving, and protecting the Kaskaskia River Basin. 
(2)Technologies and innovative approachesThe comprehensive plan shall provide for the development of new technologies and innovative approaches— 
(A)to enhance the Kaskaskia River as a transportation corridor; 
(B)to improve water quality within the entire Kaskaskia River Basin; 
(C)to restore, enhance, and preserve habitat for plants and wildlife; 
(D)to ensure aquatic integrity of side channels and backwaters and their connectivity with the mainstem river; 
(E)to increase economic opportunity for agriculture and business communities; and 
(F)to reduce the impacts of flooding to communities and landowners. 
(3)Specific componentsThe comprehensive plan shall include such features as are necessary to provide for— 
(A)the development and implementation of a program for sediment removal technology, sediment characterization, sediment transport, and beneficial uses of sediment; 
(B)the development and implementation of a program for the planning, conservation, evaluation, and construction of measures for fish and wildlife habitat conservation and rehabilitation, and stabilization and enhancement of land and water resources in the Kaskaskia River Basin; 
(C)the development and implementation of a long-term resource monitoring program for the Basin; 
(D)a conveyance study of the Kaskaskia River floodplain from Vandalia, Illinois, to Carlyle Lake to determine the impacts of existing and future waterfowl improvements on flood stages, including detailed surveys and mapping information to ensure proper hydraulic and hydrological analysis; 
(E)the development and implementation of a computerized inventory and analysis system for the Basin; 
(F)the development and implementation of a systemic plan for the Basin to reduce flood impacts by means of ecosystem restoration projects; and 
(G)the study and design of necessary measures to reduce ongoing headcutting and restore the aquatic environment of the Basin that has been degraded by the headcutting that has occurred above the existing grade control structure. 
(4)ConsultationThe comprehensive plan shall be developed by the Secretary in consultation with appropriate Federal agencies, the State of Illinois, and the Kaskaskia River Watershed Association. 
(5)Report to congressNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report containing the comprehensive plan. 
(6)Additional studies and analysesAfter submission of a report under paragraph (5), the Secretary shall conduct studies and analyses of projects related to the comprehensive plan that are appropriate and consistent with this subsection. 
(c)General Provisions 
(1)Water qualityIn carrying out activities under this section, the Secretary’s recommendations shall be consistent with applicable State water quality standards. 
(2)Public participationIn developing the comprehensive plan under subsection (b), the Secretary shall implement procedures to facilitate public participation, including providing advance notice of meetings, providing adequate opportunity for public input and comment, maintaining appropriate records, and making a record of the proceedings of meetings available for public inspection. 
(d)Critical projects and initiativesIf the Secretary, in cooperation with appropriate Federal agencies and the State of Illinois, determines that a project or initiative for the Kaskaskia River Basin will produce independent, immediate, and substantial benefits, the Secretary may proceed with the implementation of the project. 
(e)CoordinationThe Secretary shall integrate activities carried out under this section with ongoing Federal and State programs, projects, and activities, including the following: 
(1)Farm programs of the Department of Agriculture. 
(2)Conservation Reserve Enhancement Program (State of Illinois) and Conservation 2000 Ecosystem Program of the Illinois department of natural resources. 
(3)Conservation 2000 Conservation Practices Program and the Livestock Management Facilities Act administered by the Illinois department of agriculture. 
(4)National Buffer Initiative of the Natural Resources Conservation Service. 
(5)Nonpoint source grant program administered by the Illinois environmental protection agency. 
(6)Other programs that may be developed by the State of Illinois or the Federal Government, or that are carried out by nonprofit organizations, to carry out the objectives of the Kaskaskia River Basin Comprehensive Plan. 
(f)In-kind servicesThe Secretary may credit the cost of in-kind services provided by the non-Federal interest for an activity carried out under this section toward not more than 80 percent of the non-Federal share of the cost of the activity. In-kind services shall include all State funds expended on programs that accomplish the goals of this section, as determined by the Secretary. The programs may include the Kaskaskia River Conservation Reserve Program, the Illinois Conservation 2000 Program, the Open Lands Trust Fund, and other appropriate programs carried out in the Kaskaskia River Basin. 
(g)Authorization of appropriationsThere is authorized to be appropriated $20,000,000 to carry out this section.  
5074.Southwest Illinois 
(a)Southwest Illinois DefinedIn this section, the term Southwest Illinois means the counties of Madison, St. Clair, Monroe, Randolph, Perry, Franklin, Jackson, Union, Alexander, Pulaski, and Williamson, Illinois. 
(b)Establishment of ProgramThe Secretary may establish a program to provide environmental assistance to non-Federal interests in Southwest Illinois. 
(c)Form of AssistanceAssistance provided under this section may be in the form of design and construction assistance for water-related environmental infrastructure and resource protection and development projects in Southwest Illinois, including projects for wastewater treatment and related facilities, water supply and related facilities, and surface water resource protection and development. 
(d)Ownership RequirementThe Secretary may provide assistance for a project under this section only if the project is publicly owned. 
(e)Partnership Agreements 
(1)In generalBefore providing assistance under this section, the Secretary shall enter into a partnership agreement with a non-Federal interest to provide for design and construction of the project to be carried out with the assistance. 
(2)RequirementsEach partnership agreement for a project entered into under this subsection shall provide for the following: 
(A)PlanDevelopment by the Secretary, in consultation with appropriate Federal and State officials, of a facilities or resource protection and development plan, including appropriate engineering plans and specifications. 
(B)Legal and institutional structuresEstablishment of such legal and institutional structures as are necessary to ensure the effective long-term operation of the project by the non-Federal interest. 
(3)Cost sharing 
(A)In generalThe Federal share of the cost of a project under this section— 
(i)shall be 75 percent; and 
(ii)may be provided in the form of grants or reimbursements of project costs. 
(B)Credit for workThe Secretary shall credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of design work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project. 
(C)Credit for interestIn case of a delay in the funding of the non-Federal share of a project that is the subject of an agreement under this section, the non-Federal interest shall receive credit for reasonable interest incurred in providing the non-Federal share. 
(D)Credit for land, easements, and rights-of-wayThe non-Federal interest shall receive credit for land, easements, rights-of-way, and relocations toward the non-Federal share of project costs (including all reasonable costs associated with obtaining permits necessary for the construction, operation, and maintenance of the project on publicly owned or controlled land), but the credit may not exceed 25 percent of total project costs. 
(E)Operation and maintenanceThe non-Federal share of operation and maintenance costs for projects constructed with assistance provided under this section shall be 100 percent. 
(f)Applicability of Other Federal and State LawsNothing in this section shall be construed to waive, limit, or otherwise affect the applicability of any provision of Federal or State law that would otherwise apply to a project to be carried out with assistance provided under this section. 
(g)Nonprofit EntitiesIn accordance with section 221(b) of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b(b)), for any project carried out under this section, a non-Federal interest may include a nonprofit entity with the consent of the affected local government. 
(h)Corps of Engineers ExpensesNot more than 10 percent of the amounts appropriated to carry out this section may be used by the Corps of Engineers district offices to administer projects under this section at Federal expense. 
(i)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $40,000,000. 
5075.Calumet region, IndianaSection 219(f)(12) of the Water Resources Development Act of 1992 (113 Stat. 335; 117 Stat. 1843) is amended— 
(1)by striking $30,000,000 and inserting the following: 
 
(A)In general$100,000,000; 
(2)by adding at the end the following: 
 
(B)CreditThe Secretary shall credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of planning and design work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project.; and 
(3)by aligning the remainder of the text of subparagraph (A) (as designated by paragraph (1) of this section) with subparagraph (B) (as added by paragraph (2) of this section). 
5076.Floodplain mapping, Missouri River, Iowa 
(a)In GeneralThe Secretary shall provide assistance for a project to develop maps identifying 100- and 500-year flood inundation areas in the State of Iowa, along the Missouri River. 
(b)RequirementsMaps developed under the project shall include hydrologic and hydraulic information and shall accurately portray the flood hazard areas in the floodplain. The maps shall be produced in a high resolution format and shall be made available to the State of Iowa in an electronic format. 
(c)Participation of FEMAThe Secretary and the non-Federal interests for the project shall work with the Administrator of the Federal Emergency Management Agency to ensure the validity of the maps developed under the project for flood insurance purposes. 
(d)Forms of AssistanceIn carrying out the project, the Secretary may enter into contracts or cooperative agreements with the non-Federal interests or provide reimbursements of project costs. 
(e)Federal ShareThe Federal share of the cost of the project shall be 50 percent. 
(f)Limitation on statutory constructionNothing in this section shall be construed to modify the prioritization of map updates or the substantive requirements of the Federal Emergency Management Agency flood map modernization program authorized by section 1360 of the National Flood Insurance Act of 1968 (42 U.S.C. 4101). 
(g)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $3,000,000. 
5077.Paducah, KentuckyThe Secretary shall complete a feasibility report for rehabilitation of the project for flood damage reduction, Paducah, Kentucky, authorized by section 4 of the Flood Control Act of June 28, 1938 (52 Stat. 1217), and, if the Secretary determines that the project is feasible, the Secretary may carry out the project at a total cost of $3,000,000. 
5078.Southern and eastern KentuckySection 531 of the Water Resources Development Act of 1996 (110 Stat. 3773; 113 Stat. 348; 117 Stat. 142) is amended by adding at the end the following: 
 
(i)Corps of Engineers ExpensesNot more than 10 percent of the amounts appropriated to carry out this section may be used by the Corps of Engineers district offices to administer projects under this section at Federal expense.. 
5079.Winchester, KentuckySection 219(c) of the Water Resources Development Act of 1992 (106 Stat. 4835; 114 Stat. 2763A–219) is amended by adding at the end the following: 
 
(41)Winchester, kentuckyWastewater infrastructure, Winchester, Kentucky.. 
5080.Baton Rouge, LouisianaSection 219(f)(21) of the Water Resources Development Act of 1992 (113 Stat. 336; 114 Stat. 2763A–220) is amended by striking $20,000,000 and inserting $35,000,000. 
5081.Calcasieu Ship Channel, LouisianaThe Secretary shall expedite completion of a dredged material management plan for the Calcasieu Ship Channel, Louisiana, and may take interim measures to increase the capacity of existing disposal areas, or to construct new confined or beneficial use disposal areas, for the channel. 
5082.East Atchafalaya basin and Amite River basin region, Louisiana 
(a)East Atchafalaya Basin and Amite River Basin Region DefinedIn this section, the term East Atchafalaya Basin and Amite River Basin Region means the following parishes and municipalities in the State of Louisiana: Ascension, East Baton Rouge, East Feliciana, Iberville, Livingston, Pointe Coupee, St. Helena, West Baton Rouge, and West Feliciana. 
(b)Establishment of ProgramThe Secretary may establish a program to provide environmental assistance to non-Federal interests in the East Atchafalaya Basin and Amite River Basin Region. 
(c)Form of AssistanceAssistance provided under this section may be in the form of design and construction assistance for water-related environmental infrastructure and resource protection and development projects in the East Atchafalaya Basin and Amite River Basin Region, including projects for wastewater treatment and related facilities, water supply and related facilities, environmental restoration, and surface water resource protection and development. 
(d)Ownership RequirementThe Secretary may provide assistance for a project under this section only if the project is publicly owned. 
(e)Partnership Agreements 
(1)In generalBefore providing assistance under this section, the Secretary shall enter into a partnership agreement with a non-Federal interest to provide for design and construction of the project to be carried out with the assistance. 
(2)RequirementsEach partnership agreement of a project entered into under this subsection shall provide for the following: 
(A)PlanDevelopment by the Secretary, in consultation with appropriate Federal and State officials, of a facilities or resource protection and development plan, including appropriate engineering plans and specifications. 
(B)Legal and institutional structuresEstablishment of such legal and institutional structures as are necessary to ensure the effective long-term operation of the project by the non-Federal interest. 
(3)Cost sharing 
(A)In generalThe Federal share of the cost of a project under this section— 
(i)shall be 75 percent; and 
(ii)may be provided in the form of grants or reimbursements of project costs. 
(B)Credit for workThe Secretary shall credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of design work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project. 
(C)Credit for interestIn case of a delay in the funding of the non-Federal share of a project that is the subject of an agreement under this section, the non-Federal interest shall receive credit for reasonable interest incurred in providing the non-Federal share. 
(D)Credit for land, easements, and rights-of-wayThe non-Federal interest shall receive credit for land, easements, rights-of-way, and relocations toward the non-Federal share of project costs (including all reasonable costs associated with obtaining permits necessary for the construction, operation, and maintenance of the project on publicly owned or controlled land), but the credit may not exceed 25 percent of total project costs. 
(E)Operation and maintenanceThe non-Federal share of operation and maintenance costs for projects constructed with assistance provided under this section shall be 100 percent. 
(f)Applicability of Other Federal and State LawsNothing in this section shall be construed to waive, limit, or otherwise affect the applicability of any provision of Federal or State law that would otherwise apply to a project to be carried out with assistance provided under this section. 
(g)Nonprofit EntitiesIn accordance with section 221(b) of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b(b)), for any project carried out under this section, a non-Federal interest may include a nonprofit entity with the consent of the affected local government. 
(h)Corps of Engineers ExpensesNot more than 10 percent of the amounts appropriated to carry out this section may be used by the Corps of Engineers district offices to administer projects under this section at Federal expense. 
(i)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $40,000,000. 
5083.Inner Harbor Navigation Canal Lock project, LouisianaNot later than July 1, 2008, the Secretary shall— 
(1)issue a final environmental impact statement relating to the Inner Harbor Navigation Canal Lock project, Louisiana; and 
(2)develop and maintain a transportation mitigation program relating to that project in coordination with— 
(A)St. Bernard Parish; 
(B)Orleans Parish; 
(C)the Old Arabi Neighborhood Association; and 
(D)other interested parties. 
5084.Lake Pontchartrain, LouisianaFor purposes of carrying out section 121 of the Federal Water Pollution Control Act (33 U.S.C. 1273), the Lake Pontchartrain, Louisiana, basin stakeholders conference convened by the Environmental Protection Agency, National Oceanic and Atmospheric Administration, and United States Geological Survey on February 25, 2002, shall be treated as being a management conference convened under section 320 of such Act (33 U.S.C. 1330). 
5085.Southeast Louisiana region, Louisiana 
(a)Definition of Southeast Louisiana RegionIn this section, the term Southeast Louisiana Region means any of the following parishes and municipalities in the State of Louisiana: 
(1)Orleans. 
(2)Jefferson. 
(3)St. Tammany. 
(4)Tangipahoa. 
(5)St. Bernard. 
(6)St. Charles. 
(7)St. John. 
(8)Plaquemines. 
(b)Establishment of ProgramThe Secretary may establish a program to provide environmental assistance to non-Federal interests in the Southeast Louisiana Region. 
(c)Form of AssistanceAssistance provided under this section may be in the form of design and construction assistance for water-related environmental infrastructure and resource protection and development projects in the Southeast Louisiana Region, including projects for wastewater treatment and related facilities, water supply and related facilities, environmental restoration, and surface water resource protection and development (including projects to improve water quality in the Lake Pontchartrain basin). 
(d)Ownership RequirementThe Secretary may provide assistance for a project under this section only if the project is publicly owned. 
(e)Partnership Agreements 
(1)In generalBefore providing assistance under this section, the Secretary shall enter into a partnership agreement with a non-Federal interest to provide for design and construction of the project to be carried out with the assistance. 
(2)RequirementsEach partnership agreement for a project entered into under this subsection shall provide for the following: 
(A)PlanDevelopment by the Secretary, in consultation with appropriate Federal and State officials, of a facilities or resource protection and development plan, including appropriate engineering plans and specifications. 
(B)Legal and institutional structuresEstablishment of such legal and institutional structures as are necessary to ensure the effective long-term operation of the project by the non-Federal interest. 
(3)Cost sharing 
(A)In generalThe Federal share of the cost of a project under this section— 
(i)shall be 75 percent; and 
(ii)may be provided in the form of grants or reimbursements of project costs. 
(B)Credit for workThe Secretary shall credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of design work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project. 
(C)Credit for interestIn case of a delay in the funding of the non-Federal share of the costs of a project that is the subject of an agreement under this section, the non-Federal interest shall receive credit for reasonable interest incurred in providing the non-Federal share. 
(D)Credit for land, easements, and rights-of-wayThe non-Federal interest shall receive credit for land, easements, rights-of-way, and relocations toward the non-Federal share of project costs (including all reasonable costs associated with obtaining permits necessary for the construction, operation, and maintenance of the project on publicly owned or controlled land), but the credit may not exceed 25 percent of total project costs. 
(E)Operation and maintenanceThe non-Federal share of operation and maintenance costs for projects constructed with assistance provided under this section shall be 100 percent. 
(f)Applicability of Other Federal and State LawsNothing in this section shall be construed to waive, limit, or otherwise affect the applicability of any provision of Federal or State law that would otherwise apply to a project to be carried out with assistance provided under this section. 
(g)Nonprofit EntitiesIn accordance with section 221(b) of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b(b)), for any project carried out under this section, a non-Federal interest may include a nonprofit entity with the consent of the affected local government. 
(h)Corps of Engineers expensesNot more than 10 percent of amounts made available to carry out this section may be used by the Corps of Engineers district offices to administer projects under this section at Federal expense. 
(i)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $17,000,000. 
5086.West Baton Rouge Parish, Louisiana 
(a)Modification of studyThe study for the project for waterfront and riverine preservation, restoration, and enhancement, Mississippi River, West Baton Rouge Parish, Louisiana, being carried out under Committee Resolution 2570 of the Committee on Transportation and Infrastructure of the House of Representatives adopted July 23, 1998, is modified to add West Feliciana Parish and East Baton Rouge Parish to the geographic scope of the study. 
(b)ConstructionThe Secretary may, upon completion of the study, participate in the ecosystem restoration, navigation, flood damage reduction, and recreation components of the project. 
(c)CreditThe Secretary shall credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of design work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project. 
(d)Expedited considerationSection 517(5) of the Water Resources Development Act of 1999 (113 Stat. 345) is amended to read as follows: 
 
(5)Mississippi River, West Baton Rouge, West Feliciana, and East Baton Rouge Parishes, Louisiana, project for waterfront and riverine preservation, restoration, and enhancement modifications.. 
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000. 
5087.Charlestown, Maryland 
(a)In GeneralThe Secretary may carry out a project for nonstructural flood damage reduction and ecosystem restoration at Charlestown, Maryland. 
(b)Land AcquisitionThe flood damage reduction component of the project may include the acquisition of private property from willing sellers. 
(c)JustificationAny nonstructural flood damage reduction project to be carried out under this section that will result in the conversion of property to use for ecosystem restoration and wildlife habitat shall be justified based on national ecosystem restoration benefits. 
(d)Use of Acquired PropertyProperty acquired under this section shall be maintained in public ownership for ecosystem restoration and wildlife habitat. 
(e)Ability to PayIn determining the appropriate non-Federal cost share for the project, the Secretary shall determine the ability of Cecil County, Maryland, to participate as a cost-sharing non-Federal interest in accordance with section 103(m) of the Water Resources Development Act of 1986 (33 U.S.C. 2213(m)). 
(f)Authorization of AppropriationsThere is authorized to be appropriated $2,000,000 to carry out this section. 
5088.St. Mary’s River, Maryland 
(a)In generalThe Secretary shall carry out the project for shoreline protection, St. Mary’s River, Maryland, under section 3 of the Act entitled An Act authorizing Federal participation in the cost of protecting the shores of publicly owned property, approved August 13, 1946 (33 U.S.C. 426g). 
(b)Use of fundsIn carrying out the project under subsection (a), the Secretary shall use funds made available for such project under Energy and Water Development Appropriations Act, 2006 (Public Law 109–103). 
5089.Massachusetts dredged material disposal sitesThe Secretary may cooperate with Massachusetts in the management and long-term monitoring of aquatic dredged material disposal sites within the State and is authorized to accept funds from the State to carry out such activities. 
5090.Ontonagon Harbor, MichiganThe Secretary shall conduct a study of shore damage in the vicinity of the project for navigation, Ontonagon Harbor, Ontonagon County, Michigan, authorized by section 101 of the Rivers and Harbors Act of 1962 (76 Stat. 1176) and reauthorized by section 363 of the Water Resources Development Act of 1996 (110 Stat. 3730), to determine if the damage is the result of a Federal navigation project, and, if the Secretary determines that the damage is the result of a Federal navigation project, the Secretary shall carry out a project to mitigate the damage under section 111 of the River and Harbor Act of 1968 (33 U.S.C. 426i). 
5091.Crookston, MinnesotaThe Secretary shall conduct a study for a project for emergency streambank protection along the Red Lake River in Crookston, Minnesota, and, if the Secretary determines that the project is feasible, the Secretary may carry out the project under section 14 of the Flood Control Act of 1946 (33 U.S.C. 701r); except that the maximum amount of Federal funds that may be expended for the project shall be $6,500,000. 
5092.Garrison and Kathio Township, Minnesota 
(a)Project DescriptionSection 219(f)(61) of the Water Resources Development Act of 1992 (114 Stat. 2763A–221) is amended— 
(1)in the paragraph heading by striking and kathio township and inserting , crow wing county, mille lacs county, Mille Lacs Indian Reservation, and kathio township; 
(2)by striking $11,000,000 and inserting $17,000,000; 
(3)by inserting , Crow Wing County, Mille Lacs County, Mille Lacs Indian Reservation established by the treaty of February 22, 1855 (10 Stat. 1165), after Garrison; and 
(4)by adding at the end the following: Such assistance shall be provided directly to the Garrison-Kathio-West Mille Lacs Lake Sanitary District, Minnesota, except for assistance provided directly to the Mille Lacs Band of Ojibwe at the discretion of the Secretary.. 
(b)ProceduresIn carrying out the project authorized by such section 219(f)(61), the Secretary may use the cost sharing and contracting procedures available to the Secretary under section 569 of the Water Resources Development Act of 1999 (113 Stat. 368). 
5093.Itasca County, MinnesotaThe Secretary shall carry out a project for flood damage reduction, Trout Lake and Canisteo Pit, Itasca County, Minnesota, without regard to normal policy considerations. 
5094.Minneapolis, Minnesota 
(a)ConveyanceThe Secretary shall convey to the city of Minneapolis by quitclaim deed and without consideration all right, title, and interest of the United States to the property known as the War Department (Fort Snelling Interceptor) Tunnel in Minneapolis, Minnesota. 
(b)Applicability of Property Screening ProvisionsSection 2696 of title 10, United States Code, shall not apply to the conveyance under this section. 
5095.Northeastern Minnesota 
(a)In GeneralSection 569 of the Water Resources Development Act of 1999 (113 Stat. 368) is amended— 
(1)in subsection (a) by striking Benton, Sherburne, and inserting Beltrami, Hubbard, Wadena,; 
(2)by striking the last sentence of subsection (e)(3)(B); 
(3)by striking subsection (g) and inserting the following: 
 
(g)Nonprofit EntitiesIn accordance with section 221(b) of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b(b)), for any project carried out under this section, a non-Federal interest may include a nonprofit entity with the consent of the affected local government.; 
(4)in subsection (h) by striking $40,000,000 and inserting $54,000,000; and 
(5)by adding at the end the following: 
 
(i)Corps of Engineers ExpensesNot more than 10 percent of the amounts appropriated to carry out this section may be used by the Corps of Engineers district offices to administer projects under this section at Federal expense.. 
(b)Biwabik, MinnesotaThe Secretary shall reimburse the non-Federal interest for the project for environmental infrastructure, Biwabik, Minnesota, carried out under section 569 of the Water Resources Development Act of 1999 (113 Stat. 368), for planning, design, and construction costs that were incurred by the non-Federal interest with respect to the project before the date of the partnership agreement for the project and that were in excess of the non-Federal share of the cost of the project if the Secretary determines that the costs are appropriate. 
5096.Wild Rice River, MinnesotaThe Secretary shall expedite the completion of the general reevaluation report, authorized by section 438 of the Water Resources Development Act of 2000 (114 Stat. 2640), for the project for flood protection, Wild Rice River, Minnesota, authorized by section 201 of the Flood Control Act of 1970 (84 Stat. 1825), to develop alternatives to the Twin Valley Lake feature, and upon the completion of such report, shall construct the project at a total cost of $20,000,000. 
5097.MississippiSection 592(g) of the Water Resources Development Act of 1999 (113 Stat. 380; 117 Stat. 1837) is amended by striking $100,000,000 and inserting $110,000,000. 
5098.Harrison, Hancock, and Jackson Counties, MississippiIn carrying out projects for the protection, restoration, and creation of aquatic and ecologically related habitats located in Harrison, Hancock, and Jackson Counties, Mississippi, under section 204 of the Water Resources Development Act of 1992 (33 U.S.C. 2326), the Secretary shall accept any portion of the non-Federal share of the cost of the projects in the form of in-kind services and materials. 
5099.Mississippi River, Missouri and IllinoisAs a part of the operation and maintenance of the project for the Mississippi River (Regulating Works), between the Ohio and Missouri Rivers, Missouri and Illinois, authorized by the first section of an Act entitled Making appropriations for the construction, repair, and preservation of certain public works on rivers and harbors, and for other purposes, approved June 25, 1910 (36 Stat. 630), the Secretary may carry out activities necessary to restore and protect fish and wildlife habitat in the middle Mississippi River system. Such activities may include modification of navigation training structures, modification and creation of side channels, modification and creation of islands, and studies and analysis necessary to apply adaptive management principles in design of future work. 
5100.St. Louis, MissouriSection 219(f)(32) of the Water Resources Development Act of 1992 (113 Stat. 337) is amended— 
(1)by striking a project and inserting projects; 
(2)by striking $15,000,000 and inserting $35,000,000; and 
(3)by inserting and St. Louis County before , Missouri. 
5101.St. Louis Regional Greenways, St. Louis, Missouri 
(a)In generalThe Secretary may participate in the ecosystem restoration, recreation, and flood damage reduction components of the St. Louis Regional Greenways Proposal of the Metropolitan Park and Recreation District, St. Louis, Missouri, dated March 31, 2004. 
(b)CoordinationIn carrying out this section, the Secretary shall coordinate with appropriate representatives in the vicinity of St. Louis, Missouri, including the Metropolitan Park and Recreation District, the city of St. Louis, St. Louis County, and St. Charles County. 
(c)Authorization of appropriationsThere is authorized to be appropriated $10,000,000 to carry out this section. 
5102.Missoula, Montana 
(a)In generalThe Secretary may participate in the ecosystem restoration, flood damage reduction, and recreation components of the Clark Fork River Revitalization Project, Missoula, Montana. 
(b)Authorization of appropriationsThere is authorized to be appropriated $5,000,000 to carry out this section. 
5103.St. Mary project, Glacier County, Montana 
(a)In GeneralThe Secretary, in consultation with the Bureau of Reclamation, shall conduct all necessary studies, develop an emergency response plan, provide technical and planning and design assistance, and rehabilitate and construct the St. Mary Diversion and Conveyance Works project located within the exterior boundaries of the Blackfeet Reservation in the State of Montana, at a total cost of $153,000,000. 
(b)Federal ShareThe Federal share of the total cost of the project under this section shall be 75 percent. 
(c)Participation by Blackfeet Tribe and Fort Belknap Indian Community 
(1)In generalExcept as provided in paragraph (2), no construction shall be carried out under this section until the earlier of— 
(A)the date on which Congress approves the reserved water rights settlements of the Blackfeet Tribe and the Fort Belknap Indian Community; and 
(B)January 1, 2011. 
(2)ExceptionParagraph (1) shall not apply with respect to construction relating to— 
(A)standard operation and maintenance; or 
(B)emergency repairs to ensure water transportation or the protection of life and property. 
(3)RequirementThe Blackfeet Tribe shall be a participant in all phases of the project authorized by this section. 
5104.Lower Platte River watershed restoration, Nebraska 
(a)In GeneralThe Secretary may cooperate with and provide assistance to the Lower Platte River natural resources districts in the State of Nebraska to serve as non-Federal interests with respect to— 
(1)conducting comprehensive watershed planning in the natural resource districts; 
(2)assessing water resources in the natural resource districts; and 
(3)providing project feasibility planning, design, and construction assistance for water resource and watershed management in the natural resource districts, including projects for environmental restoration and flood damage reduction. 
(b)Funding 
(1)Federal shareThe Federal share of the cost of carrying out an activity described in subsection (a)(1) shall be 75 percent. 
(2)Non-federal shareThe non-Federal share of the cost of carrying out an activity described in subsection (a) may be provided in cash or in kind. 
(c)Authorization of AppropriationsThere is authorized to be appropriated to the Secretary to carry out this section $12,000,000. 
5105.Hackensack Meadowlands area, New JerseySection 324 of the Water Resources Development Act of 1992 (106 Stat. 4849; 110 Stat. 3779) is amended— 
(1)in subsection (a)— 
(A)by striking design and inserting planning, design,; and 
(B)by striking Hackensack Meadowlands Development and all that follows through Plan for and inserting New Jersey Meadowlands Commission for the development of an environmental improvement program for; 
(2)in subsection (b)— 
(A)in the subsection heading by striking Required; 
(B)by striking shall and inserting may; 
(C)by striking paragraph (1) and inserting the following: 
 
(1)Restoration and acquisitions of significant wetlands and aquatic habitat that contribute to the Meadowlands ecosystem.; 
(D)in paragraph (2) by inserting and aquatic habitat before the period at the end; and 
(E)by striking paragraph (7) and inserting the following: 
 
(7)Research, development, and implementation for a water quality improvement program, including restoration of hydrology and tidal flows and remediation of hot spots and other sources of contaminants that degrade existing or planned sites.; 
(3)in subsection (c)— 
(A)by striking non-Federal sponsor and inserting non-Federal interest; and 
(B)by inserting before the last sentence the following: The non-Federal interest may also provide in-kind services not to exceed the non-Federal share of the total project cost.; 
(4)by redesignating subsection (d) as subsection (e); 
(5)by inserting after subsection (c) the following: 
 
(d)CreditThe Secretary shall credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of a project to be carried out under the program developed under subsection (a) the cost of design work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project.; and  
(6)in subsection (e) (as redesignated by paragraph (4) of this subsection) by striking $5,000,000 and inserting $20,000,000. 
5106.Atlantic Coast of New York 
(a)Development of ProgramSection 404(a) of the Water Resources Development Act of 1992 (106 Stat. 4863) is amended— 
(1)by striking processes and inserting and related environmental processes; 
(2)by inserting after Atlantic Coast the following: (and associated back bays); 
(3)by inserting after actions the following: , environmental restoration or conservation measures for coastal and back bays,; and 
(4)by adding at the end the following: The plan for collecting data and monitoring information included in such annual report shall be coordinated with and agreed to by appropriate agencies of the State of New York.. 
(b)Annual ReportsSection 404(b) of such Act is amended— 
(1)by striking Initial plan.—Not later than 12 months after the date of the enactment of this Act, the and inserting Annual reports.—The; 
(2)by striking initial plan for data collection and monitoring and inserting annual report of data collection and monitoring activities; and 
(3)by striking the last sentence. 
(c)Authorization of AppropriationsSection 404(c) of such Act (113 Stat. 341) is amended by striking and an additional total of $2,500,000 for fiscal years thereafter and inserting $2,500,000 for fiscal years 2000 through 2004, and $7,500,000 for fiscal years beginning after September 30, 2004,. 
(d)Tsunami Warning SystemSection 404 of the Water Resources Development Act of 1992 (106 Stat. 4863) is amended by adding at the end the following: 
 
(d)Tsunami Warning SystemThere is authorized to be appropriated $800,000 for the Secretary to carry out a project for a tsunami warning system, Atlantic Coast of New York.. 
5107.College Point, New York City, New YorkIn carrying out section 312 of the Water Resources Development Act of 1990 (104 Stat. 4639), the Secretary shall give priority to work in College Point, New York City, New York. 
5108.Flushing Bay and Creek, New York City, New YorkThe Secretary shall credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project for ecosystem restoration, Flushing Bay and Creek, New York City, New York, the cost of design and construction work carried out by the non-Federal interest before the date of the partnership agreement for the project. 
5109.Hudson River, New YorkThe Secretary may participate with the State of New York, New York City, and the Hudson River Park Trust in carrying out activities to restore critical marine habitat, improve safety, and protect and rehabilitate critical infrastructure with respect to the Hudson River. There is authorized to be appropriated $10,000,000 to carry out this section. 
5110.Mount Morris Dam, New YorkAs part of the operation and maintenance of the Mount Morris Dam, New York, the Secretary may make improvements to the access road for the dam to provide safe access to a Federal visitor’s center. 
5111.North Hempstead and Glen Cove North Shore watershed restoration, New York 
(a)In generalThe Secretary may participate in the ecosystem restoration, navigation, flood damage reduction, and recreation components of the North Hempstead and Glen Cove North Shore watershed restoration, New York. 
(b)Authorization of appropriationsThere is authorized to be appropriated $10,000,000 to carry out this section. 
5112.Rochester, New York 
(a)In generalThe Secretary may participate in the ecosystem restoration, navigation, flood damage reduction, and recreation components of the Port of Rochester waterfront revitalization project, Rochester, New York. 
(b)Authorization of appropriationsThere is authorized to be appropriated $10,000,000 to carry out this section. 
5113.North Carolina 
(a)Establishment of ProgramThe Secretary shall establish a program to provide environmental assistance to non-Federal interests in the State of North Carolina. 
(b)Form of AssistanceAssistance provided under this section may be in the form of design and construction assistance for environmental infrastructure and resource protection and development projects in North Carolina, including projects for— 
(1)wastewater treatment and related facilities; 
(2)combined sewer overflow, water supply, storage, treatment, and related facilities; 
(3)drinking water infrastructure including treatment and related facilities; 
(4)environmental restoration; 
(5)stormwater infrastructure; and 
(6)surface water resource protection and development. 
(c)Ownership RequirementThe Secretary may provide assistance for a project under this section only if the project is publicly owned. 
(d)Partnership Agreements 
(1)In generalBefore providing assistance under this section, the Secretary shall enter into a partnership agreement with a non-Federal interest to provide for design and construction of the project to be carried out with the assistance. 
(2)RequirementsEach partnership agreement for a project entered into under this subsection shall provide for the following: 
(A)PlanDevelopment by the Secretary, in consultation with appropriate Federal and State officials, of a facilities development plan or resource protection plan, including appropriate plans and specifications. 
(B)Legal and institutional structuresEstablishment of such legal and institutional structures as are necessary to ensure the effective long-term operation of the project by the non-Federal interest. 
(3)Cost sharing 
(A)In generalThe Federal share of the cost of a project under this section— 
(i)shall be 75 percent; and 
(ii)may be provided in the form of grants or reimbursements of project costs. 
(B)Credit for workThe Secretary shall credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project, in an amount not to exceed 6 percent of the total construction costs of the project, the cost of design work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project. 
(C)Credit for interestIn case of a delay in the funding of the non-Federal share of the costs of a project that is the subject of an agreement under this section, the non-Federal interest shall receive credit for reasonable interest incurred in providing the non-Federal share. 
(D)Credit for land, easements, and rights-of-wayThe non-Federal interest shall receive credit for land, easements, rights-of-way, and relocations toward the non-Federal share of project costs (including all reasonable costs associated with obtaining permits necessary for the construction, operation, and maintenance of the project on publicly owned or controlled land). 
(E)Operation and maintenanceThe non-Federal share of operation and maintenance costs for projects constructed with assistance provided under this section shall be 100 percent. 
(e)Applicability of Other Federal and State LawsNothing in this section shall be construed to waive, limit, or otherwise affect the applicability of any provision of Federal or State law that would otherwise apply to a project to be carried out with assistance provided under this section. 
(f)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $13,000,000. 
5114.Stanly County, North CarolinaSection 219(f)(64) of the Water Resources Development Act of 1992 (114 Stat. 2763A–221) is amended by inserting water and before wastewater. 
5115.John H. Kerr Dam and Reservoir, North CarolinaThe Secretary shall expedite the completion of the calculations necessary to negotiate and execute a revised, permanent contract for water supply storage at John H. Kerr Dam and Reservoir, North Carolina, among the Secretary and the Kerr Lake Regional Water System and the city of Henderson, North Carolina. 
5116.Cincinnati, Ohio 
(a)In generalThe Secretary may undertake the ecosystem restoration and recreation components of the Central Riverfront Park Master Plan, dated December 1999, at a total cost of $30,000,000. 
(b)CreditThe Secretary shall credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of planning, design, and construction work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project. 
5117.Ohio River basin environmental management 
(a)DefinitionsIn this section, the following definitions apply: 
(1)Ohio river basinThe term Ohio River Basin means the Ohio River, its backwaters, its side channels, and all tributaries (including their watersheds) that drain into the Ohio River and encompassing areas of any of the States of Indiana, Ohio, Kentucky, Pennsylvania, West Virginia, Illinois, New York, and Virginia. 
(2)CompactThe term Compact means the Ohio River Watershed Sanitation Commission flood and pollution control compact between the States of Indiana, West Virginia, Ohio, Kentucky, Pennsylvania, New York, Illinois, and Virginia, to which consent was given by Congress pursuant to the Act of July 11, 1940 (54 Stat. 752) and that was chartered in 1948. 
(b)AssistanceThe Secretary may provide planning, design, and construction assistance to the Compact for the improvement of the quality of the environment in and along the Ohio River Basin. 
(c)PrioritiesIn providing assistance under this section, the Secretary shall give priority to reducing or eliminating the presence of organic pollutants in the Ohio River Basin through the renovation and technological improvement of the organic detection system monitoring stations along the Ohio River in the States of Indiana, Ohio, West Virginia, Kentucky, and Pennsylvania. 
(d)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $2,500,000. 
5118.Toussaint River navigation project, Carroll Township, Ohio 
(a)In generalThe costs of operation and maintenance activities for the Toussaint River Federal navigation project, Carroll Township, Ohio, that are carried out in accordance with section 107 of the River and Harbor Act of 1960 (33 U.S.C. 577) and relate directly to the presence of unexploded ordnance, shall be carried out at Federal expense. 
(b)Calculation of total costsThe Secretary shall not consider the additional costs of dredging due to the presence of unexploded ordnance when calculating the costs of the project referred to in subsection (a) for the purposes of section 107(b) of such Act (33 U.S.C. 577(b)). 
5119.Statewide comprehensive water planning, Oklahoma 
(a)In GeneralThe Secretary shall provide technical assistance for the development of updates of the Oklahoma comprehensive water plan. 
(b)Technical AssistanceTechnical assistance provided under subsection (a) may include— 
(1)acquisition of hydrologic data, groundwater characterization, database development, and data distribution; 
(2)expansion of surface water and groundwater monitoring networks; 
(3)assessment of existing water resources, surface water storage, and groundwater storage potential; 
(4)numerical analysis and modeling necessary to provide an integrated understanding of water resources and water management options; 
(5)participation in State planning forums and planning groups; 
(6)coordination of Federal water management planning efforts; and 
(7)technical review of data, models, planning scenarios, and water plans developed by the State. 
(c)AllocationThe Secretary shall allocate, subject to the availability of appropriations, $6,500,000 to provide technical assistance and for the development of updates of the Oklahoma comprehensive water plan. 
(d)Cost Sharing RequirementThe non-Federal share of the total cost of any activity carried out under this section— 
(1)shall be 25 percent; and 
(2)may be in the form of cash or any in-kind services that the Secretary determines would contribute substantially toward the conduct and completion of the activity assisted. 
5120.Fern Ridge Dam, OregonThe Secretary may treat all work carried out for emergency corrective actions to repair the embankment dam at the Fern Ridge Lake project, Oregon, as a dam safety project. The cost of work carried out may be recovered in accordance with section 1203 of the Water Resources Development Act of 1986 (33 U.S.C. 467n; 100 Stat. 4263). 
5121.Allegheny County, PennsylvaniaSection 219(f)(66) of the Water Resources Development Act of 1992 (114 Stat. 2763A–221) is amended— 
(1)by striking $20,000,000 and inserting the following: 
 
(A)In general$20,000,000; 
(2)by adding at the end the following: 
 
(B)CreditThe Secretary shall credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project.; and 
(3)by aligning the remainder of the text of subparagraph (A) (as designated by paragraph (1) of this section) with subparagraph (B) (as added by paragraph (2) of this section). 
5122.Clinton County, PennsylvaniaSection 219(f)(13) of the Water Resources Development Act of 1992 (113 Stat. 335) is amended by striking $1,000,000 and inserting $2,000,000. 
5123.Kehly Run Dams, PennsylvaniaSection 504(a)(2) of the Water Resources Development Act of 1999 (113 Stat. 338; 117 Stat. 1842) is amended by striking Dams and inserting Dams No. 1–5. 
5124.Lehigh River, Lehigh County, PennsylvaniaThe Secretary shall use existing water quality data to model the effects of the Francis E. Walter Dam, at different water levels, to determine its impact on water and related resources in and along the Lehigh River in Lehigh County, Pennsylvania. There is authorized to be appropriated $500,000 to carry out this section. 
5125.Northeast PennsylvaniaSection 219(f)(11) of the Water Resources Development Act of 1992 (113 Stat. 335) is amended by striking and Monroe and inserting Northumberland, Union, Snyder, Luzerne, and Monroe. 
5126.Upper Susquehanna River basin, Pennsylvania and New York 
(a)Study and Strategy DevelopmentSection 567(a) of the Water Resources Development Act of 1996 (110 Stat. 3787; 114 Stat. 2662) is amended— 
(1)in the matter preceding paragraph (1) by inserting and carry out after develop; and 
(2)in paragraph (2) by striking $10,000,000. and inserting $20,000,000, of which the Secretary may utilize not more than $5,000,000 to design and construct feasible pilot projects during the development of the strategy to demonstrate alternative approaches for the strategy. The total cost for any single pilot project may not exceed $500,000. The Secretary shall evaluate the results of the pilot projects and consider the results in the development of the strategy.. 
(b)Partnership AgreementsSection 567(c) of such Act (114 Stat. 2662) is amended— 
(1)in the subsection heading by striking Cooperation and inserting Partnership; and 
(2)in the first sentence— 
(A)by inserting and carrying out after developing; and 
(B)by striking cooperation and inserting cost-sharing and partnership. 
(c)Implementation of StrategySection 567(d) of such Act (114 Stat. 2663) is amended— 
(1)by striking The Secretary and inserting the following: 
 
(1)In generalThe Secretary; 
(2)in the second sentence of paragraph (1) (as so designated)— 
(A)by striking implement and inserting carry out; and 
(B)by striking implementing and inserting carrying out; 
(3)by adding at the end the following: 
 
(2)Priority projectIn carrying out projects to implement the strategy, the Secretary shall give priority to the project for ecosystem restoration, Cooperstown, New York, described in the Upper Susquehanna River Basin—Cooperstown Area Ecosystem Restoration Feasibility Study, dated December 2004, prepared by the Corps of Engineers and the New York State department of environmental conservation.; and 
(4)by aligning the remainder of the text of paragraph (1) (as designated by paragraph (1) of this subsection) with paragraph (2) (as added by paragraph (3) of this subsection). 
(d)CreditSection 567 of such Act (110 Stat. 3787; 114 Stat. 2662) is amended by adding at the end the following: 
 
(e)CreditThe Secretary shall credit toward the non-Federal share of the cost of a project under this section— 
(1)in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), the cost of design and construction work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project; and 
(2)the cost of in-kind services and materials provided for the project by the non-Federal interest.. 
5127.Cano Martin Pena, San Juan, Puerto RicoThe Secretary shall review a report prepared by the non-Federal interest concerning flood protection and environmental restoration for Cano Martin Pena, San Juan, Puerto Rico, and, if the Secretary determines that the report meets the evaluation and design standards of the Corps of Engineers and that the project is feasible, the Secretary may carry out the project at a total cost of $150,000,000. 
5128.Lakes Marion and Moultrie, South CarolinaSection 219(f)(25) of the Water Resources Development Act of 1992 (113 Stat. 336; 114 Stat. 2763A–220; 117 Stat. 1838) is amended by striking $35,000,000 and inserting $60,000,000.  
5129.Cheyenne River Sioux Tribe, Lower Brule Sioux Tribe, and terrestrial wildlife habitat restoration, South Dakota 
(a)Disbursement Provisions of State of South Dakota and Cheyenne River Sioux Tribe and Lower Brule Sioux Tribe Terrestrial Wildlife Habitat Restoration Trust FundsSection 602(a)(4) of the Water Resources Development Act of 1999 (113 Stat. 386) is amended— 
(1)in subparagraph (A)— 
(A)in clause (i) by inserting and the Secretary of the Treasury after Secretary; and 
(B)by striking clause (ii) and inserting the following: 
 
(ii)Availability of fundsOn notification in accordance with clause (i), the Secretary of the Treasury shall make available to the State of South Dakota funds from the State of South Dakota Terrestrial Wildlife Habitat Restoration Trust Fund established under section 603 to be used to carry out the plan for terrestrial wildlife habitat restoration submitted by the State of South Dakota after the State certifies to the Secretary of the Treasury that the funds to be disbursed will be used in accordance with section 603(d)(3) and only after the Trust Fund is fully capitalized.; and 
(2)in subparagraph (B) by striking clause (ii) and inserting the following: 
 
(ii)Availability of fundsOn notification in accordance with clause (i), the Secretary of the Treasury shall make available to the Cheyenne River Sioux Tribe and the Lower Brule Sioux Tribe funds from the Cheyenne River Sioux Terrestrial Wildlife Habitat Restoration Trust Fund and the Lower Brule Sioux Terrestrial Wildlife Habitat Restoration Trust Fund, respectively, established under section 604, to be used to carry out the plans for terrestrial wildlife habitat restoration submitted by the Cheyenne River Sioux Tribe and the Lower Brule Sioux Tribe, respectively, to after the respective tribe certifies to the Secretary of the Treasury that the funds to be disbursed will be used in accordance with section 604(d)(3) and only after the Trust Fund is fully capitalized.. 
(b)Investment Provisions of the State of South Dakota Terrestrial Wildlife Restoration Trust FundSection 603 of the Water Resources Development Act of 1999 (113 Stat. 388; 114 Stat. 2664) is amended— 
(1)by striking subsection (c) and inserting the following: 
 
(c)Investments 
(1)Eligible obligationsNotwithstanding any other provision of law, the Secretary of the Treasury shall invest the amounts deposited under subsection (b) and the interest earned on those amounts only in interest-bearing obligations of the United States issued directly to the Fund. 
(2)Investment requirements 
(A)In generalThe Secretary of the Treasury shall invest the amounts in the Fund in accordance with the requirements of this paragraph. 
(B)Separate investments of principal and interest 
(i)Principal accountThe amounts deposited in the Fund under subsection (b) shall be credited to an account within the Fund (referred to in this paragraph as the principal account) and invested as provided in subparagraph (C). 
(ii)Interest accountThe interest earned from investing amounts in the principal account of the Fund shall be transferred to a separate account within the Fund (referred to in this paragraph as the interest account) and invested as provided in subparagraph (D). 
(iii)CreditingThe interest earned from investing amounts in the interest account of the Fund shall be credited to the interest account. 
(C)Investment of principal account 
(i)Initial investmentEach amount deposited in the principal account of the Fund shall be invested initially in eligible obligations having the shortest maturity then available until the date on which the amount is divided into 3 substantially equal portions and those portions are invested in eligible obligations that are identical (except for transferability) to the next-issued publicly issued Treasury obligations having a 2-year maturity, a 5-year maturity, and a 10-year maturity, respectively. 
(ii)Subsequent investmentAs each 2-year, 5-year, and 10-year eligible obligation matures, the principal of the maturing eligible obligation shall also be invested initially in the shortest-maturity eligible obligation then available until the principal is reinvested substantially equally in the eligible obligations that are identical (except for transferability) to the next-issued publicly issued Treasury obligations having 2-year, 5-year, and 10-year maturities. 
(iii)Discontinuance of issuance of obligationsIf the Department of the Treasury discontinues issuing to the public obligations having 2-year, 5-year, or 10-year maturities, the principal of any maturing eligible obligation shall be reinvested substantially equally in eligible obligations that are identical (except for transferability) to the next-issued publicly issued Treasury obligations of the maturities longer than 1 year then available. 
(D)Investment of interest account 
(i)Before full capitalizationUntil the date on which the Fund is fully capitalized, amounts in the interest account of the Fund shall be invested in eligible obligations that are identical (except for transferability) to publicly issued Treasury obligations that have maturities that coincide, to the maximum extent practicable, with the date on which the Fund is expected to be fully capitalized. 
(ii)After full capitalizationOn and after the date on which the Fund is fully capitalized, amounts in the interest account of the Fund shall be invested and reinvested in eligible obligations having the shortest maturity then available until the amounts are withdrawn and transferred to fund the activities authorized under subsection (d)(3). 
(E)Par purchase priceThe price to be paid for eligible obligations purchased as investments of the principal account shall not exceed the par value of the obligations so that the amount of the principal account shall be preserved in perpetuity. 
(F)Highest yieldAmong eligible obligations having the same maturity and purchase price, the obligation to be purchased shall be the obligation having the highest yield. 
(G)Holding to maturityEligible obligations purchased shall generally be held to their maturities. 
(3)Annual review of investment activitiesNot less frequently than once each calendar year, the Secretary of the Treasury shall review with the State of South Dakota the results of the investment activities and financial status of the Fund during the preceding 12-month period. 
(4)Audits 
(A)In generalThe activities of the State of South Dakota (referred to in this subsection as the State) in carrying out the plan of the State for terrestrial wildlife habitat restoration under section 602(a) shall be audited as part of the annual audit that the State is required to prepare under the Office of Management and Budget Circular A–133 (or a successor circulation). 
(B)Determination by auditorsAn auditor that conducts an audit under subparagraph (A) shall— 
(i)determine whether funds received by the State under this section during the period covered by the audit were used to carry out the plan of the State in accordance with this section; and 
(ii)include the determination under clause (i) in the written findings of the audit. 
(5)Modification of investment requirements 
(A)In generalIf the Secretary of the Treasury determines that meeting the requirements under paragraph (2) with respect to the investment of a Fund is not practicable, or would result in adverse consequences for the Fund, the Secretary shall modify the requirements, as the Secretary determines to be necessary. 
(B)ConsultationBefore modifying a requirement under subparagraph (A), the Secretary of the Treasury shall consult with the State regarding the proposed modification.; 
(2)in subsection (d)(2) by inserting of the Treasury after Secretary; and 
(3)by striking subsection (f) and inserting the following: 
 
(f)Administrative ExpensesThere are authorized to be appropriated to the Secretary of the Treasury to pay expenses associated with investing the Fund and auditing the uses of amounts withdrawn from the Fund— 
(1)$500,000 for each of fiscal years 2006 and 2007; and 
(2)such sums as are necessary for each subsequent fiscal year.. 
(c)Investment Provisions for Cheyenne River Sioux Tribe and Lower Brule Sioux Tribe Trust FundsSection 604 of the Water Resources Development Act of 1999 (113 Stat. 389; 114 Stat. 2665) is amended— 
(1)by striking subsection (c) and inserting the following: 
 
(c)Investments 
(1)Eligible obligationsNotwithstanding any other provision of law, the Secretary of the Treasury shall invest the amounts deposited under subsection (b) and the interest earned on those amounts only in interest-bearing obligations of the United States issued directly to the Funds. 
(2)Investment requirements 
(A)In generalThe Secretary of the Treasury shall invest the amounts in each of the Funds in accordance with the requirements of this paragraph. 
(B)Separate investments of principal and interest 
(i)Principal accountThe amounts deposited in each Fund under subsection (b) shall be credited to an account within the Fund (referred to in this paragraph as the principal account) and invested as provided in subparagraph (C). 
(ii)Interest accountThe interest earned from investing amounts in the principal account of each Fund shall be transferred to a separate account within the Fund (referred to in this paragraph as the interest account) and invested as provided in subparagraph (D). 
(iii)CreditingThe interest earned from investing amounts in the interest account of each Fund shall be credited to the interest account. 
(C)Investment of principal account 
(i)Initial investmentEach amount deposited in the principal account of each Fund shall be invested initially in eligible obligations having the shortest maturity then available until the date on which the amount is divided into 3 substantially equal portions and those portions are invested in eligible obligations that are identical (except for transferability) to the next-issued publicly issued Treasury obligations having a 2-year maturity, a 5-year maturity, and a 10-year maturity, respectively. 
(ii)Subsequent investmentAs each 2-year, 5-year, and 10-year eligible obligation matures, the principal of the maturing eligible obligation shall also be invested initially in the shortest-maturity eligible obligation then available until the principal is reinvested substantially equally in the eligible obligations that are identical (except for transferability) to the next-issued publicly issued Treasury obligations having 2-year, 5-year, and 10-year maturities. 
(iii)Discontinuation of issuance of obligationsIf the Department of the Treasury discontinues issuing to the public obligations having 2-year, 5-year, or 10-year maturities, the principal of any maturing eligible obligation shall be reinvested substantially equally in eligible obligations that are identical (except for transferability) to the next-issued publicly issued Treasury obligations of the maturities longer than 1 year then available. 
(D)Investment of interest account 
(i)Before full capitalizationUntil the date on which each Fund is fully capitalized, amounts in the interest account of the Fund shall be invested in eligible obligations that are identical (except for transferability) to publicly issued Treasury obligations that have maturities that coincide, to the maximum extent practicable, with the date on which the Fund is expected to be fully capitalized. 
(ii)After full capitalizationOn and after the date on which each Fund is fully capitalized, amounts in the interest account of the Fund shall be invested and reinvested in eligible obligations having the shortest maturity then available until the amounts are withdrawn and transferred to fund the activities authorized under subsection (d)(3). 
(E)Par purchase priceThe price to be paid for eligible obligations purchased as investments of the principal account shall not exceed the par value of the obligations so that the amount of the principal account shall be preserved in perpetuity. 
(F)Highest yieldAmong eligible obligations having the same maturity and purchase price, the obligation to be purchased shall be the obligation having the highest yield. 
(G)Holding to maturityEligible obligations purchased shall generally be held to their maturities. 
(3)Annual review of investment activitiesNot less frequently than once each calendar year, the Secretary of the Treasury shall review with the Cheyenne River Sioux Tribe and the Lower Brule Sioux Tribe (referred to in this subsection as the Tribes) the results of the investment activities and financial status of the Funds during the preceding 12-month period. 
(4)Audits 
(A)In generalThe activities of the Tribes in carrying out the plans of the Tribes for terrestrial wildlife habitat restoration under section 602(a) shall be audited as part of the annual audit that the Tribes are required to prepare under the Office of Management and Budget Circular A–133 (or a successor circulation). 
(B)Determination by auditorsAn auditor that conducts an audit under subparagraph (A) shall— 
(i)determine whether funds received by the Tribes under this section during the period covered by the audit were used to carry out the plan of the appropriate Tribe in accordance with this section; and 
(ii)include the determination under clause (i) in the written findings of the audit. 
(5)Modification of investment requirements 
(A)In generalIf the Secretary of the Treasury determines that meeting the requirements under paragraph (2) with respect to the investment of a Fund is not practicable, or would result in adverse consequences for the Fund, the Secretary shall modify the requirements, as the Secretary determines to be necessary. 
(B)ConsultationBefore modifying a requirement under subparagraph (A), the Secretary of the Treasury shall consult with the Tribes regarding the proposed modification.; and 
(2)by striking subsection (f) and inserting the following: 
 
(f)Administrative ExpensesThere are authorized to be appropriated to the Secretary of the Treasury to pay expenses associated with investing the Funds and auditing the uses of amounts withdrawn from the Funds— 
(1)$500,000 for each of fiscal years 2006 and 2007; and 
(2)such sums as are necessary for each subsequent fiscal year.. 
5130.East Tennessee 
(a)East Tennessee DefinedIn this section, the term East Tennessee means the counties of Blount, Knox, Loudon, McMinn, Monroe, and Sevier, Tennessee. 
(b)Establishment of ProgramThe Secretary may establish a program to provide environmental assistance to non-Federal interests in East Tennessee. 
(c)Form of AssistanceAssistance provided under this section may be in the form of design and construction assistance for water-related environmental infrastructure and resource protection and development projects in East Tennessee, including projects for wastewater treatment and related facilities, water supply and related facilities, environmental restoration, and surface water resource protection and development. 
(d)Ownership RequirementThe Secretary may provide assistance for a project under this section only if the project is publicly owned. 
(e)Partnership Agreements 
(1)In generalBefore providing assistance under this section, the Secretary shall enter into a partnership agreement with a non-Federal interest to provide for design and construction of the project to be carried out with the assistance. 
(2)RequirementsEach partnership agreement for a project entered into under this subsection shall provide for the following: 
(A)PlanDevelopment by the Secretary, in consultation with appropriate Federal and State officials, of a facilities or resource protection and development plan, including appropriate engineering plans and specifications. 
(B)Legal and institutional structuresEstablishment of such legal and institutional structures as are necessary to ensure the effective long-term operation of the project by the non-Federal interest. 
(3)Cost sharing 
(A)In generalThe Federal share of the cost of a project under this section— 
(i)shall be 75 percent; and 
(ii)may be provided in the form of grants or reimbursements of project costs. 
(B)Credit for workThe Secretary shall credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of design work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project. 
(C)Credit for interestIn case of a delay in the funding of the non-Federal share of a project that is the subject of an agreement under this section, the non-Federal interest shall receive credit for reasonable interest incurred in providing the non-Federal share of the project cost. 
(D)Credit for land, easements, and rights-of-wayThe non-Federal interest shall receive credit for land, easements, rights-of-way, and relocations toward the non-Federal share of project cost (including all reasonable costs associated with obtaining permits necessary for the construction, operation, and maintenance of the project on publicly owned or controlled land), but the credit may not exceed 25 percent of total project costs. 
(E)Operation and maintenanceThe non-Federal share of operation and maintenance costs for projects constructed with assistance provided under this section shall be 100 percent. 
(f)Applicability of Other Federal and State LawsNothing in this section shall be construed to waive, limit, or otherwise affect the applicability of any provision of Federal or State law that would otherwise apply to a project to be carried out with assistance provided under this section. 
(g)Nonprofit EntitiesIn accordance with section 221(b) of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b(b)), for any project carried out under this section, a non-Federal interest may include a nonprofit entity with the consent of the affected local government. 
(h)Corps of Engineers ExpensesNot more than 10 percent of the amounts appropriated to carry out this section may be used by the Corps of Engineers district offices to administer projects under this section at Federal expense. 
(i)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $40,000,000. 
5131.Fritz Landing, TennesseeThe Secretary shall— 
(1)conduct a study of the Fritz Landing Agricultural Spur Levee, Tennessee, to determine the extent of levee modifications that would be required to make the levee and associated drainage structures consistent with Federal standards; 
(2)design and construct such modifications; and 
(3)after completion of such modifications, incorporate the levee into the project for flood control, Mississippi River and Tributaries, authorized by the Act entitled An Act for the control of floods on the Mississippi River and its tributaries, and for other purposes, approved May 15, 1928 (45 Stat. 534–539). 
5132.J. Percy Priest Dam and Reservoir, TennesseeThe Secretary shall plan, design, and construct a trail system at the J. Percy Priest Dam and Reservoir, Tennessee, authorized by section 4 of the Act entitled An Act authorizing the construction of certain public works on rivers and harbors for flood control, and for other purposes, approved June 28, 1938 (52 Stat. 1217), and adjacent public property, including design and construction of support facilities. In carrying out such improvements, the Secretary is authorized to use funds made available by the State of Tennessee from any Federal or State source, or both. 
5133.Nashville, Tennessee 
(a)In generalThe Secretary may participate in the ecosystem restoration, recreation, navigation, and flood damage reduction components of the Nashville Riverfront Concept Plan, dated February 2007. 
(b)CoordinationIn carrying out this section, the Secretary shall coordinate with appropriate representatives in the vicinity of Nashville, Tennessee, including the Nashville Parks and Recreation Department, the city of Nashville, and Davidson County. 
(c)Authorization of AppropriationsThere is authorized to be appropriated $10,000,000 to carry out this section. 
5134.Nonconnah Weir, Memphis, TennesseeThe project for flood control, Nonconnah Creek, Tennessee and Mississippi, authorized by section 401 of the Water Resources Development Act of 1986 (100 Stat. 4124) and modified by the section 334 of the Water Resources Development Act of 2000 (114 Stat. 2611), is modified to authorize the Secretary— 
(1)to reconstruct, at Federal expense, the weir originally constructed in the vicinity of the mouth of Nonconnah Creek; and 
(2)to make repairs and maintain the weir in the future so that the weir functions properly. 
5135.Tennessee River partnership 
(a)In GeneralAs part of the operation and maintenance of the project for navigation, Tennessee River, Tennessee, Alabama, Mississippi, and Kentucky, authorized by the first section of the River and Harbor Act of July 3, 1930 (46 Stat. 927), the Secretary may enter into a partnership with a nonprofit entity to remove debris from the Tennessee River in the vicinity of Knoxville, Tennessee, by providing a vessel to such entity, at Federal expense, for such debris removal purposes. 
(b)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $500,000. 
5136.Town Creek, Lenoir City, TennesseeThe Secretary shall design and construct the project for flood damage reduction designated as Alternative 4 in the Town Creek, Lenoir City, Loudon County, Tennessee, feasibility report of the Nashville district engineer, dated November 2000, under the authority of section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s), notwithstanding section 1 of the Flood Control Act of June 22, 1936 (33 U.S.C. 701a; 49 Stat. 1570). The non-Federal share of the cost of the project shall be subject to section 103(m) of the Water Resources Development Act of 1986 (33 U.S.C. 2213(m)). 
5137.Upper Mississippi embayment, Tennessee, Arkansas, and MississippiThe Secretary may participate with non-Federal and nonprofit entities to address issues concerning managing groundwater as a sustainable resource through the Upper Mississippi Embayment, Tennessee, Arkansas, and Mississippi, and to coordinate the protection of groundwater supply and groundwater quality of the Embayment with local surface water protection programs. There is authorized to be appropriated $5,000,000 to carry out this section. 
5138.Texas 
(a)Establishment of ProgramThe Secretary shall establish a program to provide environmental assistance to non-Federal interests in the State of Texas. 
(b)Form of AssistanceAssistance provided under this section may be in the form of planning, design, and construction assistance for water-related environmental infrastructure and resource protection and development projects in Texas, including projects for water supply, storage, treatment, and related facilities, water quality protection, wastewater treatment, and related facilities, environmental restoration, and surface water resource protection, and development, as identified by the Texas Water Development Board. 
(c)Ownership RequirementThe Secretary may provide assistance for a project under this section only if the project is publicly owned. 
(d)Partnership AgreementsBefore providing assistance under this section, the Secretary shall enter into a partnership agreement with a non-Federal interest. 
(e)Cost Sharing 
(1)In generalThe Federal share of the cost of the project under this section— 
(A)shall be 75 percent; and 
(B)may be provided in the form of grants or reimbursements of project costs. 
(2)In-kind servicesThe non-Federal share may be provided in the form of materials and in-kind services, including planning, design, construction, and management services, as the Secretary determines to be compatible with, and necessary for, the project. 
(3)Credit for workThe Secretary shall credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of design work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project. 
(4)Credit for land, easements, and rights-of-wayThe non-Federal interest shall receive credit for land, easements, rights-of-way, and relocations toward the non-Federal share of project costs. 
(5)Operation and maintenanceThe non-Federal share of operation and maintenance costs for projects constructed with assistance provided under this section shall be 100 percent. 
(f)Applicability of Other Federal and State LawsNothing in this section shall be construed to waive, limit, or otherwise affect the applicability of any provision of Federal or State law that would otherwise apply to a project to be carried out with assistance provided under this section. 
(g)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $40,000,000. 
5139.Bosque River watershed, Texas 
(a)Comprehensive PlanThe Secretary, in consultation with appropriate Federal, State, and local entities, shall develop, as expeditiously as practicable, a comprehensive plan for development of new technologies and innovative approaches for restoring, preserving, and protecting the Bosque River watershed within Bosque, Hamilton, McLennan, and Erath Counties, Texas. The Secretary, in cooperation with the Secretary of Agriculture, may carry out activities identified in the comprehensive plan to demonstrate practicable alternatives for stabilization and enhancement of land and water resources in the basin. 
(b)Services of Nonprofit Institutions and Other EntitiesIn carrying out subsection (a), the Secretary may utilize, through contracts or other means, the services of nonprofit institutions and such other entities as the Secretary considers appropriate. 
(c)Non-Federal Share 
(1)CreditThe Secretary shall credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of planning, design, and construction work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project. 
(2)Development of comprehensive planThe non-Federal share of the cost of development of the plan under subsection (a) shall be 25 percent. 
(3)Operation and maintenanceThe non-Federal share of the cost of operation and maintenance for measures constructed with assistance provided under this section shall be 100 percent. 
(d)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $10,000,000. 
5140.Dallas County region, Texas 
(a)Dallas County Region DefinedIn this section, the term Dallas County region means the city of Dallas, and the municipalities of DeSoto, Duncanville, Lancaster, Wilmer, Hutchins, Balch Springs, Cedar Hill, Glenn Heights, and Ferris, Texas. 
(b)Establishment of ProgramThe Secretary may establish a program to provide environmental assistance to non-Federal interests in the Dallas County region. 
(c)Form of AssistanceAssistance provided under this section may be in the form of design and construction assistance for water-related environmental infrastructure and resource protection and development projects in the Dallas County region, including projects for wastewater treatment and related facilities, water supply and related facilities, environmental restoration, and surface water resource protection and development. 
(d)Ownership RequirementThe Secretary may provide assistance for a project under this section only if the project is publicly owned. 
(e)Partnership Agreements 
(1)In generalBefore providing assistance under this section, the Secretary shall enter into a partnership agreement with a non-Federal interest to provide for design and construction of the project to be carried out with the assistance. 
(2)RequirementsEach partnership agreement for a project entered into under this subsection shall provide for the following: 
(A)PlanDevelopment by the Secretary, in consultation with appropriate Federal and State officials, of a facilities or resource protection and development plan, including appropriate engineering plans and specifications. 
(B)Legal and institutional structuresEstablishment of such legal and institutional structures as are necessary to ensure the effective long-term operation of the project by the non-Federal interest. 
(3)Cost sharing 
(A)In generalThe Federal share of the cost of a project under this section— 
(i)shall be 75 percent; and 
(ii)may be provided in the form of grants or reimbursements of project costs. 
(B)Credit for workThe Secretary shall credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost design work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project. 
(C)Credit for interestIn case of a delay in the funding of the non-Federal share of a project that is the subject of an agreement under this section, the non-Federal interest shall receive credit for reasonable interest incurred in providing the non-Federal share. 
(D)Credit for land, easements, and rights-of-wayThe non-Federal interest shall receive credit for land, easements, rights-of-way, and relocations toward the non-Federal share of project costs (including all reasonable costs associated with obtaining permits necessary for the construction, operation, and maintenance of the project on publicly owned or controlled land), but the credit may not exceed 25 percent of total project costs. 
(E)Operation and maintenanceThe non-Federal share of operation and maintenance costs for projects constructed with assistance provided under this section shall be 100 percent. 
(f)Applicability of Other Federal and State LawsNothing in this section shall be construed to waive, limit, or otherwise affect the applicability of any provision of Federal or State law that would otherwise apply to a project to be carried out with assistance provided under this section. 
(g)Nonprofit EntitiesIn accordance with section 221(b) of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b(b)), for any project carried out under this section, a non-Federal interest may include a nonprofit entity with the consent of the affected local government. 
(h)Corps of Engineers ExpensesNot more than 10 percent of the amounts appropriated to carry out this section may be used by the Corps of Engineers district offices to administer projects under this section at Federal expense. 
(i)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $40,000,000. 
5141.Dallas Floodway, Dallas, Texas 
(a)In generalThe project for flood control, Trinity River and tributaries, Texas, authorized by section 2 of the Act entitled, An Act authorizing the construction, repair, and preservation of certain public works on rivers and harbors, and for other purposes, approved March 2, 1945 (59 Stat. 18), is modified to— 
(1)direct the Secretary to review the Balanced Vision Plan for the Trinity River Corridor, Dallas, Texas, dated December 2003 and amended in March 2004, prepared by the non-Federal interest for the project; 
(2)direct the Secretary to review the Interior Levee Drainage Study Phase-I report, Dallas, Texas, dated September 2006, prepared by the non-Federal interest; and 
(3)if the Secretary determines that the project is technically sound and environmentally acceptable, authorize the Secretary to construct the project at a total cost of $459,000,000, with an estimated Federal cost of $298,000,000 and an estimated non-Federal cost of $161,000,000. 
(b)Credit 
(1)In-kind contributionsThe Secretary shall credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of planning, design, and construction work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project. 
(2)Cash contributionsThe Secretary shall accept funds provided by the non-Federal interest for use in carrying out planning, engineering, and design for the project. The Federal share of such planning, engineering, and design carried out with non-Federal contributions shall be credited against the non-Federal share of the cost of the project. 
5142.Harris County, TexasSection 575(b) of the Water Resources Development Act of 1996 (110 Stat. 3789; 113 Stat. 311) is amended— 
(1)in paragraph (3) by striking and at the end; 
(2)in paragraph (4) by striking the period at the end and inserting ; and; and 
(3)by adding the following: 
 
(5)the project for flood control, Upper White Oak Bayou, Texas, authorized by section 401(a) of the Water Resources Development Act of 1986 (100 Stat. 4125).. 
5143.Johnson Creek, Arlington, Texas 
(a)In generalThe project for flood damage reduction, environmental restoration, and recreation, Johnson Creek, Arlington, Texas, authorized by section 101(b)(14) of the Water Resources Development Act of 1999 (113 Stat 280), is modified to authorize the Secretary to construct the project substantially in accordance with the report entitled Johnson Creek: A Vision of Conservation, dated March 30, 2006, at a total cost of $80,000,000, with an estimated Federal cost of $52,000,000 and an estimated non-Federal cost of $28,000,000, if the Secretary determines that the project is feasible. 
(b)Non-Federal share 
(1)In generalThe non-Federal share of the cost of the project may be provided in cash or in the form of in-kind services or materials. 
(2)CreditThe Secretary shall credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of planning, design, and construction work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project. 
(c)Special ruleIn evaluating and implementing the project, the Secretary shall allow the non-Federal interest to participate in the financing of the project in accordance with section 903(c) of the Water Resources Development Act of 1986 (100 Stat. 4184). 
(d)Conforming amendmentSection 134 of the Energy and Water Development Appropriations Act, 2006 (119 Stat. 2263) is repealed. 
5144.Onion Creek, Texas 
(a)Inclusion of costs and benefits of relocation of flood-prone residencesIn carrying out the study for the project for flood damage reduction, recreation, and ecosystem restoration, Onion Creek, Texas, the Secretary shall include the costs and benefits associated with the relocation of flood-prone residences in the study area for the project in the period beginning 2 years before the date of initiation of the study and ending on the date of execution of the partnership agreement for construction of the project to the extent the Secretary determines such relocations are compatible with the project. 
(b)CreditThe Secretary shall credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project referred to in subsection (a) the cost of relocation of those flood-prone residences described in subsection (a) that are incurred by the non-Federal interest before the date of the partnership agreement for the project.  
5145.Connecticut River dams, Vermont 
(a)In GeneralThe Secretary shall evaluate, design, and carry out structural modifications at Federal cost to the Union Village Dam (Ompompanoosuc River), North Hartland Dam (Ottauquechee River), North Springfield Dam (Black River), Ball Mountain Dam (West River), and Townshend Dam (West River), Vermont, to regulate flow and temperature to mitigate downstream impacts on aquatic habitat and fisheries. 
(b)InclusionDuring the evaluation and design portion of the modifications authorized by this section, the Secretary shall ensure that a sustainable flow analysis is conducted for each dam. 
(c)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $30,000,000. 
5146.Lake Champlain Canal, Vermont and New York 
(a)Dispersal Barrier ProjectThe Secretary shall determine, at Federal expense, the feasibility of a dispersal barrier project at the Lake Champlain Canal, Vermont and New York, to prevent the spread of aquatic nuisance species. 
(b)Construction, Maintenance, and OperationIf the Secretary determines that the project described in subsection (a) is feasible, the Secretary shall construct, maintain, and operate a dispersal barrier at the Lake Champlain Canal at Federal expense. 
5147.Dyke Marsh, Fairfax County, VirginiaThe Secretary shall accept funds from the National Park Service to restore Dyke Marsh, Fairfax County, Virginia. 
5148.Eastern Shore and Southwest VirginiaSection 219(f)(10) of the Water Resources Development Act of 1992 (106 Stat. 4835; 113 Stat. 335) is amended— 
(1)by striking $20,000,000 for water supply and wastewater infrastructure and inserting the following: 
 
(A)In general$20,000,000 for water supply, wastewater infrastructure, and environmental restoration; 
(2)by adding at the end the following: 
 
(B)CreditThe Secretary shall credit, in accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of the project the cost of work carried out by the non-Federal interest for the project before the date of the partnership agreement for the project.; and 
(3)by aligning the remainder of the text of subparagraph (A) (as designated by paragraph (1) of this section) with subparagraph (B) (as added by paragraph (2) of this section). 
5149.James River, VirginiaThe Secretary shall accept funds from the National Park Service to provide technical and project management assistance for the James River, Virginia, with a particular emphasis on locations along the shoreline adversely impacted by Hurricane Isabel. 
5150.Baker Bay and Ilwaco Harbor, WashingtonThe Secretary shall conduct a study of increased siltation in Baker Bay and Ilwaco Harbor, Washington, to determine if the siltation is the result of a Federal navigation project (including diverted flows from the Columbia River) and, if the Secretary determines that the siltation is the result of a Federal navigation project, the Secretary shall carry out a project to mitigate the siltation as part of maintenance of the Federal navigation project. 
5151.Hamilton Island campground, WashingtonThe Secretary is authorized to plan, design, and construct a campground for Bonneville Lock and Dam at Hamilton Island (also known as Strawberry Island) in Skamania County, Washington. 
5152.Erosion control, Puget Island, Wahkiakum County, Washington 
(a)In GeneralThe Lower Columbia River levees and bank protection works authorized by section 204 of the Flood Control Act of 1950 (64 Stat. 178) is modified with regard to the Wahkiakum County diking districts No. 1 and 3, but without regard to any cost ceiling authorized before the date of enactment of this Act, to direct the Secretary to provide a one-time placement of dredged material along portions of the Columbia River shoreline of Puget Island, Washington, between river miles 38 to 47, and the shoreline of Westport Beach, Clatsop County, Oregon, between river miles 43 to 45, to protect economic and environmental resources in the area from further erosion. 
(b)Coordination and Cost-Sharing RequirementsThe Secretary shall carry out subsection (a)— 
(1)in coordination with appropriate resource agencies; and 
(2)at Federal expense. 
(c)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $1,000,000. 
5153.Willapa Bay, WashingtonSection 545 of the Water Resources Development Act of 2000 (114 Stat. 2675) is amended— 
(1)in subsection (b)(1) by striking may construct and inserting shall construct; and 
(2)by inserting and ecosystem restoration after erosion protection each place it appears. 
5154.West Virginia and Pennsylvania flood control 
(a)Cheat and Tygart River Basins, West VirginiaSection 581(a)(1) of the Water Resources Development Act of 1996 (110 Stat. 3790; 113 Stat. 313) is amended— 
(1)by striking flood control measures and inserting structural and nonstructural flood control, streambank protection, stormwater management, and channel clearing and modification measures; and 
(2)by inserting with respect to measures that incorporate levees or floodwalls before the semicolon. 
(b)Priority CommunitiesSection 581(b) of the Water Resources Development Act of 1996 (110 Stat. 3791) is amended— 
(1)by striking and at the end of paragraph (5); 
(2)by striking the period at the end of paragraph (6) and inserting a semicolon; and 
(3)by adding at the end the following: 
 
(7)Etna, Pennsylvania, in the Pine Creek watershed; and 
(8)Millvale, Pennsylvania, in the Girty’s Run River basin.. 
(c)Authorization of AppropriationsSection 581(c) of the Water Resources Development Act of 1996 (110 Stat. 3791) is amended by striking $12,000,000 and inserting $90,000,000. 
5155.Central West VirginiaSection 571 of the Water Resources Development Act of 1999 (113 Stat. 371) is amended— 
(1)in subsection (a)— 
(A)by striking Nicholas,; and 
(B)by striking Gilmer,; 
(2)in subsection (h) by striking $10,000,000 and inserting $20,000,000; and 
(3)by adding at the end the following: 
 
(i)Nonprofit EntitiesIn accordance with section 221(b) of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b(b)), for any project undertaken under this section, a non-Federal interest may include a nonprofit entity with the consent of the affected local government. 
(j)Corps of Engineers ExpensesNot more than 10 percent of the amounts appropriated to carry out this section may be used by the Corps of Engineers district offices to administer projects under this section at Federal expense.. 
5156.Southern West Virginia 
(a)Corps of EngineersSection 340 of the Water Resources Development Act of 1992 (106 Stat. 4856; 113 Stat. 320) is amended by adding at the end the following: 
 
(h)Corps of EngineersNot more than 10 percent of the amounts appropriated to carry out this section may be used by the Corps of Engineers district offices to administer projects under this section at Federal expense.. 
(b)Southern West Virginia DefinedSection 340(f) of such Act is amended by inserting Nicholas, after Greenbrier,. 
(c)Nonprofit EntitiesSection 340 of the Water Resources Development Act of 1992 (106 Stat. 4856) is further amended by adding at the end the following: 
 
(i)Nonprofit EntitiesIn accordance with section 221(b) of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b(b)), for any project carried out under this section, a non-Federal interest may include a nonprofit entity with the consent of the affected local government.. 
5157.Construction of flood control projects by non-Federal interestsSection 211(f) of the Water Resources Development Act of 1996 (33 U.S.C. 701b–13) is amended by adding at the end the following: 
 
(12)Perris, californiaThe project for flood control, Perris, California. 
(13)Thornton reservoir, cook county, illinoisAn element of the project for flood control, Chicagoland Underflow Plan, Illinois. 
(14)Larose to golden meadow, louisianaThe project for flood control, Larose to Golden Meadow, Louisiana. 
(15)Buffalo bayou, texasA project for flood control, Buffalo Bayou, Texas, to provide an alternative to the project authorized by the first section of the River and Harbor Act of June 20, 1938 (52 Stat. 804) and modified by section 3a of the Flood Control Act of August 11, 1939 (53 Stat. 1414). 
(16)Halls bayou, texasA project for flood control, Halls Bayou, Texas, to provide an alternative to the project for flood control, Buffalo Bayou and tributaries, Texas, authorized by section 101(a)(21) of the Water Resources Development Act of 1990 (104 Stat. 4610). 
(17)Menomonee river watershed, wisconsinThe project for the Menomonee River Watershed, Wisconsin, including— 
(A)the Underwood Creek diversion facility project (Milwaukee County Grounds); and 
(B)the Greater Milwaukee Rivers watershed project.. 
5158.Additional assistance for critical projectsSection 219 of the Water Resources Development Act of 1992 (106 Stat. 4835; 110 Stat. 3757; 113 Stat. 334; 113 Stat. 1494; 114 Stat. 2763A–219; 119 Stat. 2255) is amended— 
(1)in subsection (c)(5) by striking a project for the elimination or control of combined sewer overflows and inserting projects for the design, installation, enhancement, or repair of sewer systems; 
(2)in subsection (e)(1) by striking $20,000,000 and inserting $32,500,000; and 
(3)in subsection (f)— 
(A)by striking the undesignated paragraph relating to Charleston, South Carolina, and inserting the following: 
 
(72)Charleston, south carolina$10,000,000 for wastewater infrastructure, including wastewater collection systems, and stormwater system improvements, Charleston, South Carolina.; 
(B)by redesignating the paragraph (71) relating to Placer and El Dorado Counties, California, as paragraph (73); 
(C)by redesignating the paragraph (72) relating to Lassen, Plumas, Butte, Sierra, and Nevada Counties, California, as paragraph (74); 
(D)by striking the paragraph (71) relating to Indianapolis, Indiana, and inserting the following: 
 
(75)Indianapolis, indiana$6,430,000 for environmental infrastructure for Indianapolis, Indiana.; 
(E)by redesignating the paragraph (73) relating to St. Croix Falls, Wisconsin, as paragraph (76); 
(F)by redesignating paragraph (72), relating to Alpine, California, as paragraph (77); and 
(G)by adding at the end the following: 
 
(78)St. clair county, alabama$5,000,000 for water related infrastructure, St. Clair County, Alabama. 
(79)Crawford county, arkansas$35,000,000 for water supply infrastructure, Crawford County, Arkansas. 
(80)Alameda and Contra Costa Counties, California$25,000,000 for recycled water treatment facilities within the East Bay Municipal Utility District service area, Alameda and Contra Costa Counties, California. 
(81)Aliso Creek, Orange County, California$5,000,000 for water related infrastructure, Aliso Creek, Orange County, California. 
(82)Amador county, california$3,000,000 for wastewater collection and treatment infrastructure, Amador County, California. 
(83)Arcadia, sierra madre, and upland, california$33,000,000 for water and wastewater infrastructure, Arcadia, Sierra Madre, and Upland, California, including $13,000,000 for stormwater infrastructure for Upland, California. 
(84)Big bear area regional wastewater agency, california$15,000,000 for water reclamation and distribution infrastructure, Big Bear Area Regional Wastewater Agency, California. 
(85)Brawley colonia, imperial county, california$1,400,000 for water infrastructure to improve water quality in the Brawley Colonia Water District, Imperial County, California. 
(86)Calaveras county, california$3,000,000 for water supply and wastewater infrastructure improvement projects in Calaveras County, California, including wastewater reclamation, recycling, and conjunctive use projects. 
(87)Contra costa water district, california$23,000,000 for water and wastewater infrastructure for the Contra Costa Water District, California. 
(88)East bay, san francisco, and santa clara areas, california$4,000,000 for a desalination project to serve the East Bay, San Francisco, and Santa Clara areas, California. 
(89)East palo alto, california$4,000,000 for a new pump station and stormwater management and drainage system, East Palo Alto, California. 
(90)Imperial county, california$10,000,000 for wastewater infrastructure, including a wastewater disinfection facility and polishing system, to improve water quality in the vicinity of Calexico, California, on the southern New River, Imperial County, California. 
(91)La Habra, California$5,000,000 for wastewater and water related infrastructure, city of La Habra, California. 
(92)La mirada, california$4,000,000 for the planning, design, and construction of a stormwater program in La Mirada, California. 
(93)Los angeles county, california$3,000,000 for wastewater and water related infrastructure, Diamond Bar, La Habra Heights, and Rowland Heights, Los Angeles County, California. 
(94)Los angeles county, california$20,000,000 for the planning, design, and construction of water related infrastructure for Santa Monica Bay and the coastal zone of Los Angeles County, California. 
(95)Malibu, california$3,000,000 for municipal wastewater and recycled water infrastructure, Malibu Creek Watershed Protection Project, Malibu, California. 
(96)Montebello, california$4,000,000 for water infrastructure improvements in south Montebello, California. 
(97)New river, california$10,000,000 for wastewater infrastructure to improve water quality in the New River, California. 
(98)Orange county, california$10,000,000 for wastewater and water related infrastructure, Anaheim, Brea, Mission Viejo, Rancho Santa Margarita, and Yorba Linda, Orange County, California. 
(99)Port of stockton, stockton, california$3,000,000 for water and wastewater infrastructure projects for Rough and Ready Island and vicinity, Stockton, California. 
(100)Perris, california$3,000,000 for recycled water transmission infrastructure, Eastern Municipal Water District, Perris, California. 
(101)San bernardino county, california$9,000,000 for wastewater and water related infrastructure, Chino and Chino Hills, San Bernardino County, California. 
(102)Santa clara county, california$5,500,000 for an advanced recycling water treatment plant in Santa Clara County, California. 
(103)Santa monica, california$3,000,000 for improving water system reliability, Santa Monica, California. 
(104)Southern los angeles county, california$15,000,000 for environmental infrastructure for the groundwater basin optimization pipeline, Southern Los Angeles County, California. 
(105)Stockton, california$33,000,000 for water treatment and distribution infrastructure, Stockton, California. 
(106)Sweetwater reservoir, san diego county, california$375,000 to improve water quality and remove nonnative aquatic nuisance species from the Sweetwater Reservoir, San Diego County, California. 
(107)Whittier, california$8,000,000 for water, wastewater, and water related infrastructure, Whittier, California. 
(108)Arkansas valley conduit, colorado$10,000,000 for the Arkansas Valley Conduit, Colorado. 
(109)Boulder county, colorado$10,000,000 for water supply infrastructure, Boulder County, Colorado. 
(110)Montezuma and la plata counties, colorado$1,000,000 for water and wastewater related infrastructure for the Ute Mountain project, Montezuma and La Plata Counties, Colorado. 
(111)Otero, bent, crowley, kiowa, and prowers counties, colorado$35,000,000 for water transmission infrastructure, Otero, Bent, Crowley, Kiowa, and Prowers Counties, Colorado. 
(112)Pueblo and otero counties, colorado$34,000,000 for water transmission infrastructure, Pueblo and Otero Counties, Colorado. 
(113)Enfield, connecticut$1,000,000 for infiltration and inflow correction, Enfield, Connecticut. 
(114)Ledyard and montville, connecticut$7,113,000 for water infrastructure, Ledyard and Montville, Connecticut. 
(115)New haven, connecticut$300,000 for stormwater system improvements, New Haven, Connecticut. 
(116)Norwalk, connecticut$3,000,000 for the Keeler Brook Storm Water Improvement Project, Norwalk, Connecticut. 
(117)Plainville, connecticut$6,280,000 for wastewater treatment, Plainville, Connecticut. 
(118)Southington, connecticut$9,420,000 for water supply infrastructure, Southington, Connecticut. 
(119)Anacostia river, district of columbia and maryland$20,000,000 for environmental infrastructure and resource protection and development to enhance water quality and living resources in the Anacostia River watershed, District of Columbia and Maryland. 
(120)District of columbia$35,000,000 for implementation of a combined sewer overflow long-term control plan in the District of Columbia. 
(121)Charlotte county, florida$3,000,000 for water supply infrastructure, Charlotte County, Florida. 
(122)Charlotte, lee, and collier counties, florida$20,000,000 for water supply interconnectivity infrastructure, Charlotte, Lee, and Collier Counties, Florida. 
(123)Collier county, florida$5,000,000 for water infrastructure to improve water quality in the vicinity of the Gordon River, Collier County, Florida. 
(124)Hillsborough county, florida$6,250,000 for water infrastructure and supply enhancement, Hillsborough County, Florida. 
(125)Jacksonville, florida$25,000,000 for wastewater related infrastructure, including septic tank replacements, Jacksonville, Florida. 
(126)Sarasota County, Florida$10,000,000 for water and wastewater infrastructure in Sarasota County, Florida. 
(127)South Seminole and North Orange County, Florida$30,000,000 for wastewater infrastructure for the South Seminole and North Orange Wastewater Transmission Authority, Florida. 
(128)Miami-dade county, florida$6,250,000 for water reuse supply and a water transmission pipeline, Miami-Dade County, Florida. 
(129)Palm beach county, florida$7,500,000 for water infrastructure, Palm Beach County, Florida. 
(130)Albany, georgia$4,000,000 for a storm drainage system, Albany, Georgia. 
(131)Banks county, georgia$5,000,000 for water infrastructure improvements, Banks County, Georgia. 
(132)Berrien county, georgia$5,000,000 for water infrastructure improvements, Berrien County, Georgia. 
(133)Chattooga county, georgia$8,000,000 for wastewater and drinking water infrastructure improvement, Chattooga County, Georgia. 
(134)Chattooga, floyd, gordon, walker, and whitifield counties, georgia$10,000,000 for water infrastructure improvements, Armuchee Valley, Chattooga, Floyd, Gordon, Walker, and Whitifield Counties, Georgia. 
(135)Dahlonega, georgia$5,000,000 for water infrastructure improvements, Dahlonega, Georgia. 
(136)East point, georgia$5,000,000 for water infrastructure improvements, city of East Point, Georgia. 
(137)Fayetteville, grantville, lagrange, pine mountain (harris county), douglasville, and carrollton, georgia$24,500,000 for water and wastewater infrastructure, Fayetteville, Grantville, LaGrange, Pine Mountain (Harris County), Douglasville, and Carrollton, Georgia. 
(138)Meriwether and spalding counties, georgia$7,000,000 for water and wastewater infrastructure, Meriwether and Spalding Counties, Georgia. 
(139)Moultrie, georgia$5,000,000 for water supply infrastructure, Moultrie, Georgia. 
(140)Stephens county/city of toccoa, georgia$8,000,000 water infrastructure improvements, Stephens County/city of Toccoa, Georgia. 
(141)North vernon and butlerville, indiana$1,700,000 for wastewater infrastructure, North Vernon and Butlerville, Indiana. 
(142)Salem, washington county, indiana$3,200,000 for water supply infrastructure, Salem, Washington County, Indiana. 
(143)Atchison, kansas$20,000,000 to address combined sewer overflows, Atchison, Kansas. 
(144)Central kentucky$10,000,000 for water related infrastructure and resource protection and development, Scott, Franklin, Woodford, Anderson, Fayette, Mercer, Jessamine, Boyle, Lincoln, Garrard, Madison, Estill, Powell, Clark, Montgomery, and Bourbon Counties, Kentucky. 
(145)Lafayette, louisiana$1,200,000 for water and wastewater improvements, Lafayette, Louisiana. 
(146)Lafourche parish, louisiana$2,300,000 for measures to prevent the intrusion of saltwater into the freshwater system, Lafourche Parish, Louisiana. 
(147)Lake charles, louisiana$1,000,000 for water and wastewater improvements, Lake Charles, Louisiana. 
(148)Northwest louisiana council of governments, louisiana$2,000,000 for water and wastewater improvements, Northwest Louisiana Council of Governments, Louisiana.  
(149)Ouachita parish, louisiana$1,000,000 for water and wastewater improvements, Ouachita Parish, Louisiana. 
(150)Plaquemine, louisiana$7,000,000 for sanitary sewer and wastewater infrastructure, Plaquemine, Louisiana. 
(151)Rapides area planning commission, louisiana$1,000,000 for water and wastewater improvements, Rapides, Louisiana. 
(152)Shreveport, Louisiana$20,000,000 for water supply infrastructure in Shreveport, Louisiana. 
(153)South central planning and development commission, louisiana$2,500,000 for water and wastewater improvements, South Central Planning and Development Commission, Louisiana.  
(154)Union-lincoln regional water supply project, louisiana$2,000,000 for the Union-Lincoln Regional Water Supply project, Louisiana. 
(155)Chesapeake bay improvements, maryland, virginia, and district of columbia$30,000,000 for environmental infrastructure projects to benefit the Chesapeake Bay, including the nutrient removal project at the Blue Plains Wastewater Treatment facility in the District of Columbia. 
(156)Chesapeake bay region, maryland and virginia$40,000,000 for water pollution control, Chesapeake Bay Region, Maryland and Virginia. 
(157)Michigan combined sewer overflows$35,000,000 for correction of combined sewer overflows, Michigan. 
(158)Central Iron Range Sanitary Sewer District, Minnesota$12,000,000 for wastewater infrastructure for the Central Iron Range Sanitary Sewer District to serve the cities of Hibbing, Chisholm, Buhl, and Kinney, and Balkan and Great Scott Townships, Minnesota. 
(159)Central lake region sanitary district, minnesota$2,000,000 for sanitary sewer and wastewater infrastructure for the Central Lake Region Sanitary District, Minnesota, to serve Le Grande and Moe Townships, Minnesota. 
(160)Goodview, minnesota$3,000,000 for water quality infrastructure, Goodview, Minnesota. 
(161)Grand rapids, minnesota$5,000,000 for wastewater infrastructure, Grand Rapids, Minnesota. 
(162)Willmar, minnesota$15,000,000 for wastewater infrastructure, Willmar, Minnesota. 
(163)Biloxi, Mississippi$5,000,000 for water and wastewater related infrastructure, city of Biloxi, Mississippi. 
(164)Corinth, Mississippi$7,500,000 for a surface water program, city of Corinth, Mississippi. 
(165)Gulfport, Mississippi$5,000,000 for water and wastewater related infrastructure, city of Gulfport, Mississippi. 
(166)Harrison County, Mississippi$5,000,000 for water and wastewater related infrastructure, Harrison County, Mississippi. 
(167)Jackson, mississippi$25,000,000 for water and wastewater infrastructure, Jackson, Mississippi. 
(168)Clark county, nevada$30,000,000 for wastewater infrastructure, Clark County, Nevada. 
(169)Clean water coalition, nevada$50,000,000 for the Systems Conveyance and Operations Program, Clark County, Henderson, Las Vegas, and North Las Vegas, Nevada. 
(170)Glendale dam diversion structure, nevada$10,000,000 for water system improvements to the Glendale Dam Diversion Structure for the Truckee Meadows Water Authority, Nevada. 
(171)Henderson, nevada$13,000,000 for wastewater infrastructure, Henderson, Nevada. 
(172)Indian Springs, Nevada$12,000,000 for construction of wastewater system improvements for the Indian Springs community, Nevada. 
(173)Reno, nevada$13,000,000 for construction of a water conservation project for the Highland Canal, Mogul Bypass in Reno, Nevada. 
(174)Washoe county, nevada$14,000,000 for construction of water infrastructure improvements to the Huffaker Hills Reservoir Conservation Project, Washoe County, Nevada. 
(175)Cranford township, new jersey$6,000,000 for storm sewer improvements, Cranford Township, New Jersey. 
(176)Middletown township, new jersey$1,100,000 for storm sewer improvements, Middletown Township, New Jersey. 
(177)Paterson, new jersey$35,000,000 for wastewater infrastructure, Paterson, New Jersey. 
(178)Rahway valley, new jersey$25,000,000 for sanitary sewer and storm sewer improvements in the service area of the Rahway Valley Sewerage Authority, New Jersey. 
(179)Babylon, new york$5,000,000 for wastewater infrastructure, Town of Babylon, New York. 
(180)Ellicottville, New York$2,000,000 for water supply, water, and wastewater infrastructure in Ellicottville, New York. 
(181)Elmira, new york$5,000,000 for wastewater infrastructure, Elmira, New York. 
(182)Essex hamlet, new york$5,000,000 for wastewater infrastructure, Essex Hamlet, New York. 
(183)Fleming, new york$5,000,000 for drinking water infrastructure, Fleming, New York. 
(184)Kiryas joel, new york$5,000,000 for drinking water infrastructure, village of Kiryas Joel, New York. 
(185)Niagara falls, new york$5,000,000 for wastewater infrastructure, Niagara Falls Water Board, New York. 
(186)Patchogue, new york$5,000,000 for wastewater infrastructure, village of Patchogue, New York. 
(187)Sennett, New York$1,500,000 for water infrastructure, town of Sennett, New York. 
(188)Springport and fleming, new york$10,000,000 for water related infrastructure, including water mains, pump stations, and water storage tanks, Springport and Fleming, New York. 
(189)Wellsville, New York$2,000,000 for water supply, water, and wastewater infrastructure in Wellsville, New York. 
(190)Yates county, new york$5,000,000 for drinking water infrastructure, Yates County, New York. 
(191)Cabarrus county, north carolina$4,500,000 for water related infrastructure, Cabarrus County, North Carolina. 
(192)Cary, wake county, north carolina$4,000,000 for a water reclamation facility, Cary, Wake County, North Carolina. 
(193)Charlotte, north carolina$14,000,000 for the Briar Creek Relief Sewer project, city of Charlotte, North Carolina. 
(194)Fayetteville, Cumberland County, north carolina$6,000,000 for water and sewer upgrades, city of Fayetteville, Cumberland County, North Carolina. 
(195)Mooresville, north carolina$4,000,000 for water and wastewater infrastructure improvements, town of Mooresville, North Carolina. 
(196)Neuse regional water and sewer authority, north carolina$4,000,000 for the Neuse regional drinking water facility, Kinston, North Carolina. 
(197)Richmond county, north carolina$13,500,000 for water related infrastructure, Richmond County, North Carolina. 
(198)Union county, north carolina$6,000,000 for water related infrastructure, Union County, North Carolina. 
(199)Washington county, north carolina$1,000,000 for water and wastewater infrastructure, Washington County, North Carolina. 
(200)Winston-salem, north carolina$3,000,000 for stormwater upgrades, city of Winston-Salem, North Carolina. 
(201)North dakota$15,000,000 for water-related infrastructure, North Dakota. 
(202)Devils lake, north dakota$15,000,000 for water supply infrastructure, Devils Lake, North Dakota. 
(203)Saipan, northern mariana islands$20,000,000 for water related infrastructure, Saipan, Northern Mariana Islands. 
(204)Akron, ohio$5,000,000 for wastewater infrastructure, Akron, Ohio. 
(205)Burr oak regional water district, ohio$4,000,000 for construction of a water line to extend from a well field near Chauncey, Ohio, to a water treatment plant near Millfield, Ohio. 
(206)Cincinnati, ohio$1,000,000 for wastewater infrastructure, Cincinnati, Ohio. 
(207)Cleveland, ohio$2,500,000 for Flats East Bank water and wastewater infrastructure, city of Cleveland, Ohio. 
(208)Columbus, ohio$4,500,000 for wastewater infrastructure, Columbus, Ohio. 
(209)Dayton, ohio$1,000,000 for water and wastewater infrastructure, Dayton, Ohio. 
(210)Defiance county, ohio$1,000,000 for wastewater infrastructure, Defiance County, Ohio. 
(211)Fostoria, ohio$2,000,000 for wastewater infrastructure, Fostoria, Ohio. 
(212)Fremont, ohio$2,000,000 for construction of off-stream water supply reservoir, Fremont, Ohio. 
(213)Lake county, ohio$1,500,000 for wastewater infrastructure, Lake County, Ohio. 
(214)Lawrence county, ohio$5,000,000 for Union Rome wastewater infrastructure, Lawrence County, Ohio. 
(215)Meigs county, ohio$1,000,000 to extend the Tupper Plains Regional Water District water line to Meigs County, Ohio. 
(216)Mentor-on-lake, ohio$625,000 for water and wastewater infrastructure, Mentor-on-Lake, Ohio. 
(217)Vinton county, ohio$1,000,000 to construct water lines in Vinton and Brown Townships, Ohio. 
(218)Willowick, ohio$665,000 for water and wastewater infrastructure, Willowick, Ohio. 
(219)Ada, oklahoma$1,700,000 for sewer improvements and other water infrastructure, city of Ada, Oklahoma. 
(220)Alva, oklahoma$250,000 for wastewater infrastructure improvements, city of Alva, Oklahoma. 
(221)Ardmore, oklahoma$1,900,000 for water and sewer infrastructure improvements, city of Ardmore, Oklahoma. 
(222)Bartlesville, oklahoma$2,500,000 for water supply infrastructure, city of Bartlesville, Oklahoma. 
(223)Bethany, oklahoma$1,500,000 for water improvements and water related infrastructure, city of Bethany, Oklahoma. 
(224)Chickasha, oklahoma$650,000 for industrial park sewer infrastructure, city of Chickasha, Oklahoma. 
(225)Disney and langley, oklahoma$2,500,000 for water and sewer improvements and water related infrastructure, cities of Disney and Langley, Oklahoma. 
(226)Durant, oklahoma$3,300,000 for bayou restoration and water related infrastructure, city of Durant, Oklahoma. 
(227)Eastern oklahoma state university, wilberton, oklahoma$1,000,000 for sewer and utility upgrades and water related infrastructure, Eastern Oklahoma State University, Wilberton, Oklahoma. 
(228)Guymon, oklahoma$16,000,000 for water and wastewater related infrastructure, city of Guymon, Oklahoma. 
(229)Konawa, oklahoma$500,000 for water treatment infrastructure improvements, city of Konawa, Oklahoma. 
(230)Lugert-altus irrigation district, altus, oklahoma$5,000,000 for water related infrastructure improvements, Lugert-Altus Irrigation District, Altus, Oklahoma. 
(231)Midwest city, oklahoma$2,000,000 for improvements to water related infrastructure, the City of Midwest City, Oklahoma. 
(232)Mustang, oklahoma$3,325,000 for water improvements and water related infrastructure, city of Mustang, Oklahoma. 
(233)Norman, oklahoma$10,000,000 for water related infrastructure, Norman, Oklahoma. 
(234)Oklahoma panhandle state university, guymon, oklahoma$275,000 for water testing facility and water related infrastructure development, Oklahoma Panhandle State University, Guymon, Oklahoma. 
(235)Weatherford, oklahoma$500,000 for arsenic program and water related infrastructure, city of Weatherford, Oklahoma. 
(236)Woodward, oklahoma$1,500,000 for water improvements and water related infrastructure, Woodward, Oklahoma. 
(237)Albany, oregon$35,000,000 for wastewater infrastructure to improve habitat restoration, Albany, Oregon. 
(238)Beaver creek reservoir, pennsylvania$3,000,000 for projects for water supply and related activities, Beaver Creek Reservoir, Clarion County, Beaver and Salem Townships, Pennsylvania. 
(239)Hatfield borough, pennsylvania$310,000 for wastewater related infrastructure for Hatfield Borough, Pennsylvania. 
(240)Lehigh county, pennsylvania$5,000,000 for stormwater control measures and storm sewer improvements, Lehigh County, Pennsylvania. 
(241)North wales borough, pennsylvania$1,516,584 for wastewater related infrastructure for North Wales Borough, Pennsylvania. 
(242)Pen argyl, pennsylvania$5,250,000 for wastewater infrastructure, Pen Argyl, Pennsylvania. 
(243)Philadelphia, pennsylvania$1,600,000 for wastewater related infrastructure for Philadelphia, Pennsylvania. 
(244)Stockerton borough, tatamy borough, and palmer township, pennsylvania$10,000,000 for stormwater control measures, particularly to address sinkholes, in the vicinity of Stockerton Borough, Tatamy Borough, and Palmer Township, Pennsylvania. 
(245)Vera cruz, pennsylvania$5,500,000 for wastewater infrastructure, Vera Cruz, Pennsylvania. 
(246)Commonwealth of puerto rico$35,000,000 for water and wastewater infrastructure in the Commonwealth of Puerto Rico. 
(247)Charleston, south carolina$4,000,000 for stormwater control measures and storm sewer improvements, Spring Street/Fishburne Street drainage project, Charleston, South Carolina. 
(248)Charleston and west ashley, south carolina$6,000,000 for wastewater tunnel replacement, Charleston and West Ashley, South Carolina. 
(249)Crooked creek, marlboro county, south carolina$25,000,000 for a project for water storage and water supply infrastructure on Crooked Creek, Marlboro County, South Carolina. 
(250)Myrtle beach, south carolina$18,000,000 for environmental infrastructure, including ocean outfalls, Myrtle Beach, South Carolina. 
(251)North myrtle beach, south carolina$11,000,000 for environmental infrastructure, including ocean outfalls, North Myrtle Beach, South Carolina. 
(252)Surfside, south carolina$11,000,000 for environmental infrastructure, including stormwater system improvements and ocean outfalls, Surfside, South Carolina. 
(253)Cheyenne river sioux reservation (dewey and ziebach counties) and perkins and meade counties, south dakota$65,000,000 for water related infrastructure, Cheyenne River Sioux Reservation (Dewey and Ziebach counties) and Perkins and Meade Counties, South Dakota. 
(254)Athens, tennessee$16,000,000 for wastewater infrastructure, Athens, Tennessee. 
(255)Blaine, tennessee$500,000 for water supply and wastewater infrastructure, Blaine, Tennessee. 
(256)Claiborne county, tennessee$1,250,000 for water supply and wastewater infrastructure, Claiborne County, Tennessee. 
(257)Giles county, tennessee$2,000,000 for water supply and wastewater infrastructure, county of Giles, Tennessee. 
(258)Grainger county, tennessee$1,250,000 for water supply and wastewater infrastructure, Grainger County, Tennessee. 
(259)Hamilton county, tennessee$500,000 for water supply and wastewater infrastructure, Hamilton County, Tennessee. 
(260)Harrogate, tennessee$2,000,000 for water supply and wastewater infrastructure, city of Harrogate, Tennessee. 
(261)Johnson county, tennessee$600,000 for water supply and wastewater infrastructure, Johnson County, Tennessee. 
(262)Knoxville, tennessee$5,000,000 for water supply and wastewater infrastructure, city of Knoxville, Tennessee. 
(263)Nashville, tennessee$5,000,000 for water supply and wastewater infrastructure, Nashville, Tennessee. 
(264)Lewis, lawrence, and wayne counties, tennessee$2,000,000 for water supply and wastewater infrastructure, counties of Lewis, Lawrence, and Wayne, Tennessee. 
(265)Oak ridge, tennessee$4,000,000 for water supply and wastewater infrastructure, city of Oak Ridge, Tennessee. 
(266)Plateau utility district, morgan county, tennessee$1,000,000 for water supply and wastewater infrastructure, Morgan County, Tennessee. 
(267)Shelby county, tennessee$4,000,000 for water related environmental infrastructure, county of Shelby, Tennessee. 
(268)Central texas$20,000,000 for water and wastewater infrastructure in Bosque, Brazos, Burleson, Grimes, Hill, Hood, Johnson, Madison, McLennan, Limestone, Robertson, and Somervell Counties, Texas. 
(269)El paso county, texas$25,000,000 for water related infrastructure and resource protection, including stormwater management, and development, El Paso County, Texas. 
(270)Ft. bend county, texas$20,000,000 for water and wastewater infrastructure, Ft. Bend County, Texas. 
(271)Duchesne, iron, and uintah counties, utah$10,800,000 for water related infrastructure, Duchesne, Iron, and Uintah Counties, Utah. 
(272)Northern west virginia$20,000,000 for water and wastewater infrastructure in Hancock, Ohio, Marshall, Wetzel, Tyler, Pleasants, Wood, Doddridge, Monongalia, Marion, Harrison, Taylor, Barbour, Preston, Tucker, Mineral, Grant, Gilmer, Brooke, and Ritchie Counties, West Virginia. 
(273)United States Virgin Islands$25,000,000 for wastewater infrastructure for the St. Croix Anguilla wastewater treatment plant and the St. Thomas Charlotte Amalie wastewater treatment plant, United States Virgin Islands.. 
VIFlorida Everglades 
6001.Hillsboro and Okeechobee Aquifer, Florida 
(a)ModificationThe project for Hillsboro and Okeechobee Aquifer, Florida, authorized by section 101(a)(16) of the Water Resources Development Act of 1999 (113 Stat. 276), is modified to authorize the Secretary to carry out the project at a total cost of $42,500,000. 
(b)TreatmentSection 601(b)(2)(A) of the Water Resources Development Act of 2000 (114 Stat. 2681) is amended— 
(1)in clause (i) by adding at the end the following: The project for aquifer storage and recovery, Hillsboro and Okeechobee Aquifer, Florida, authorized by section 101(a)(16) of the Water Resources Development Act of 1999 (113 Stat. 276), shall be treated for purposes of this section as being in the Plan, except that operation and maintenance costs of the project shall remain a non-Federal responsibility.; and 
(2)in clause (iii) by inserting after subparagraph (B) the following: and the project for aquifer storage and recovery, Hillsboro and Okeechobee Aquifer. 
6002.Pilot projectsSection 601(b)(2)(B) of the Water Resources Development Act of 2000 (114 Stat. 2681) is amended— 
(1)in the matter preceding clause (i)— 
(A)by striking $69,000,000 and inserting $71,200,000; and 
(B)by striking $34,500,000 each place it appears and inserting $35,600,000; and 
(2)in clause (i)— 
(A)by striking $6,000,000 and inserting $8,200,000; and 
(B)by striking $3,000,000 each place it appears and inserting $4,100,000. 
6003.Maximum costs 
(a)Maximum cost of projectsSection 601(b)(2)(E) of the Water Resources Development Act of 2000 (114 Stat. 2683) is amended by inserting and section (d) before the period at the end. 
(b)Maximum cost of program authoritySection 601(c)(3) of such Act (114 Stat. 2684) is amended by adding at the end the following: 
 
(C)Maximum cost of program authoritySection 902 of the Water Resources Development Act of 1986 (33 U.S.C. 2280) shall apply to the individual project funding limits in subparagraph (A) and the aggregate cost limits in subparagraph (B).. 
6004.CreditSection 601(e)(5)(B) of the Water Resources Development Act of 2000 (114 Stat. 2685) is amended— 
(1)in clause (i)— 
(A)by striking or at the end of subclause (I); 
(B)by adding or at the end of subclause (II); and 
(C)by adding at the end the following: 
 
(III)the credit is provided for work carried out before the date of the partnership agreement between the Secretary and the non-Federal sponsor, as defined in an agreement between the Secretary and the non-Federal sponsor providing for such credit;; and 
(2)in clause (ii)— 
(A)by striking design agreement or the project cooperation; and 
(B)by inserting before the semicolon the following: , including in the case of credit provided under clause (i)(III) conditions relating to design and construction. 
6005.Outreach and assistanceSection 601(k) of the Water Resources Development Act of 2000 (114 Stat. 2691) is amended by adding at the end the following: 
 
(3)Maximum expendituresThe Secretary may expend up to $3,000,000 per fiscal year for fiscal years beginning after September 30, 2004, to carry out this subsection.. 
6006.Critical restoration projectsSection 528(b)(3)(C) of the Water Resources Development Act of 1996 (110 Stat. 3769) is amended— 
(1)in clause (i) by striking $75,000,000 and all that follows and inserting $95,000,000; and 
(2)by striking clause (ii) and inserting the following: 
 
(ii)Federal share 
(I)In generalExcept as provided in subclause (II), the Federal share of the cost of carrying out a project under subparagraph (A) shall not exceed $25,000,000. 
(II)Seminole water conservation planThe Federal share of the cost of carrying out the Seminole water conservation plan shall not exceed $30,000,000.. 
6007.Regional engineering model for environmental restoration 
(a)In generalThe Secretary shall complete the development and testing of the regional engineering model for environmental restoration as expeditiously as practicable. 
(b)UsageThe Secretary shall consider using, as appropriate, the regional engineering model for environmental restoration in the development of future water resource projects, including projects developed pursuant to section 601 of the Water Resources Development Act of 2000 (114 Stat. 2680). 
VIILouisiana Coastal Area 
7001.DefinitionsIn this title, the following definitions apply: 
(1)Coastal louisiana ecosystemThe term coastal Louisiana ecosystem means the coastal area of Louisiana from the Sabine River on the west to the Pearl River on the east, including those parts of the Atchafalaya River Basin and the Mississippi River Deltaic Plain below the Old River Control Structure and the Chenier Plain included within the study area of the restoration plan. 
(2)GovernorThe term Governor means the Governor of the State of Louisiana. 
(3)Restoration planThe term restoration plan means the report of the Chief of Engineers for ecosystem restoration for the Louisiana Coastal Area dated January 31, 2005. 
(4)Task forceThe term Task Force means the Coastal Louisiana Ecosystem Protection and Restoration Task Force established by section 7003. 
(5)Comprehensive PlanThe term comprehensive plan means the plan developed under section 7002 and any revisions thereto. 
7002.Comprehensive plan 
(a)In GeneralThe Secretary, in coordination with the Governor, shall develop a comprehensive plan for protecting, preserving, and restoring the coastal Louisiana ecosystem. 
(b)Integration of Plan Into Comprehensive Hurricane Protection StudyIn developing the comprehensive plan, the Secretary shall integrate the restoration plan into the analysis and design of the comprehensive hurricane protection study authorized by title I of the Energy and Water Development Appropriations Act, 2006 (119 Stat. 2247). 
(c)Consistency With Comprehensive Coastal Protection Master PlanIn developing the comprehensive plan, the Secretary shall ensure that the plan is not inconsistent with the goals, analysis, and design of the comprehensive coastal protection master plan authorized and defined pursuant to Act 8 of the First Extraordinary Session of the Louisiana State Legislature, 2005. 
(d)InclusionsThe comprehensive plan shall include a description of— 
(1)the framework of a long-term program integrated with hurricane and storm damage reduction, flood damage reduction, and navigation activities that provide for the comprehensive protection, conservation, and restoration of the wetlands, estuaries, barrier islands, shorelines, and related land and features of the coastal Louisiana ecosystem, including protection of critical resources, habitat, and infrastructure from the effects of a coastal storm, a hurricane, erosion, or subsidence; 
(2)the means by which a new technology, or an improved technique, can be integrated into the program referred to in paragraph (1); 
(3)the role of other Federal and State agencies and programs in carrying out such program; 
(4)specific, measurable success criteria (including ecological criteria) by which success of the plan will be measured; 
(5)proposed projects in order of priority as determined by their respective potential to contribute to— 
(A)creation of coastal wetlands; and 
(B)flood protection of communities ranked by population density and level of protection; and 
(6)efforts by Federal, State, and local interests to address sociological, economic, and related fields of law. 
(e)ConsiderationsIn developing the comprehensive plan, the Secretary shall consider the advisability of integrating into the program referred to in subsection (d)(1)— 
(1)an investigation and study of the maximum effective use of the water and sediment of the Mississippi and Atchafalaya Rivers for coastal restoration purposes consistent with flood control and navigation; 
(2)a schedule for the design and implementation of large-scale water and sediment reintroduction projects and an assessment of funding needs from any source; 
(3)an investigation and assessment of alterations in the operation of the Old River Control Structure, consistent with flood control and navigation purposes; 
(4)any related Federal or State project being carried out on the date on which the plan is developed; 
(5)any activity in the restoration plan; and 
(6)any other project or activity identified in one or more of— 
(A)the Mississippi River and Tributaries program; 
(B)the Louisiana Coastal Wetlands Conservation Plan; 
(C)the Louisiana Coastal Zone Management Plan; 
(D)the plan of the State of Louisiana entitled Integrated Ecosystem Restoration and Hurricane Protection—Louisiana’s Comprehensive Master Plan for a Sustainable Coast; and 
(E)other relevant reports as determined by the Secretary. 
(f)Reports to Congress 
(1)Initial reportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report containing the comprehensive plan. 
(2)UpdatesNot later than 5 years after the date of submission of a report under paragraph (1), and at least once every 5 years thereafter until implementation of the comprehensive plan is complete, the Secretary shall submit to Congress a report containing an update of the plan and an assessment of the progress made in implementing the plan. 
7003.Louisiana coastal area 
(a)In GeneralThe Secretary may carry out a program for ecosystem restoration, Louisiana Coastal Area, Louisiana, substantially in accordance with the report of the Chief of Engineers, dated January 31, 2005. 
(b)Priorities 
(1)In generalIn carrying out the program under subsection (a), the Secretary shall give priority to— 
(A)any portion of the program identified in the report described in subsection (a) as a critical restoration feature; 
(B)any Mississippi River diversion project that— 
(i)will protect a major population area of the Pontchartrain, Pearl, Breton Sound, Barataria, or Terrebonne basins; and 
(ii)will produce an environmental benefit to the coastal Louisiana ecosystem; 
(C)any barrier island, or barrier shoreline, project that— 
(i)will be carried out in conjunction with a Mississippi River diversion project; and 
(ii)will protect a major population area; 
(D)any project that will reduce storm surge and prevent or reduce the risk of loss of human life and the risk to public safety; and 
(E)a project to physically modify the Mississippi River-Gulf Outlet and to restore the areas affected by the Mississippi River-Gulf Outlet in accordance with the comprehensive plan to be developed under section 7002(a) and consistent with sections 7006(c)(1)(A) and 7013. 
7004.Coastal Louisiana Ecosystem Protection and Restoration Task Force 
(a)EstablishmentThere is established a task force to be known as the Coastal Louisiana Ecosystem Protection and Restoration Task Force (in this section referred to as the Task Force). 
(b)MembershipThe Task Force shall consist of the following members (or, in the case of the head of a Federal agency, a designee of the head of the agency at the level of Assistant Secretary or an equivalent level): 
(1)The Secretary. 
(2)The Secretary of the Interior. 
(3)The Secretary of Commerce. 
(4)The Administrator of the Environmental Protection Agency. 
(5)The Secretary of Agriculture. 
(6)The Secretary of Transportation. 
(7)The Secretary of Energy. 
(8)The Administrator of the Federal Emergency Management Agency. 
(9)The Commandant of the Coast Guard. 
(10)The Chair of the Coastal Protection and Restoration Authority of Louisiana. 
(11)Two representatives of the State of Louisiana selected by the Governor. 
(c)DutiesThe Task Force shall make recommendations to the Secretary regarding— 
(1)policies, strategies, plans, programs, projects, and activities for addressing conservation, protection, restoration, and maintenance of the coastal Louisiana ecosystem; 
(2)financial participation by each agency represented on the Task Force in conserving, protecting, restoring, and maintaining the coastal Louisiana ecosystem, including recommendations— 
(A)that identify funds from current agency missions and budgets; and 
(B)for coordinating individual agency budget requests; and 
(3)the comprehensive plan to be developed under section 7002(a). 
(d)ReportThe Task Force shall submit to Congress a biennial report that summarizes the activities and recommendations of the Task Force. 
(e)Working Groups 
(1)General authorityThe Task Force may establish such working groups as the Task Force determines to be necessary to assist the Task Force in carrying out this section. 
(2)Hurricanes katrina and rita 
(A)Integration teamThe Task Force shall establish a working group for the purpose of advising the Task Force of opportunities to integrate the planning, engineering, design, implementation, and performance of Corps of Engineers projects for hurricane and storm damage reduction, flood damage reduction, ecosystem restoration, and navigation in those areas in Louisiana for which a major disaster has been declared by the President as a result of Hurricane Katrina or Rita. 
(B)Expertise; representationIn establishing the working group under subparagraph (A), the Task Force shall ensure that the group— 
(i)has expertise in coastal estuaries, diversions, coastal restoration and wetlands protection, ecosystem restoration, hurricane protection, storm damage reduction systems, navigation, and ports; and 
(ii)represents the State of Louisiana and local governments in southern Louisiana. 
(C)DutiesIn developing its recommendations under this subsection, the working group shall— 
(i)review reports relating to the performance of, and recommendations relating to the future performance of, the hurricane, coastal, and flood protection systems in southern Louisiana, including the reports issued by the Interagency Performance Evaluation Team, the National Academy of Sciences, the National Science Foundation, the American Society of Civil Engineers, and Team Louisiana for the purpose of advising the Task Force and the Secretary on opportunities to improve the performance of the protection systems; 
(ii)assist in providing reviews under section 2035; and 
(iii)carry out such other duties as the Task Force or the Secretary determines to be appropriate. 
(f)CompensationMembers of the Task Force and members of a working group established by the Task Force may not receive compensation for their services as members of the Task Force or working group, as the case may be. 
(g)Travel ExpensesTravel expenses incurred by members of the Task Force and members of a working group established by the Task Force, in the performance of their service on the Task Force or working group, as the case may be, shall be paid by the agency or entity that the member represents. 
(h)Nonapplicability of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Task Force or any working group established by the Task Force. 
7005.Project modifications 
(a)ReviewThe Secretary, in cooperation with the non-Federal interest of the project involved, shall review each Federally-authorized water resources project in the coastal Louisiana ecosystem being carried out or completed as of the date of enactment of this Act to determine whether the project needs to be modified— 
(1)to take into account the program authorized by section 7003 and the projects authorized by sections 7006(e) and 7013; or 
(2)to contribute to ecosystem restoration under section 7003, 7006(e), or 7013. 
(b)ModificationsSubject to subsections (c) and (d), the Secretary may carry out the modifications described in subsection (a). 
(c)Public Notice and CommentBefore completing the report required under subsection (d), the Secretary shall provide an opportunity for public notice and comment. 
(d)Report 
(1)In generalBefore modifying an operation or feature of a project under subsection (b), the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report describing the modification. 
(2)InclusionA report describing a modification under paragraph (1) shall include such information relating to the timeline for and cost of the modification, as the Secretary determines to be relevant. 
(e)Authorization of AppropriationsThere is authorized to be appropriated to carry out this section $10,000,000. 
7006.Construction 
(a)Science and technology 
(1)In generalThe Secretary shall carry out a coastal Louisiana ecosystem science and technology program substantially in accordance with the restoration plan at a total cost of $100,000,000. 
(2)PurposesThe purposes of the program shall be— 
(A)to identify any uncertainty relating to the physical, chemical, geological, biological, and cultural baseline conditions in the coastal Louisiana ecosystem; 
(B)to improve knowledge of the physical, chemical, geological, biological, and cultural baseline conditions in the coastal Louisiana ecosystem;  
(C)to identify and develop technologies, models, and methods to carry out this subsection; and 
(D)to advance and expedite the implementation of the comprehensive plan. 
(3)Working groupsThe Secretary may establish such working groups as the Secretary determines to be necessary to assist the Secretary in carrying out this subsection. 
(4)Contracts and cooperative agreementsIn carrying out this subsection, the Secretary may enter into a contract or cooperative agreement with a consortium of academic institutions in Louisiana with scientific or engineering expertise in the restoration of aquatic and marine ecosystems for coastal restoration and enhancement through science and technology. 
(5)Applicability of the federal advisory committee actThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to a working group established under this subsection. 
(b)Demonstration Projects 
(1)In generalSubject to paragraph (2), the Secretary may carry out demonstration projects substantially in accordance with the restoration plan and within the coastal Louisiana ecosystem for the purpose of resolving critical areas of scientific or technological uncertainty related to the implementation of the comprehensive plan. 
(2)Maximum cost 
(A)Total costThe total cost for planning, design, and construction of all projects under this subsection shall not exceed $100,000,000. 
(B)Individual projectThe total cost of any single project under this subsection shall not exceed $25,000,000. 
(c)Initial Projects 
(1)In generalThe Secretary is authorized to carry out the following projects substantially in accordance with the restoration plan: 
(A)Mississippi River-Gulf Outlet environmental restoration at a total cost of $105,300,000, but not including those elements of the project that produce navigation benefits. 
(B)Small diversion at Hope Canal at a total cost of $68,600,000. 
(C)Barataria basin barrier shoreline restoration at a total cost of $242,600,000. 
(D)Small Bayou Lafourche reintroduction at a total cost of $133,500,000. 
(E)Medium diversion at Myrtle Grove with dedicated dredging at a total cost of $278,300,000. 
(2)Modifications 
(A)In generalIn carrying out each project under paragraph (1), the Secretary shall carry out such modifications as may be necessary to the ecosystem restoration features identified in the restoration plan— 
(i)to address the impacts of Hurricanes Katrina and Rita on the areas of the project; and 
(ii)to ensure consistency with the project authorized by section 7013 (including work in and around the vicinity of the Mississippi River-Gulf Outlet). 
(B)IntegrationThe Secretary shall ensure that each modification under subparagraph (A) is taken into account in conducting the study of comprehensive hurricane protection authorized by title I of the Energy and Water Development Appropriations Act, 2006 (119 Stat. 2247). 
(C)Mississippi River-Gulf outletIn carrying out the project under paragraph (1)(A), the Secretary shall carry out such modifications as may be necessary to make the project consistent with and complementary to the closure and restoration of the Mississippi River-Gulf Outlet authorized by section 7013. 
(3)Construction reportsBefore the Secretary may begin construction of any project under this subsection, the Secretary shall submit a report documenting any modifications to the project, including cost changes, to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate. 
(4)Applicability of other provisionsNotwithstanding section 902 of the Water Resources Development Act of 1986 (33 U.S.C. 2280), the cost of a project under this subsection, including any modifications to the project, shall not exceed 150 percent of the cost of such project set forth in paragraph (1). 
(d)Beneficial Use of Dredged Material 
(1)In generalThe Secretary, substantially in accordance with the restoration plan, shall implement in the coastal Louisiana ecosystem a program for the beneficial use of material dredged from federally maintained waterways at a total cost of $100,000,000. 
(2)ConsiderationIn carrying out the program under paragraph (1), the Secretary shall consider the beneficial use of sediment from the Illinois River System for wetlands restoration in wetlands-depleted watersheds of the coastal Louisiana ecosystem. 
(e)Additional Projects 
(1)In generalThe Secretary is authorized to carry out the following projects referred to in the restoration plan if the Secretary determines such projects are feasible: 
(A)Land Bridge between Caillou Lake and the Gulf of Mexico at a total cost of $56,300,000. 
(B)Gulf Shoreline at Point Au Fer Island at a total cost of $43,400,000. 
(C)Modification of Caernarvon Diversion at a total cost of $20,700,000. 
(D)Modification of Davis Pond Diversion at a total cost of $64,200,000. 
(2)ReportsNot later than December 31, 2009, the Secretary shall submit feasibility reports on the projects described in paragraph (1) to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate. 
(3)Projects subject to reports 
(A)Feasibility reportsNot later than December 31, 2008, the Secretary shall submit to Congress feasibility reports on the following projects referred to in the restoration plan: 
(i)Multipurpose Operation of Houma Navigation Lock at a total cost of $18,100,000.  
(ii) Terrebonne Basin Barrier Shoreline Restoration at a total cost of $124,600,000. 
(iii) Small Diversion at Convent/Blind River at a total cost of $88,000,000. 
(iv) Amite River Diversion Canal Modification at a total cost of $5,600,000. 
(v) Medium Diversion at White’s Ditch at a total cost of $86,100,000. 
(vi) Convey Atchafalaya River Water to Northern Terrebonne Marshes at a total cost of $221,200,000.  
(B)ConstructionThe Secretary may carry out the projects under subparagraph (A) substantially in accordance with the plans and subject to the conditions, recommended in a final report of the Chief of Engineers if a favorable report of the Chief is completed by not later than December 31, 2010. 
(4)ConstructionNo appropriations shall be made to construct any project under this subsection if the report under paragraph (2) or paragraph (3), as the case may be, has not been approved by resolutions adopted by the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate. 
7007.Non-Federal cost share 
(a)CreditThe Secretary shall credit, in accordance with section 221 of the Flood Control Act 1970 (42 U.S.C. 1962d–5b), toward the non-Federal share of the cost of a study or project under this title the cost of work carried out in the coastal Louisiana ecosystem by the non-Federal interest for the project before the date of the execution of the partnership agreement for the study or project. 
(b)Sources of FundsThe non-Federal interest may use, and the Secretary shall accept, funds provided by a Federal agency under any other Federal program, to satisfy, in whole or in part, the non-Federal share of the cost of the study or project if the Federal agency that provides the funds determines that the funds are authorized to be used to carry out the study or project. 
(c)Nongovernmental organizationsA nongovernmental organization shall be eligible to contribute all or a portion of the non-Federal share of the cost of a project under this title. 
(d)Treatment of Credit Between ProjectsAny credit provided under this section toward the non-Federal share of the cost of a study or project under this title may be applied toward the non-Federal share of the cost of any other study or project under this title. 
(e)Periodic Monitoring 
(1)In generalTo ensure that the contributions of the non-Federal interest equal the non-Federal share of the cost of a study or project under this title during each 5-year period beginning after the date of commencement of the first study or project under this title, the Secretary shall— 
(A)monitor for each study or project under this title the non-Federal provision of cash, in-kind services and materials, and land, easements, rights-of-way, relocations, and disposal areas; and 
(B)manage the requirement of the non-Federal interest to provide for each such study or project cash, in-kind services and materials, and land, easements, rights-of-way, relocations, and disposal areas. 
(2)Other monitoringThe Secretary shall conduct monitoring separately for the study phase, construction phase, preconstruction engineering and design phase, and planning phase for each project authorized on or after the date of enactment of this Act for all or any portion of the coastal Louisiana ecosystem. 
(f)AuditsCredit for land, easements, rights-of-way, relocations, and disposal areas (including land value and incidental costs) provided under this section, and the cost of work provided under this section, shall be subject to audit by the Secretary. 
7008.Project justification 
(a)In GeneralNotwithstanding section 209 of the Flood Control Act of 1970 (42 U.S.C. 1962–2) or any other provision of law, in carrying out any project or activity under this title or any other provision of law to protect, conserve, and restore the coastal Louisiana ecosystem, the Secretary may determine that— 
(1)the project or activity is justified by the environmental benefits derived by the coastal Louisiana ecosystem; and 
(2)no further economic justification for the project or activity shall be required if the Secretary determines that the project or activity is cost effective. 
(b)Limitation on ApplicabilitySubsection (a) shall not apply to any separable element of a project intended to produce benefits that are predominantly unrelated to the protection, preservation, and restoration of the coastal Louisiana ecosystem. 
7009.Independent reviewThe Secretary shall establish a council, to be known as the Louisiana Water Resources Council, which shall serve as the exclusive peer review panel for activities conducted by the Corps of Engineers in the areas in the State of Louisiana declared as major disaster areas in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) in response to Hurricane Katrina or Rita of 2005, in accordance with the requirements of section 2034. 
7010.Expedited reports 
(a)In generalThe Secretary shall expedite completion of the reports for the following projects and, if the Secretary determines that a project is feasible, proceed directly to project preconstruction engineering and design: 
(1)The projects identified in the study of comprehensive hurricane protection authorized by title I of the Energy and Water Development Appropriations Act, 2006 (119 Stat. 2447). 
(2)The projects identified in the Southwest Coastal Louisiana hurricane and storm damage reduction study authorized by the Committee on Transportation and Infrastructure of the House of Representatives on December 7, 2005. 
(b)Submission of reportsUpon completion of the reports identified in subsection (a), the Secretary shall submit the reports to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives. 
7011.ReportingNot later than 6 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report, including a description of— 
(1)the projects authorized and undertaken under this title; 
(2)the construction status of the projects; 
(3)the cost to date and the expected final cost of each project undertaken under this title; and 
(4)the benefits and environmental impacts of the projects. 
7012.New Orleans and vicinity 
(a)In GeneralThe Secretary is authorized to— 
(1)raise levee heights where necessary and otherwise enhance the Lake Pontchartrain and Vicinity project and the West Bank and Vicinity project to provide the level of protection necessary to achieve the certification required for a 100-year level of flood protection in accordance with the national flood insurance program under the base flood elevations current at the time of construction of the levee; 
(2)modify the 17th Street, Orleans Avenue, and London Avenue drainage canals in the city of New Orleans and install pumps and closure structures at or near the lakefront at Lake Pontchartrain; 
(3)armor critical elements of the New Orleans hurricane and storm damage reduction system; 
(4)modify the Inner Harbor Navigation Canal to increase the reliability of the flood protection system for the city of New Orleans; 
(5)replace or modify certain non-Federal levees in Plaquemines Parish to incorporate the levees into the New Orleans to Venice Hurricane Protection project; 
(6)reinforce or replace flood walls in the existing Lake Pontchartrain and Vicinity project and the existing West Bank and Vicinity project to improve performance of the flood and storm damage reduction systems; 
(7)perform one time stormproofing of interior pump stations to ensure the operability of the stations during hurricanes, storms, and high water events; 
(8)repair, replace, modify and improve non-Federal levees and associated protection measures in Terrebonne Parish; and 
(9)reduce the risk of storm damage to the greater New Orleans metropolitan area by restoring the surrounding wetlands through measures to begin to reverse wetland losses in areas affected by navigation, oil and gas, and other channels and through modification of the Caernarvon Freshwater Diversion structure or its operations. 
(b)Cost sharingActivities authorized by subsection (a) and section 7013 shall be carried out in a manner that is consistent with the cost-sharing requirements specified in the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234). 
(c)ConditionsThe Secretary shall notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate if estimates for the expenditure of funds on any single project or activity identified in subsection (a) exceeds the amount specified for that project or activity in the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006. No appropriation in excess of 25 percent above the amount specified for a project or activity in such Act may be made until an increase in the level of expenditure has been approved by resolutions adopted by the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate. 
7013.Mississippi River-Gulf Outlet 
(a)Deauthorization 
(1)In generalEffective beginning on the date of submission of the plan required under paragraph (3), the navigation channel portion of the Mississippi River-Gulf Outlet element of the project for navigation, Mississippi River, Baton Rouge to the Gulf of Mexico, authorized by the Act entitled An Act to authorize construction of the Mississippi River-Gulf outlet, approved March 29, 1956 (70 Stat. 65) and modified by section 844 of the Water Resources Development Act of 1986 (100 Stat. 4177) and section 326 of the Water Resources Development Act of 1996 (110 Stat. 3717), which extends from the Gulf of Mexico to Mile 60 at the southern bank of the Gulf Intracoastal Waterway, is not authorized. 
(2)ScopeNothing in this paragraph modifies or deauthorizes the Inner Harbor navigation canal replacement project authorized by that Act of March 29, 1956. 
(3)Closure and restoration plan 
(A)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a final report on the deauthorization of the Mississippi River-Gulf outlet, as described under the heading investigations under chapter 3 of title II of the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (120 Stat. 453). 
(B)InclusionsAt a minimum, the report under subparagraph (A) shall include— 
(i)a plan to physically modify the Mississippi River-Gulf Outlet and restore the areas affected by the navigation channel; 
(ii)a plan to restore natural features of the ecosystem that will reduce or prevent damage from storm surge; 
(iii)a plan to prevent the intrusion of saltwater into the waterway; 
(iv)efforts to integrate the recommendations of the report with the program authorized under section 7003 and the analysis and design authorized by title I of the Energy and Water Development Appropriations Act, 2006 (119 Stat. 2247); and 
(v)consideration of— 
(I)use of native vegetation; and 
(II)diversions of fresh water to restore the Lake Borgne ecosystem. 
(4)ConstructionThe Secretary shall carry out a plan to close the Mississippi River-Gulf Outlet and restore and protect the ecosystem substantially in accordance with the plan required under paragraph (3), if the Secretary determines that the project is cost-effective, environmentally acceptable, and technically feasible. 
7014.Hurricane and storm damage reduction 
(a)ReportsWith respect to the projects identified in the analysis and design of comprehensive hurricane protection authorized by title I of the Energy and Water Development Appropriations Act, 2006 (119 Stat. 2247), the Secretary shall submit, to the maximum extent practicable, specific project recommendations in a report developed under that title. 
(b)Emergency Procedures 
(1)In generalIf the President determines that a project recommended in the analysis and design of comprehensive hurricane protection under title I of the Energy and Water Development Appropriations Act, 2006 could— 
(A)address an imminent threat to life and property; 
(B)prevent a dangerous storm surge from reaching a populated area; 
(C)prevent the loss of coastal areas that reduce the impact of storm surge; 
(D)benefit national energy security; 
(E)protect emergency hurricane evacuation routes or shelters; or 
(F)address inconsistencies in hurricane protection standards,the President may submit to the President pro tempore of the Senate for authorization a legislative proposal relating to the project, as the President determines to be appropriate. 
(2)PrioritizationIn submitting legislative proposals under paragraph (1), the President shall give priority to any project that, as determined by the President, would— 
(A)to the maximum extent practicable, reduce the risk— 
(i)of loss of human life; 
(ii)to public safety; and 
(iii)of damage to property; and 
(B)minimize costs and environmental impacts. 
(3)Expedited consideration 
(A)In generalBeginning after December 31, 2008, any legislative proposal submitted by the President under paragraph (1) shall be eligible for expedited consideration in accordance with this paragraph. 
(B)IntroductionAs soon as practicable after the date of receipt of a legislative proposal under paragraph (1), the Chairman of the Committee on Environment and Public Works of the Senate shall introduce the proposal as a bill, by request, in the Senate. 
(C)ReferralA bill introduced under subparagraph (B) shall be referred to the Committee on Environment and Public Works of the Senate. 
(D)Committee consideration 
(i)In generalNot later than 45 legislative days after a bill under subparagraph (B) is referred to the committee in accordance with subparagraph (C), the committee shall act on the bill. 
(ii)Failure to actIf the committee fails to act on a bill by the date specified in clause (i), the bill shall be discharged from the committee and placed on the calendar of the Senate. 
(4)Effective dateThe requirements of, and authorities under, this subsection shall expire on December 31, 2010. 
7015.Larose to Golden Meadow 
(a)ReportNot later than 120 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing any modification required to the project for flood damage reduction, Larose to Golden Meadow, Louisiana, to provide the level of protection necessary to achieve the certification required for a 100-year level of flood protection in accordance with the national flood insurance program. 
(b)ModificationsThe Secretary is authorized to carry out a modification described in subsection (a) if— 
(1)the Secretary determines that the modification in the report under subsection (a) is feasible; and 
(2)the total cost of the modification does not exceed $90,000,000. 
(c)RequirementNo appropriation shall be made to construct any modification under this section if the report under subsection (a) has not been approved by resolutions adopted by the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives. 
7016.Lower Jefferson Parish, Louisiana 
(a)In generalThe Secretary may carry out a project for flood damage reduction in Lower Jefferson Parish, Louisiana. 
(b)Existing studiesIn carrying out the project, the Secretary shall use, to the maximum extent practicable, existing studies for projects for flood damage reduction in the vicinity of Lower Jefferson Parish, Louisiana, prepared under section 205 of the Flood Control Act of 1948 (33 U.S.C. 701s). 
(c)ConstructionThe Secretary may proceed to construction or complete the construction of projects in Lower Jefferson Parish if the projects are being developed or carried out under section 205 of the Flood Control Act of 1948 as of the date of enactment of this Act. 
(d)Authorization of appropriationsThere is authorized to be appropriated $100,000,000 to carry out this section. 
VIIIUpper Mississippi River and Illinois Water-Way System  
8001.DefinitionsIn this title, the following definitions apply: 
(1)PlanThe term Plan means the project for navigation and ecosystem improvements for the Upper Mississippi River and Illinois Waterway System: Report of the Chief of Engineers, dated December 15, 2004. 
(2)Upper mississippi river and illinois waterway systemThe term Upper Mississippi River and Illinois Waterway System means the projects for navigation and ecosystem restoration authorized by Congress for— 
(A)the segment of the Mississippi River from the confluence with the Ohio River, River Mile 0.0, to Upper St. Anthony Falls Lock in Minneapolis-St. Paul, Minnesota, River Mile 854.0; and 
(B)the Illinois Waterway from its confluence with the Mississippi River at Grafton, Illinois, River Mile 0.0, to T.J. O’Brien Lock in Chicago, Illinois, River Mile 327.0. 
8002.Navigation improvements and restorationExcept as modified by this title, the Secretary shall undertake navigation improvements and restoration of the ecosystem for the Upper Mississippi River and Illinois Waterway System substantially in accordance with the Plan and subject to the conditions described therein. 
8003.Authorization of construction of navigation improvements 
(a)Small Scale and Nonstructural Measures 
(1)In generalThe Secretary shall— 
(A)construct mooring facilities at Locks 12, 14, 18, 20, 22, 24, and LaGrange Lock or other alternative locations that are economically and environmentally feasible; 
(B)provide switchboats at Locks 20 through 25; and 
(C)conduct development and testing of an appointment scheduling system. 
(2)Authorization of appropriationsThe total cost of projects authorized under this subsection shall be $256,000,000. Such costs are to be paid half from amounts appropriated from the general fund of the Treasury and half from amounts appropriated from the Inland Waterways Trust Fund. Such sums shall remain available until expended. 
(b)New Locks 
(1)In generalThe Secretary shall construct new 1,200-foot locks at Locks 20, 21, 22, 24, and 25 on the Upper Mississippi River and at LaGrange Lock and Peoria Lock on the Illinois Waterway. 
(2)Authorization of appropriationsThe total cost of projects authorized under this subsection shall be $1,948,000,000. Such costs are to be paid half from amounts appropriated from the general fund of the Treasury and half from amounts appropriated from the Inland Waterways Trust Fund. Such sums shall remain available until expended. 
(c)ConcurrenceThe mitigation required for the projects authorized under subsections (a) and (b), including any acquisition of lands or interests in lands, shall be undertaken or acquired concurrently with lands and interests in lands for the projects authorized under subsections (a) and (b), and physical construction required for the purposes of mitigation shall be undertaken concurrently with the physical construction of such projects. 
8004.Ecosystem restoration authorization 
(a)OperationTo ensure the environmental sustainability of the existing Upper Mississippi River and Illinois Waterway System, the Secretary shall modify, consistent with requirements to avoid adverse effects on navigation, the operation of the Upper Mississippi River and Illinois Waterway System to address the cumulative environmental impacts of operation of the system and improve the ecological integrity of the Upper Mississippi River and Illinois River. 
(b)Ecosystem Restoration Projects 
(1)In generalThe Secretary shall carry out, consistent with requirements to avoid adverse effects on navigation, ecosystem restoration projects to attain and maintain the sustainability of the ecosystem of the Upper Mississippi River and Illinois River in accordance with the general framework outlined in the Plan. 
(2)Projects includedEcosystem restoration projects may include— 
(A)island building; 
(B)construction of fish passages; 
(C)floodplain restoration; 
(D)water level management (including water drawdown); 
(E)backwater restoration; 
(F)side channel restoration; 
(G)wing dam and dike restoration and modification; 
(H)island and shoreline protection; 
(I)topographical diversity; 
(J)dam point control; 
(K)use of dredged material for environmental purposes; 
(L)tributary confluence restoration; 
(M)spillway, dam, and levee modification to benefit the environment; and 
(N)land and easement acquisition. 
(3)Cost sharing 
(A)In generalExcept as provided in subparagraphs (B) and (C), the Federal share of the cost of carrying out an ecosystem restoration project under this subsection shall be 65 percent. 
(B)Exception for certain restoration projectsIn the case of a project under this section for ecosystem restoration, the Federal share of the cost of carrying out the project shall be 100 percent if the project— 
(i)is located below the ordinary high water mark or in a connected backwater; 
(ii)modifies the operation of structures for navigation; or 
(iii)is located on federally owned land. 
(C)Savings clauseNothing in this subsection affects the applicability of section 906(e) of the Water Resources Development Act of 1986 (33 U.S.C. 2283(e)). 
(D)Nongovernmental organizationsIn accordance with section 221 of the Flood Control Act of 1970 (42 U.S.C. 1962d–5b), for any project carried out under this title, a non-Federal sponsor may include a nonprofit entity, with the consent of the affected local government. 
(4)Land acquisitionThe Secretary may acquire land or an interest in land for an ecosystem restoration project from a willing seller through conveyance of— 
(A)fee title to the land; or 
(B)a flood plain conservation easement. 
(c)MonitoringThe Secretary shall carry out a long term resource monitoring, computerized data inventory and analysis, and applied research program for the Upper Mississippi River and Illinois River to determine trends in ecosystem health, to understand systemic changes, and to help identify restoration needs. The program shall consider and adopt the monitoring program established under section 1103(e)(1)(A)(ii) of the Water Resources Development Act of 1986 (33 U.S.C. 652(e)(1)(A)(ii)). 
(d)Ecosystem Restoration Preconstruction Engineering and Design 
(1)Restoration designBefore initiating the construction of any individual ecosystem restoration project, the Secretary shall— 
(A)establish ecosystem restoration goals and identify specific performance measures designed to demonstrate ecosystem restoration; 
(B)establish the without-project condition or baseline for each performance indicator; and 
(C)for each separable element of the ecosystem restoration, identify specific target goals for each performance indicator. 
(2)OutcomesPerformance measures identified under paragraph (1)(A) shall include specific measurable environmental outcomes, such as changes in water quality, hydrology, or the well-being of indicator species the population and distribution of which are representative of the abundance and diversity of ecosystem-dependent aquatic and terrestrial species. 
(3)Restoration designRestoration design carried out as part of ecosystem restoration shall include a monitoring plan for the performance measures identified under paragraph (1)(A), including— 
(A)a timeline to achieve the identified target goals; and 
(B)a timeline for the demonstration of project completion. 
(e)Consultation and funding agreements 
(1)In generalIn carrying out the environmental sustainability, ecosystem restoration, and monitoring activities authorized in this section, the Secretary shall consult with the Secretary of the Interior and the States of Illinois, Iowa, Minnesota, Missouri, and Wisconsin. 
(2)Funding agreementsThe Secretary is authorized to enter into agreements with the Secretary of the Interior, the Upper Mississippi River Basin Association, and natural resource and conservation agencies of the States of Illinois, Iowa, Minnesota, Missouri, and Wisconsin to provide for the direct participation of and transfer of funds to such entities for the planning, implementation, and evaluation of projects and programs established by this section. 
(f)Specific Projects Authorization 
(1)In generalThere is authorized to be appropriated to carry out this subsection $1,717,000,000, of which not more than $245,000,000 shall be available for projects described in subsection (b)(2)(B) and not more than $48,000,000 shall be available for projects described in subsection (b)(2)(J). Such sums shall remain available until expended. 
(2)Limitation on available fundsOf the amounts made available under paragraph (1), not more than $35,000,000 in any fiscal year may be used for land acquisition under subsection (b)(4). 
(3)Individual project limitOther than for projects described in subparagraphs (B) and (J) of subsection (b)(2), the total cost of any single project carried out under this subsection shall not exceed $25,000,000. 
(4)MonitoringIn addition to amounts authorized under paragraph (1), there are authorized $10,420,000 per fiscal year to carry out the monitoring program under subsection (c) if such sums are not appropriated pursuant to section 1103(e)(4) the Water Resources Development Act of 1986 (33 U.S.C. 652(e)(4)). 
(g)Implementation Reports 
(1)In generalNot later than June 30, 2009, and every 4 years thereafter, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives an implementation report that— 
(A)includes baselines, milestones, goals, and priorities for ecosystem restoration projects; and 
(B)measures the progress in meeting the goals. 
(2)Advisory panel 
(A)In generalThe Secretary shall appoint and convene an advisory panel to provide independent guidance in the development of each implementation report under paragraph (1). 
(B)Panel membersPanel members shall include— 
(i)one representative of each of the State resource agencies (or a designee of the Governor of the State) from each of the States of Illinois, Iowa, Minnesota, Missouri, and Wisconsin; 
(ii)one representative of the Department of Agriculture; 
(iii)one representative of the Department of Transportation; 
(iv)one representative of the United States Geological Survey; 
(v)one representative of the United States Fish and Wildlife Service; 
(vi)one representative of the Environmental Protection Agency; 
(vii)one representative of affected landowners; 
(viii)two representatives of conservation and environmental advocacy groups; and 
(ix)two representatives of agriculture and industry advocacy groups. 
(C)ChairpersonThe Secretary shall serve as chairperson of the advisory panel. 
(D)Application of federal advisory committee actThe Advisory Panel and any working group established by the Advisory Panel shall not be considered an advisory committee under the Federal Advisory Committee Act (5 U.S.C. App.). 
(h)Ranking System 
(1)In generalThe Secretary, in consultation with the Advisory Panel, shall develop a system to rank proposed projects. 
(2)PriorityThe ranking system shall give greater weight to projects that restore natural river processes, including those projects listed in subsection (b)(2). 
8005.Comparable progress 
(a)In GeneralAs the Secretary conducts pre-engineering, design, and construction for projects authorized under this title, the Secretary shall— 
(1)select appropriate milestones; 
(2)determine, at the time of such selection, whether the projects are being carried out at comparable rates; and 
(3)make an annual report to Congress, beginning in fiscal year 2009, regarding whether the projects are being carried out at a comparable rate. 
(b)No Comparable RateIf the Secretary or Congress determines under subsection (a)(2) that projects authorized under this title are not moving toward completion at a comparable rate, annual funding requests for the projects shall be adjusted to ensure that the projects move toward completion at a comparable rate in the future. 
IXNational levee safety program  
9001.Short titleThis title may be cited as the National Levee Safety Act of 2007. 
9002.DefinitionsIn this title, the following definitions apply: 
(1)CommitteeThe term committee means the Committee on Levee Safety established by section 9003(a). 
(2)InspectionThe term inspection means an actual inspection of a levee— 
(A)to establish the global information system location of the levee; 
(B)to determine the general condition of the levee; and 
(C)to estimate the number of structures and population at risk and protected by the levee that would be adversely impacted if the levee fails or water levels exceed the height of the levee. 
(3)Levee 
(A)In generalThe term levee means an embankment, including floodwalls— 
(i)the primary purpose of which is to provide hurricane, storm, and flood protection relating to seasonal high water, storm surges, precipitation, and other weather events; and 
(ii)that normally is subject to water loading for only a few days or weeks during a year. 
(B)InclusionThe term includes structures along canals that constrain water flows and are subject to more frequent water loadings but that do not constitute a barrier across a watercourse. 
(4)StateThe term State means— 
(A)a State; 
(B)the District of Columbia; 
(C)the Commonwealth of Puerto Rico; and 
(D)any other territory or possession of the United States. 
(5)State levee safety agencyThe term State levee safety agency means the agency of a State that has regulatory authority over the safety of any non-Federal levee in the State. 
(6)United StatesThe term United States, when used in a geographical sense, means all of the States. 
9003.Committee on Levee Safety 
(a)EstablishmentThere is established a committee to be known as the Committee on Levee Safety. 
(b)MembershipThe committee shall be composed of 16 members as follows: 
(1)The Secretary (or the Secretary’s designee), who shall serve as the chairperson of the Committee. 
(2)The Administrator of the Federal Emergency Management Agency (or the Administrator’s designee). 
(3)The following 14 members appointed by the Secretary: 
(A)Eight representatives of State levee safety agencies, one from each of the eight civil works divisions of the Corps of Engineers. 
(B)Two representatives of the private sector who have expertise in levee safety. 
(C)Two representatives of local and regional governmental agencies who have expertise in levee safety. 
(D)Two representatives of Indian tribes who have expertise in levee safety. 
(c)Duties 
(1)Development of recommendations for national levee safety programThe committee shall develop recomendations for a national levee safety program, including a strategic plan for implementation of the program. 
(2)ReportNot later than 180 days after the date of enactment of this Act, the committee shall submit to the Secretary, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Environment and Public Works of the Senate a report containing the recommendations developed under paragraph (1). 
(d)PurposesIn developing recommendations under subsection (c)(1), the committee shall ensure that the national levee safety program meets the following goals: 
(1)Ensuring the protection of human life and property by levees through the development of technologically, economically, socially, and environmentally feasible programs and procedures for hazard reduction and mitigation relating to levees. 
(2)Encouraging use of the best available engineering policies and procedures for levee site investigation, design, construction, operation and maintenance, and emergency preparedness. 
(3)Encouraging the establishment and implementation of an effective national levee safety program that may be delegated to qualified States for implementation, including identification of incentives and disincentives for State levee safety programs. 
(4)Ensuring that levees are operated and maintained in accordance with appropriate and protective standards by conducting an inventory and inspection of levees. 
(5)Developing and supporting public education and awareness projects to increase public acceptance and support of State and national levee safety programs. 
(6)Building public awareness of the residual risks associated with living in levee protected areas. 
(7)Developing technical assistance materials for State and national levee safety programs. 
(8)Developing methods to provide technical assistance relating to levee safety to non-Federal entities. 
(9)Developing technical assistance materials, seminars, and guidelines relating to the physical integrity of levees in the United States. 
(e)Compensation of membersA member of the committee shall serve without compensation. 
(f)Travel expensesTo the extent amounts are made available in advance in appropriations Acts, the Secretary shall reimburse a member of the committee for travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of a Federal agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in performance of services for the committee. 
(g)Applicability of federal advisory committee actThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the committee. 
9004.Inventory and inspection of levees 
(a)Levee database 
(1)In generalNot later than one year after the date of enactment of this Act, the Secretary shall establish and maintain a database with an inventory of the Nation’s levees. 
(2)ContentsThe database shall include— 
(A)location information of all Federal levees in the Nation (including global information system information) and, for non-Federal levees, such information on levee location as is provided to the Secretary by State and local governmental agencies; 
(B)utilizing such information as is available, the general condition of each levee; and 
(C)an estimate of the number of structures and population at risk and protected by each levee that would be adversely impacted if the levee fails or water levels exceed the height of the levee. 
(3)Availability of information 
(A)Availability to Federal, State, and local governmental agenciesThe Secretary shall make all of the information in the database available to appropriate Federal, State, and local governmental agencies. 
(B)Availability to the publicThe Secretary shall make the information in the database described in paragraph (2)(A), and such other information in the database as the Secretary determines appropriate, available to the public. 
(b)Inventory and Inspection of Levees 
(1)Federal leveesThe Secretary, at Federal expense, shall establish an inventory and conduct an inspection of all federally owned and operated levees. 
(2)Federally constructed, nonfederally operated and maintained leveesThe Secretary shall establish an inventory and conduct an inspection of all federally constructed, non-federally operated and maintained levees, at the original cost share for the project. 
(3)Participating leveesFor non-Federal levees the owners of which are participating in the emergency response to natural disasters program established under section 5 of the Act entitled An Act authorizing the construction of certain public works on rivers and harbors for flood control, and for other purposes, approved August 18, 1941 (33 U.S.C. 701n), the Secretary shall establish an inventory and conduct an inspection of each such levee if the owner of the levee requests such inspection. The Federal share of the cost of an inspection under this paragraph shall be 65 percent. 
9005.Limitations on statutory constructionNothing in this title shall be construed as— 
(1)creating any liability of the United States or its officers or employees for the recovery of damages caused by an action or failure to act; or 
(2)relieving an owner or operator of a levee of a legal duty, obligation, or liability incident to the ownership or operation of a levee. 
9006.Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this title $20,000,000 for each of fiscal years 2008 through 2013. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
